



Exhibit 10.1


EXECUTION VERSION


SHORT TERM CREDIT AGREEMENT
dated as of February 21, 2020
among
NOVELIS HOLDINGS INC.,
as Borrower


NOVELIS INC.,
as Parent,


AV METALS INC.,
as Holdings,
and
THE OTHER GUARANTORS PARTY HERETO,


THE LENDERS PARTY HERETO,


STANDARD CHARTERED BANK,
as Administrative Agent, and as Escrow Agent.


ABN AMRO CAPITAL USA LLC,
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
AXIS BANK LIMITED,
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS ASIA LIMITED,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
DBS BANK LTD.,
DEUTSCHE BANK SECURITIES INC.,
FIRST ABU DHABI BANK USA N.V.,
HSBC SECURITIES (USA) INC.,
ICICI BANK LIMITED, NEW YORK BRANCH,
ING BANK N.V., SINGAPORE BRANCH,
JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD.,
MUFG BANK, LTD.,
SOCIETE GENERALE, HONG KONG BRANCH,
STANDARD CHARTERED BANK,
STATE BANK OF INDIA, AND
SUMITOMO MITSUI BANKING CORPORATION SINGAPORE BRANCH,
as Mandated Lead Arrangers and Bookrunners, and
ABN AMRO CAPITAL USA LLC and
CITIBANK, N.A.,
as Documentation Agents.






1066931.03C-CHISR01A - MSW


--------------------------------------------------------------------------------





TABLE OF CONTENTS

PageARTICLE I DEFINITIONS1
Section 1.01
Defined Terms1  
Section 1.02
Classification of Loans and Borrowings90  
Section 1.03
Terms Generally; Currency Translation90  
Section 1.04
Accounting Terms; GAAP91  
Section 1.05
Resolution of Drafting Ambiguities93  
Section 1.06
Pro Forma Calculations93  
Section 1.07
Calculation of Reference Bank Rate and Cost of Funds93  
Section 1.08
Role of Reference Banks93  
Section 1.09
Confidentiality of Funding Rates and Funding Bank Quotations94  
Section 1.10
Amendments to Permitted Customer Account Financing Definition96  
Section 1.11
Divisions97  ARTICLE II THE CREDITS97  
Section 2.01
Commitments97  
Section 2.02
Loans97  
Section 2.03
Borrowing Procedure98  
Section 2.04
Repayment of Loans; Evidence of Debt98  
Section 2.05
Fees100  
Section 2.06
Interest on Loans100  
Section 2.07
Termination of Commitments101  
Section 2.08
Interest Elections101  
Section 2.09
[INTENTIONALLY OMITTED]103  
Section 2.10
Optional and Mandatory Prepayments of Loans103  
Section 2.11
Alternate Rate of Interest106  
Section 2.12
Yield Protection; Change in Law Generally106  
Section 2.13
Breakage Payments109  
Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs109  
Section 2.15
Taxes112  
Section 2.16
Mitigation Obligations; Replacement of Lenders119  
Section 2.17
[INTENTIONALLY OMITTED]121  
Section 2.18
Escrow Arrangement121  
Section 2.19
Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest129  ARTICLE III REPRESENTATIONS AND WARRANTIES130  







1066931.03C-CHISR01A - MSW

--------------------------------------------------------------------------------



Section 3.01
Organization; Powers130  
Section 3.02
Authorization; Enforceability130  
Section 3.03
No Conflicts131  
Section 3.04
Financial Statements; Projections131  
Section 3.05
Properties132  
Section 3.06
Intellectual Property132  
Section 3.07
Equity Interests and Subsidiaries133  
Section 3.08
Litigation; Compliance with Laws134  
Section 3.09
Agreements134  
Section 3.10
Federal Reserve Regulations134  
Section 3.11
Investment Company Act135  
Section 3.12
Use of Proceeds135  
Section 3.13
Taxes135  
Section 3.14
No Material Misstatements135  
Section 3.15
Labor Matters136  
Section 3.16
Solvency136  
Section 3.17
Employee Benefit Plans136  
Section 3.18
Environmental Matters137  
Section 3.19
Insurance139  
Section 3.20
[INTENTIONALLY OMITTED]139  
Section 3.21
Material Indebtedness Documents139  
Section 3.22
Anti-Terrorism Law139  
Section 3.23
Location of Material Inventory and Equipment141  
Section 3.24
Senior Notes; Material Indebtedness141  
Section 3.25
Centre of Main Interests and Establishments142  
Section 3.26
Holding and Dormant Companies142  
Section 3.27
Excluded Guarantor Subsidiaries143  
Section 3.28
EEA Financial Institutions143  
Section 3.29
Federal Power Act; Etc143  
Section 3.30
Beneficial Ownership Certification143  
Section 3.31
No Fiscal Unity143  ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS143  
Section 4.01
Conditions Precedent to the Effective Date143  
Section 4.02
Conditions Precedent to Funding into Escrow on the Escrow Date148  
Section 4.03
Conditions Precedent to Funding on the Closing Date149  
Section 4.04
Conditions to Credit Extensions156  
 
ARTICLE V AFFIRMATIVE COVENANTS157  
Section 5.01
Financial Statements, Reports, etc.157  
Section 5.02
Litigation and Other Notices161  
Section 5.03
Existence; Businesses and Properties162  
Section 5.04
Insurance162  







1066931.03C-CHISR01A - MSW

--------------------------------------------------------------------------------



Section 5.05
Taxes163  
Section 5.06
Employee Benefits164  
Section 5.07
Maintaining Records; Access to Properties and Inspections; Annual Meetings165  
Section 5.08
Use of Proceeds165  
Section 5.09
Compliance with Environmental Laws; Environmental Reports165  
Section 5.10
[INTENTIONALLY OMITTED]166  
Section 5.11
Additional Guarantors166  
Section 5.12
Further Assurances168  
Section 5.13
Information Regarding Loan Parties168  
Section 5.14
Affirmative Covenants with Respect to Leases168  
Section 5.15
Post-Closing Covenants; Covenants in Respect of Hedging Agreements Following the
Aleris Acquisition Closing Date169  
Section 5.16
Designation of Subsidiaries169  ARTICLE VI NEGATIVE COVENANTS171  
Section 6.01
Indebtedness171  
Section 6.02
Liens178  
Section 6.03
Sale and Leaseback Transactions183  
Section 6.04
Investments, Loan and Advances183  
Section 6.05
Mergers, Amalgamations and Consolidations189  
Section 6.06
Asset Sales191  
Section 6.07
Cash Pooling Arrangements195  
Section 6.08
Dividends195  
Section 6.09
Transactions with Affiliates199  
Section 6.10
Most Favored Nation201  
Section 6.11
Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.201  
Section 6.12
Limitation on Certain Restrictions on Restricted Subsidiaries202  
Section 6.13
Issuance of Disqualified Capital Stock203  
Section 6.14
Senior Secured Net Leverage Ratio203  
Section 6.15
Business204  
Section 6.16
Limitation on Accounting Changes205  
Section 6.17
Fiscal Year205  
Section 6.18
Margin Rules205  
Section 6.19
No Further Negative Pledge205  
Section 6.20
Anti-Terrorism Law; Anti-Money Laundering206  
Section 6.21
Embargoed Persons206  ARTICLE VII GUARANTEE207  
Section 7.01
The Guarantee207  







1066931.03C-CHISR01A - MSW

--------------------------------------------------------------------------------



Section 7.02
Obligations Unconditional207  
Section 7.03
Reinstatement209  
Section 7.04
Subrogation; Subordination209  
Section 7.05
Remedies209  
Section 7.06
Instrument for the Payment of Money210  
Section 7.07
Continuing Guarantee210  
Section 7.08
General Limitation on Guarantee Obligations210  
Section 7.09
Release of Guarantors210  
Section 7.10
Certain Tax Matters211  
Section 7.11
German Guarantor211  
Section 7.12
Swiss Guarantors214  
Section 7.13
Irish Guarantor215  
Section 7.14
Brazilian Guarantor215  
Section 7.15
French Guarantor215  
Section 7.16
Belgian Guarantor216  
 
ARTICLE VIII EVENTS OF DEFAULT216  
Section 8.01
Events of Default216  
Section 8.02
Rescission220  
Section 8.03
Application of Payments220  
Section 8.04
Designated Company’s Right to Cure221  ARTICLE IX [INTENTIONALLY
OMITTED]222  ARTICLE X THE ADMINISTRATIVE AGENT222  
Section 10.01
Appointment and Authority222  
Section 10.02
Rights as a Lender222  
Section 10.03
Exculpatory Provisions222  
Section 10.04
Reliance by the Administrative Agent225  
Section 10.05
Delegation of Duties225  
Section 10.06
Resignation of Administrative Agent225  
Section 10.07
Non-Reliance on Administrative Agent and Other Lenders227  
Section 10.08
No Other Duties, etc227  
Section 10.09
Administrative Agent May File Proofs of Claim227  
Section 10.10
Concerning the Loan Documents228  
Section 10.11
Release228  
Section 10.12
Acknowledgment of English-law Guarantee228  ARTICLE XI MISCELLANEOUS228  
Section 11.01
Notices228  
Section 11.02
Waivers; Cumulative Remedies; Amendment233  
Section 11.03
Expenses; Indemnity; Damage Waiver236  
Section 11.04
Successors and Assigns238  







1066931.03C-CHISR01A - MSW

--------------------------------------------------------------------------------



Section 11.05
Survival of Agreement244  
Section 11.06
Counterparts; Integration; Effectiveness244  
Section 11.07
Severability244  
Section 11.08
Right of Setoff244  
Section 11.09
Governing Law; Jurisdiction; Consent to Service of Process245  
Section 11.10
Waiver of Jury Trial246  
Section 11.11
Headings246  
Section 11.12
Treatment of Certain Information; Confidentiality247  
Section 11.13
USA PATRIOT Act Notice247  
Section 11.14
Interest Rate Limitation248  
Section 11.15
Singapore Personal Data Protection Act248  
Section 11.16
Obligations Absolute248  
Section 11.17
[INTENTIONALLY OMITTED]249  
Section 11.18
Judgment Currency249  
Section 11.19
Enforcement250  
Section 11.20
No Advisory or Fiduciary Responsibility250  
Section 11.21
Abstract Acknowledgment of Indebtedness and Joint Creditorship251  
Section 11.22
Special German Matters252  
Section 11.23
[INTENTIONALLY OMITTED]252  
Section 11.24
[INTENTIONALLY OMITTED]252  
Section 11.25
[INTENTIONALLY OMITTED]252  
Section 11.26
[INTENTIONALLY OMITTED]252  
Section 11.27
Maximum Liability252  
Section 11.28
NO ORAL AGREEMENT252  
Section 11.29
[INTENTIONALLY OMITTED]253  
Section 11.30
Electronic Execution of Assignments and Certain other Documents253  
Section 11.31
Payments Set Aside253  
Section 11.32
Acknowledgement and Consent to Bail-In of Affected Financial Institutions253  
Section 11.33
Lender Consents and Acknowledgements254  
Section 11.34
Termination255  
Section 11.35
Lender Exculpation256  
Section 11.36
Acknowledgement Regarding Any Supported QFCs256  







1066931.03C-CHISR01A - MSW

--------------------------------------------------------------------------------



List of Annexes, Schedules and Exhibits Omitted from the Credit Agreement
Referenced in this Exhibit 10.1


Pursuant to Regulation S-K, Item 601(a)(5), the Annexes, Schedules and Exhibits
to the Credit Agreement referenced in this Exhibit 10.1, as listed below, have
not been filed. Novelis Inc. agrees to furnish supplementally a copy of any
omitted Annex, Schedule and Exhibit to the Securities and Exchange Commission
upon request; provided, however, that Novelis Inc. may request confidential
treatment of omitted items.


SCHEDULES
Schedule 1.01(a) Term Loan Commitments
Schedule 1.01(b) Subsidiary Guarantors
Schedule 1.01(c) Excluded Guarantor Subsidiaries
Schedule 1.01(e) Administrative Agent’s Office
Schedule 3.06(c) Violations or Proceedings
Schedule 3.17 Pension Matters
Schedule 3.19 Insurance
Schedule 3.21 Material Documents
Schedule 3.24 Location of Material Inventory
Schedule 5.11(b) Certain Subsidiaries
Schedule 5.15 Post-Closing Covenants
Schedule 6.01(b) Existing Indebtedness
Schedule 6.02(c) Existing Liens
Schedule 6.04(b) Existing Investments
EXHIBITS
Exhibit A Form of Administrative Questionnaire
Exhibit B Form of Assignment and Assumption
Exhibit C Form of Borrowing Request
Exhibit D Form of Compliance Certificate
Exhibit E Form of Interest Election Request
Exhibit F Form of Joinder Agreement
Exhibit G Form of Letter of Comfort
Exhibit H-1 Form of U.S. Tax Compliance Certificate
Exhibit H-2 Form of U.S. Tax Compliance Certificate
Exhibit H-3 Form of U.S. Tax Compliance Certificate
Exhibit H-4 Form of U.S. Tax Compliance Certificate
Exhibit I Form of Term Loan Note
Exhibit J Form of Solvency Certificate
Exhibit K Form of Intercompany Note  Exhibit L Form of Escrow Drawdown Request
 Exhibit M Form of Certificate of Authorized Signatories






1066931.03C-CHISR01A - MSW


--------------------------------------------------------------------------------



SHORT TERM CREDIT AGREEMENT
This SHORT TERM CREDIT AGREEMENT (as amended, restated, amended and restated,
supplemented or modified from time to time, the “Agreement”), dated as of
February 21, 2020, among NOVELIS HOLDINGS INC., a Delaware corporation (the
“Borrower”), NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act and having its corporate office at Two Alliance Center, 3560
Lenox Road, Suite 2000, Atlanta, GA 30326, USA, as a Guarantor (in such
capacity, and together with its successors in such capacity, the “Parent”), AV
METALS INC., a corporation formed under the Canada Business Corporations Act and
having its corporate office at Two Alliance Center, 3560 Lenox Road, Suite 2000,
Atlanta, GA 30326, USA, the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given to it in
Article I), the Lenders, and STANDARD CHARTERED BANK, being a company
incorporated in England by Royal Charter 1853, with reference number ZC18 and
whose registered office is 1 Basinghall Avenue, London EC2V 5DD, as
administrative agent (in such capacity, and together with its successors in such
capacity, “Administrative Agent”) for the Lenders, and as escrow agent for the
Parties hereto pursuant to Section 2.18 (in such capacity, and together with its
successors in such capacity, “Escrow Agent”).
WITNESSETH:
WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Term Loans in an aggregate principal amount not in excess of $1,100,000,000
in accordance with the terms, and subject to the conditions, set forth herein.
WHEREAS, the proceeds of the Term Loans are to be used on in accordance with
Section 3.12, subject to the escrow terms and conditions set forth herein.
NOW, THEREFORE, the Lenders are willing to extend such Term Loans to the
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I


DEFINITIONS


Section 1.01 Defined Terms. As used in this Agreement (including the preamble),
the following terms shall have the meanings specified below:
“Account Debtor” shall mean “Account Debtor,” as such term is defined in the
UCC.
“Accounts” shall mean all “accounts,” as such term is defined in the UCC, in
which any Loan Party or any of its Restricted Subsidiaries now or hereafter has
rights.
“Acquisition” shall mean any transaction or series of related transactions for
the direct or indirect (a) acquisition of all or substantially all of the
property and assets or business of any


1


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Person, or of any business unit, line of business or division of any Person or
assets constituting a business unit, line of business or division of any other
Person (other than a Person that is a Restricted Subsidiary on the Effective
Date), (b) acquisition of in excess of 50% of the Equity Interests of any Person
or otherwise causing a person to become a Restricted Subsidiary of the acquiring
Person (other than in connection with the formation or creation of a Restricted
Subsidiary of the Designated Company by any Company), or (c) merger,
consolidation or amalgamation, whereby a person becomes a Restricted Subsidiary
of the acquiring person, or any other consolidation with any Person, whereby a
Person becomes a Restricted Subsidiary of the acquiring Person.
“Acquisition Consideration” shall mean the purchase consideration for any
Acquisition, whether paid in cash, properties, any assumption of Indebtedness or
otherwise (other than by the issuance of Qualified Capital Stock of Holdings
(and, on and after the Specified AV Minerals Joinder Date, AV Minerals)
permitted to be issued hereunder) and whether payable at or prior to the
consummation of such Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing “earn-outs” and
other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under US GAAP at the time of such sale to be established in respect
thereof by Holdings (and, on and after the Specified AV Minerals Joinder Date,
AV Minerals), the Designated Company or any of its Restricted Subsidiaries.
“Additional Senior Secured Indebtedness” shall mean any Indebtedness incurred in
reliance of Section 6.01(u).
“Additional Senior Secured Indebtedness Documents” shall mean all documents
executed and delivered with respect to the Additional Senior Secured
Indebtedness or delivered in connection therewith.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to ARTICLE X.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 1.01(e), or such other
address or account as the Administrative Agent may from time to time notify to
the Designated Company and the Lenders.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A, or any other form approved by the
Administrative Agent.
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.


2


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of the voting power of the total outstanding Voting Stock of the person
specified or (ii) any person that is an executive officer or director of the
person specified.
“Agent Fee Letter” shall mean that certain fee letter, dated the Effective Date,
among the Parent, Novelis Holdings Inc., Novelis Acquisitions and the
Administrative Agent.
“Agreed Guarantee Principles” shall mean the following principles that embody a
recognition by all parties to this Agreement that there may be certain legal and
practical limitations on the scope and enforceability of guarantees from the
Guarantors in certain jurisdictions outside of the United States and Canada that
become parties to this agreement after the Effective Date. In particular:
(a) general statutory limitations, capital maintenance, financial assistance,
corporate benefit, fraudulent preference, “thin capitalization” rules,
regulatory restrictions and similar principles may require that the guarantee be
limited by an amount or otherwise. If any such limit applies, the guarantees
provided may be limited to the maximum amount which the relevant Guarantor may
provide having regard to applicable law under the jurisdiction of organization
of such Guarantor; and
(b) to the extent required to comply with applicable law, guarantees may be
limited to mitigate a risk to the directors or officers of the relevant grantor
of such guarantee of contravention of any statutory duty in such capacity or
their fiduciary duties and/or which could reasonably be expected to result in
personal, civil or criminal liability on the part of any such director or
officer.
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Agreement Termination Date” shall mean the first to occur of (a) 5:00 p.m., New
York City time, on May 29, 2020, (b) the Commitment Release Time, (c) delivery
to the Administrative Agent of written notice of termination by the Borrower of
all of the Commitments, (d) the date that the Aleris Merger Agreement is
terminated in accordance with its terms, or pursuant to an amendment or
modification thereof, in each case prior to the consummation of the Aleris
Acquisition, and (e) the consummation of the Aleris Acquisition without the use
of any Loans.
“Aleris” shall mean Aleris Corporation, a Delaware corporation.
“Aleris Acquisition” shall mean the acquisition by Novelis Acquisitions of
Aleris pursuant to the terms of the Aleris Merger Agreement, the repayment of
certain Indebtedness of Aleris and its subsidiaries in connection with the
Aleris Acquisition, and the payment of all fees, costs and expenses in
connection with the foregoing.


3


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Aleris Acquisition Closing Date” shall mean the date that the Aleris
Acquisition is consummated in accordance with the terms of the Aleris Merger
Agreement.
“Aleris Belgium” shall mean Aleris Aluminum Duffel BVBA (or, if converted or
recharacterized prior to the Aleris Acquisition Closing Date, Aleris Aluminum
Duffel BV), and including any sales offices thereof.
“Aleris Casthouse” shall mean Aleris Casthouse Germany GmbH, a company with
limited liability organized under the laws of Germany, registered with the
commercial register (Handelsregister) of the local court (Amtsgericht) of
Koblenz with registration number HRB 1064.
“Aleris Fee Letter” shall mean that certain fee letter, dated as of February 21,
2020, among Parent and the Lenders and other parties party thereto.
“Aleris German GP Holdco” shall mean Aleris Deutschland Vierte Verwaltungs GmbH.
“Aleris German Non-Wholly Owned Subsidiaries” shall mean Aleris Deutschland Vier
GmbH & Co. KG, Aleris Rolled Products, and Aleris Casthouse and, at any time
that it constitutes a Restricted Subsidiary, Aleris German GP Holdco.
“Aleris Germany” shall mean Aleris Deutschland Holding GmbH.
“Aleris Hedging Collateral Requirements” shall have the meaning assigned to such
term in Section 5.15(e).
“Aleris Italy” shall mean Aleris Aluminum Italy Srl, and including any sales
offices thereof.
“Aleris Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of July 26, 2018, among the Parent, Novelis Acquisitions, Aleris, and OCM
Opportunities ALS Holdings, L.P., a Delaware limited partnership, as amended,
modified or supplemented, together with any consent or waiver with respect
thereto, but only to the extent that such amendment, modification, amendment,
consent or waiver is not materially adverse to the Lenders or the Administrative
Agent in their capacities as such, it being understood that (i) any
modification, amendment, consent or waiver to the definition of “Material
Adverse Effect” in the Aleris Merger Agreement, or which has the effect of
modifying, amending or waiving the representation or condition as to the absence
of a Material Adverse Effect (as defined in the Aleris Merger Agreement as of
the Second Amendment Effective Date) shall be deemed to be materially adverse to
the Lenders and the Administrative Agent, (ii) any decrease in the purchase
price payable under the Aleris Merger Agreement shall not be deemed to be
materially adverse to the Lenders or the Administrative Agent, so long as such
decrease does not exceed 10% of the consideration contemplated to be paid under
the Aleris Merger Agreement as of July 26, 2018, and (iii) any increase in the
purchase price contemplated to be paid under the Aleris Merger Agreement shall
not be deemed to be materially adverse to the Lenders or the Administrative
Agent, so long as such increase is funded by additional common equity
contributions to


4


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Specified Holders that directly or indirectly own Equity Interests in the
Designated Company and its Restricted Subsidiaries immediately prior to such
contribution or by cash on hand or borrowings under the Revolving Credit
Agreement; provided, that adjustments to working capital and earn-out payments
in accordance with the terms of the Aleris Merger Agreement shall not constitute
an increase or decrease in purchase price for purposes of this definition.
“Aleris Rolled Products” shall mean Aleris Rolled Products Germany GmbH, a
company with limited liability organized under the laws of Germany, registered
with the commercial register (Handelsregister) of the local court (Amtsgericht)
of Koblenz with registration number HRB 4239.
“Annual Credit” shall mean the cumulative amount of (x) $1,600,000,000 plus
(y) $250,000,000 for each fiscal year of the Designated Company commencing after
the Effective Date (beginning with the fiscal year commencing April 1, 2019)
minus (z) in each case from and after the Effective Date until the applicable
time of determination, (and taking into all transactions being consummated
concurrently with the transaction then being measured), (i) the cumulative
amount of all Investments made pursuant to Section 6.04(r)(iii), (ii) the
cumulative amount of all Dividends made pursuant to Section 6.08(d)(ii) and
(iii) the cumulative amount of all payments and redemptions of Indebtedness made
pursuant to Section 6.11(a)(i)(z)(2). As of the Effective Date, Annual Credit is
equal to the “Annual Credit” as defined in the Secured Term Loan Agreement.
“Anti-Corruption Laws” shall have the meaning assigned to such term in
Section 3.22.
“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.22.
“Applicable Margin” shall mean, for any day, 0.95% per annum.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Approved Member State” shall mean Belgium, France, Germany, Ireland, Italy,
Luxembourg, The Netherlands, Spain, Sweden and the United Kingdom.
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property, excluding sales
of Inventory, dispositions of cash and Cash Equivalents and settlements under
Hedging Agreements, in each such excluded case, which are in the ordinary course
of business, by Holdings (and, on and after the Specified AV Minerals Joinder
Date, AV Minerals) or any of its Restricted Subsidiaries, or (b) any issuance of
any Equity Interests of any Restricted Subsidiary of Holdings.
“Asset Swap” shall mean the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash


5


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Equivalents between any Company and another person; provided that any cash or
Cash Equivalents received must be applied in accordance with Section 2.10(c).
“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.04(b)), and delivered to the Administrative
Agent, in substantially the form of Exhibit B, or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at the rate implicit in the lease) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
any such Sale and Leaseback Transaction.
“Auditor’s Determination” shall have the meaning assigned to such term in
Section 7.11(b).
“AV Metals” shall mean AV Metals Inc., a corporation formed under the Canada
Business Corporations Act.
“AV Minerals” shall mean AV Minerals (Netherlands) N.V., a company organized
under the laws of the Netherlands.
“Available Amount” shall have the meaning assigned to such term in Section
7.12(a).
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.
“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Belgian Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized under the laws of Belgium that becomes a Guarantor pursuant to
the terms hereof.
“Belgian Hold Separate Business” means the Equity Interests in, and businesses
of, Aleris Belgium and Aleris Italy (and certain assets of Aleris (Shanghai)
Trading Co. Ltd. that are


6


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



directly related to the business of Aleris Belgium and/or Aleris Italy) that are
subject to the Belgian Purchase Documents.
“Belgian Purchase Documents” shall mean, collectively, (i) (x) that certain Sale
& Purchase Agreement, dated November 22, 2019, among Aleris Aluminum Netherlands
BV, a corporation incorporated under the laws of the Netherlands, Novelis Europe
Holdings Limited, a company incorporated under the laws of the United Kingdom,
and Liberty House Group Pte. Ltd, a company incorporated under the laws of
Singapore, pursuant to which Aleris Aluminum Netherlands BV and Novelis Europe
Holdings Limited agreed to sell or cause its Subsidiaries to sell 100% of the
Equity Interests in Aleris Belgium and, indirectly, 100% of the Equity Interests
in Aleris Italy, (y) the purchase agreement or agreements to be entered into
after the Aleris Acquisition Closing Date pursuant to which Novelis Inc. and/or
any of its Subsidiaries will agree to sell or cause its Subsidiaries to sell
certain assets of Aleris (Shanghai) Trading Co. Ltd. that are directly related
to the business of Aleris Belgium and/or Aleris Italy, and (z) the agreements
and documents entered into in connection with the documents described in clauses
(x) and (y) above, or (ii) solely to the extent that the sale of the Belgian
Hold Separate Business does not occur pursuant to the terms of the documents
described in clause (i)(x) above and such documents are terminated, the purchase
agreement (and the agreements and documents entered into in connection
therewith) negotiated and entered into after the Aleris Acquisition Closing Date
by Novelis Inc. and/or any of its Subsidiaries, or the European Commission or
any trustee appointed on the European Commission’s behalf, on the one hand, and
a prospective buyer of Aleris Belgium and Aleris Italy, on the other hand,
pursuant to which Novelis Inc. and/or any of its Subsidiaries will agree to sell
or cause its Subsidiaries to sell 100% of the Equity Interests in Aleris Belgium
and, indirectly, 100% of the Equity Interests in Aleris Italy, and, if
applicable, certain assets of Aleris (Shanghai) Trading Co. Ltd. that are
directly related to the business of Aleris Belgium and/or Aleris Italy.
“Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” shall each
have the meaning assigned to such term in Rules 13d-3 and 13d-5 under the
Exchange Act.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers (or the functional equivalent)
of such person, (iii) in the case of any limited partnership, the Board of
Directors of the general partner of such person and (iv) in any other case, the
functional equivalent of the foregoing.
“Borrower” shall have the meaning assigned to such term in the preamble hereto.


7


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Borrowing” shall mean Loans to the Borrower of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Rate Loans or
Fallback Rate Loans, as applicable, as to which a single Interest Period is in
effect.
“Borrowing Base” shall mean, as of any date, an amount equal to: (1) 85% of the
book value of all accounts receivable owned by the Loan Parties as of the end of
the most recent fiscal month for which consolidated financial statements are
available; plus (2) the lesser of (x) 75% of the book value of inventory owned
by the Loan Parties as of the end of the most recent fiscal month for which
consolidated financial statements are available and (y) 85% of the “net recovery
cost percentage” multiplied by the book value of inventory owned by the Loan
Parties as of the end of the most recent fiscal month for which consolidated
financial statements are available. Notwithstanding the foregoing, the Borrowing
Base shall be adjusted to give pro forma effect to any Acquisitions or Asset
Sales by the Designated Company and/or any Restricted Subsidiary since the end
of the most recent fiscal month for which consolidated financial statements are
available, as if such Acquisition or Asset Sale had occurred on the last day of
the end of the most recent fiscal month, with such adjustment to be effective
upon consummation of any such Acquisition or Asset Sale.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Brazilian Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in Brazil party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company organized in Brazil that becomes
a Guarantor pursuant to the terms hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City or London, and, if such day relates to any Eurodollar
Rate Loan, means any such day that is also a London Banking Day and, solely for
purposes of determining whether a day is a day on which a Loan can be advanced,
Singapore.
“Calculation Date” shall have the meaning assigned to such term in the
definition of “Senior Secured Net Leverage Ratio”.
“Canadian Guarantor” shall mean AV Metals Inc., Successor Holdings (solely to
the extent that it is organized in Canada), Parent and each Restricted
Subsidiary of Holdings organized in Canada party hereto as a Guarantor, and each
Restricted Subsidiary of the Designated Company organized in Canada that becomes
a Guarantor pursuant to the terms hereof.
“Canadian Loan Parties” shall mean the Canadian Guarantors.
“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or


8


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



additions thereto, that, in accordance with US GAAP, have been or should be
reflected as additions to property, plant or equipment on the balance sheet of
such person.
“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by the Designated Company and its
Restricted Subsidiaries during such period for Capital Assets (whether paid in
cash or other consideration, financed by the incurrence of Indebtedness or
accrued as a liability), together with the applicable Company’s proportionate
share of such amounts for Norf GmbH for such period.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under US GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with US GAAP. It is understood that with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting on
the definitions and covenants herein, US GAAP as in effect on the Effective Date
shall be applied.
“Cash Equivalents” shall mean, as to any person, (a) securities issued or fully
guaranteed or insured by the federal government of the United States, Canada,
Switzerland, any Approved Member State or any agency of the foregoing, (b)
marketable direct obligations issued by Canada or any province thereof, any
state of the United States or the District of Columbia or any political
subdivision, government-sponsored entity or instrumentality thereof that, at the
time of the acquisition, are rated at least “A-2” by S&P, “P-2” by Moody’s or in
the “R-2” category by the Dominion Bond Rating Service Limited, (c) certificates
of deposit, Eurocurrency time deposits, overnight bank deposits and bankers’
acceptances of any commercial bank or trust company organized under the laws of
Canada or any province thereof, the United States, any state thereof, the
District of Columbia, any non-U.S. bank, or its branches or agencies (fully
protected against currency fluctuations) that, at the time of acquisition, is
rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the
Dominion Bond Rating Service Limited, (d) commercial paper of an issuer rated at
least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion
Bond Rating Service Limited, and (e) shares of any money market fund that (i)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (a), (b) and (c) above, (ii) has net assets, the Dollar
Equivalent of which exceeds $500,000,000 and (iii) is rated at least “A-2” by
S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion Bond Rating
Service Limited; provided, however, that the maturities of all obligations of
the type specified in clauses (a), (b) and (c) above shall not exceed 365 days;
provided, further, that, to the extent any cash is generated through operations
in a jurisdiction outside of the United States, Canada, Switzerland or an
Approved Member State, such cash may be retained and invested in obligations of
the type described in clause (a), (c) or (d) applicable to such jurisdiction to
the extent that such obligations are customarily used in such other jurisdiction
for short term cash management purposes.
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount


9


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



of such debt including by issuance of additional debt of such kind, (b) items
described in clause (c) of the definition of “Consolidated Interest Expense” and
(c) gross interest income of the Designated Company and its Restricted
Subsidiaries for such period.
“Cash Pooling Arrangements” shall mean (i) the DB Cash Pooling Arrangement and
the Novelis AG Cash Pooling Agreement and (ii) any other cash pooling
arrangements (including all documentation pertaining thereto) entered into by
any Company in accordance with Section 6.07.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any expropriation, condemnation or other
taking (including by any Governmental Authority) of, any property of Holdings,
the Designated Company or any of its Restricted Subsidiaries, or, on and after
the Specified AV Minerals Joinder Date, AV Minerals. “Casualty Event” shall
include but not be limited to any taking of all or any part of any Real Property
of any person or any part thereof, in or by expropriation, condemnation or other
eminent domain proceedings pursuant to any Requirement of Law, or by reason of
the temporary requisition of the use or occupancy of all or any part of any Real
Property of any person or any part thereof by any Governmental Authority, civil
or military, or any settlement in lieu thereof.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.
A “Change in Control” shall be deemed to have occurred if:
(a)(i) prior to the Designated Holdco Effective Date, Hindalco ceases to be the
Beneficial Owner of Voting Stock representing more than 50% of the voting power
of the total outstanding Voting Stock of AV Minerals and Holdings, (ii) on and
after the Designated Holdco Effective Date, Hindalco ceases to be the Beneficial
Owner of Voting Stock representing more than 50% of the voting power of the
total outstanding Voting Stock of each of AV Minerals, Holdings and Designated
Holdco, or (iii) on and after the Designated Holdco Effective Date, Holdings
ceases to be the Beneficial Owner of Voting Stock representing 100% of the
voting power of the total outstanding Voting Stock of Designated Holdco;
(b) Holdings (or, on and after the Designated Holdco Effective Date, Designated
Holdco) at any time ceases to be the Beneficial Owner and the direct record
owner of 100% of the Equity Interests of Parent, except as a result of a
Qualified Parent IPO; provided that Hindalco continues to be the Beneficial
Owner of Voting Stock representing more than 50% of the voting power of the
total outstanding Voting Stock of Parent at all times after giving effect to
such Qualified Parent IPO; and provided, further, that a Permitted Holdings
Amalgamation shall not constitute a Change in Control;
(c) the Designated Company at any time ceases to be the Beneficial Owner and the
direct or indirect owner of 100% of the Equity Interests of each of Novelis


10


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Corporation, Novelis Deutschland GmbH (except to the extent otherwise permitted
under clause (c) of the definition of Permitted Reorganization Action or under
clause (b) of the definition of Permitted Aleris Foreign Subsidiary Transfer),
the Parent and the Borrower (other than the Parent prior to the Designated
Holdco Effective Date, and the Designated Company on and after the Designated
Holdco Effective Date);
(d) at any time a change in control (or change of control or similar event) with
respect to the Borrower, the Parent or the U.S. Issuer occurs under (and as
defined in) any Material Indebtedness of any Loan Party; or
(e) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of Holdings, the Parent, the
Borrower or, on and after the Designated Holdco Effective Date, Designated
Holdco, or, on and after the Specified AV Minerals Joinder Date, AV Minerals
(together with any new directors whose election to such Board of Directors or
whose nomination for election was approved by the Specified Holders or by a vote
of at least a majority of the members of the Board of Directors of such Person,
as the case may be, which members comprising such majority are then still in
office and were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of such Person.
For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith, (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, and (z) the implementation or compliance with, CRD IV or
CRR, or any law or regulation that implements or applies CRD IV or CRR, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC, in which any Person now or hereafter has rights.


11


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.
“Chinese Subsidiary Equity Interests” shall mean all Equity Interests of each
Person organized under the laws of the People’s Republic of China that is a
Subsidiary of a Loan Party, in each case that is owned by a Loan Party.
“Closing Date” shall mean the date, on or prior to the Agreement Termination
Date, on which the conditions precedent set forth in Section 4.03 and Section
4.04 are satisfied (or waived in accordance with Section 11.02) and the Escrowed
Amounts are advanced from the Escrow Account by the Escrow Agent.
“Co-Borrower” shall have the meaning assigned to it in the Secured Term Loan
Credit Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder.
“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment.
“Companies” shall mean Holdings, Parent, Borrower, the Designated Company,
Holdings’ Restricted Subsidiaries and, after the Specified AV Minerals Joinder
Date if Holdings is not AV Minerals, AV Minerals; and “Company” shall mean any
one of them.
“Compensation Plan” shall mean any program, plan or similar arrangement (other
than employment contracts for a single individual) relating generally to
compensation, pension, employment or similar arrangements with respect to which
any Company, any Affiliate of any Company or any ERISA Affiliate of any of them
has any obligation or liability, contingent or otherwise, under any Requirement
of Law other than that of the United States.
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Designated Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with US GAAP.
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of the Designated Company and its Restricted Subsidiaries which may
properly be classified as current assets on a consolidated balance sheet of the
Designated Company and its Restricted Subsidiaries in accordance with GAAP,
excluding cash and Cash Equivalents.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the Designated Company and its Restricted Subsidiaries
which may properly be classified as current liabilities (other than the current
portion of any Loans) on a consolidated balance sheet of the Designated Company
and its Restricted Subsidiaries in accordance with US


12


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



GAAP, but excluding (a) the current portion of any Funded Debt of the Designated
Company and its Restricted Subsidiaries and (b) without duplication of clause
(a) above, all Indebtedness consisting of Revolving Credit Loans to the extent
otherwise included therein.
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of the Designated Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with US GAAP.
“Consolidated EBITDA” shall mean, for any period, the sum of (A) Consolidated
Net Income for such period, adjusted by (without duplication):
(x)  adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income and without
duplication:
(a) Consolidated Interest Expense for such period;
(b) Consolidated Amortization Expense for such period;
(c) Consolidated Depreciation Expense for such period;
(d) Consolidated Tax Expense for such period;
(e) non-recurring items or unusual charges or expenses, severance, relocation
costs or expenses, other business optimization expenses (including costs and
expenses relating to business optimization programs), new systems design and
implementation costs, project start-up costs, restructuring charges or reserves,
costs related to the closure and/or consolidation of facilities and one-time
costs associated with a Qualified IPO or Qualified Parent IPO;
(f) to the extent covered by insurance and actually reimbursed or, so long as
the Designated Company has made a good faith determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (x) not denied by the applicable
carrier in writing within 180 days and (y) in fact reimbursed within 365 days of
the date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within 365 days), losses and expenses with respect to
Casualty Events or business interruption;
(g) the aggregate amount of all other non-cash charges reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period;
(h) the amount of net income (loss) attributable to non-controlling interests
deducted (and not added back) in computing Consolidated Net Income; and
(i) Management Fees paid in compliance with Section 6.08(c);


13


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(y)  subtracting therefrom, (a) the aggregate amount of all non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period and
(b) interest income; and
(z)  excluding therefrom,
(a)[intentionally omitted];
(b)earnings or losses resulting from any reappraisal, revaluation or write-up or
write-down of assets;
(c)non-recurring or unusual gains; and
(d)any gain or loss relating to cancellation or extinguishment of Indebtedness;
plus
(B) the proportionate interest of the Designated Company and its consolidated
Restricted Subsidiaries in Non-consolidated Affiliate EBITDA for such period;
plus
(C) for purposes of determining compliance with the Financial Performance
Covenant only (solely for the purposes of Section 6.14 and not for determining
whether any action predicated on being in compliance with the Financial
Performance Covenant is permitted), Specified Equity Contributions made pursuant
to Section 8.04 to cure failure to comply with the Financial Performance
Covenant for a fiscal quarter in such period; plus
(D) the annualized amount of net cost savings, operating expense reductions and
synergies reasonably projected by the Designated Company in good faith to be
realized as a result of specified actions (x) taken since the beginning of the
Test Period in respect of which Consolidated EBITDA is being determined or (y)
initiated prior to or during the Test Period (in each case, which cost savings
shall be added to Consolidated EBITDA until fully realized, but in no event for
more than four fiscal quarters) (calculated on a pro forma basis as though such
annualized cost savings, operating expense reductions and synergies had been
realized on the first day of such Test Period, net of the amount of actual
benefits realized during such Test Period from such actions); provided that (1)
such cost savings, operating expense reductions and synergies are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of the Designated Company, and (2) no cost savings, operating expense reductions
and synergies shall be added pursuant to this clause (C) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such Test Period;
provided that the aggregate amount added to Consolidated EBITDA pursuant to this
clause (C) shall not exceed in the aggregate 15% of Consolidated EBITDA for any
one Test Period; provided, further that projected (and not yet realized) amounts
may no longer be added in calculating Consolidated EBITDA pursuant to this
clause (C) to the extent occurring more than four full fiscal quarters after the
specified action taken or initiated in order to realize such projected cost
savings, operating expense reductions and synergies.


14


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Notwithstanding the foregoing clause (x), the provision for taxes and the
depreciation, amortization and non-cash items of a Restricted Subsidiary shall
be added to Consolidated Net Income to compute Consolidated EBITDA only to the
extent (and in the same proportion) that the net income of such Restricted
Subsidiary was included in calculating Consolidated Net Income.
Consolidated EBITDA shall not include the Consolidated EBITDA of any
Non-consolidated Affiliate if such Non-consolidated Affiliate is subject to a
prohibition, directly or indirectly, on the payment of dividends or the making
of distributions, directly or indirectly, to the Designated Company, the Parent
or the Borrower, to the extent of such prohibition.
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Designated Company and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with US GAAP plus, without duplication:
(a)imputed interest on Capital Lease Obligations and Attributable Indebtedness
of the Designated Company and its Restricted Subsidiaries for such period;
(b)commissions, discounts and other fees and charges owed by the Designated
Company or any of its Restricted Subsidiaries with respect to letters of credit
securing financial obligations, bankers’ acceptance financing and receivables
financings for such period;
(c)amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by the Designated Company or any of its
Restricted Subsidiaries for such period;
(d)all interest paid or payable with respect to discontinued operations of the
Designated Company or any of its Restricted Subsidiaries for such period; and
(e)the interest portion of any deferred payment obligations of the Designated
Company or any of its Restricted Subsidiaries for such period.
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Designated Company and its Restricted Subsidiaries
determined on a consolidated basis in accordance with US GAAP; provided,
however, that the following shall be excluded in the calculation of
“Consolidated Net Income”:
(a)any net income (loss) of any person (other than the Designated Company) if
such person is not a Restricted Subsidiary of the Designated Company, except
that:
        (i) subject to the exclusion contained in clause (c) below, equity of
the Designated Company and its consolidated Restricted Subsidiaries in the net
income of any


15


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



such person for such period shall be included in such Consolidated Net Income up
to the aggregate amount of cash distributed by such person during such period to
the Designated Company or to a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (b), below); and
        (ii) the equity of the Designated Company and its consolidated
Restricted Subsidiaries in a net loss of any such person other than an
Unrestricted Subsidiary for such period shall be included in determining such
Consolidated Net Income;
(b)any net income (loss) of any Restricted Subsidiary of the Designated Company
if such Restricted Subsidiary is subject to a prohibition, directly or
indirectly, on the payment of dividends or the making of distributions, directly
or indirectly, to the Designated Company, the Parent or the Borrower, to the
extent of such prohibition, except that:
(i)subject to the exclusion contained in clause (c) below, equity of the
Designated Company and its consolidated Restricted Subsidiaries in the net
income of any such person for such period shall be included in such Consolidated
Net Income up to the aggregate amount of cash distributed by such Restricted
Subsidiary during such period to the Designated Company or another Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution to a Restricted Subsidiary, to the limitations
contained in this clause (b)); and
(ii) the equity of the Designated Company and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income;
(c)any gain or loss realized upon the sale or other disposition of any property
of the Designated Company or Restricted Subsidiaries (including pursuant to any
Sale and Leaseback Transaction) that is not sold or otherwise disposed of in the
ordinary course of business (provided that sales or other dispositions of assets
in connection with any Qualified Securitization Transaction permitted hereunder
shall be deemed to be in the ordinary course);
(d)any extraordinary gain or loss;
(e)the cumulative effect of a change in accounting principles;
(f)any non-cash compensation expense realized for grants of performance shares,
stock options or other rights to officers, directors and employees of the
Designated Company or any Restricted Subsidiary; provided that such shares,
options or other rights can be redeemed at the option of the holders only for
Qualified Capital Stock


16


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



of the Designated Company or Holdings (or, on and after the Specified AV
Minerals Joinder Date, AV Minerals);
(g)any unrealized gain or loss resulting in such period from Hedging Obligations
(other than any unrealized gains or losses resulting from foreign currency
re-measurement hedging activities);
(h)any expenses or charges in such period related to the Transactions, any
premiums, fees, discounts, expenses and losses payable by any Loan Party in such
period in connection with any redemption or tender offer of Indebtedness
permitted hereunder, and any acquisition, disposition, recapitalization or the
incurrence of any Indebtedness permitted hereunder, including such fees,
expenses or charges related to the Transactions; and
(i)the effects of adjustments in the property, plant and equipment, inventories,
goodwill, intangible assets and debt line items in the Designated Company’s
consolidated financial statements pursuant to US GAAP resulting from the
application of purchase accounting in relation to any acquisition or the
amortization or write-off of any amounts thereof, net of taxes.
Notwithstanding the foregoing, for purposes of the calculation of Cumulative
Credit only, there shall be excluded from Consolidated Net Income any dividends,
repayments of loans or advances or other transfers of property from Unrestricted
Subsidiaries to the Designated Company or a Restricted Subsidiary to the extent
such dividends, repayments or transfers increase the amount of Cumulative Credit
pursuant to clause (d) of the definition of Cumulative Credit.
“Consolidated Net Tangible Assets” shall mean, as of any date of determination,
the sum of the amounts that would appear on a consolidated balance sheet of the
Designated Company and its Restricted Subsidiaries as the total assets (less
accumulated depreciation and amortization, allowances for doubtful receivables,
other applicable reserves and other properly deductible items) of the Designated
Company and its Restricted Subsidiaries, after giving effect to purchase
accounting and after deducting therefrom Consolidated Current Liabilities and,
to the extent otherwise included, the amounts of (without duplication):
(a)  the excess of cost over fair market value of assets or businesses acquired;
(b)  any revaluation or other write-up in book value of assets subsequent to
March 31, 2016 as a result of a change in the method of valuation in accordance
with US GAAP;
(c)  unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items;
(d)  minority interests in consolidated Subsidiaries held by Persons other than
the Designated Company or any Restricted Subsidiary of the Designated Company;


17


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(e)  treasury stock;
(f)  cash or securities set aside and held in a sinking or other analogous fund
established for the purpose of redemption or other retirement of Equity
Interests to the extent such obligation is not reflected in Consolidated Current
Liabilities; and
(g)  Investments in and assets of Unrestricted Subsidiaries.
“Consolidated Tax Expense” shall mean, for any period, the tax expense of the
Designated Company and its Restricted Subsidiaries, for such period determined
on a consolidated basis in accordance with US GAAP.
“Consolidated Total Assets” shall mean at any date of determination, the total
assets of the Designated Company and its Restricted Subsidiaries determined on a
consolidated basis in accordance with US GAAP.
“Consolidated Total Net Debt” shall mean, as of any date of determination and
without duplication, the sum of (A) the aggregate principal amount of
Indebtedness of the Designated Company and its Restricted Subsidiaries
outstanding on such date of the type referenced in clauses (a), (b) and (f) of
the definition of Indebtedness, and any Contingent Obligations of the Designated
Company and its Restricted Subsidiaries in respect of Indebtedness of any Person
under clauses (a), (b) and (f) of the definition of Indebtedness, minus the
aggregate amount of Unrestricted Cash on such date, plus (B) the proportionate
interest of the Designated Company and its consolidated Restricted Subsidiaries
in the Non-consolidated Affiliate Debt of each of the Non-consolidated
Affiliates at any date of determination. The aggregate principal amount of such
Indebtedness shall be determined according to the face or principal amount
thereof, based on the amount owing under the applicable contractual obligation
(without regard to any election by the Designated Company, Holdings (or, and, on
and after the Specified AV Minerals Joinder Date, AV Minerals) or any other
Person) to measure an item of Indebtedness using fair value or any other
discount that may be applicable under GAAP (including the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities) on a consolidated basis with
respect to the Designated Company and its Restricted Subsidiaries in accordance
with consolidation principles utilized in GAAP.
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) under any guaranty, endorsement, co-making or sale with recourse
of any obligation of a primary obligor, (b) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(c) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (d) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (e) with
respect to bankers’ acceptances,


18


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (f) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.
“Contribution, Intercompany, Contracting and Offset Agreement” shall mean that
certain Contribution, Intercompany, Contracting and Offset Agreement, dated as
of the Effective Date, by and among the Loan Parties and the Administrative
Agent.
“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Cost of Funds” shall mean the rate of interest on each Lender’s share of the
relevant Borrowing for the relevant Interest Period, which shall be the
percentage rate per annum which is the sum of the weighted average of the rates
notified to the Administrative Agent by each Lender as soon as practicable and
in any event within two Business Days of the first day of that Interest Period
(or, if earlier, on the date falling two Business Days before the date on which
interest is due to be paid in respect of that Interest Period), to be that which
expresses as a percentage rate per annum the cost to the relevant Lender of
funding its participation in that Loan from whatever source it may reasonably
select; provided, that if a Lender’s Funding Rate is less than the Eurodollar
Rate or a Lender does not supply a quotation by the time specified in this
definition, the cost to that Lender of funding its participation in that
Borrowing for that Interest Period shall be deemed, for the purposes of this
definition, to be the Eurodollar Rate; provided, further, that if any Lender
does not supply a quotation by the time specified in this definition, the rate
of interest shall be calculated on the basis of the quotations of the remaining
Lenders; provided, further, that if the Cost of Funds shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“CRD IV” means Directive 2013/36/EU of June 26, 2013 on access to the activity
of credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directive
2006/48/EC and 2006/49/EC.
“Credit Extension” shall mean the making of a Loan by a Lender.


19


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Credit Parties” shall mean, collectively, the Administrative Agent, the Escrow
Agent, each co-agent or sub-agent appointed by the Administrative Agent, any
Delegate, and the Lenders.
“CRR” shall mean Regulation (EU) no. 575/2013 of June 26, 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) no. 648/2012.
“Cumulative Credit” shall mean, at any date, an amount equal to:
(a) $328,000,000; plus
(b) 50% of the aggregate Consolidated Net Income accrued during the period
commencing on October 1, 2016 to and including the last day of the fiscal
quarter most recently ended for which the Designated Company has delivered to
the Administrative Agent the financial statements required to be delivered by
Section 5.01(a) or Section 5.01(b), taken as a single accounting period (or, in
the event Consolidated Net Income for such period is a deficit, minus 100% of
such deficit); plus
(c) 100% of the Net Cash Proceeds received by, (w) prior to the Designated
Holdco Effective Date, Holdings from the issuance of Qualified Capital Stock of
Holdings or as a capital contribution to Holdings after the Effective Date to
the extent that such Net Cash Proceeds are immediately contributed by Holdings
to the Designated Company following such sale or contribution to Holdings
(including the Net Cash Proceeds of a Qualified IPO), (x) on and after the
Designated Holdco Effective Date, from the issuance of Qualified Capital Stock
of Designated Holdco or as a capital contribution to Designated Holdco
(including the Net Cash Proceeds of a Qualified IPO), (y) Borrower from the
issuance of Qualified Capital Stock of the Borrower in a Qualified Parent IPO
and (z) Borrower from the issuance of Qualified Capital Stock of Borrower after
a Qualified Parent IPO; provided that, in each case, no issuances to or
contributions from a Restricted Subsidiary shall be counted for the purposes of
this clause (c); plus
(d) the aggregate net cash proceeds received by the Designated Company or any
Restricted Subsidiary from the issuance or sale after the Effective Date of
convertible or exchangeable Indebtedness that has been converted into or
exchanged for Qualified Capital Stock of Holdings (prior to the Designated
Holdco Effective Date), Designated Holdco (on and after the Designated Holdco
Effective Date) or of the Borrower after a Qualified Parent IPO, excluding:
(i) any such Indebtedness issued or sold to any Loan Party or a Subsidiary of
any Loan Party or an employee stock ownership plan or trust established by any
Loan Party or any such Subsidiary for the benefit of their employees, and
(ii) the aggregate amount of any cash or other property distributed by Holdings,
the Designated Company or any Restricted Subsidiary upon any such conversion or
exchange; plus


20


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(e) the net reduction in Investments made in reliance on the Cumulative Credit
pursuant to Section 6.04(r)(ii) in any person other than the Designated Company
or an Unrestricted Grantor resulting from cash dividends, repayments of loans or
advances or other transfers of property (valued at fair market value), in each
case to the Designated Company or any Unrestricted Grantor; provided that the
foregoing amount shall not exceed, in the case of any person, the amount of
Investments made after the Effective Date by the Designated Company or any
Unrestricted Grantor in such person in reliance on the Cumulative Credit
pursuant to Section 6.04(r)(ii); plus
(f) the aggregate amount of prepayments refused by Lenders pursuant to
Section 2.10(g)(iii); plus
(g) upon the redesignation of any Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to Section 5.16, the lesser of (i) the fair market value of
the net assets of such Unrestricted Subsidiary at the time of redesignation and
(ii) the aggregate amount of Investments made by the Designated Company or any
of its Restricted Subsidiaries in reliance on the Cumulative Credit pursuant to
Section 6.04(r)(ii) in such Unrestricted Subsidiary after the Effective Date and
prior to such redesignation; minus
(h) in each case from and after the Effective Date, (x) the cumulative amount of
all Investments made pursuant to Section 6.04(r)(ii), (y) the cumulative amount
of all Dividends made pursuant to Section 6.08(c), Section 6.08(d)(i), Section
6.08(i) and Section 6.08(j) and (z) the cumulative amount of all payments and
redemptions of Indebtedness made pursuant to Section 6.11(a)(i)(z)(1); minus
(i) if, at such date of determination, the Total Net Leverage Ratio determined
on a Pro Forma Basis as of the last day of the most recently ended fiscal
quarter for which the Designated Company has delivered to the Administrative
Agent the financial statements required to be delivered by Section 4.03(k),
Section 5.01(a) or Section 5.01(b) would be greater than or equal to 3.5 to 1.0,
the cumulative amount of Recapture Amounts paid since the Effective Date.
As of the Effective Date, Cumulative Credit is equal to the “Cumulative Credit”
as defined in the Secured Term Loan Agreement.
“DB Cash Pooling Arrangements” shall mean the cash pooling arrangements among
the Parent, certain other Loan Parties and Deutsche Bank pursuant to the
Transaction Banking Services Agreement among such parties and any documents
ancillary thereto.
“Debt Issuance” shall mean the sale or issuance of debt securities or the
incurrence of other Indebtedness for borrowed money by Holdings or any of its
Restricted Subsidiaries (or, on and after the Specified AV Minerals Joinder
Date, AV Minerals) on or after the Closing Date, other than (a) Secured Term
Loans pursuant to the Increase Joinder Amendment in an aggregate principal
amount of up to $775,000,000 on the Closing Date, (b) the Term Loans,
(c) intercompany Indebtedness permitted under Section 6.01(d), (d) any
incurrence of Indebtedness under the Revolving Credit Agreement or any other
letter of credit (or similar guarantee or bonding) facilities, ordinary course
overdraft protection and working capital


21


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



facilities, trade payables, factoring arrangements, capital leases, financial
leases, Sale and Leaseback Transactions,  hedging and cash management, including
the renewal, replacement, increase, extension or refinancing of each of the
foregoing items under this clause (d), (e) purchase money and equipment
financings and similar obligations, including the renewal, replacement,
increase, extension or refinancing of each of the foregoing items under this
clause (e), (f) Indebtedness permitted under Section 6.01(cc) or Section
6.01(ff), and (g) any Secured Term Loan Credit Agreement Refinancing
Indebtedness.
“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness paid in such period.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, arrangement, rearrangement, readjustment,
composition, liquidation, receivership, insolvency, reorganization, examination
or similar debtor relief or debt adjustment laws (including any applicable
corporate statute) of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” shall mean an Event of Default or an event, occurrence or condition
which is, or upon notice, lapse of time or both would constitute, an Event of
Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
“Defaulting Lender” shall mean, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder within three Business Days of the date required to
be funded by it hereunder, absent a good faith dispute with respect to such
obligation, (b) has notified the Designated Company or the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, absent a good faith dispute with respect to such obligation, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in writing to the Administrative Agent that it will comply with its
funding obligations hereunder (provided that such Lender shall cease to be
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, other than pursuant to an Undisclosed
Administration, (i) become the subject of any proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, examiner or
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment, or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.


22


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Delegate” shall mean any delegate, agent, attorney, trustee or co-trustee
appointed by the Administrative Agent.
“Designated Belgian Escrow Account” shall mean a deposit account or securities
account of Novelis Inc. or in the name of Novelis Inc. into which solely the
Designated Belgian Escrow Funds shall be deposited by Novelis Inc., which
account shall be subject to the Designated Belgian Escrow Agreement.
“Designated Belgian Escrow Agreement” shall mean that certain Escrow Agreement
for the Administration of Third-Party Funds, to be dated on or before the Aleris
Acquisition Closing Date, among Novelis Inc., Aleris Belgium, and a financial
institution, as escrow agent, in form and substance reasonably satisfactory to
the Administrative Agent, in respect of the Designated Belgian Escrow Account
and governing the Designated Belgian Escrow Funds.
“Designated Belgian Escrow Funds” shall mean cash or Cash Equivalents in an
aggregate amount of up to €75,000,000 deposited into the Designated Belgian
Escrow Account, which amounts shall be used solely for the purpose of funding
capital expenditures of Aleris Belgium pursuant to the Designated Belgian Escrow
Agreement.
“Designated Company” shall mean the Parent or, on and after the Designated
Holdco Effective Date, Designated Holdco.
“Designated Holdco” shall mean, on and after the Designated Holdco Effective
Date, U.K. Holdco.
“Designated Holdco Effective Date” shall mean the date that (a) the actions
described in clause (b) of the definition of Permitted Reorganization Actions
are satisfied, and (b) the terms and conditions contained in the definitions of
Permitted Reorganization and Permitted Reorganization Actions are satisfied in
respect of the actions described in clause (a) above, and in respect of all
Permitted Reorganization Actions commenced prior to the actions described in
clause (a) above.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable other than solely for Qualified Capital Stock, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to 180 days after the Maturity
Date in effect at the time of issuance of such Equity Interest, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, in each case at any time on or prior to 180 days after the Maturity Date
in effect at the time of issuance of such Equity Interest, or (c) contains any
mandatory repurchase obligation which may come into effect prior to 180 days
after the Maturity Date in effect at the time of issuance of such Equity
Interest; provided, however, that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or


23


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



exercisable) the right to require the issuer thereof to redeem such Equity
Interests upon the occurrence of a change in control or an asset sale occurring
prior to 180 days after the Maturity Date in effect at the time of issuance of
such Equity Interest shall not constitute Disqualified Capital Stock if such
Equity Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations.
“Disqualified Institution” shall mean, on any date, (a) any Sanctioned Person
and (b) any other Person that is a direct competitor of the Designated Company
(other than a Person described in clause (a) or (b) of the definition of Known
Affiliate) or a Known Affiliate of a competitor, which Person has been
designated by the Designated Company as a “Disqualified Institution” by written
notice to the Administrative Agent from time to time after the 90th day
following the Closing Date; provided that “Disqualified Institutions” shall
exclude any Person that the Designated Company has designated as no longer being
a “Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.
“Distribution” shall mean, collectively, with respect to any Person, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Equity Interests, from time to time
received, receivable or otherwise distributed to such Person in respect of or in
exchange for any or all of the Equity Interests or Intercompany Notes owned by
such Person.
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or made any other distribution, payment or delivery of property (other
than Qualified Capital Stock of such person) or cash to the holders of its
Equity Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any of its Equity Interests
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests), or set aside any funds for any of the foregoing purposes,
or shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any of the Equity Interests of such person outstanding (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes, except to the extent such payments reduce Consolidated Net Income.
“Dividend Recapture Amount” shall have the meaning assigned to such term in
Section 6.08(d)(iii).
“Dollar Equivalent” shall mean, as to any amount denominated in any currency
other than Dollars as of any date of determination, the amount of Dollars that
would be required to purchase the amount of such currency based upon the Spot
Selling Rate as of such date, and as to any amount denominated in Dollars, such
amount in Dollars.
“Dollars” or “dollars” or “$” shall mean lawful money of the United States.


24


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“DQ List” shall have the meaning assigned to such term in Section 11.04(g)(iv).
“Dubai Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in the Dubai International Financial Centre party hereto as a
Guarantor, and each other Restricted Subsidiary of the Designated Company
organized in the Dubai International Financial Centre that becomes a Guarantor
pursuant to the terms hereof.
“Dutch Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized under the laws of the Netherlands party hereto as a Guarantor,
and each other Restricted Subsidiary of the Designated Company organized under
the laws of the Netherlands that becomes a Guarantor pursuant to the terms
hereof.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall mean the first date on which each of the conditions
precedent set forth in Section 4.01 have been satisfied.
“Eligible Assignee” shall mean (a) any Lender, (b) an Affiliate of any Lender,
(c) an Approved Fund of a Lender and (d) any other person approved, in the case
of this clause (d) only, by the Designated Company (such approval not to be
unreasonably withheld or delayed and such approval shall be deemed given if no
objection is made by the Designated Company within five Business Days after
receipt of a notice of an assignment proposing such person as an assignee of any
interest in any Loans); provided that (x) no approval of the Designated Company
shall be required during the continuance of an Event of Default, (y) “Eligible
Assignee” shall not include AV Minerals, Holdings or any of its Affiliates or
Subsidiaries or any natural person and (z) each assignee Lender shall be subject
to each other applicable requirement regarding Lenders hereunder. Any
Disqualified Institution is subject to Section 11.04(g) hereof.
“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.
“English-law Guarantee” shall mean any English law agreement to be executed by,
among others, the Administrative Agent and any Loan Party providing a Guarantee
or a Foreign Guarantee.


25


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Environment” shall mean the natural environment, including air (indoor or
outdoor), surface water and groundwater (including potable water, navigable
water and wetlands), the land surface or subsurface strata, natural resources,
sewer systems, the workplace or as otherwise defined in any Environmental Law.
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other formal communication alleging liability for or obligation
with respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to the Environment or to human health or safety relating to or arising
out of the use of, exposure to or Releases or threatened Releases of Hazardous
Material.
“Environmental Law” shall mean any and all treaties, laws, statutes, ordinances,
regulations, rules, decrees, orders, judgments, consent orders, consent decrees,
code or other legally binding requirements (including the Guide d’Intervention –
Protection des sols et de réhabilitation des terrains contaminés of the Quebec
Ministry of Sustainable Development, Environment and Fight Against Climate
Change), and the common law and civil law, relating to protection of human
health or the Environment, the Release or threatened Release of Hazardous
Material, natural resources or natural resource damages, or occupational safety
or health, and any and all Environmental Permits.
“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
“Equipment” shall mean “equipment,” as such term is defined in the UCC, in which
such Person now or hereafter has rights.
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Effective Date or issued after the Effective Date, but excluding debt securities
convertible or exchangeable into such equity.
“Equity Issuance” shall mean the issuance of any Equity Interests (including
equity-linked securities) on or after the Closing Date by Holdings or any of its
Restricted Subsidiaries, other than (a) pursuant to employee stock plans, (b)
upon vesting, exercise, exchange or conversion of restricted stock units,
options or other rights to acquire shares of common stock,


26


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(c) pursuant to Holdings’ equity and incentive plans, (d) by any Subsidiary of
Holdings to Holdings or any other Subsidiary of Holdings, and (e) constituting
directors’ qualifying shares.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the thirty (30) day notice period is waived by
regulation); (b) the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Plan whether or not waived; (c) the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the filing pursuant to Section 412 of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the occurrence of any event or condition which could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (h) the incurrence
by any Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal from any Plan subject to Section 4063 of ERISA or a cessation of
operation that is treated as a withdrawal under Section 406(e) of ERISA; (i) a
complete or partial withdrawal by any Company or any ERISA Affiliate from a
Multiemployer Plan resulting in material Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (j) the making of any
amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (k) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in a Material
Adverse Effect.
“Escrow Account” shall mean the segregated deposit account maintained by the
Escrow Agent for the purpose of holding and disbursing the Escrowed Amounts,
that has been designated as such in writing (which may be by e-mail) by the
Escrow Agent to the Designated Company prior to the Effective Date (or any
replacement account designated as such in writing (which may be by e-mail) by
the Escrow Agent to the Designated Company from time to time thereafter).
“Escrow Agent” shall have the meaning assigned to such term in the preamble
hereto.
“Escrow Date” shall have the meaning assigned to such term in Section 4.02.


27


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Escrow Drawdown Request” shall mean a request by the Borrower in accordance
with the terms of Section 2.18 and substantially in the form of Exhibit L.
“Escrow Period” shall mean the period commencing on the Escrow Date, and ending
at the earlier of (a) the Escrow Release Time, and (b) the time that all
Escrowed Amounts have been returned to the applicable Term Lenders pursuant to
Section 2.18(g).
“Escrowed Amounts” shall mean the amounts deposited by the Lenders pursuant to a
Borrowing Request and held by the Escrow Agent in the Escrow Account during the
Escrow Period in accordance with Section 2.18; provided that (x) if any such
amounts are deposited by a Lender after 3:00 p.m., London time, on the Escrow
Date and before the Escrow Release Time, such amounts shall only constitute
Escrowed Amounts beginning on the Business Day so deposited (or the following
Business Day, if deposited after 3:00 p.m., London Time) and (y) any funds
deposited by a Lender following the Escrow Release Time shall be returned to
such Lender by the Escrow Agent pursuant to Section 2.18(g)(ii) and shall
constitute Residual Returned Amounts.
“Escrowed Term Loans” shall mean, during the Escrow Period, the Term Loans
advanced pursuant to a Borrowing Request and deposited in the Escrow Account,
without regard to any net funding in respect thereof.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the legislative measures of the European Council
for the introduction of, changeover to or operation of a single unified European
currency.
“Eurodollar Base Rate” shall mean, for any Interest Period, the rate per annum
equal to the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two London Banking
Days prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates for Dollar deposits, as
published by Reuters or any other service selected by the Administrative Agent
that has been nominated by the ICE Benchmark Administration Limited as an
authorized information vendor for the purpose of displaying such rates (the
“Screen Rate”), with a term equivalent to such Interest Period; provided that if
no Screen Rate is available for such Interest Period, then the “Eurodollar Base
Rate” for such Interest Period shall be the Interpolated Screen Rate for a
period equal in length to such Interest Period; provided, further, that if the
Interpolated Screen Rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent equal to the average of rates per annum
at which deposits in Dollars are offered for such Interest Period to the
Administrative Agent by three leading banks in the London interbank market in
London, England at approximately 11:00 a.m. (London time) on the date which is
two London Banking Days prior to the commencement of such Interest Period;
provided, further, that if the Eurodollar Base Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.


28


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Each determination by Administrative Agent pursuant to this definition shall be
conclusive absent manifest error.
“Eurodollar Rate” shall mean for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

Eurodollar Rate =
         Eurodollar Base Rate  1.00 – Eurodollar Reserve Percentage

“Eurodollar Rate Borrowing” shall mean a Borrowing comprised of Eurodollar Rate
Loans.
“Eurodollar Rate Loan” shall mean a Term Loan that bears interest at a rate
determined by reference to the Eurodollar Rate.
“Eurodollar Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage, and no
earlier than the date that the Administrative Agent obtains knowledge thereof.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Guarantor Subsidiary” shall mean, at any date of determination, any
Restricted Subsidiary other than a Specified Aleris Subsidiary designated as
such in writing by the Designated Company to the Administrative Agent that:
        (w) (i) contributed 2.5% or less of Consolidated EBITDA for the period
of four fiscal quarters most recently ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, and (ii) had consolidated assets
representing 2.5% or less of the Consolidated Total Assets of the Designated
Company and its Restricted Subsidiaries on the last day of the most recent
fiscal quarter ended for which financial statements have been or are required to
have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to the date of
determination;


        (x) together with all other Restricted Subsidiaries constituting
Excluded Guarantor Subsidiaries (i) contributed 7.5% or less of Consolidated
EBITDA for the period of four fiscal quarters most recently ended for which
financial statements have been or are


29


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to
the date of determination, and (ii) had consolidated assets representing 7.5% or
less of the Consolidated Total Assets of the Designated Company and its
Restricted Subsidiaries on the last day of the most recent fiscal quarter ended
for which financial statements have been or are required to have been delivered
pursuant to Section 5.01(a) or 5.01(b) prior to the date of determination;


        (y) is not a Loan Party on the Effective Date; provided that no Loan
Party shall constitute an Excluded Guarantor Subsidiary except to the extent
such Loan Party issues Equity Interests to Persons other than a Company pursuant
to Section 6.06(l) and immediately prior to such issuance such Person would have
otherwise qualified as an Excluded Guarantor Subsidiary under clause (w) and (x)
above; and


        (z) is not Aleris Switzerland GmbH, a company organized under the laws
of Switzerland, Aleris Casthouse or Aleris Rolled Products, and is not a Loan
Party on the Aleris Acquisition Closing Date, after giving effect to the Aleris
Acquisition and the other transactions consummated on such date.
The Excluded Guarantor Subsidiaries as of the Effective Date are listed on
Schedule 1.01(c); provided that, to the extent that any German Borrower Holding
Company, Aleris Asia Pacific Limited or Aleris Rolled Products Mexico, S. de
R.L. de C.V. directly or indirectly own Equity Interests in a borrower under the
Revolving Credit Agreement, then such entities may not be Excluded Guarantor
Subsidiaries.
“Excluded Subsidiaries” shall mean Restricted Subsidiaries of Holdings (and, on
and after the Specified AV Minerals Joinder Date, AV Minerals) that are not
organized in a Principal Jurisdiction.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
overall net income (however denominated), franchise Taxes (in lieu of net income
taxes), and branch profits Taxes, in each case, (i) imposed as a result of such
recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) solely to the extent that the Borrower is a
domestic corporation as defined in Section 7701(a)(30)(C) of the Code (or is a
limited liability company that is disregarded as an entity separate from its
owner for United States federal income tax purposes and is wholly owned by a
domestic corporation), in the case of a Lender, withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request under Section 2.16), except in
each case to the extent that, pursuant to Section 2.15, amounts with respect to
such Taxes were payable to such Lender’s assignor immediately before such Lender
became a party


30


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



hereto, (c) Taxes attributable to such recipient’s failure to comply with
Section 2.15(e), and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Executive Order” shall have the meaning assigned to such term in Section 3.22.
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
“Factoring Assets” shall mean all existing or hereafter acquired or arising
(i) Receivables that are sold, transferred or disposed of pursuant to a
Permitted Factoring Facility permitted under Section 6.06(e), (ii) Related
Security with respect to the Receivables referred to in clause (i) above, (iii)
collections and proceeds of the Receivables and Related Security referred to in
clauses (i) and (ii) above, (iv) lockboxes, lockbox accounts, collection
accounts or other deposit accounts substantially all of the deposits of which
consist of such collections and proceeds referred to in clause (iii) above and
which have been specifically identified and consented to by the Revolving Credit
Administrative Agent, (v) without duplication of the foregoing clauses (i)
through (iv), rights and payments which relate solely to the Receivables
referred to in clause (i) above and (vi) cash reserves comprising credit
enhancements for such Permitted Factoring Facility.


“Fallback Rate” shall mean, in relation to a Borrowing, subject to Section 1.07,
(a) if no Eurodollar Rate is available for the relevant currency or Interest
Period, the Reference Bank Rate as of the Specified Time for the currency of
that Borrowing and for a period equal in length to the Interest Period of that
Borrowing, or (b) if neither a Eurodollar Rate nor a Reference Bank Rate is
available for the relevant currency or Interest Period, the Cost of Funds shall
apply to that Borrowing for that Interest Period.


“Fallback Rate Borrowing” shall mean a Borrowing comprised of Fallback Rate
Loans.


“Fallback Rate Loan” shall mean a Term Loan that bears interest based on the
Fallback Rate.
“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” shall mean (a) Sections 1471 to 1474 of the Code and any associated
regulations; (b) any treaty, law or regulation of any other jurisdiction, or
relating to any intergovernmental agreement between the United States and any
other jurisdiction, which (in either case) facilitates the implementation of any
law or regulation referred to in clause (a) above; or (c) any agreement pursuant
to the implementation of any treaty, law or regulation referred to in clauses
(a) or (b) above with the IRS, the U.S. government or any governmental or
taxation authority in any other jurisdiction.
“FATCA Application Date” shall mean (a) in relation to a “withholdable payment”
described in section 1473(1)(A)(i) of the Code (which relates to payments of
interest and certain other payments from sources within the United States), July
1, 2014; (b) in relation to a “withholdable payment” described in Section
1473(1)(A)(ii) of the Code (which relates to “gross


31


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



proceeds” from the disposition of property of a type that can produce interest
from sources within the United States), January 1, 2019; or (c) in relation to a
“passthru payment” described in Section 1471(d)(7) of the Code not falling
within paragraphs (a) or (b) above, January 1, 2019; or, in each case, such
other date from which such payment may become subject to a deduction or
withholding required by FATCA as a result of any change in FATCA after the date
of this Agreement.
“FATCA Deduction” shall mean a deduction or withholding from a payment under a
Loan Document required by FATCA.
“FATCA Exempt Party” shall mean a Party that is entitled to receive payments
free from any FATCA Deduction.
“Fee Letters” means the Agent Fee Letter and the Aleris Fee Letter.
“Fees” shall mean the fees and prepayment premiums payable hereunder or under
each Fee Letter.
“Financial Performance Covenant” shall mean the covenant set forth in
Section 6.14.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under Section 43 of the Pensions Act 2004.
“Foreign Asset Sale” shall have the meaning assigned to such term in Section
2.10(i).
“Foreign Guarantee” shall have the meaning assigned to such term in Section
7.01.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Foreign Plan” shall mean any pension or other employee benefit or retirement
plan, program, policy, arrangement or agreement maintained or contributed to by
any Company with respect to employees employed outside the United States, other
than government sponsored pension, healthcare, prescription drugs, employment
insurance, parental insurance or workers compensation plans.
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
“French Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in France party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company organized in France that becomes
a Guarantor pursuant to the terms hereof.


32


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” shall mean, as to any person, all Indebtedness of such person that
matures more than one year from the date of its incurrence or matures within one
year from such date but is renewable or extendible, at the option of such
person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Designated Company and its Subsidiaries,
Indebtedness in respect of the Secured Term Loans and the Revolving Credit
Loans.
“Funding Rate” shall mean any individual rate notified by a Lender to the
Administrative Agent pursuant to the definition of Cost of Funds.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis; provided that if the Designated Company converts
its financial reporting from generally accepted accounting principles in the
United States to IFRS as permitted under Section 1.04, “GAAP” shall mean
(subject to the provisions of Section 1.04 hereof) IFRS applied on a consistent
basis.
“German Borrower Holding Company” means, on and after the Aleris Acquisition
Closing Date, each Subsidiary of Aleris Germany that directly or indirectly owns
Equity Interests in Aleris Rolled Products or Aleris Casthouse.
“German Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in Germany party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company organized in Germany that
becomes a Guarantor pursuant to the terms hereof.
“German Receivables Purchase Agreement” shall have the meaning assigned to such
term in the definition of “Receivables Purchase Agreement”.
“German Seller” shall mean Novelis Deutschland GmbH, a company organized under
the laws of Germany (including in its roles as seller and collection agent under
the German Receivables Purchase Agreement).
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


33


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
“Guarantee Payment” shall have the meaning assigned to such term in Section
7.12(b).
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.
“Guarantees” shall mean the guarantees issued pursuant to ARTICLE VII by the
Guarantors.
“Guarantors” shall mean Holdings and the Subsidiary Guarantors (including
Holdings and each Canadian Guarantor, each U.S. Guarantor, each Swiss Guarantor,
each U.K. Guarantor, each German Guarantor, each Irish Guarantor, each Brazilian
Guarantor, each French Guarantor, each Dubai Guarantor, each Dutch Guarantor,
each Belgian Guarantor, and each other Restricted Subsidiary of the Designated
Company that becomes a Guarantor hereunder), and, on and after the Specified AV
Minerals Joinder Date, AV Minerals.
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation under or which can
give rise to liability (including, but not limited to, due to their
ignitability, corrosivity, reactivity or toxicity) under any Environmental Laws.
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purposes of hedging a Company’s exposure to
interest or exchange rates, loan credit exchanges, security or currency
valuations or commodity prices, in each case not for speculative purposes.
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
“Hindalco” shall mean Hindalco Industries Limited, a corporation organized under
the laws of India.


34


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Holdings” shall mean (i) prior to the consummation of the Permitted Holdings
Amalgamation, (x) if any transaction described in clause (b), (c) or (f) of the
definition of Permitted Reorganization Action has not occurred, AV Metals or (y)
AV Minerals, and (ii) upon and after the consummation of the Permitted Holdings
Amalgamation, Successor Holdings.
“IFRS” shall mean International Financial Reporting Standards consistently
applied.
“Immaterial Subsidiary” shall mean, at any date of determination, any Subsidiary
that, together with all other Subsidiaries then constituting Immaterial
Subsidiaries (i) contributed 5.0% or less of Consolidated EBITDA for the period
of four fiscal quarters most recently ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, (ii) had consolidated assets
representing 5.0% or less of the Consolidated Total Assets on the last day of
the most recent fiscal quarter ended for which financial statements have been or
are required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior
to the date of determination, and (iii) is not a Loan Party on the Effective
Date or on the Closing Date after giving effect to the Aleris Acquisition.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person; (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than ninety (90) days (other than such overdue trade accounts
payable being contested in good faith and by proper proceedings, for which
appropriate reserves are being maintained with respect to such circumstances in
accordance with US GAAP or other applicable accounting standards)); (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the fair market value of such property; (f) all Capital Lease
Obligations, Purchase Money Obligations and Synthetic Lease Obligations of such
person; (g) all Hedging Obligations to the extent required to be reflected on a
balance sheet of such person; (h) all Attributable Indebtedness of such person;
(i) all obligations of such person for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; (j) all obligations of such person under any
Qualified Securitization Transaction; and (k) all Contingent Obligations of such
person in respect of Indebtedness or obligations of others of the kinds referred
to in clauses (a) through (j) above. The Indebtedness of any person shall
include the Indebtedness of any other entity (including any partnership in which
such person is a general partner) to the extent such person is liable therefor
as a result of such person’s ownership interest in or other relationship with
such entity, except (other than in the case of general partner liability) to the
extent that the terms of such Indebtedness expressly provide that such person is
not liable therefor.


35


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).
“Information” shall have the meaning assigned to such term in Section 11.12.
“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
in which any Person now or hereafter has rights.
“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a).
“Interbank Rate” shall mean, for any period, the Administrative Agent’s cost of
funds for such period.
“Intercompany Notes” shall mean one or more promissory notes substantially in
the form of Exhibit K, or such other form as may be agreed to by the
Administrative Agent in its sole discretion.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.
“Interest Payment Date” shall mean, (a) with respect to any Borrowing, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part, and (b) the Maturity Date.
“Interest Period” shall mean, with respect to any Eurodollar Rate Borrowing or
Fallback Rate Borrowing, as applicable, the period commencing on the date of
such Borrowing and ending on the numerically corresponding day in the calendar
month that is three months thereafter, as the Borrower may elect (or any shorter
period agreed to in writing by the Required Lenders); provided that, the
Interest Period applicable to Escrowed Term Loans shall be one month, and such
Interest Period shall remain in effect following the funding of the Escrowed
Amounts to the Borrower (or to the Person designated by the Borrower to receive
such Escrowed Amounts pursuant to Section 2.18) on the Aleris Acquisition
Closing Date; provided, further, that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day, (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period, (c) the Borrower shall not select an Interest Period that would
extend beyond the Maturity Date, and (d) the Interest Period for any Credit
Extension other than the first Credit Extension shall end on the same day as the
then-current Interest Period in relation to the first Credit Extension under
this Agreement. For purposes hereof, the date of a


36


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Internally Generated Cash Flow” shall mean cash generated by the Designated
Company and its Restricted Subsidiaries in the ordinary course of business, and
in any event excluding (i) proceeds of Casualty Events and Asset Sales under
Section 6.06(b), (e), (i), (j), (l), (q), (r) and (s), (ii) proceeds of
Indebtedness other than borrowings under the Revolving Credit Facility and
intercompany loans from another Company funded in the ordinary course of
operations (and not from sources otherwise not constituting Internally Generated
Cash Flow) and (iii) proceeds of issuances of Equity Interests other than to
another Company funded in the ordinary course of operations (and not from
sources otherwise not constituting Internally Generated Cash Flow).
“Interpolated Screen Rate” shall mean, in relation to any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:
(a) the applicable Screen Rate for the longest period (for which that Screen
Rate is available) which is less than the Interest Period of that Loan; and
(b) the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan, each as of
approximately 11:00 a.m. (London time) on the date that is two London Banking
Days prior to the commencement of such Interest Period for the currency of that
Loan.
“Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights.
“Investment Recapture Amount” shall have the meaning assigned to such term in
Section 6.04(r)(iv).
“Investments” shall have the meaning assigned to such term in Section 6.04.
“Irish Companies Act” shall mean the Companies Act, 2014 of Ireland (as amended,
re-enacted, varied or otherwise modified from time to time).
“Irish Guarantor” shall mean each Restricted Subsidiary of the Designated
Company incorporated in Ireland party hereto as a Guarantor, and each other
Borrower or Restricted Subsidiary of the Designated Company incorporated in
Ireland that becomes a Guarantor pursuant to the terms hereof.
“IRS” shall mean the United States Internal Revenue Service.
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F, or such other form as may be agreed to by the Administrative Agent in
its sole discretion.


37


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Joint Venture” shall mean any person (a) that is not a direct or indirect
Subsidiary of Holdings (and, on and after the Specified AV Minerals Joinder
Date, AV Minerals) and (b) in which the Designated Company, in the aggregate,
together with its Subsidiaries, is directly or indirectly, the beneficial owner
of 5% or more of any class of Equity Interests of such person.
“Joint Venture Subsidiary” shall mean each of (i) Aluminum Company of Malaysia
Berhard and (ii) any other person that is a Subsidiary in which persons other
than Holdings or its Affiliates own 10% or more of the Equity Interests of such
person, excluding, to the extent they become Restricted Subsidiaries of the
Designated Company after the Effective Date, Logan and Norf GmbH.
“Judgment Currency” shall have the meaning assigned to such term in Section
11.18(a).
“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.18(a).
“Junior Secured Indebtedness” shall have the meaning assigned to such term in
the Secured Term Loan Credit Agreement.
“Known Affiliate” of any person shall mean, as to such person, known Affiliates
readily identifiable by name, but excluding any Affiliate (a) that is a bona
fide debt fund or investment vehicle that is primarily engaged in, or that
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds or similar
extensions of credit or securities in the ordinary course and with respect to
which the Disqualified Institution does not, directly or indirectly, possess the
power to direct or cause the direction of the investment policies of such entity
or (b) that is a banking or lending institution engaged in the business of
making loans.
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
“Lenders” shall mean (a) each financial institution that is a party hereto on
the Effective Date, and (b) any financial institution that has become a party
hereto pursuant to an Assignment and Assumption, other than, in each case, any
such financial institution that has ceased to be a party hereto pursuant to an
Assignment and Assumption (excluding, in each case, any such financial
institution to the extent it holds no Commitments and all Obligations owing to
it have been paid).
“Letter of Comfort” shall mean the letter of comfort, dated on or prior to the
Closing Date, in the form of Exhibit G, from Hindalco to the Administrative
Agent and the Lenders.


38


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Lien” shall mean, with respect to any property, (a) any mortgage (or mandate to
vest a mortgage), deed of trust, lien, pledge, encumbrance, charge, assignment,
hypothecation, prior claim, security interest or similar encumbrance of any kind
or any arrangement to provide priority or preference in respect of such property
or any filing of any financing statement or any financing change statement under
the UCC, the PPSA or any other similar notice of lien under any similar notice
or recording statute of any Governmental Authority (other than any unauthorized
notice or filing filed after the Effective Date for which there is not otherwise
any underlying lien or obligation, so long as the Designated Company is (if
aware of same) using commercially reasonable efforts to cause the removal of
same), including any easement, right-of-way or other encumbrance on title to
Real Property, in each of the foregoing cases whether voluntary or imposed by
law, and any agreement to give any of the foregoing; (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
“Liquidity” shall mean as of any date of determination, the sum of (i)
Unrestricted Cash of the Designated Company and its Restricted Subsidiaries as
of such date plus (ii) unutilized and available commitments under the Revolving
Credit Agreement.
“Loan Documents” shall mean this Agreement, the Contribution, Intercompany,
Contracting and Offset Agreement, the Subordination Agreement, each English-law
Guarantee, the Notes (if any), each Foreign Guarantee, each Fee Letter, and all
other powers of attorney, consents, assignments, certificates, agreements or
documents, whether heretofore, now or hereafter executed by or on behalf of any
Loan Party for the benefit of the Administrative Agent or any Lender in
connection with this Agreement.
“Loan Parties” shall mean Holdings, the Borrower, the Subsidiary Guarantors and,
on and after the Designated Holdco Effective Date, Designated Holdco, and, on
and after the Specified AV Minerals Joinder Date, to the extent that Holdings is
not AV Minerals, AV Minerals.
“Loans” shall mean Term Loans.
“Logan” shall mean Logan Aluminum Inc., a Delaware corporation.
“Logan Location” shall mean the premises of Logan Aluminum Inc., Route 431,
North Russellville, Kentucky 42276.
“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Management Fees” shall have the meaning assigned to such term in Section
6.08(c)(C).
“Mandated Lead Arrangers” shall mean ABN AMRO Capital USA LLC, Australia and New
Zealand Banking Group Limited, Axis Bank Limited, Bank of America, N.A.,
Barclays


39


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Bank PLC, Citigroup Global Markets Asia Limited, Crédit Agricole Corporate and
Investment Bank, DBS Bank Ltd., Deutsche Bank Securities Inc., First Abu Dhabi
Bank USA N.V., HSBC Securities (USA) Inc., ICICI Bank Limited, New York Branch,
ING Bank N.V., Singapore Branch, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd.,
MUFG Bank, Ltd., Societe Generale, Hong Kong Branch, Standard Chartered Bank,
State Bank of India, and Sumitomo Mitsui Banking Corporation Singapore Branch,
in their capacities as Mandated Lead Arrangers and Bookrunners under this
Agreement.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or financial condition of the Loan
Parties and their Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their payment and other
material obligations under the Loan Documents; or (c) a material impairment of
the rights of or benefits or remedies available to the Lenders or the
Administrative Agent under the Loan Documents, taken as a whole.
“Material Indebtedness” shall mean (a) (i) Indebtedness under the Revolving
Credit Loan Documents and any Permitted Revolving Credit Facility Refinancings
thereof, (ii) Indebtedness under the Secured Term Loan Documents and any
Permitted Secured Term Loan Facility Refinancings thereof, (b) Indebtedness
under the Senior Notes, the Additional Senior Secured Indebtedness, the Junior
Secured Indebtedness and any Permitted Refinancings of any thereof in each case
in an aggregate outstanding principal amount exceeding $100,000,000 and (c) any
other Indebtedness (other than the Loans and intercompany Indebtedness of the
Companies permitted hereunder) of the Loan Parties in an aggregate outstanding
principal amount exceeding $100,000,000.
“Material Subsidiary” shall mean any Subsidiary of the Designated Company that
is not an Immaterial Subsidiary.
“Maturity Date” shall mean the date that is one year after the Escrow Date;
provided that if such day is not a Business Day, the Maturity Date shall be the
Business Day immediately succeeding such date.
“Maximum Rate” shall have the meaning assigned to such term in Section 11.14.
“Maximum Revolving Credit Facility Amount” shall mean, at any time, an amount
equal to the greater of (x) $2,250,000,000 and (y) the Borrowing Base.
“Minimum Amount” shall mean an integral multiple of $1,000,000 and not less than
$5,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate


40


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



is then making or accruing an obligation to make contributions; (b) to which any
Company or any ERISA Affiliate has within the preceding six plan years made
contributions; or (c) with respect to which any Company could incur liability.
“Net Cash Proceeds” shall mean:
(a) with respect to any Asset Sale, the cash proceeds received by Holdings, the
Designated Company or any of its Restricted Subsidiaries (or, on and after the
Specified AV Minerals Joinder Date, AV Minerals) (including cash proceeds
subsequently received (as and when received by Holdings, the Designated Company
or any of its Restricted Subsidiaries or, on and after the Specified AV Minerals
Joinder Date, AV Minerals) in respect of non-cash consideration initially
received) net of (without duplication) (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and the
Designated Company’s good faith estimate of income taxes paid or payable in
connection with such sale and repatriation Taxes that are or would be payable in
connection with any sale by a Restricted Subsidiary); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by Holdings, the Designated Company or any of its
Restricted Subsidiaries (or, on and after the Specified AV Minerals Joinder
Date, AV Minerals) associated with the properties sold in such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); (iii) the
Designated Company’s good faith estimate of payments required to be made with
respect to unassumed liabilities relating to the properties sold within ninety
(90) days of such Asset Sale (provided that, to the extent such cash proceeds
are not used to make payments in respect of such unassumed liabilities within
ninety (90) days of such Asset Sale, such cash proceeds shall constitute Net
Cash Proceeds); (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money (other than the
Revolving Credit Loans or the Loans) which is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties); and (v) so long as any Revolving Credit Loans
remain outstanding, the proceeds of any Revolving Credit Priority Collateral (as
defined in the Revolving Credit Loan Documents) of any Loan Party sold in such
Asset Sale (which shall include, for the avoidance of doubt, the portion of the
sale price of the Equity Interests or all or substantially all of the property,
assets or business of any Restricted Subsidiary of Holdings (and, on and after
the Specified AV Minerals Joinder Date, AV Minerals) consisting of the net book
value of any such Revolving Credit Priority Collateral);
(b) with respect to any Debt Issuance or any Disqualified Capital Stock, the
cash proceeds thereof, net of customary fees, commissions, costs and other
expenses incurred in connection therewith;
(c) with respect to any issuance of Equity Interests (other than Preferred
Stock) by Holdings, Designated Holdco, the Parent, the Borrower or, on and after
the Specified AV


41


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Minerals Joinder Date, AV Minerals, the cash proceeds thereof, net of customary
fees, commissions, costs and other expenses incurred in connection therewith;
and
(d) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
(i) all reasonable costs and expenses incurred in connection with the collection
of such proceeds, awards or other compensation in respect of such Casualty
Event; and (ii) so long as any Revolving Credit Loans remain outstanding, any
such cash insurance proceeds, condemnation awards and other compensation
received in respect of Revolving Credit Priority Collateral (as defined in the
Revolving Credit Loan Documents) of any Loan Party to the extent such amounts
are required to be (and are) applied to the repayment of the Revolving Credit
Loans pursuant to the terms of the Revolving Credit Agreement;
provided, however, that Net Cash Proceeds arising from any Asset Sale or
Casualty Event by or applicable to a non-Wholly Owned Subsidiary (provided that
Aleris German GP Holdco and each Subsidiary of Aleris Germany shall not be
considered a non-Wholly Owned Subsidiary for purposes of this definition) shall
equal the amount of such Net Cash Proceeds calculated as provided above less the
percentage thereof equal to the percentage of any Equity Interests of such
non-Wholly Owned Subsidiary not owned by Holdings (and, on and after the
Specified AV Minerals Joinder Date, AV Minerals), the Designated Company and its
Restricted Subsidiaries.
“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.
“NKL” shall mean Novelis Korea Limited.
“NKL Share Repurchase” shall mean the repurchase by NKL of Equity Interests of
NKL for cash consideration derived from all or a portion of the proceeds of the
Ulsan Share Sale, which may be structured as a share cancellation, a reduction
in par value, a share consolidation and reduction in share value, or any other
legal structure resulting in the reduction of Equity Interests in NKL in
exchange for cash consideration.
“Non-consolidated Affiliate” shall mean (a) Norf GmbH, MiniMRF LLC (Delaware),
and Consorcio Candonga (unincorporated Brazil), in each case so long as they are
not a Subsidiary of the Designated Company, (b) the Ulsan JV Subsidiary, solely
to the extent that (i) such Person is not otherwise included in the consolidated
financial results of the Designated Company and its Restricted Subsidiaries and
(ii) the requirement set forth in clause (c)(ii) below remains true in respect
of the Ulsan JV Subsidiary, and (c) any other Person formed or acquired by the
Designated Company or any of its Restricted Subsidiaries, in the case of this
clause (c), so long as (i) such Person is not a Subsidiary of the Designated
Company and (ii) the Designated Company owns, directly or indirectly, Equity
Interests in such Restricted Subsidiary representing at least 50% of the voting
power of all Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or equivalent
governing body) of such Person.


42


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Non-consolidated Affiliate Debt” shall mean with respect to the
Non-consolidated Affiliates, as of any date of determination and without
duplication, the Consolidated Total Net Debt of the Non-consolidated Affiliates
and their Subsidiaries (determined as if references to the Designated Company
and the Restricted Subsidiaries in the definition of Consolidated Total Net Debt
were references to Non-consolidated Affiliates and their Subsidiaries).
“Non-consolidated Affiliate EBITDA” shall mean with respect to the
Non-consolidated Affiliates for any period, the amount for such period of
Consolidated EBITDA of such Non-consolidated Affiliates and their Subsidiaries
(determined as if references to the Designated Company and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to
Non-consolidated Affiliates and their Subsidiaries); provided that
Non-consolidated Affiliate EBITDA shall not include the Non-consolidated
Affiliate EBITDA of Non-consolidated Affiliates if such Non-consolidated
Affiliates are subject to a prohibition, directly or indirectly, on the payment
of dividends or the making of distributions, directly or indirectly, to the
Designated Company, the Parent or the Borrower, to the extent of such
prohibition.
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.
“Non-Loan Party Jurisdiction” shall mean each country (including any state,
province or other political subdivision thereof) other than (i) the United
States, Canada, the United Kingdom, Switzerland and Germany, (ii) any other
country in which a Loan Party is organized and (iii) any state, province or
other political subdivision of the foregoing.
“Non-Principal Jurisdiction” shall mean each country in which a Loan Party is
organized (and any state, province or other political subdivision thereof) other
than (i) the United States, Canada, the United Kingdom, Switzerland, Belgium,
the Netherlands and Germany, (ii) any other country in which a Loan Party is
organized in respect of which Accounts are included in the borrowing base for
purposes of the Revolving Credit Agreement and (iii) any state, province or
other political subdivision of the foregoing clauses (i) and (ii).
“Norf GmbH” shall mean Aluminium Norf GmbH, a limited liability company (GmbH)
organized under the laws of Germany.
“Notes” shall mean any notes evidencing the Terms Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit I.
“Novelis Acquisitions” shall mean Novelis Acquisitions LLC, a Delaware limited
liability company.
“Novelis AG” shall mean Novelis AG, a stock corporation (AG) organized under the
laws of Switzerland.
“Novelis AG Cash Pooling Agreement” shall mean a Cash Management Agreement
entered into among Novelis AG and certain “European Affiliates” (as identified
therein) dated 1 February 2007, together with all ancillary documentation
thereto.


43


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Novelis Inc.” shall mean Novelis Inc., a corporation amalgamated under the
Canada Business Corporations Act.
“Novelis Switzerland” shall mean Novelis Switzerland SA, a company organized
under the laws of Switzerland.
“Obligation Currency” shall have the meaning assigned to such term in
Section 11.18(a).
“Obligations” shall mean (a) obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing (and interest that would have accrued but for such proceeding)
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including obligations under the Guarantees and fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower and the other
Loan Parties under this Agreement and the other Loan Documents, and (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower and the other Loan Parties under or pursuant to this
Agreement and the other Loan Documents.
“OFAC” shall have the meaning assigned to such term in Section 3.22.
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer in his or her official (and not individual) capacity.
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
equivalent or comparable constitutional documents with respect to any non-U.S.
jurisdiction) of such person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such person and (v) in any other case, the functional
equivalent of the foregoing.
“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, Taxes imposed as a result of a present
or former connection between such recipient and the jurisdiction imposing such
Tax (other than connections arising from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).


44


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Other Taxes” shall mean all present or future stamp, recording, court or
documentary, excise, transfer, sales, property, intangible, filing or similar
Taxes arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.16(c)).
“Parent” shall have the meaning assigned to such term in the preamble hereto or,
following the Permitted Holdings Amalgamation, Successor Parent.
“Participant” shall have the meaning assigned to such term in Section 11.04(d).
“Participant Register” shall have the meaning assigned to such term in Section
11.04(c).
“Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
“Party” shall mean any party to this Agreement.
“Patriot Act” shall have the meaning assigned to such term in Section 11.13.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
“Permitted ABL Customer Account Financing Amendment” shall have the meaning
assigned to such term in Section 1.10.
“Permitted Acquisition” shall mean any Acquisition, if each of the following
conditions is met:
(i) no Default is then continuing or would result therefrom;
(ii) no Company shall, in connection with any such transaction, assume or remain
liable with respect to any Indebtedness of the related seller or the business,
person or properties acquired, except to the extent permitted under Section
6.01, and any other such Indebtedness not permitted to be assumed or otherwise
supported by any Company hereunder shall be paid in full or released as to the
business, persons or properties being so acquired on or before the consummation
of such acquisition;
(iii) the person or business to be acquired shall be, or shall be engaged in, a
business of the type that the Loan Parties and the Subsidiaries are permitted to
be engaged in under Section 6.15, and the person or business and any property
acquired in


45


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



connection with any such transaction shall be free and clear of any Liens, other
than Permitted Liens;
(iv) the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
(v) all transactions in connection therewith shall be consummated in all
material respects in accordance with all applicable Requirements of Law;
(vi) with respect to any transaction involving Acquisition Consideration of more
than $50,000,000, unless the Administrative Agent shall otherwise agree, the
Designated Company shall have provided the Administrative Agent written notice
on or before the consummation of such transaction, which notice shall describe
(A) in reasonable detail the terms and conditions of such transaction and the
person or business to be acquired and (B) all such other information and data
relating to such transaction or the person or business to be acquired as may be
reasonably requested by the Administrative Agent;
(vii) any person acquired in connection with any such transaction shall become a
Guarantor to the extent required under, and within the relevant time periods
provided in, Section 5.11;
(viii) with respect to any transaction involving Acquisition Consideration that,
when added to the fair market value of Equity Interests, including Equity
Interests of Holdings (or, on and after the Specified AV Minerals Joinder Date,
AV Minerals), constituting purchase consideration, exceeds $50,000,000, the
Designated Company shall have delivered to the Administrative Agent an Officers’
Certificate on or prior to the consummation of such transaction certifying that
(A) such transaction complies with this definition and (B) such transaction
could not reasonably be expected to result in a Material Adverse Effect;
(ix) [intentionally omitted];
(x) if any Person so acquired (or any Subsidiary of such Person) is not required
to become a Loan Party pursuant to Section 5.11, the Acquisition Consideration
payable for such Person (or the portion thereof attributable or allocated by the
Designated Company in good faith to each such Subsidiary) in connection with
such Acquisition, and all other Acquisitions of non-Loan Parties consummated
after the Effective Date shall not, unless, on the date of such Acquisition, the
Senior Secured Net Leverage Ratio, determined on a Pro Forma Basis, after giving
effect to such Acquisition shall be no greater than 3.00 to 1.00 determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b) as
though such Acquisition had been consummated as of the first day of the fiscal
period covered thereby, exceed an amount equal to the greater of (x) 2.0% of
Consolidated Net Tangible Assets and (y) $100,000,000 in the aggregate


46


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



since the Effective Date (provided that such amounts can be exceeded to the
extent of Investments made pursuant to Section 6.04(r));
(xi) immediately after giving effect to such Acquisition (other than
Acquisitions where the amount of the Acquisition Consideration plus the fair
market value of any Equity Interests which constitutes all or a portion of the
purchase price is less than $15,000,000), the Designated Company shall, on a Pro
Forma Basis, be in compliance with the Financial Performance Covenant, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) or (b) (or for periods prior to the delivery of such financial
information for a four fiscal quarter period, based on financial information
filed with the United States Securities and Exchange Commission) as though such
Acquisition and all other Specified Transactions consummated after the
applicable four quarter period and on or prior to the relevant date of
determination had been consummated as of the first day of the fiscal period
covered thereby;
(xii) with respect to any transaction involving Acquisition Consideration of
more than $50,000,000, the Designated Company shall have delivered a certificate
from a Financial Officer of the Designated Company on or prior to the
consummation of such transaction (A) as to the matters set forth in clause (i)
above and (B) demonstrating its compliance with clause (xi) above, and (C) to
the extent the person so acquired is not required to become a Loan Party
hereunder pursuant to Section 5.11, demonstrating compliance with clause (x)
above, and in each case accompanied by compliance calculations in reasonable
detail.
“Permitted Aleris Foreign Subsidiary Transfer” shall mean, on or after the
Aleris Acquisition Closing Date:
(a) the sale, Distribution, contribution or other transfer of the Equity
Interests in any Subsidiary of Aleris organized in a jurisdiction outside of the
United States of America (each, a “Transferred Aleris Foreign Subsidiary”)
(x) from a Loan Party to any Loan Party other than Aleris or any Subsidiary of
Aleris (and any substantially concurrent interim sale, Distribution,
contribution or other transfer of such Equity Interests to a Loan Party (which
may include Aleris or any Restricted Subsidiary of Aleris) to effect such sale,
Distribution, contribution or transfer) or (y) in the case of Equity Interests
in an entity that would not be required to become a Loan Party pursuant to the
terms hereof after giving effect to such transfer, from a Loan Party to any
other Company (other than Aleris or any Subsidiary of Aleris) organized in the
same jurisdiction as the issuer of such Equity Interests (it being agreed, for
this purpose, that Hong Kong and the People’s Republic of China are the same
jurisdiction so long as an entity organized under the laws of Hong Kong would
not be a Subsidiary of an entity organized under the laws of the People’s
Republic of China after giving effect to such transfer) (and any substantially
concurrent interim sale, Distribution, contribution or other transfer of such
Equity Interests to a Loan Party (which may include Aleris or any Restricted
Subsidiary of Aleris) to effect such sale, Distribution, contribution or
transfer);
(b) the sale, Distribution, contribution or other transfer of:


47


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(i) no more than 12.5% of the aggregate amount of Voting Stock and other Equity
Interests in each of Novelis Aluminium Holdings Unlimited and/or Aleris Germany
plus one additional share of such Voting Stock to AV Minerals (and, in each
case, any substantially concurrent interim sale, Distribution, contribution or
other transfer of such Equity Interests to a Loan Party to effect such sale,
Distribution, contribution or other transfer); provided that, prior to the
consummation of any such transaction, AV Minerals shall have become a Guarantor
by executing a Joinder Agreement (the “Specified AV Minerals Joinder”), and
shall have executed and delivered (or caused to be executed and delivered), all
other Loan Documents, certificates, opinions and other closing deliverables
consistent with the Loan Documents, certificates, opinions and other closing
deliverables delivered by the Loan Parties on the Closing Date and the Effective
Date, each in form and substance reasonably satisfactory to the Administrative
Agent, and take all actions necessary or advisable in the opinion of the
Administrative Agent in connection therewith (the date such agreements and the
Specified AV Minerals Joinder are effective, the “Specified AV Minerals Joinder
Date”); or
(ii) 100% of the aggregate amount of Voting Stock and other Equity Interests in
Aleris Germany to Novelis Aluminium Holdings Unlimited (and any substantially
concurrent interim sale, Distribution, contribution or other transfer of such
Equity Interests to a Loan Party to effect such sale, Distribution, contribution
or other transfer); and
(c) if applicable in connection with any of the transactions described in
clauses (a) and (b) above, as consideration for such sale, Distribution,
contribution or other transfer of such Equity Interests, the issuance of one or
more Intercompany Notes to the Loan Party that sold, Distributed, contributed or
otherwise transferred such Equity Interests;
provided that:
(i) any such sale, Distribution, contribution or other transfer of such Equity
Interests shall occur within one year of the Aleris Acquisition Closing Date (or
such later date agreed by the Administrative Agent); provided that any
Intercompany Note issued in connection therewith shall be issued substantially
concurrently with the consummation of such sale, Distribution, contribution or
other transfer of such Equity Interests;
(ii) [intentionally omitted];
(iii) the obligations under each Intercompany Note in connection with any step
of a Permitted Aleris Foreign Subsidiary Transfer shall be subordinated to the
Secured Obligations (to the extent evidencing a payment obligation of a Loan
Party) on terms reasonably satisfactory to the Administrative Agent and shall
constitute Subordinated Indebtedness hereunder, and if such Intercompany Note is
received by a Company that is not a Loan Party, other than in the case of an
Intercompany Note issued by another Company that is not a Loan Party, on a Pro
Forma Basis after giving effect to and at the time of the issuance of such
Intercompany Note, the Consolidated Interest Coverage Ratio shall be greater
than 2.0 to 1.0; and


48


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(iv) any sale, Distribution, contribution or other transfer of Equity Interests
of a Transferred Aleris Foreign Subsidiary to a Restricted Grantor (other than a
Transferred Aleris Foreign Subsidiary transferred to a Restricted Grantor
organized in the same jurisdiction as the Transferred Aleris Foreign Subsidiary)
shall be conditioned on either the creation of a newly formed Unrestricted
Grantor or the existence of an Unrestricted Grantor, in each case that (A) (x)
is directly 100% owned by such Restricted Grantor after giving effect to such
transaction and that (y) directly owns 100% of such Transferred Aleris Foreign
Subsidiary after giving effect to such transaction; provided that, in the case
of this clause (y), if such Transferred Aleris Foreign Subsidiary is an Aleris
German Non-Wholly Owned Subsidiary, (1) the Tulip Foundation may continue to
directly or indirectly own Equity Interests in such Aleris German Non-Wholly
Owned Subsidiary so long as the Tulip Conditions are satisfied at all times and
(2) any other Aleris German Non-Wholly Owned Subsidiary that owns such
Transferred Aleris Foreign Subsidiary prior to the occurrence of such transfer
may continue to own Equity Interests in such Transferred Aleris Foreign
Subsidiary, (B) has complied with the Joinder Requirements and (C) shall not be
permitted to own, on and after the date of such action, any assets other than
the Permitted Holding Company Assets.
“Permitted Customer Account Financing Amendment Conditions” shall mean, with
respect to each amendment to the definition of Permitted Customer Account
Financing effected pursuant to Section 1.10, each of the following:
(a) Holdings or the Designated Company shall have executed and delivered a
certificate to the Administrative Agent, no later than two Business Days after
the date that any Permitted ABL Customer Account Financing Amendment becomes
effective, attaching a certified copy of such Permitted ABL Customer Account
Financing Amendment, and certifying that the terms of such Permitted ABL
Customer Account Financing Amendment comply with the requirements set forth in
clauses (b) through (d) below;
(b) the terms of such amendment shall not expand the scope of the collateral
permitted to be released under the Revolving Credit Loan Documents in connection
with any Permitted Customer Account Financing, which collateral shall be limited
to Factoring Assets that are sold in connection with (or that otherwise secure)
such Permitted Customer Account Financing, it being understood that factoring
additional Accounts of additional Account Debtors shall not constitute an
expansion of the scope for purposes of this clause (b);
(c) such amendment shall relate solely to the factoring of Accounts of customers
of the Loan Parties in connection with a Permitted Customer Account Financing,
and the creation of Liens on Factoring Assets that secure such Permitted
Customer Account Financing; and
(d) such amendment shall not otherwise adversely affect the Credit Parties.
“Permitted Customer Account Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
Accounts of one or more Loan Parties; provided that (i) no Default exists or
would result therefrom and the representations and warranties set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date thereof (or, in the case of any representation or warranty that is
qualified as to


49


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



materiality, “Material Adverse Effect” or similar language, in all respects),
with the same effect as though made on such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) as of such earlier date, (ii) the number of Account Debtors whose
Accounts are at any time subject to Permitted Customer Account Financings shall
be limited to seven; provided that all Affiliates of an Account Debtor shall be
deemed to be a single Account Debtor for purposes of this definition, and (iii)
Accounts subject to a Permitted Customer Account Financing must be capable of
being fully segregated from other Accounts (including with respect to accounts
receivable reporting, purchase orders, invoicing, and payments); provided,
further, that notwithstanding any provision of Section 11.02, the Administrative
Agent is hereby authorized by the Lenders to make any amendments to the Loan
Documents that are necessary or appropriate in the judgment of the
Administrative Agent to reflect such Permitted Customer Account Financing.
“Permitted Factoring Facility” shall mean a sale of Receivables on a discounted
basis by any Company, so long as (i) no Loan Party has any obligation,
contingent or otherwise in connection with such sale (other than to deliver the
Receivables purported to be sold free and clear of any encumbrance and other
than as permitted by Section 6.04(n)), and (ii) such sale is for cash and fair
market value.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by any Loan Party in the form of one or more series of senior secured
notes under one or more indentures; provided that (i) [intentionally omitted],
(ii) such Indebtedness constitutes Secured Term Loan Credit Agreement
Refinancing Indebtedness in respect of Secured Term Loans, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions, which asset sale
provisions may require the application of proceeds of asset sales and casualty
events co-extensive with those set forth in the Secured Term Loan Documents to
make mandatory prepayments or prepayment offers out of such proceeds on a pari
passu basis with the obligations secured under the Secured Term Loan Documents,
all other Permitted First Priority Refinancing Debt and all Additional Senior
Secured Indebtedness), in each case prior to the date that is 181 days after the
Maturity Date at the time such Indebtedness is incurred, (iv) [intentionally
omitted], (v) such Indebtedness is not guaranteed by any Persons other than the
Loan Parties, (vi) the other terms and conditions of such Indebtedness
(excluding pricing, premiums and optional prepayment or optional redemption
provisions, and terms related to collateral and perfection) are customary market
terms for securities of such type (provided that such terms shall in no event
include any financial maintenance covenants) and, in any event, when taken as a
whole, are not materially more favorable to the investors providing such
Indebtedness than the terms and conditions of the applicable Refinanced Debt
(except with respect to any terms (including covenants) and conditions contained
in such Indebtedness that are applicable only after the then Maturity Date)
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the


50


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Designated Company has determined in good faith that such terms and conditions
satisfy the requirement of this clause (vi) shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent notifies the Designated Company within such five Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees)), and (vii) no Default shall exist immediately
prior to or after giving effect to such incurrence. Permitted First Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“Permitted Fiscal Unity Liability” shall mean any joint and several liability
arising as a result of an Loan Party being a member of a fiscal unity permitted
under Section 3.31.
“Permitted German Alternative Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e), 6.01(m), 6.06(e), or
6.06(r) with respect to Accounts or Inventory of one or more German Guarantors;
provided that (i) no Default exists or would result therefrom and the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date thereof, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date, (ii) from and after the date
of any Permitted German Alternative Financing, the amount of the German
Borrowing Base (as defined in the Revolving Credit Agreement) shall be deemed to
be zero, and availability under the Swiss Borrowing Base (as defined in the
Revolving Credit Agreement) in respect of Accounts sold pursuant to a German
Receivables Purchase Agreement shall be deemed to be zero, (iii) on or prior to
the date of any Permitted German Alternative Financing, Novelis Deutschland GmbH
shall have prepaid all of its outstanding loans under the Revolving Credit
Agreement in full in cash, in accordance with the terms thereof, (iv) from and
after the date of any Permitted German Alternative Financing, Novelis
Deutschland GmbH shall not be permitted to request or borrow any loans under the
Revolving Credit Agreement and shall be deemed no longer to be a borrower
thereunder, and (v) the applicable Loan Parties shall have terminated the German
Receivables Purchase Agreement; and provided, further, that notwithstanding any
provision of Section 11.02, the Administrative Agent is hereby authorized by the
Lenders to make any amendments to the Loan Documents that are necessary or
appropriate in the judgment of the Administrative Agent to reflect such
Permitted German Alternative Financing.
“Permitted Holding Company Assets” shall mean for any Person (i) Deposit
Accounts; provided that the aggregate amount on deposit in such accounts at the
end of each day shall not exceed $1,000,000 (or the equivalent thereof);
provided, further, that, so long as no Default is then continuing, the amount on
deposit in such accounts may exceed such amount if such deposits are applied to
settle an Investment permitted under Section 6.04 within three Business Days of
the deposit therein, (ii) Equity Interests in Subsidiaries, (iii) intangible
rights required to exist and do business as a holding company, and (iv) rights
under contracts and licenses with Holdings (and, on and after the Specified AV
Minerals Joinder Date, AV Minerals) and its Subsidiaries permitted hereunder;
provided, that Permitted Holding Company Assets shall not include (x) any
Intellectual Property (other than customary inbound licenses to use Intellectual
Property of the Companies necessary to operate the business of such Person) or
(y) any other


51


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



contracts or licenses that are material to the business of Holdings (and, on and
after the Specified AV Minerals Joinder Date, AV Minerals) and its Subsidiaries,
taken as a whole.
“Permitted Holdings Amalgamation” shall mean the amalgamation of Holdings and
the Parent on a single occasion following the Effective Date; provided that (i)
no Default exists or would result therefrom and the representations and
warranties set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of the amalgamation, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (ii) the person resulting from such
amalgamation shall be a corporation amalgamated under the Canada Business
Corporations Act (such resulting person, the “Successor Parent”), and the
Successor Parent shall expressly assume and confirm its obligations as Parent
under this Agreement and the other Loan Documents to which Parent is a party
pursuant to a confirmation in form and substance reasonably satisfactory to the
Administrative Agent, (iii) immediately upon consummation of such amalgamation,
(x) if such amalgamation occurs prior to the Designated Holdco Effective Date,
AV Minerals, or (y) if such amalgamation occurs prior to the Designated Holdco
Effective Date and prior to the commencement of the Permitted Reorganization, a
new holding company with no material assets other than Equity Interests in the
Successor Parent (such Person described in clause (x) or (y), “Successor
Holdings”), shall (A) be, (1) in the case of AV Minerals, organized under the
laws of the Netherlands, or (2) in the case of any other holding company,
organized under the laws of the Netherlands, England and Wales, Canada, or a
province or territory of Canada, (B) directly own 100% of the Equity Interests
in the Successor Parent; provided that, if such amalgamation occurs on or after
the Designated Holdco Effective Date, then Designated Holdco shall directly own
100% of the Equity Interests in the Successor Parent and AV Minerals shall own
100% of the Equity Interests of Designated Holdco, and (C) execute a supplement
or joinder to this Agreement in form and substance reasonably satisfactory to
the Administrative Agent to become a Guarantor and, if requested by the
Administrative Agent, execute a Foreign Guarantee (or supplements or joinder
agreements thereto), each in form and substance reasonably satisfactory to the
Administrative Agent, and take all actions necessary or advisable in the opinion
of the Administrative Agent to assume and confirm such Person’s obligations as
Holdings under this Agreement and the other Loan Documents, (iv) be in
compliance with all covenants and obligations of Holdings (and, on and after the
Designated Holdco Effective Date, Designated Holdco) under this Agreement,
(v) immediately after giving effect to any such amalgamation, the Senior Secured
Net Leverage Ratio is not greater than the Senior Secured Net Leverage Ratio
immediately prior to such amalgamation, which shall be evidenced by a
certificate from the chief financial officer of the Designated Company
demonstrating such compliance calculation in reasonable detail, (vi) the
Successor Parent shall have no Indebtedness after giving effect to the Permitted
Holdings Amalgamation other than Indebtedness of the Parent in existence
immediately prior to the consummation of the Permitted Holdings Amalgamation,
(vii) each other Guarantor, shall have by a confirmation in form and substance
reasonably satisfactory to the Administrative Agent, confirmed that its
guarantee of the Guaranteed Obligations (including its Guarantee) shall apply to
the Successor Parent’s obligations under this Agreement, (viii) the Parent and
each other Guarantor shall have by confirmations and any required supplements to
the applicable Loan Documents reasonably


52


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



requested by the Administrative Agent, in each case, in form and substance
reasonably satisfactory to the Administrative Agent, confirmed that its
obligations thereunder shall apply to the Borrower’s and Successor Parent’s
obligations under this Agreement and the other Loan Documents and (ix) each Loan
Party shall have delivered opinions of counsel and related officers’
certificates reasonably requested by the Administrative Agent with respect to
the execution and delivery and enforceability of the documents referred to above
and the compliance of such amalgamation with the provisions hereof, and all such
opinions of counsel shall be satisfactory to the Administrative Agent; and
provided, further, that (x) if the foregoing are satisfied, Successor Holdings
will be substituted for and assume all obligations of AV Metals under this
Agreement and each of the other Loan Documents and all references hereunder and
under the other Loan Documents to Holdings shall be references to the such
Person and (2) the Successor Parent shall be substituted for Novelis Inc. under
this Agreement and each of the other Loan Documents and shall assume all
obligations of Novelis Inc. under this Agreement and each of the other Loan
Documents and all references hereunder and under the other Loan Documents to the
Parent shall be references to the Successor Parent and (y) notwithstanding any
provision of Section 11.02, the Administrative Agent is hereby authorized by the
Lenders to make any amendments to the Loan Documents that are necessary to
reflect such changes in the parties to the applicable Loan Documents.
“Permitted Holdings Indebtedness” shall mean unsecured Indebtedness of Holdings
(or, on and after the Specified AV Minerals Joinder Date, AV Minerals) (i) with
respect to which neither the Designated Company nor any Subsidiary has any
Contingent Obligation, (ii) that will not mature prior to the 180th day
following the Maturity Date, (iii) that has no scheduled amortization of
principal prior to the 180th day following the Maturity Date, (iv) that does not
require any payments in cash of interest or other amounts in respect of the
principal thereof (other than optional redemption provisions customary for
senior discount or “pay-in-kind” notes) for a number of years from the date of
issuance or incurrence thereof equal to at least one-half of the term to
maturity thereof, (v) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount or
“pay-in-kind” notes of an issuer that is the parent of a borrower under senior
secured credit facilities and (vi) that is issued to a person that is not an
Affiliate of the Designated Company or any of Holdings’ (or, on and after the
Specified AV Minerals Joinder Date, AV Minerals’) Subsidiaries in an
arm’s-length transaction on fair market terms; provided that at least five
Business Days prior to the incurrence of such Indebtedness, a Responsible
Officer of Holdings (in the case of Indebtedness incurred by Holdings) (or, on
and after the Specified AV Minerals Joinder Date, AV Minerals, in the case of
Indebtedness incurred by AV Minerals) shall have delivered a certificate to the
Administrative Agent (together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) stating that Holdings has determined in good
faith that such terms and conditions satisfy the foregoing requirements.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Novelis Switzerland Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
any Accounts of Novelis Switzerland; provided that (i) after giving effect to
such financing, no Accounts of Novelis


53


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Switzerland shall be included in the borrowing base for purposes of the
Revolving Credit Agreement, and (ii) no Default exists or would result therefrom
and the representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects on and as of the date thereof, with
the same effect as though made on such date, except to the extent such
representations and warranties expressly relate to an earlier date and provided,
further, that notwithstanding any provision of Section 11.02, the Administrative
Agent is hereby authorized by the Lenders to make any amendments to the Loan
Documents that are necessary or appropriate in the judgment of the
Administrative Agent to reflect such Permitted Novelis Switzerland Financing.
“Permitted Refinancing” shall mean, with respect to any person, any refinancing
or renewal of any Indebtedness of such person; provided that (a) the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness incurred
pursuant to such refinancing or renewal does not exceed the aggregate principal
amount (or accreted value, if applicable) of the Indebtedness so refinanced or
renewed except by an amount equal to unpaid accrued interest and premium thereon
and any make-whole payments applicable thereto plus other reasonable amounts
paid, and fees and expenses reasonably incurred, in connection with such
refinancing or renewal and by an amount equal to any existing commitments
unutilized thereunder (it being understood that the aggregate principal amount
(or accreted value, if applicable) of the Indebtedness being incurred may be in
excess of the amount permitted under this clause (a) to the extent such excess
does not constitute a Permitted Refinancing and is otherwise permitted under
Section 6.01), (b) such refinancing or renewal has a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being refinanced or renewed (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), (c) no Default is then continuing or would result
therefrom, (d) the persons that are (or are required to be) obligors under such
refinancing or renewal do not include any person that is not (or is not required
to be) an obligor under the Indebtedness being so refinanced or renewed (or, in
the case of a Permitted Refinancing of the Senior Notes, such obligors are Loan
Parties (other than Holdings and AV Minerals)) and (e) the subordination
provisions thereof (if any) shall be, in the aggregate, no less favorable to the
Lenders than those contained in the Indebtedness being so refinanced or renewed;
provided that at least five Business Days prior to the incurrence of such
refinancing or renewal, a Responsible Officer of the Designated Company shall
have delivered an Officers’ Certificate to the Administrative Agent (together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto) certifying
that the Designated Company has determined in good faith that such terms and
conditions satisfy the foregoing requirements.
“Permitted Reorganization” shall mean, at any time prior to a Qualified Parent
IPO, an internal reorganization of Holdings and its Subsidiaries to effect any
or all of the Permitted Reorganization Actions, subject to the following terms
and conditions; provided that the Permitted Reorganization shall not occur if
the Permitted Holdings Amalgamation occurs and AV Minerals is not Successor
Holdings:


54


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(a) both immediately before and immediately after giving effect to each step of
the Permitted Reorganization, and at all times during the Permitted
Reorganization:
i.the Permitted Reorganization, each Permitted Reorganization Action, and each
step taken in furtherance of the Permitted Reorganization and of each Permitted
Reorganization Action, shall not reduce or impair the value or benefit of the
Guarantee or any Foreign Guarantee; provided that the re-starting of any
fraudulent conveyance, fraudulent transfer, preference or hardening period with
respect to any Guarantee or Foreign Guarantee under applicable Requirements of
Law;
ii.no Default shall have occurred and be continuing or would result therefrom,
and each of the representations and warranties made by any Loan Party set forth
in ARTICLE III hereof or in any other Loan Document shall be true and correct in
all material respects on and as of the date of such step of the Permitted
Reorganization with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date, and a
Responsible Officer of the Designated Company (after giving effect to such step
of the Permitted Reorganization) shall have provided an Officer’s Certificate
certifying as to the matters in clause (a)(i) and this clause (a)(ii);
iii.[intentionally omitted];
iv.[intentionally omitted];
v.the Guarantee and each Foreign Guarantee shall continue to be effective and
fully enforceable in accordance with its terms, it being understood that a Loan
Party shall not be in violation of this clause (v) solely as a result of its
amalgamation, consolidation, merger or dissolution with and into another Loan
Party so long as such amalgamation, consolidation or merger complies with the
requirements of Section 6.05(c); and
vi.notwithstanding the foregoing, the Administrative Agent may reasonably
require that any Loan Party enter into a new Guarantee or Foreign Guarantee, as
applicable, or reaffirmations of any of the foregoing, in each case in form and
substance reasonably satisfactory to the Administrative Agent, in connection
with any step of the Permitted Reorganization, in order to reaffirm, preserve or
otherwise give effect to the foregoing requirements;
(b) [intentionally omitted];


55


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(c) the Borrower or the Designated Company shall have provided all notices and
certificates required to be delivered, within the time period required to be
delivered, to the Administrative Agent under the applicable Loan Documents in
order to consummate each step of the Permitted Reorganization; provided that,
without limiting the notice requirements in this definition, the Administrative
Agent may waive in writing in advance any such notice period with respect to
such step, and each Lender hereby authorizes the Administrative Agent to waive
any such notice period;
(d) the Permitted Reorganization shall be completed no later than the close of
business on the one year anniversary of the date that the Companies commence the
first step of the Permitted Reorganization (without regard to the formation of
Designated Holdco, for so long as Designated Holdco does not own any Equity
Interests in any Loan Party or any other Subsidiary) or such longer period as
may be agreed to by the Administrative Agent in its sole discretion;
(e) prior to commencing any step of the Permitted Reorganization, each step of
the Permitted Reorganization shall be permitted under the documents evidencing
Material Indebtedness;
(f) [intentionally omitted];
(g) no later than the date that is five Business Days prior to the date that
each step of the Permitted Reorganization is commenced (or such later date
agreed to by the Administrative Agent), the Designated Company shall have
delivered to the Administrative Agent a certificate from a Financial Officer of
the Designated Company setting forth the commencement date of such step of the
Permitted Reorganization, and certifying that all actions taken in connection
with such step comply with the terms of this definition, the definition of
Permitted Reorganization Actions, and the terms of the Loan Documents; provided
that the first certificate delivered pursuant to this clause (g) shall also
state that the step (or steps) described in such certificate constitute the
commencement of the Permitted Reorganization, and shall state the date by which
the Permitted Reorganization must be completed in accordance with clause (d)
above;
(h) in the case of AV Minerals, Designated Holdco, and each new Subsidiary
amalgamated, created or otherwise formed as part of any step of the Permitted
Reorganization, such Person shall become a Loan Party (in the case of any
Subsidiary of Designated Holdco other than the Borrower, Parent and Aleris,
solely to the extent required under Section 5.11 or otherwise in order to comply
with the other clauses of this definition and the definition of Permitted
Reorganization Actions) pursuant to the terms of the Loan Documents (without
regard to any time periods provided for herein or therein) and shall become
party to and/or execute and deliver the Guarantee and each applicable Foreign
Guarantee, at or prior to the time such step is effected;
(i) [intentionally omitted];
(j) [intentionally omitted];


56


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(k) notwithstanding any other provision in any Loan Document to the contrary,
the Loan Parties shall gross-up and otherwise indemnify the Administrative Agent
and each other Credit Party for all Taxes incurred by the Administrative Agent
or Credit Party as a result of the Permitted Reorganization or any step thereof
(including any such Taxes arising after the consummation of any step of the
Permitted Reorganization, whether as a result of a Person becoming Holdings or
otherwise), and this Agreement shall be amended as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent (and
implemented pursuant to documentation agreed by the Administrative Agent and the
Designated Company, such agreement not to be unreasonably withheld), to give
effect to such gross-up and indemnification (including the addition of gross-up
and indemnification provisions applicable, in the reasonable opinion of the
Administrative Agent, to implement such gross up and indemnity obligations);
provided, however, that solely for purposes of this clause (k), “Taxes” shall
not include any (i) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes (in lieu of net income taxes), and branch profits
Taxes, in each case, (x) imposed as a result of such recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (y) that are Other Connection Taxes, (ii)
Taxes attributable to such recipient’s failure to comply with Section 2.15(e),
and (iii) any U.S. federal withholding Taxes imposed under FATCA;
(l) prior to or concurrently with the consummation of each step of the Permitted
Reorganization, the Loan Parties shall deliver or cause to be delivered:
(i) all documents reasonably requested by the Administrative Agent in connection
with the Permitted Reorganization and/or such step thereof, including, but not
limited to, documents consistent with those described in Sections 4.01(a)(i)
through (a)(iv), or a joinder thereto, the extent such Loan Party is not already
a party thereto, 4.01(m), 4.03(e), (f), (l) through (v), and Schedule 5.15, in
each case in form and substance reasonably acceptable to the Administrative
Agent; and
(ii) favorable written opinions of Torys, LLP (or other nationally recognized
U.S. counsel for the Loan Parties) and each local and foreign counsel of the
Loan Parties (or, in the case of Loan Documents governed by or entities
organized under the laws of the United Arab Emirates or the Dubai International
Financial Centre, counsel to the Administrative Agent), in each case reasonably
requested by the Administrative Agent, in each applicable jurisdiction and
addressed to the Administrative Agent and the Lenders, covering such matters
relating to the Loan Documents and the Permitted Reorganization and/or such step
thereof as the Administrative Agent shall reasonably request, and in each case
in form and substance reasonably satisfactory to the Administrative Agent,
including, but not limited to, opinions covering:


57


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(1) creation or continued validity of the Guarantees or the Foreign Guarantees
after giving effect to such step of the Permitted Reorganization;
(2) enforceability of all Loan Documents, and confirmation or similar opinions
as to the validity and enforceability of the Guarantees and the Foreign
Guarantees;
(3) validity of debt claims in connection with all Loans (to the extent that
Loans are outstanding) and all Guarantees and Foreign Guarantees; and
(4) no conflict with organizational documents, Requirements of Law and any
documents evidencing Material Indebtedness;
(m) notwithstanding any other provision in any Loan Document to the contrary,
the Administrative Agent and the Designated Company may make (and the
Administrative Agent is hereby authorized by the Lenders to make) such
amendments, restatements and other modifications to the Loan Documents (other
than the definition of Permitted Reorganization except to the extent provided
for therein) as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Designated Company, to effect the terms of the
Permitted Reorganization, in each case in a manner consistent with the terms and
conditions set forth in this definition and in forms mutually agreed by the
Administrative Agent and the Designated Company;
(n) The Designated Company shall pay or cause the applicable Loan Party to pay
all reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Mandated Lead Arrangers, and their respective Affiliates (including the
reasonable fees, charges and disbursements of one primary transaction counsel
(plus local counsel in each applicable jurisdiction)) in connection with the
Permitted Reorganization, and all documents, filings, and any amendment,
amendment and restatement, modification or waiver of the provisions hereof or of
any other Loan Document (whether or not the Permitted Reorganization shall be
consummated); and
(o) Notwithstanding any provision in any Loan Document to the contrary, with
respect to each step of the Permitted Reorganization, the Administrative Agent
may require amendments and modifications to the Loan Documents (or new
Guarantees and Foreign Guarantees) to ensure that the Guarantees and the Foreign
Guarantees effectively result in the Obligations of the Borrower being
guaranteed by each Guarantor (excluding a guarantee by the Borrower of its own
Obligations) upon and after giving effect to such step of the Permitted
Reorganization. Such amendments, modifications and other Loan Documents so
required by the Administrative Agent shall, notwithstanding any provision in any
Loan Document to the contrary, become effective upon execution and delivery by
the Administrative Agent and the applicable Loan Party, and shall not require
the approval of any Lenders, and the Loan Parties agree to execute and deliver
such amendments, modifications and other Loan Documents as may be reasonably
requested by the Administrative Agent.


58


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Permitted Reorganization Actions” shall mean any or all of the following, in
the case of each such action, subject to the satisfaction of each of the terms
and conditions set forth in the definition of Permitted Reorganization:
(a) the formation of U.K. Holdco by AV Minerals;
(b) the designation by the Parent in a signed written notice delivered to the
Administrative Agent of U.K. Holdco as “Designated Holdco” and the concurrent
contribution, sale or other transfer of 100% of the Equity Interests in
AV Metals (or, if the Permitted Holdings Amalgamation occurs on or prior to such
date, Successor Parent) from AV Minerals to Designated Holdco;
(c) the sale, Distribution, contribution or other transfer of no more than 12.5%
of the aggregate amount of Voting Stock and other Equity Interests in Novelis
Aluminium Holdings Unlimited plus one additional share of such Voting Stock by
Parent to AV Minerals (and any substantially concurrent interim sale,
Distribution, contribution or other transfer of such Equity Interests to a Loan
Party to effect such sale, Distribution, contribution or other transfer) and, if
applicable, the substantially concurrent issuance of an Intercompany Note by
each Loan Party that acquires such Equity Interests to the Loan Party that
sells, Distributes, contributes or otherwise transfers such Equity Interests to
it, as consideration for such sale, Distribution, contribution or other
transfer;
(d) the Permitted Holdings Amalgamation;
(e) the merger of Novelis AG and Novelis Switzerland SA;
(f) the sale, Distribution or other transfer of 100% or less of the Equity
Interests in the Borrower from Parent to Designated Holdco;
(g) the sale, Distribution, contribution or other transfer of 100% of the Equity
Interests in the Borrower from Designated Company and/or Parent to Novelis AG,
Novelis Switzerland SA, the survivor of the merger of Novelis AG and Novelis
Switzerland SA pursuant to clause (e) above (the “Surviving Swiss Subsidiary”)
or, to the extent required by clause (iii) below, New U.S. Holdings (and any
substantially concurrent interim sale, Distribution, contribution or other
transfer of such Equity Interests to an Unrestricted Grantor to effect such
sale, Distribution, contribution or other transfer) and, if applicable, the
substantially concurrent issuance of an Intercompany Note by each Loan Party
that acquires such Equity Interests to the Loan Party that sells, Distributes,
contributes or otherwise transfers such Equity Interests to it, as consideration
for such sale, Distribution, contribution or other transfer; and
(h) the sale, Distribution, contribution or other transfer by a Loan Party (such
Loan Party, the “Transferring Loan Party”) of 100% of the Equity Interests
(other than Equity Interests in the Borrower) in any Subsidiary of Designated
Company (such subsidiary, the “Transferred Subsidiary”), to an Interim Holding
Company that has complied with the requirements of clause (iv) below (and any
substantially concurrent interim sale, Distribution, contribution or other
transfer of such Equity Interests to a Loan Party to effect such sale,


59


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Distribution, contribution or other transfer) and, if applicable, the
substantially concurrent issuance of an Intercompany Note by each Loan Party
that acquires such Equity Interests to the Loan Party that sells, Distributes,
contributes or otherwise transfers such Equity Interests to it, as consideration
for such sale, Distribution, contribution or other transfer;
provided that:
(i) the commencement of any of the actions described in clauses (b), (c), (f),
(g) or (h) above (in the case of clauses (g) and (h) above, solely to the extent
that Designated Company is Designated Holdco) shall be conditioned on each of AV
Minerals and U.K. Holdco having become Guarantors on terms consistent with the
terms of the Loan Documents, including, but not limited to, the requirements set
forth in clause (l) of the definition of Permitted Reorganization and in
Sections 5.11 and 5.12 hereof (without regard to any time periods set forth
therein) (collectively, the “Joinder Requirements”);
(ii) the commencement of any of the actions described in clauses (c), (f), (g)
or (h) above (in the case of clauses (g) and (h) above, solely to the extent
that Designated Company is Designated Holdco) shall be conditioned on the
completion of the actions described in clauses (a) and (b) above;
(iii) each sale, Distribution, contribution or other transfer described in
clause (g) above shall be conditioned on the formation of a new Subsidiary (“New
U.S. Holdings”) organized under the laws of any State of the United States or
the District of Columbia that is a direct Wholly Owned Subsidiary of Novelis AG,
Novelis Switzerland SA, or the Surviving Swiss Subsidiary, and that (1) directly
and wholly owns the Borrower and (2) indirectly wholly owns Novelis Acquisitions
(and, immediately after giving effect to the merger of Novelis Acquisitions with
and into Aleris in connection with the Aleris Acquisition, Aleris); provided
that this clause (iii) shall be further conditioned on New U.S. Holdings
complying with the Joinder Requirements; provided, further, that New U.S.
Holdings shall not be permitted to own, on and after the date of such action,
any assets other than the Permitted Holding Company Assets;
(iv) each sale, Distribution, contribution or other transfer described in clause
(h) above shall be conditioned on either the creation of a newly formed
Unrestricted Grantor or the existence of an existing Unrestricted Grantor, in
each case that has complied with the Joinder Requirements (such Unrestricted
Grantor, an “Interim Holding Company”), which Person shall be a direct Wholly
Owned Subsidiary of Novelis AG, Novelis Switzerland SA, or the Surviving Swiss
Subsidiary, and that shall directly wholly own the Transferred Subsidiary so
sold, Distributed, contributed or transferred pursuant to such transaction;


60


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



provided that such Unrestricted Grantor shall not be permitted to own, on and
after the date of such action, any assets other than the Permitted Holding
Company Assets; provided, further, that if such Transferred Subsidiary is an
Aleris German Non-Wholly Owned Subsidiary, (1) the Tulip Foundation may continue
to directly or indirectly own Equity Interests in such Aleris German Non-Wholly
Owned Subsidiary so long as the Tulip Conditions are satisfied at all times and
(2) any other Aleris German Non-Wholly Owned Subsidiary that owns such
Transferred Subsidiary prior to the occurrence of such transfer may continue to
own Equity Interests in such Transferred Subsidiary;
(v) except as provided in clauses (i) through (iv) above, the actions described
in clauses (d), (e), (g), and (h) are not conditioned on the occurrence of any
of such other actions or the actions described in clauses (a), (b) or (c);
(vi) the order of the actions described in clauses (a) through (h) above may be
changed as long as the conditions specified for such action in clauses (i)
through (v) above are satisfied; and
(vii) the obligations under each Intercompany Note issued in connection with any
action or interim action described in clause (g) or (h) above shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent and shall constitute Subordinated Indebtedness hereunder.
“Permitted Revolving Credit Facility Refinancing” shall mean any credit facility
that refinances or renews or replaces any of the Indebtedness incurred and
commitments available under the Revolving Credit Loan Documents (which may be an
asset-based or cash flow financing); provided that (a) the aggregate principal
amount (or accreted value, if applicable) of all such Indebtedness, after giving
effect to such refinancing or renewal, shall not exceed the Maximum Revolving
Credit Facility Amount then in effect plus an amount equal to unpaid accrued
interest and premium on the Indebtedness being so refinanced or renewed plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing or renewal, (b) such refinancing or renewal has
a final maturity date equal to or later than the final maturity date of the
Indebtedness being so refinanced or renewed, (c) no Default is existing or would
result therefrom, (d) the collateral securing such refinancing, renewal or
replacement is not greater than the collateral securing the obligations under
such Revolving Credit Loan Documents immediately prior to giving effect to such
refinancing, renewal or replacement, and (e) the persons that are (or are
required to be) obligors under such refinancing or renewal do not include any
person that is not an obligor under the Indebtedness being so refinanced or
renewed (unless, in the case of a refinancing of Indebtedness of a Loan Party,
such persons are or become obligors under the Loan Documents); provided that at
least five Business Days prior to the incurrence of such refinancing or renewal,
a Responsible Officer of the Designated Company shall have delivered an
Officers’ Certificate to the Administrative Agent


61


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto)
certifying that the Designated Company has determined in good faith that such
terms and conditions satisfy the foregoing requirements.
“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by any Loan Party in the form of one or more series of junior lien
secured notes under one or more indentures or junior lien secured loans under
one or more other debt instruments or facilities; provided that (i)
[intentionally omitted], (ii) such Indebtedness constitutes Secured Term Loan
Credit Agreement Refinancing Indebtedness in respect of Secured Term Loans,
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption or prepayment
(except customary asset sale or change of control provisions), in each case
prior to the date that is 181 days after the Maturity Date at the time such
Indebtedness is incurred, (iv) [intentionally omitted], (v) such Indebtedness is
not guaranteed by any Persons other than the Loan Parties, (vi) the other terms
and conditions of such Indebtedness (excluding pricing, premiums and optional
prepayment or optional redemption provisions, and terms related to collateral
and perfection) are customary market terms for securities of such type and, in
any event, when taken as a whole, are not materially more favorable to the
investors or lenders providing such Indebtedness than the terms and conditions
of the applicable Refinanced Debt (except with respect to any terms (including
covenants) and conditions contained in such Indebtedness that are applicable
only after the then Maturity Date) (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Designated Company has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (vi) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Designated
Company within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)), (vii) [intentionally omitted], and (viii) no Default shall exist
immediately prior to or after giving effect to such incurrence. Permitted Second
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.
“Permitted Secured Term Loan Facility Refinancing” shall mean any refinancing or
renewal of the Indebtedness incurred under the Secured Term Loan Documents;
provided that (a) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory redemption
or prepayment (excluding the effects of nominal amortization in the amount of no
greater than one percent per annum and prepayments of Indebtedness), in each
case, prior to the date that is 181 days after the Maturity Date at the time
such Indebtedness is incurred, (b) no Default is existing or would result
therefrom, (c) the collateral securing such refinancing or renewal is not
greater than the collateral securing such refinanced or renewed Indebtedness,
and (d) the persons that are (or are required to be) obligors under such
refinancing or renewal do not include any person that is not an obligor under
the Indebtedness being so refinanced or renewed (unless, in the case of a
refinancing of Indebtedness of a Loan Party, such persons are or become obligors
under the Loan Documents); provided that


62


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



at least five Business Days prior to the incurrence of such refinancing or
renewal, a Responsible Officer of the Designated Company shall have delivered an
Officer’s Certificate to the Administrative Agent (together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto) certifying that the Designated
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirements.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Designated Company or any Loan Party in the form of one or more
series of senior unsecured or subordinated notes or loans under one or more
instruments; provided that (i) such Indebtedness constitutes Secured Term Loan
Credit Agreement Refinancing Indebtedness in respect of Secured Term Loans
(including portions of any class thereof), (ii) such Indebtedness does not
mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case prior to the date that is 181 days
after the Maturity Date at the time such Indebtedness is incurred, (iii) such
Indebtedness is not guaranteed by any Persons other than the Loan Parties, (iv)
the other terms and conditions of such Indebtedness (excluding pricing, premiums
and optional prepayment or optional redemption provisions) are customary market
terms for Indebtedness of such type and, when taken as a whole, are not
materially more restrictive (provided that such terms shall in no event include
any financial maintenance covenants) on the Designated Company and the
Restricted Subsidiaries than the terms and conditions applicable to the Term
Loans (provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Designated Company has determined in good
faith that such terms and conditions satisfy the requirement of this clause (iv)
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Designated Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)) and
(v) such Indebtedness (including related guarantees) is not secured. Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.
“person” or “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
“Platform” shall have the meaning assigned to such term in Section 11.01(d).
“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder and other applicable personal property
security legislation of the


63


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



applicable Canadian province or provinces in respect of the Canadian Loan
Parties (including the Civil Code of Quebec and the regulations respecting the
register of personal and movable real rights promulgated thereunder (the “Civil
Code”)) as all such legislation now exists or may from time to time hereafter be
amended, modified, recodified, supplemented or replaced, together with all
rules, regulations and interpretations thereunder or related thereto.
“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Effective Date.
“Prepayments Recapture Amount” shall have the meaning assigned to such term in
the Secured Term Loan Credit Agreement.
“Principal Jurisdiction” shall mean (i) the United States, Canada, the United
Kingdom, Switzerland, Germany, Belgium and the Netherlands, (ii) each other
country in which a Restricted Subsidiary is organized in respect of which
Accounts are included in the borrowing base for purposes of the Revolving Credit
Agreement and (iii) and any state, province or other political subdivision of
the foregoing.
“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder at any time of determination (excluding any calculation of
the amount referred to in clause (a) of the definition of Cumulative Credit),
that all Specified Transactions and the following transactions in connection
therewith (if any) shall be deemed to have occurred as of the first day of the
applicable Test Period or other period of measurement in such test or covenant:
(a) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (i) in the case of a
sale or other disposition of all or substantially all Equity Interests in or
assets of any Restricted Subsidiary of the Designated Company or any division,
business unit, line of business or facility used for operations of the
Designated Company or any of its Restricted Subsidiaries, shall be excluded (as
if such sale or disposition occurred on the first day of the applicable Test
Period), and (ii) in the case of a Permitted Acquisition or Investment described
in the definition of “Specified Transaction”, shall be included (as if such
Permitted Acquisition or Investment occurred on the first day of the applicable
Test Period), (b) any retirement of Indebtedness in connection therewith, and
(c) any Indebtedness incurred or assumed by the Designated Company or any of its
Restricted Subsidiaries in connection therewith.
“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
sum of the total outstanding Loans and unused Commitments of all Lenders
represented by such Lender’s outstanding Loans and unused Commitments.
“Process Agent” shall have the meaning assigned to such term in Section
11.09(d).
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.


64


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Property Material Adverse Effect” shall mean, with respect to any Real Property
owned by a Loan Party, as of any date of determination and whether individually
or in the aggregate, any event, circumstance, occurrence or condition which has
caused or resulted in (or would reasonably be expected to cause or result in) a
material adverse effect on (a) the business or operations of any Company as
presently conducted at such Real Property; or (b) the value or utility of such
Real Property.
“Public Lender” shall have the meaning assigned to such term in Section
11.01(d).
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.
“Qualified Parent IPO” shall mean, at any time prior to the commencement of the
first step of the Permitted Reorganization, and so long as the Parent (directly
or indirectly) owns 100% of the Equity Interests of the Borrower, the issuance
by the Parent of its common Equity Interests in an underwritten primary or
secondary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act; provided that the Parent shall not consummate a
Qualified Parent IPO during any period that AV Minerals directly owns any Equity
Interests in Novelis Aluminium Holdings Unlimited, Novelis Deutschland GmbH, or
in any other Subsidiary of AV Minerals other than AV Metals, Successor Parent
and Designated Holdco.
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Qualified IPO” shall mean the issuance by Holdings (or, on and after the
Designated Holdco Effective Date, Designated Holdco), or any direct or indirect
parent of Holdings (or, on and after the Designated Holdco Effective Date,
Designated Holdco) which, (x) in the case of Holdings, owns no material assets
other than its direct or indirect ownership interest in the Equity Interests of
the Parent (or, on and after the Designated Holdco Effective Date, Designated
Holdco and, to the extent permitted by Section 6.15(a)(i)(y), Novelis Aluminum
Holdings Unlimited and Aleris Germany) and the other assets permitted by Section
6.15, or (y) on and after the Specified AV Minerals Joinder Date, in the case of
AV Minerals, owns no material assets other than its direct ownership interests
in Holdings and the assets described in clause (x) above, of its common Equity
Interests in an underwritten primary or secondary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the U.S. Securities and Exchange
Commission in accordance with the Securities Act; provided that neither Holdings
nor Designated Holdco shall consummate a Qualified IPO (other than a Qualified
IPO consummated solely with the issuance


65


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



of Equity Interests by a direct or indirect parent of AV Minerals) during any
period that AV Minerals directly owns any Equity Interests in Novelis Aluminium
Holdings Unlimited, Novelis Deutschland GmbH, or in any other Subsidiary of AV
Minerals other than AV Metals, Successor Holdings and Designated Holdco.
“Qualified Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by any Restricted Subsidiary (other than a
Restricted Subsidiary organized under the laws of a Principal Jurisdiction
(excluding from such requirement as to the absence of Restricted Subsidiaries
organized under the laws of a Principal Jurisdiction, any Permitted German
Alternative Financing, any Permitted Customer Account Financing or any Permitted
Novelis Switzerland Financing)) pursuant to which such Restricted Subsidiary may
sell, convey or otherwise transfer to a Securitization Entity or may grant a
security interest in any Receivables (whether now existing or arising or
acquired in the future) of such Restricted Subsidiary or any Related Security or
Securitization Assets; provided that no Receivables or other property of any
Company organized in a Principal Jurisdiction (excluding from such requirement
as to the absence of property of a Company organized in a Principal
Jurisdiction, any Permitted German Alternative Financing, any Permitted Customer
Account Financing and any Permitted Novelis Switzerland Financing) shall be
subject to a Qualified Securitization Transaction.
“Real Property” shall mean, collectively, all right, title and interest
(including any freehold, leasehold, minerals or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Recapture Amounts” shall mean, at any time of determination, the cumulative
amount of the Investment Recapture Amount plus the Dividend Recapture Amount
plus the Prepayments Recapture Amount paid since the Effective Date.
“Receivable” shall mean the indebtedness and other obligations owed to any
Company (other than any Company organized under the laws of a Principal
Jurisdiction (excluding from such requirement as to the absence of a Company
organized in a Principal Jurisdiction, any Permitted German Alternative
Financing, any Permitted Customer Account Financing or any Permitted Novelis
Switzerland Financing)) (at the time such indebtedness and other obligations
arise, and before giving effect to any transfer or conveyance contemplated under
any Qualified Securitization Transaction documentation) arising in connection
with the sale of goods or the rendering of services by such person, including
any indebtedness, obligation or interest constituting an Account, contract
right, payment intangible, promissory note, chattel paper, instrument, document,
investment property, financial asset or general intangible, in each case,
arising in connection with the sale of goods or the rendering of services by
such person, and further includes, the obligation to pay any finance charges
with respect thereto.
“Receivables Purchase Agreement” shall mean each of (a) the Non-Recourse
Receivables Purchase Agreement, dated July 6, 2007 (as amended and restated on
December 17,


66


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



2010 and as further amended from time to time) and any related servicing
agreements (collectively, the “German Receivables Purchase Agreement”) between
the German Seller, on the one hand, and Novelis AG, on the other hand, in each
case providing, inter alia, for the sale and transfer of Accounts by the German
Seller to Novelis AG, and (b) any other receivables purchase agreement and
related servicing agreements entered into after the Effective Date between a
“Receivables Seller” and a “Borrower” or “Borrowing Base Guarantor” (as each is
defined in the Revolving Credit Agreement and any corresponding term in any
successor agreement), in order that the receivables subject thereto may be
included in the borrowing base established under the Revolving Credit Agreement
and in form and substance reasonably satisfactory to the Revolving Credit
Administrative Agent.
“Reference Bank Quotation” means any quotation supplied to the Administrative
Agent by a Reference Bank.
“Reference Bank Rate” shall mean the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Administrative Agent at its
request by the Reference Banks, in relation to a Borrowing, as the rate at which
the relevant Reference Bank could borrow funds in the London interbank market in
the relevant currency and for the relevant Interest Period were it to do so by
asking for and then accepting interbank offers for deposits in reasonable market
size in that currency and for that Interest Period; provided, that if the
Reference Bank Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Reference Banks” shall mean, in relation to a Borrowing, the principal London
offices of any financial institution appointed by the Administrative Agent as a
“Reference Bank” in consultation with the Designated Company and with the
consent of such Reference Bank.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Secured Term Loan Credit Agreement Refinancing Indebtedness”.
“Register” shall have the meaning assigned to such term in Section 11.04(c).
“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.
“Regulation” shall have the meaning assigned to such term in Section 3.25.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


67


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by any Loan Party in exchange for assets transferred by a Loan Party
shall not be deemed to be Related Business Assets if they consist of securities
of a person, unless upon receipt of the securities of such person, such person
would become a Loan Party.
“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such person and of such person’s Affiliates.
“Related Security” shall mean, with respect to any Receivable, all of the
applicable Restricted Subsidiary’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale of
which by the applicable Company gave rise to such Receivable, and all insurance
contracts with respect thereto, all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the contract related to such Receivable
or otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable, all guaranties, letters of
credit, letter-of-credit rights, supporting obligations, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the contract related to
such Receivable or otherwise, all service contracts and other contracts and
agreements associated with such Receivable, all records related to such
Receivable, and all of the applicable Company’s right, title and interest in, to
and under the applicable Qualified Securitization Transaction documentation or
Permitted Factoring Facility documentation.
“Release” shall mean any spilling, leaking, seepage, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Relevant External Company” shall mean “relevant external company” within the
meaning of the Irish Companies Act.
“Reorganization Plan” shall have the meaning assigned to such term in
Section 11.04(g)(iii).
“Repatriation Limitation” shall have the meaning assigned to such term in
Section 2.10(i).
“Reply Amount” shall have the meaning assigned to such term in the definition of
“Discounted Purchase”.


68


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Required Lenders” shall mean, as of any date of determination, Lenders holding
more than 50% of the sum of all Loans outstanding and unused Commitments (if
any); provided that the Commitment of, and the portion of the Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Requirements of Law” shall mean, collectively, any and all legally binding
requirements of any Governmental Authority including any and all laws,
judgments, orders, decrees, ordinances, rules, regulations, statutes or case
law, including, without limitation, the U.S. Hold Separate Order.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
“Responsible Officer” shall mean, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, finance director, treasurer or controller of such person, and, solely
for purposes of notices given under Article II, any other officer or employee
such Person so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of such Person designated
in or pursuant to an agreement between such Person and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Grantor” shall mean a Loan Party that has granted a Guarantee that
is subject to limitations that impair in any material respect the benefit of
such Guarantee (as determined by the Administrative Agent in its reasonable
discretion) (it being expressly understood and agreed that (i) neither the
Parent nor any Loan Party that is a Canadian Guarantor, a U.K. Guarantor, a
Dutch Guarantor, a Dubai Guarantor or a U.S. Guarantor shall be a Restricted
Grantor and (ii) except as may be otherwise determined by the Administrative
Agent in its reasonable discretion, each Loan Party that is a German Guarantor,
an Irish Guarantor, a Swiss Guarantor, a French Guarantor or a Brazilian
Guarantor shall be a Restricted Grantor).
“Restricted Subsidiary” shall mean, as the context requires, (i) any Subsidiary
of Holdings other than an Unrestricted Subsidiary, (ii) on and after the
Specified AV Minerals Joinder Date, any Subsidiary of AV Minerals other than an
Unrestricted Subsidiary, and (iii) any Subsidiary of the Designated Company
other than an Unrestricted Subsidiary.


69


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Revolving Credit Administrative Agent” shall mean the “Administrative Agent”
(or term of like import) under and as defined in the Revolving Credit Agreement,
and its successors and assigns in such capacity.
“Revolving Credit Agents” shall mean the “Agents” (as defined in the Revolving
Credit Loan Documents) (or term of like import), including the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent.
“Revolving Credit Agreement” shall mean (i) that certain Second Amended and
Restated Credit Agreement, dated as of October 6, 2014, among the Loan Parties,
the Revolving Credit Lenders, Wells Fargo Bank, N.A. (London Branch), as
European swingline lender, Wells Fargo Bank, National Association, as issuing
bank and U.S. swingline lender, the Revolving Credit Collateral Agent, the
Revolving Credit Administrative Agent, Merrill, Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets, Inc., Deutsche Bank Securities Inc.,
J.P. Morgan Securities LLC, The Royal Bank of Scotland plc and UBS Securities
LLC, as co-syndication agents, SunTrust Robinson Humphrey, Inc., as senior
managing agent, and Wells Fargo Bank, National Association, Merrill, Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets, Inc., Deutsche
Bank Securities Inc., J.P. Morgan Securities LLC, RBS Securities Inc. and UBS
Securities LLC, as joint lead arrangers and joint bookmanagers, as amended,
restated, supplemented or modified from time to time to the extent permitted by
this Agreement and (ii) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend or refinance in whole or in part
the indebtedness and other obligations outstanding under the (x) credit
agreement referred to in clause (i) or (y) any subsequent Revolving Credit
Agreement, in each case which constitutes a Permitted Revolving Credit Facility
Refinancing with respect to the Revolving Credit Loans, unless such agreement or
instrument expressly provides that it is not intended to be and is not a
Revolving Credit Agreement hereunder (provided that in connection with such
refinancing, the commitments relating to such indebtedness that has been
refinanced are terminated). Any reference to the Revolving Credit Agreement
hereunder shall be deemed a reference to any Revolving Credit Agreement then in
existence.
“Revolving Credit Collateral Agent” shall mean the “Collateral Agent” (or term
of like import) under and as defined in the Revolving Credit Agreement, and its
successors and assigns in such capacity.
“Revolving Credit Commitments” shall mean the commitments of the Revolving
Credit Lenders to make Revolving Credit Loans under the Revolving Credit
Agreement.
“Revolving Credit Lenders” shall mean the banks, financial institutions and
other entities from time to time party to the Revolving Credit Agreement as
lenders.
“Revolving Credit Loan Documents” shall mean the Revolving Credit Agreement and
the other “Loan Documents” as defined in the Revolving Credit Agreement and any
corresponding term in any successor Revolving Credit Agreement permitted hereby,
including the mortgages and other security documents, guaranties and the notes
issued thereunder.


70


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Revolving Credit Loans” shall mean the revolving loans and swingline loans
outstanding under the Revolving Credit Agreement.
“Revolving Credit Maturity Date” shall have meaning assigned to the term
“Maturity Date” in the Revolving Credit Agreement (and any corresponding term in
any successor Revolving Credit Agreement permitted hereby).
“Revolving Credit Security Documents” shall have the meaning assigned to the
term “Security Documents” in the Revolving Credit Agreement (and any
corresponding term in any successor Revolving Credit Agreement permitted
hereby).
“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
“Sanctioned Country” shall have the meaning assigned to such term in Section
3.22.
“Sanctioned Person” shall have the meaning assigned to such term in Section
3.22.
“Sanctions” shall have the meaning assigned to such term in Section 3.22.
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.
“SCB” shall mean Standard Chartered Bank and its successors.
“Screen Rate” shall have the meaning assigned to such term in the definition of
Eurodollar Base Rate.
“Section 347” shall have the meaning assigned to such term in Section 2.19(a).
“Secured Net Leverage Ratio” shall mean, with respect to any Calculation Date,
the ratio of (a) Consolidated Total Net Debt as of the Calculation Date (other
than any portion of Consolidated Total Net Debt that is unsecured) to (b)
Consolidated EBITDA for the Test Period most recently ended prior to the
Calculation Date for which financial information has been delivered to the
Administrative Agent and the Lenders pursuant to Section 4.03(k),
Section 5.01(a) or Section 5.01(b).
“Secured Term Loan Administrative Agent” shall mean the “Administrative Agent”
(or term of like import) under and as defined in the Secured Term Loan Credit
Agreement, and its successors and assigns in such capacity.
“Secured Term Loan Collateral Agent” shall mean the “Collateral Agent” (or term
of like import) under and as defined in the Secured Term Loan Credit Agreement,
and its successors and assigns in such capacity.


71


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Secured Term Loan Credit Agreement” shall mean (i) that certain credit
agreement, dated as of January 10, 2017, among the Loan Parties party thereto,
the lenders party thereto, Standard Chartered Bank, as administrative agent and
as collateral agent, as amended on or prior to the Effective Date, and as
further amended, restated, supplemented, increased or modified from time to time
(including any increase permitted pursuant to Section 2.23 of the Secured Term
Loan Credit Agreement or any similar provision in any Secured Term Loan Credit
Agreement Refinancing Indebtedness) to the extent not prohibited by this
Agreement and (ii) any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any indebtedness or other financial accommodation that
has been incurred to extend (subject to the limitations set forth herein) or
refinance in whole or in part the indebtedness and other obligations outstanding
under the (x) credit agreement referred to in clause (i) or (y) any subsequent
Secured Term Loan Credit Agreement, in each case which constitutes a Permitted
Secured Term Loan Facility Refinancing with respect to the Secured Term Loans,
unless such agreement or instrument expressly provides that it is not intended
to be and is not a Secured Term Loan Credit Agreement hereunder. Any reference
to the Secured Term Loan Credit Agreement hereunder shall be deemed a reference
to any Secured Term Loan Credit Agreement then in existence.
“Secured Term Loan Credit Agreement Refinancing Indebtedness” means
(a) Permitted First Priority Refinancing Debt, (b) Permitted Second Priority
Refinancing Debt, (c) Permitted Unsecured Refinancing Debt or (d) Indebtedness
incurred pursuant to a “Refinancing Amendment” (as defined in the Secured Term
Loan Credit Agreement), in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Secured Term Loans (including any successive Secured Term Loan Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such
extending, renewing or refinancing Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of the
Refinanced Debt (except for unpaid accrued interest and premium thereon and any
make-whole payments applicable thereto), (ii) such Indebtedness does not mature
or have scheduled amortization or payments of principal and is not subject to
mandatory redemption or prepayment (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), in each case, prior to the date that is 181 days
after the Maturity Date at the time such Indebtedness is incurred, and
(iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Secured Term Loan Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.
“Secured Term Loan Documents” shall mean the Secured Term Loan Credit Agreement
and the other “Loan Documents” as defined in the Secured Term Loan Credit
Agreement and any corresponding term in any successor Secured Term Loan Credit
Agreement permitted hereby, including the mortgages and other security
documents, guaranties and the notes issued thereunder.


72


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Secured Term Loan Incremental Equivalent Indebtedness” shall mean Indebtedness
permitted under the Secured Term Loan Credit Agreement in lieu of incremental
Secured Term Loans thereunder; provided that (i) the terms of such Indebtedness
are governed by agreements other than the Secured Term Loan Documents, and (ii)
such Indebtedness would have met the requirements of either the definition of
“Permitted First Priority Refinancing Debt”, the definition of “Permitted Second
Priority Refinancing Debt”, or the definition of “Permitted Unsecured
Refinancing Debt”, if such Indebtedness had been incurred to refinance
outstanding incremental Term Loans thereunder (with each reference to
“Refinanced Debt” contained (or referred to) in such definitions being deemed to
refer to the then outstanding Secured Term Loans).
“Secured Term Loans” shall mean, collectively, the “Loans,” “Term Loans,”
“Incremental Term Loans” and the “Other Term Loans”, each as defined in the
Secured Term Loan Credit Agreement (or any similar term in any Secured Term Loan
Credit Agreement Refinancing Indebtedness).
“Securities Act” shall mean the Securities Act of 1933.
“Securities Collateral” shall mean the “Securities Collateral” as defined in the
Secured Term Loan Credit Agreement.
“Securitization Assets” shall mean all existing or hereafter acquired or arising
(i) Receivables that are sold, assigned or otherwise transferred pursuant to a
Qualified Securitization Transaction, (ii) the Related Security with respect to
the Receivables referred to in clause (i) above, (iii) the collections and
proceeds of the Receivables and Related Security referred to in clauses (i) and
(ii) above, (iv) all lockboxes, lockbox accounts, collection accounts or other
deposit accounts into which such collections are deposited (and in any event
excluding any lockboxes, lockbox accounts, collection accounts or deposit
accounts that any Company organized under the laws of any Principal Jurisdiction
has an interest in (other than in connection with a Permitted German Alternative
Financing, any Permitted Customer Account Financing and any Permitted Novelis
Switzerland Financing)) and which have been specifically identified and
consented to by the Administrative Agent, (v) all other rights and payments
which relate solely to such Receivables and (vi) all cash reserves comprising
credit enhancements for such Qualified Securitization Transaction.
“Securitization Entity” shall mean any corporation, company (including any
limited liability company), association, partnership, joint venture, trust,
mutual fund or other business entity to which any Restricted Subsidiary
(excluding any Restricted Subsidiary that is organized in a Principal
Jurisdiction (excluding from such requirement that such Restricted Subsidiary
not be organized in a Principal Jurisdiction, any Permitted German Alternative
Financing, any Permitted Customer Account Financing and any Permitted Novelis
Switzerland Financing) or any other Securitization Entity transfers Receivables
and Related Security) (a) which engages in no activities other than in
connection with the financing of Receivables or Related Security, (b) which is
designated by the Board of Directors of the Designated Company as a
Securitization Entity, (c) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the
Designated Company or any Restricted Subsidiary (excluding


73


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



guarantees of such transferor Restricted Subsidiary of obligations (other than
the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings and guarantees by the Securitization Entity), (ii)
is recourse to or obligates the Designated Company or any Restricted Subsidiary
(other than the Securitization Entity) in any way other than pursuant to
Standard Securitization Undertakings or (iii) subjects any property or asset of
the Designated Company or any Restricted Subsidiary (other than the
Securitization Entity), directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings and other than any interest in the Receivables and Related Security
being financed (whether in the form of any equity interest in such assets or
subordinated indebtedness payable primarily from such financed assets) retained
or acquired by the transferor Restricted Subsidiary, (d) to which none of the
Designated Company nor any Restricted Subsidiary has any obligation to maintain
or preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results and (e) with which none of Holdings, the
Designated Company nor any Restricted Subsidiary of the Designated Company (nor,
on and after the Specified AV Minerals Joinder Date, AV Minerals) has any
material contract, agreement, arrangement or understanding other than those
customary for a Qualified Securitization Transaction and, in any event, on terms
no less favorable to Holdings, the Designated Company or such Restricted
Subsidiary (or, on and after the Specified AV Minerals Joinder Date, AV
Minerals) than those that might be obtained at the time from Persons that are
not Affiliates of the Designated Company or such Restricted Subsidiary. Any such
designation by the Board of Directors shall be evidenced to the Administrative
Agent by providing the Administrative Agent with a certified copy of the
resolution of the Board of Directors giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing conditions.
“Senior Note Agreements” shall mean (a) the Indenture, dated as of January 16,
2020, by and among the U.S. Issuer, the guarantors from time to time party
thereto, and Regions Bank, as trustee, and (b) the Indenture, dated as of
September 14, 2016, by and among the U.S. Issuer, the guarantors from time to
time party thereto, and Regions Bank, as trustee, in each case pursuant to which
the applicable Senior Notes were issued.
“Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreements,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior Note Agreements.
“Senior Note Guarantees” shall mean the guarantees of the Loan Parties (other
than the U.S. Issuer) pursuant to the Senior Note Agreements.
“Senior Notes” shall mean the U.S. Issuer’s 4.75% Senior Notes due 2030 and
5.875% Senior Notes due 2026, each issued pursuant to the applicable Senior Note
Agreements, and any senior notes issued pursuant to a Permitted Refinancing of
the Senior Notes (and any Registered Equivalent Notes).
“Senior Secured Net Leverage Ratio” shall mean, with respect to any date of
determination (the “Calculation Date”), the ratio of (a) Consolidated Total Net
Debt as of the Calculation Date (other than any portion of Consolidated Total
Net Debt that is unsecured or is


74


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



secured solely by Liens that are subordinated to the Liens securing the Pari
Passu Secured Obligations (as defined in the Intercreditor Agreement (as defined
in the Secured Term Loan Agreement))) (it being understood that Indebtedness
under the Revolving Credit Loan Documents and the Secured Term Loan Documents
which constitutes Consolidated Total Net Debt will be included in the Senior
Secured Net Leverage Ratio) to (b) Consolidated EBITDA for the Test Period most
recently ended prior to the Calculation Date for which financial information has
been delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) or (b).
“Series of Cash Neutral Transactions” shall mean any series of Investments,
incurrences of Indebtedness, Asset Sales in the form of transfers of
intercompany promissory notes and Equity Interests or similar instruments and/or
Dividends solely among Companies; provided that (i) the amount of cash or Cash
Equivalents transferred by any Company (each such Company, an “Initiating
Company”) to another Company in such Series of Cash Neutral Transactions is not
greater than the amount of cash or Cash Equivalents received by such Initiating
Company in such Series of Cash Neutral Transactions less reasonable transaction
expenses and taxes (which cash and Cash Equivalents must be received by such
Initiating Company within three Business Days of the initiation of such Series
of Cash Neutral Transactions), (ii) [intentionally omitted], (iii) no more than
$50,000,000 in aggregate of cash or Cash Equivalents may be held by Companies
that are not Loan Parties in connection with transfers from Loan Parties as part
of such Series of Cash Neutral Transactions (and any such Company that is not a
Loan Party may not retain any of such cash or Cash Equivalents after giving
effect to the Cash Neutral Transactions), (iv) the fair market value of the
assets (other than cash or Cash Equivalents) that may be held by Companies that
are not Loan Parties in connection with transfers from Loan Parties as part of
such Series of Cash Neutral Transactions may not exceed $50,000,000 in the
aggregate and (v) the ownership interests of any Unrestricted Grantor in any of
its Subsidiaries shall not be reduced as a result thereof.
“Significant Event of Default” shall mean any Event of Default under Section
8.01(a), (b), (g) or (h).
“Similar Business” shall mean any business conducted by the Parent and the other
Loan Parties on the Effective Date as described in the Company’s Form 10-Q filed
with the United States Securities and Exchange Commission on November 6, 2019
(or, in the good faith judgment of the Board of Directors of the Designated
Company, which is substantially related thereto or is a reasonable extension
thereof).
“Specified Aleris Hedging Agreements” shall mean Hedging Agreements with Aleris
or any of its Subsidiaries that are required to be secured by a Lien on any
assets of Aleris or any of its Subsidiaries, in each case other than solely as a
result of the designation of any counterparty thereto as a “Secured Hedge
Provider” in accordance with the terms of, and as defined in, the Secured Term
Loan Credit Agreement.
“Specified Aleris Subsidiaries” shall mean, after giving effect to the Aleris
Acquisition, each direct or indirect Subsidiary of Aleris that at any time (a)
is a borrower under the Revolving Credit Agreement, or (b) directly or
indirectly owns one or more Subsidiaries described in clause


75


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(a) above; provided that, to the extent that the Revolving Credit Agreement
excludes Aleris Asia Pacific Limited and Aleris Rolled Products Mexico, S. de
R.L. de C.V. from the definition of Specified Aleris Subsidiaries, then such
entities shall not constitute Specified Aleris Subsidiaries hereunder.
“Specified Divestiture” shall mean any Asset Sale by Aleris or any of its
Subsidiaries, or Holdings or any of its Subsidiaries, required in connection
with obtaining regulatory (including antitrust) approval for the Aleris
Acquisition, whether or not such Asset Sale occurs prior to or after the Aleris
Acquisition Closing Date.
“Specified Equity Contribution” shall mean any cash contribution to the common
equity of Holdings and/or any purchase or investment in an Equity Interest of
Holdings other than Disqualified Capital Stock in each case made pursuant to
Section 8.04.
“Specified Holders” shall mean Hindalco and its Affiliates.
“Specified Time” shall mean, with respect to each Interest Period, at
approximately 11:00 a.m. (London time) on the date that is two London Banking
Days prior to the commencement of such Interest Period.
“Specified Transaction” shall mean, with respect to any period, any Permitted
Acquisition (other than any Permitted Acquisition where the amount of the
Acquisition Consideration plus the fair market value of any Equity Interests
which constitutes all or a portion of the purchase price is less than
$15,000,000), any Asset Sale (other than (x) any disposition in the ordinary
course of business and (y) any disposition where the fair market value of the
assets disposed of is less than $15,000,000), any Dividend made pursuant to
Section 6.08(d), any designation or redesignation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, any incurrence or
prepayment of Indebtedness (including any transaction under Section 6.11), or
any “Incremental Term Loan” under and as defined in the Secured Term Loan
Agreement or Revolving Credit Commitment increase.
“Spot Selling Rate” shall mean, on any date of determination for a currency, the
rate quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date 2 Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Administrative Agent does not have as of the date of determination a spot
buying rate for any such currency.
“Standard Factoring Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables factoring transaction
so long as none of the same constitute Indebtedness or a Contingent Obligation
(other than in connection with an obligation to repurchase receivables that do
not satisfy related representations and warranties) or otherwise require the
provision of credit support in excess of customary credit enhancement
established


76


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



upon entering into such Receivables factoring transaction negotiated in good
faith at arm’s length.
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables securitization
transaction so long as none of the same constitute Indebtedness, a Contingent
Obligation (other than in connection with an obligation to repurchase
receivables that do not satisfy related representations and warranties) or
otherwise require the provision of credit support in excess of customary credit
enhancement established upon entering into such Receivables securitization
transaction negotiated in good faith at arm’s length.
“Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated by its terms (including pursuant to the terms of any subordination
agreement, intercreditor agreement, or otherwise) in right of payment to the
Obligations of such Loan Party.
“Subordination Agreement” shall mean that certain Subordination Agreement, dated
as of the Effective Date, by and among the Loan Parties and the Administrative
Agent.
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the voting power of all Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (ii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iii) any other
person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Holdings (and, on and after the Specified AV Minerals
Joinder Date, AV Minerals). Notwithstanding the foregoing, (A) Logan shall not
be treated as a Subsidiary hereunder or under the other Loan Documents unless it
qualifies as a Subsidiary under clause (i) of this definition and (B) except as
set forth in clause (ii) below, Ulsan JV Subsidiary shall not be treated as a
Subsidiary hereunder or under the other Loan Documents at any time that
(x) Holdings directly or indirectly owns Equity Interests in Ulsan JV Subsidiary
and (y) Holdings or any of its Subsidiaries has the right to elect no more than
half of the directors of Ulsan JV Subsidiary and (ii) regardless of whether
Ulsan JV Subsidiary is a Subsidiary, the financial results of Ulsan JV
Subsidiary shall be included in all consolidated financial results of the
Designated Company and its Subsidiaries to the extent the Designated Company
consolidates the results of Ulsan JV Subsidiary in its financial statements in
accordance with US GAAP; provided that the proportionate interest of the Ulsan
Joint Venture Partner in the Ulsan JV Subsidiary and any liability of the Ulsan
JV Subsidiary to pay Distributions to the Ulsan Joint Venture Partner with
respect to such proportionate interest shall be excluded for the purposes of all
financial definitions under this Agreement.


77


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on
Schedule 1.01(b), and each other Restricted Subsidiary that is or becomes a
party to this Agreement as a Subsidiary Guarantor pursuant to Section 5.11.
“Successor Holdings” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation”.
“Successor Parent” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation.
“Successor Rate” shall have the meaning assigned to such term in Section 2.11.
“Surviving Aleris Debt” shall mean, to the extent outstanding on the Aleris
Acquisition Closing Date after giving effect to the Aleris Acquisition,
Indebtedness incurred by one or more Companies organized under the laws of the
People’s Republic of China that is not a Loan Party pursuant to the terms of the
non-recourse multi-currency secured term loan facilities and the revolving
facilities of Aleris Aluminum (Zhenjiang) Co., Ltd., in each case, as in effect
on the Aleris Acquisition Closing Date.
“Swiss Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in Switzerland party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company incorporated in Switzerland that
becomes a Guarantor pursuant to the terms hereof.
“Swiss Withholding Tax” shall mean any withholding tax in accordance with the
Swiss Federal Statute on Anticipatory Tax of 13 October 1965 (Bundesgesetz uber
die Verrechnungssteuer) and any successor provision, as appropriate.
“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under a so-called synthetic, off-balance sheet or tax retention lease.
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, payroll, social security, employment and unemployment
taxes, assessments, fees or other charges imposed by any Taxing Authority,
including any interest, additions to tax or penalties applicable thereto.
“Taxing Authority” shall mean any Governmental Authority of any jurisdiction or
political subdivision thereof with the authority to impose, assess, and collect
Taxes and engage in activities of a similar nature with respect to such Taxing
Authority.
“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Term Loans hereunder up to the amount set forth
on Schedule 1.01(a) to this Agreement directly under the column entitled “Term
Loan


78


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Commitment”. The aggregate amount of the Lenders’ Term Loan Commitments on the
Effective Date is $1,100,000,000.
“Term Loans” shall mean the Term Loans made pursuant to Section 2.01(a).
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
the Designated Company then last ended (in each case taken as one accounting
period).
“Third Lien Administrative Agent” shall mean any Person acting in such capacity
as administrative agent under any Third Lien Credit Agreement and its successors
and assigns in such capacity.
“Third Lien Collateral Agent” shall mean any Person acting in such capacity as
collateral agent under any Third Lien Credit Agreement and its successors and
assigns in such capacity.
“Third Lien Credit Agreement” shall mean any credit agreement among the Loan
Parties, any Third Lien Administrative Agent, any Third Lien Collateral Agent
and the other parties thereto from time to time, as amended, restated,
supplemented or modified from time to time to the extent permitted by this
Agreement; provided that the aggregate principal amount of Indebtedness incurred
thereunder does not exceed $200,000,000.
“Third Lien Security Documents” shall mean any security documents under which a
Lien has been granted in favor of any Third Lien Collateral Agent and/or any
other Person that is a “Secured Party” under the Third Lien Credit Agreement to
secure any obligations under a Third Lien Credit Agreement.
“Total Net Leverage Ratio” shall mean, with respect to any Calculation Date, the
ratio of (a) Consolidated Total Net Debt as of the Calculation Date to (b)
Consolidated EBITDA for the Test Period most recently ended prior to the
Calculation Date for which financial information has been delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b).
“Trade Date” shall have the meaning assigned to such term in Section
11.04(g)(i).
“Transactions” shall mean, collectively, the financing of a portion of the
Aleris Acquisition, and the payment of all fees, costs and expenses in
connection therewith and in connection with the execution and delivery of the
Loan Documents and the initial borrowings hereunder, and in connection with the
incurrence of additional term loans under the Secured Term Loan Credit Agreement
on the Closing Date.
“Transfer Conditions” shall mean, with respect to any Asset Sale, (a) no Default
shall have occurred and be continuing both immediately before and immediately
after giving effect to such Asset Sale; (b) the Designated Company shall both
immediately before and, on a Pro Forma Basis, immediately after giving effect to
such Asset Sale, be in compliance with the Financial Performance Covenant, in
each case as of the last day of the four consecutive fiscal quarter


79


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



period of the Designated Company then last ended for which financial statements
have been (and are required to have been) delivered under Section 5.01(a) or
(b); and (c) such Asset Sale shall have been made for fair market value.
“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.
“Tulip Conditions” shall mean (i) the Tulip Foundation directly owns 50% or less
of the Equity Interests of Aleris German GP Holdco; provided that, if at any
time after the Aleris Acquisition Closing Date the Tulip Foundation owns a
lesser percentage of the Equity Interests of Aleris German GP Holdco, then on
and after such date such ownership percentage may not be subsequently increased,
(ii) the Tulip Foundation shall not directly or indirectly receive the benefit
of any rights under the Organizational Documents of the Aleris German GP Holdco
or otherwise (including under any voting rights agreement or other contractual
arrangement), other than those in effect on the Effective Date or otherwise
consented to in writing by the Administrative Agent, (iii) the Tulip Foundation
shall not have any direct or indirect rights to reduce or impair the value,
validity or enforceability of the Guarantee, or the Foreign Guarantees, in each
case granted by an Aleris German Non-Wholly Owned Subsidiary or a German
Borrower Holding Company, or to otherwise directly or indirectly limit or
prohibit the ability of the Credit Parties from enforcing any rights under any
Loan Document, (iv) the Tulip Foundation shall not take any adverse action
against any Credit Party in respect of any Loan Document, any of the
Obligations, or any interest of the Credit Parties in the Aleris German
Non-Wholly Owned Subsidiaries and the German Borrower Holding Companies,
including in connection with any enforcement of remedies by any Credit Party,
and (v) if Aleris Deutschland Vier GmbH & Co. KG does not become a Loan Party on
the Aleris Acquisition Closing Date, then following the appointment of managing
directors of Aleris German GP Holdco that are reasonably satisfactory to the
Designated Company, Aleris Deutschland Vier GmbH & Co. KG shall become a
Guarantor in accordance with Section 5.11.
“Tulip Foundation” shall mean Stichting Tulip Foundation for arts, sports and
elevation, a non-profit organization, and any successor or assign thereof that
is a charitable non-profit organization not Controlled by the Designated Company
or any of its Restricted Subsidiaries.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Fallback Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any asset is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes relating to
such perfection, effect of perfection or non-perfection or priority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook


80


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(as amended from time to time) promulgated by the United Kingdom Financial
Conduct Authority, which includes certain credit institutions and investment
firms, and certain affiliates of such credit institutions or investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Ulsan Joint Venture Partner” shall mean Kobe Steel, Ltd., a company organized
under the laws of Japan.
“Ulsan JV Subsidiary” shall mean a joint venture stock company organized, or to
be organized, in Korea, and registered, or to be registered, in the Commercial
Corporate Registry in Korea.
“Ulsan Sale Agreement” shall mean that certain share sale and purchase
agreement, dated as of May 10, 2017, between NKL and the Ulsan Joint Venture
Partner.
“Ulsan Share Sale” shall mean the sale, pursuant to the terms of the Ulsan Sale
Agreement, by NKL of 49.9%% of the Equity Interests owned by NKL in the Ulsan JV
Subsidiary to the Ulsan Joint Venture Partner, for cash in the amount of
$314,370,000, and the subsequent sale by NKL of 0.1% of the Equity Interests
owned by NKL in the Ulsan JV Subsidiary to the Ulsan Joint Venture Partner, for
cash in the amount of $630,000.
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.
“U.K. Guarantor” shall mean each Restricted Subsidiary of the Designated Company
incorporated in England and Wales party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company incorporated in England and
Wales that becomes a Guarantor pursuant to the terms hereof.
“U.K. Holdco” shall mean a newly formed direct Wholly Owned Subsidiary of AV
Minerals, organized under the laws of England and Wales, formed in connection
with the Permitted Reorganization.
“United States” shall mean the United States of America.
“Unrestricted Cash” shall mean cash and Cash Equivalents of the Designated
Company and its Restricted Subsidiaries (in each case, free and clear of all
Liens (other than Liens permitted pursuant to Section 6.02(a), (j), and (k))),
to the extent the use thereof for the application to payment of Indebtedness is
not prohibited by law or any contract to which the Designated Company or any of
the Restricted Subsidiaries is a party and excluding cash and


81


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Cash Equivalents which are listed as “restricted” on the consolidated balance
sheet of the Designated Company and its Subsidiaries as of such date.
“Unrestricted Grantors” shall mean Loan Parties that are not Restricted
Grantors.
“Unrestricted Subsidiary” shall mean Novelis Services (Europe) Inc., Novelis
Services (North America) Inc. and any Subsidiary of the Designated Company
designated by the Board of Directors of the Designated Company as an
Unrestricted Subsidiary pursuant to Section 5.16 subsequent to the Effective
Date.
“US GAAP” shall have the meaning assigned to such term in Section 1.04.
“U.S. Guarantor” shall mean each Restricted Subsidiary of the Designated Company
organized in the United States, any state thereof or the District of Columbia,
party hereto as a Guarantor, and each other Restricted Subsidiary of the
Designated Company incorporated in the United States, any state thereof or the
District of Columbia that becomes a Guarantor pursuant to the terms hereof.
“U.S. Hold Separate Assets” shall mean the assets of Aleris Rolled Products,
Inc. located at its plant in Lewisport, KY, and its research and development
center in Madison Heights, MI, and all ancillary assets of Aleris Rolled
Products, Inc. and/or other U.S. Subsidiaries of Aleris directly related to the
operation of such plant or such research and development center, solely to the
extent that such assets are required to be held and maintained separate from the
other businesses and operations of the Companies and Aleris Rolled Products,
Inc. pursuant to the U.S. Hold Separate Order and the U.S. Hold Separate
Agreements, collectively.
“U.S. Hold Separate Order” shall mean the order to hold certain U.S. Hold
Separate Assets separate from the businesses and assets of the Companies entered
by the United States District Court for the Northern District of Ohio on January
9, 2020 in the matter of United States of America v. Novelis, Inc. and Aleris
Corporation, No. 19-CV-02033 (filed N.D. Ohio Sept. 4, 2019).
“U.S. Hold Separate Agreements” shall mean all agreements (and any replacements
thereof entered into with the prior written consent of the Administrative Agent)
among Novelis Inc. and/or any of its U.S. Subsidiaries, and one or more United
States Governmental Authorities, in each case entered into in connection with
the U.S. Hold Separate Order on or before the Aleris Acquisition Closing Date,
copies of which shall be delivered to the Administrative Agent and the Lenders
promptly upon the execution thereof; provided that (x) such agreements shall not
restrict the pledge of assets of the Companies other than the assets of Aleris
Rolled Products, Inc. located at its plant in Lewisport, KY, and all ancillary
assets of Aleris Rolled Products, Inc. and/or other U.S. Subsidiaries of Aleris
directly related to the operation of such plant and (y) the restrictions on
pledging the assets of Aleris Rolled Products, Inc. located at its plant in
Lewisport, KY, and all ancillary assets of Aleris Rolled Products, Inc. and/or
other U.S. Subsidiaries of Aleris directly related to the operation of such
plant set forth in such agreements shall not, taken as a whole, be materially
more restrictive, in the good faith


82


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



determination of Novelis Inc., than the restrictions on pledging such assets set
forth in the U.S. Hold Separate Order (it being understood that the restrictions
set forth in such agreements may be more detailed than those set forth in the
U.S. Hold Separate Order).
“U.S. Issuer” shall mean Novelis Corporation, a Texas corporation.
“U.S. Loan Parties” shall mean the Borrower and the U.S. Guarantors.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Obligor” shall mean (a) the Borrower which is resident for tax
purposes in the United States; or (b) a Loan Party some or all of whose payments
under the Loan Documents are from sources within the United States for U.S.
federal income tax purposes.
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
“Wind-Up” shall have the meaning assigned to such term in Section 6.05(g), and
the term “Winding-Up” shall have a meaning correlative thereto.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” shall mean (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b)


83


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.
Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Rate Loan”).
Section 1.03 Terms Generally; Currency Translation. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any Loan Document, agreement, instrument or other
document (including any Organizational Document) herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document, including the restrictions set forth in the definition of Aleris
Merger Agreement), (b) any reference herein to any person shall be construed to
include such person’s successors and assigns, (c) any reference to a Subsidiary
of a Person shall include any direct or indirect Subsidiary of such Person, (d)
the words “herein,” “hereof” and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (f) any reference to any law or
regulation herein shall include all statutory and regulatory provisions
consolidating, amendment or interpreting such law or regulation and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (g) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. For
purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in dollars, such amounts shall be deemed to refer to Dollars or
Dollar Equivalents and any requisite currency translation shall be based on the
Spot Selling Rate in effect on the Business Day immediately preceding the date
of such transaction or determination and the permissibility of actions taken
under Article VI shall not be affected by subsequent fluctuations in exchange
rates (provided that if Indebtedness is incurred to refinance other
Indebtedness, and such refinancing would cause the applicable dollar denominated
limitation to be exceeded if calculated at the Spot Selling Rate in effect on
the Business Day immediately preceding the date of such refinancing, such dollar
denominated restriction shall be deemed not to have been exceeded so long as (x)
such refinancing


84


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Indebtedness is denominated in the same currency as such Indebtedness being
refinanced and (y) the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced except as
permitted by the definition of Permitted Refinancing Indebtedness). For purposes
of this Agreement and the other Loan Documents, the word “foreign” shall refer
to jurisdictions other than the United States, the states thereof and the
District of Columbia. From and after the effectiveness of the Permitted Holdings
Amalgamation, all references to the Parent in any Loan Document shall refer to
the Successor Parent and (ii) all references to Holdings in any Loan Document
shall refer to “Holdings” as defined herein. In the case of a conflict between
the terms of this Agreement and the terms of any other Loan Document, the terms
of this Agreement shall govern and control.
Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with generally accepted accounting principles in
the United States applied on a consistent basis as in effect from time to time
(“US GAAP”) and all terms of an accounting or financial nature shall be
construed and interpreted in accordance with US GAAP, as in effect from time to
time unless otherwise agreed to by the Designated Company and the Required
Lenders or as set forth below; provided that (i) the Designated Company may
elect to convert from US GAAP for the purposes of preparing its financial
statements and keeping its books and records to IFRS and if the Designated
Company makes such election it shall give prompt written notice to the
Administrative Agent and the Lenders within five Business Days of such election,
along with a reconciliation of the Designated Company’s financial statements
covering the four most recent fiscal quarters for which financial statements are
available (including a reconciliation of the Designated Company’s audited
financial statements prepared during such period), (ii) upon election of any
conversion to IFRS, the Administrative Agent, the Lenders and the Designated
Company shall negotiate in good faith to amend the financial ratios and
requirements and other terms of an accounting or a financial nature in the Loan
Documents to preserve the original intent thereof in light of such conversion to
IFRS (subject to the approval of the Required Lenders); provided that, until so
amended (x) such ratios or requirements (and all terms of an accounting or a
financial nature) shall continue to be computed in accordance with US GAAP prior
to such conversion to IFRS and (y) the Designated Company shall provide to the
Administrative Agent and the Lenders any documents and calculations required
under this Agreement or as reasonably requested hereunder by the Administrative
Agent or any Lender setting forth a reconciliation between calculations of such
ratios and requirements and other terms of an accounting or a financial nature
made before and after giving effect to such conversion to IFRS and (iii) if at
any time any change in US GAAP or change in IFRS would affect the computation of
any financial ratio or requirement or other terms of an accounting or a
financial nature set forth in any Loan Document, and the Designated Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Designated Company shall negotiate in good faith to amend such ratio or
requirement or other terms of an accounting or a financial nature to preserve
the original intent thereof in light of such change in US GAAP or change in IFRS
(subject to the approval of the Required Lenders); provided that, until so
amended, (x) such ratio or requirement or other terms of an accounting or a
financial nature shall continue to be computed in accordance with US GAAP prior
to such change therein or change in IFRS and (y) the Designated Company shall
provide to the Administrative Agent and the


85


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Lenders any documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement or other terms of an accounting or a financial nature made before
and after giving effect to such change in US GAAP or change in IFRS.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant contained herein, Indebtedness of Holdings, the Designated Company and
its Subsidiaries (and, on and after the Specified AV Minerals Joinder Date, AV
Minerals) shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded. For the avoidance of doubt, with respect to the incurrence of
any Indebtedness or the making of any Investment, Asset Sale, Sale Leaseback
Transaction or Restricted Payment in reliance on any provision of Article VI
hereof that is based on a percentage of Consolidated Net Tangible Assets, such
provision shall be deemed to be tested solely upon incurrence of such
Indebtedness or the making of any such Investment, Asset Sale, Sale Leaseback
Transaction or Restricted Payment with respect to Consolidated Net Tangible
Assets as of the end of the most recent period for which financial statements
have been delivered under Section 5.01(a) or (b). Notwithstanding anything to
the contrary in this Agreement, regardless of whether Ulsan JV Subsidiary is a
Subsidiary, the financial results of Ulsan JV Subsidiary shall be included in
all consolidated financial results of the Designated Company and its
Subsidiaries to the extent the Designated Company consolidates the results of
Ulsan JV Subsidiary in its financial statements in accordance with US GAAP;
provided that the proportionate interest of the Ulsan Joint Venture Partner in
the Ulsan JV Subsidiary and any liability of the Ulsan JV Subsidiary to pay
Distributions to the Ulsan Joint Venture Partner with respect to such
proportionate interest shall be excluded for the purposes of all financial
definitions under this Agreement. Notwithstanding anything to the contrary in
this Agreement, nothing in this Agreement shall be deemed to require the
consolidation of Ulsan JV Subsidiary into the consolidated financial results of
the Designated Company to the extent not required under US GAAP.
Section 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.
Section 1.06 Pro Forma Calculations. Notwithstanding anything to the contrary
herein, the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio, the
Secured Net Leverage Ratio and the Consolidated Interest Coverage Ratio shall be
calculated on a Pro Forma Basis with respect to each Specified Transaction
occurring during the applicable four quarter period to which such calculation
relates, or subsequent to the end of such four-quarter period but not later than
the date of such calculation (such period, the “Measurement Period”); provided
that notwithstanding the foregoing, for the purpose of calculating the Total Net
Leverage Ratio, the Senior Secured Net Leverage Ratio, and the Secured Net
Leverage Ratio on a Pro Forma Basis on any date, Consolidated Total Net Debt
shall be increased on a Dollar Equivalent for Dollar Equivalent basis by the
lesser of (x) the amount of cash and Cash Equivalents paid by the Companies
subsequent to the end of the applicable four quarter period and on or prior to
the


86


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



applicable date of determination, in connection with Specified Transactions and
(y) the maximum amount of cash and Cash Equivalents constituting Unrestricted
Cash as of the end of the applicable four quarter period.
Section 1.07 Calculation of Reference Bank Rate and Cost of Funds.
(a) Subject to clause (b) below, if the Fallback Rate is to be determined on the
basis of a Reference Bank Rate but a Reference Bank does not supply a quotation
by the Specified Time, the Reference Bank Rate shall be calculated on the basis
of the quotations of the remaining Reference Banks.
(b) If at or about the Specified Time, none or only one of the Reference Banks
supplies a quotation, there shall be no Reference Bank Rate for the relevant
Interest Period.
(c) If the Fallback Rate is to be determined on the basis of the Cost of Funds
and the Administrative Agent or the Designated Company so requires, the
Administrative Agent and the Designated Company shall enter into negotiations
(for a period of not more than thirty days) with a view to agreeing a substitute
basis for determining the rate of interest. Any alternative basis agreed
pursuant to the immediately preceding sentence shall, with the prior consent of
all the Lenders and the Designated Company, be binding on all Parties.
(d) If the Fallback Rate applies, the Administrative Agent shall, as soon as is
practicable, notify the Designated Company.
Section 1.08 Role of Reference Banks.
(a) No Reference Bank, in its capacity as such, is under any obligation to
provide a quotation or any other information to the Administrative Agent.
(b) No Reference Bank, in its capacity as such, will be liable for any action
taken by it under or in connection with any Loan Document, or for any Reference
Bank Quotation, unless directly caused by such Reference Bank’s gross negligence
or willful misconduct.
(c) No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any Loan
Document, or to any Reference Bank Quotation, and any officer, employee or agent
of each Reference Bank may rely on this Section 1.08.
(d)  Except as otherwise expressly set forth herein, no Reference Bank that
obtains the benefits of this Section 1.08, shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of any collateral (including the
release or impairment of any collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.


87


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(e) A Reference Bank which is not a Party may rely on this Section 1.08, and
Section 1.09.
Section 1.09 Confidentiality of Funding Rates and Funding Bank Quotations.
(a) Confidentiality and Disclosure
(i) The Administrative Agent and each Loan Party agree to keep each Funding Rate
(and, in the case of the Administrative Agent, each Reference Bank Quotation)
confidential and not to disclose it to anyone, save to the extent permitted by
paragraphs (b), (c) and (d) below.
(ii) The Administrative Agent may disclose:
(1) any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to any Loan Party; and
(2) any Funding Rate or any Reference Bank Quotation to any Person appointed by
it to provide administration services in respect of one or more of the Loan
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement in form and substance reasonably
acceptable to the Administrative Agent and the relevant Lender or Reference
Bank, as the case may be.
(iii) The Administrative Agent may disclose any Funding Rate or any Reference
Bank Quotation, and each Loan Party may disclose any Funding Rate, to:
(1) any of its Affiliates and any of its or their respective Related Parties if
any Person to whom that Funding Rate or Reference Bank Quotation is to be given
pursuant to this clause (1) is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
such requirement to so inform if the recipient is subject to professional
obligations to maintain the confidentiality of that Funding Rate or Reference
Bank Quotation or is otherwise bound by requirements of confidentiality in
relation to it;
(2) any Person to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation if the person to whom
that Funding Rate or Reference Bank Quotation is to be given is informed in
writing of its confidential nature and that it may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of the Administrative Agent or the relevant Loan Party, as the case may
be, it is not practicable to do so in the circumstances;
(3) any Person to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other


88


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



investigations, proceedings or disputes if the Person to whom that Funding Rate
or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the
Administrative Agent or the relevant Loan Party, as the case may be, it is not
practicable to do so in the circumstances; and
(4) any Person with the consent of the relevant Lender or Reference Bank, as the
case may be.
(iv) The Administrative Agent’s obligations in this Section 1.09 relating to
Reference Bank Quotations are without prejudice to any obligation it has to
notify the Loan Parties and the Lenders of the determination of a rate of
interest under this Agreement; provided that (other than pursuant to
clause (ii)(1) above) the Administrative Agent shall not include the details of
any individual Reference Bank Quotation as part of any such notification.
(b) Related Obligations
(i) The Administrative Agent and each Loan Party acknowledge that each Funding
Rate (and, in the case of the Agent, each Reference Bank Quotation) is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities laws relating to insider dealing and
market abuse and the Administrative Agent and each Loan Party undertake not to
use any Funding Rate or, in the case of the Administrative Agent, any Reference
Bank Quotation, for any unlawful purpose.
(ii) The Administrative Agent and each Loan Party agree (to the extent permitted
by law and regulation) to inform the relevant Lender or Reference Bank, as the
case may be:
(1) of the circumstances of any disclosure made pursuant to clause (iii)(2)
except where such disclosure is made to any of the persons referred to in that
clause during the ordinary course of its supervisory or regulatory function; and
(2) upon becoming aware that any information has been disclosed in breach of
this Section 1.09.
(c) No Event of Default
(i) No Event of Default shall occur solely as a result of a Loan Party’s failure
to comply with this Section 1.09.
Section 1.10 Amendments to Permitted Customer Account Financing Definition.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, if the definition of “Permitted Customer Account Financing” in the
Revolving Credit Agreement is amended after the Effective Date (each such
amendment to such definition, a “Permitted ABL


89


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Customer Account Financing Amendment”), then on and after the first date that
the Companies have complied with the Permitted Customer Account Financing
Amendment Conditions in respect of such Permitted ABL Customer Account Financing
Amendment, such Permitted ABL Customer Account Financing Amendment shall
automatically be deemed to have amended the definition of Permitted Customer
Account Financing in this Agreement, and shall be incorporated by reference in
the definition of Permitted Customer Account Financing in this Agreement as if
set forth fully herein, mutatis mutandis. Thereafter, upon the request of the
Administrative Agent or any Lender, the Designated Company and the
Administrative Agent shall enter into an additional agreement or an amendment to
this Agreement (as the Administrative Agent may request), evidencing the
incorporation of such Permitted ABL Customer Account Financing Amendment. As of
the Effective Date, each Lender party to this Agreements, and each Lender that
becomes a party to this Agreement after the Effective Date, expressly consents
to the terms of this Section 1.10, and hereby agrees that any amendments to the
definition of Permitted Customer Account Financing effected pursuant to this
Section 1.10 after the Effective Date shall be deemed to have been consented to
by such Lenders (and any successor or permitted assign thereof).
Section 1.11 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II


THE CREDITS


Section 2.01 Commitments.
(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make a Term Loan in Dollars to the Borrower pursuant to a drawing on the Escrow
Date as set forth herein in the aggregate principal amount not to exceed its
Term Loan Commitment on the Escrow Date; provided that such Term Loans shall be
deposited with the Escrow Agent in the Escrow Account pursuant to the terms of
Section 2.18 on the Escrow Date, and while on deposit with the Escrow Agent in
the Escrow Account, shall be subject to the terms and conditions set forth in
Section 2.18.
(b) Amounts paid or prepaid in respect of Term Loans may not be reborrowed.
Section 2.02 Loans.
(a) The Loans shall be made by the Lenders ratably in accordance with their
applicable Commitments as part of a single Borrowing on the Escrow Date;
provided that the


90


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



failure of any Lender to make its Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). The Loans shall be in an
aggregate principal amount that is not less than (and in integral amounts
consistent with) the Minimum Amount.
(b) Subject to Section 2.11 and Section 2.12, the Loans shall be comprised
entirely of Eurodollar Rate Loans, as requested by the Borrower pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Rate Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and the first proviso to Section 2.16(a) shall apply to such Loan mutatis
mutandis unless such Loan is funded by such branch or Affiliate in accordance
with Section 2.16(b)); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement. The Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than three (3) Eurodollar Rate
Borrowings hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
(c) Each Lender shall make the Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to the Escrow
Account not later than 3:00 p.m., London time, and if a Borrowing shall not
occur on such date because any condition precedent specified in Section 4.02
shall not have been met, return the amounts so received to the respective
Lenders.
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, except as otherwise provided in Section 2.18, make available to the
Borrower on such date a corresponding amount. If the Administrative Agent shall
have so made funds available, then, to the extent that such Lender shall not
have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the greater of the Interbank
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
the Borrower’s obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(d) shall cease.


91


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(e) Notwithstanding anything to the contrary contained herein, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date of such Loans.
Section 2.03 Borrowing Procedure. To request a Borrowing, the Designated Company
or the Borrower shall deliver, by hand delivery, telecopier or, to the extent
separately agreed by the Administrative Agent, by an electronic communication in
accordance with the second sentence of Section 11.01(b) and the second paragraph
of Section 11.01(d), a duly completed and executed Borrowing Request to the
Administrative Agent not later than 10:00 a.m., London time, three (3) Business
Days before the date of the proposed Borrowing. Each Borrowing Request shall be
irrevocable (provided that if such Borrowing Request indicates that it is
conditioned upon the effectiveness of other credit facilities or any other
financing, sale or other transaction, such Borrowing Request may be revoked if
such credit facilities, other financing, sale or other transaction is not
consummated) and shall specify the following information in compliance with
Section 2.02:
(a) the aggregate amount of such Borrowing, together with a schedule attached to
such Borrowing Request, which schedule shall specify the amount required to be
funded by each Lender based on its pro rata share of the Commitments (and which
amount shall not exceed such Lender’s Commitment), which amount shall give
effect to any net funding in respect thereof in accordance with the terms of the
applicable Fee Letters, and which schedule shall clearly indicate each Lender
that is net funding (for the avoidance of doubt, only arranger fees may be net
funded);
(b) the date of such Borrowing, which shall be a Business Day occurring on or
prior to the Agreement Termination Date and shall be the date that the Term
Loans are to be funded into the Escrow Account pursuant to Section 2.18;
(c) an Interest Period of one month;
(d) the location and number of the account) to which funds are to be disbursed,
which shall be the Escrow Account; and
(e) that the conditions set forth in Section 4.04(b) through (d) have been
satisfied as of the date of the notice, and that the Closing Date and the Aleris
Acquisition Closing Date is expected to occur within three Business Days after
the date designated pursuant to clause (b) above, and that the conditions
referred to in Section 4.03 shall be satisfied on the Closing Date.
Subject to the first proviso in the definition of “Interest Period,” and except
as provided in Section 2.18, if no Interest Period is specified with respect to
any requested Eurodollar Rate Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of three month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04 Repayment of Loans; Evidence of Debt.


92


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(a) Promise to Repay. The Borrower hereby unconditionally promises to pay to the
Administrative Agent, for the account of each applicable Lender, the then unpaid
principal amount of each Term Loan of such Lender made to the Borrower on the
Maturity Date of such Term Loans, together with all other Obligations
outstanding at such time. All payments or repayments of Loans made pursuant to
this Section 2.04(a) shall be made in Dollars.
(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the accounts maintained pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of the
Borrower to repay the Loans in accordance with their terms.
(c) Promissory Notes. Any Lender by written notice to the Borrower (with a copy
to the Administrative Agent) may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender one or more promissory notes payable to such Lender or its
registered assigns in the form of Exhibit K. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to such payee or its registered assigns.
Section 2.05 Fees.
(a) Fees. The Borrower agrees to pay all Fees payable pursuant to each Fee
Letter, in the amounts and on the dates set forth therein.
(b) All Fees shall be paid on the dates due, in immediately available funds in
dollars, to the Administrative Agent. Once paid, none of the Fees shall be
refundable under any circumstances.
Section 2.06 Interest on Loans.
(a) Fallback Rate Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Fallback Rate Borrowing shall bear interest at a rate per annum
equal to the Fallback Rate plus the Applicable Margin; provided that for any
Interest Period of less than one month, the Fallback Rate shall be calculated
based on an Interest Period of one month.


93


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(b) Eurodollar Rate Loans. Subject to the provisions of Section 2.06(c), the
Loans comprising each Eurodollar Rate Borrowing shall bear interest at a rate
per annum equal to the Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin; provided that for any Interest Period
of less than one month, the Eurodollar Rate shall be calculated based on an
Interest Period of one month.
(c) Default Rate. Notwithstanding the foregoing or anything to the contrary in
Section 2.18(c), if at any time any principal of or interest on any Loan or any
fee or other amount payable by the Loan Parties hereunder has not been paid when
due, whether at stated maturity, upon acceleration or otherwise and for so long
as such amounts have not been paid, such overdue amount shall, to the extent
permitted by applicable law, bear interest, after as well as before judgment, at
a per annum rate equal to (i) in the case of principal of or interest on any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.06 and of Sections 2.11, 2.12 and 2.18(c)
or (ii) in the case of any other amount, 2% plus the rate applicable to
Eurodollar Rate Loans as provided in Section 2.06(b) (in either case, the
“Default Rate”).
(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) interest
accrued on Escrowed Term Loans shall be payable as provided in Section 2.18,
(iii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iv) in the event of any conversion of any
Eurodollar Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Fallback
Rate or Eurodollar Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.
(f) Currency for Payment of Interest. All interest paid or payable pursuant to
this Section 2.06 shall be paid in Dollars.
Section 2.07 Termination of Commitments; Repayment of Loans on Maturity Date. To
the extent that any Lender’s Commitments have not been terminated pursuant to
Section 2.18(d), any undrawn Commitments shall automatically terminate at the
earlier to occur of (i) the Escrow Release Time and (ii) the Agreement
Termination Date. To the extent not previously paid, all Term Loans shall be due
and payable on the Maturity Date.
Section 2.08 Interest Elections.
(a) Generally. Each Borrowing initially shall be a Eurodollar Rate Borrowing and
shall have an initial Interest Period as specified in such Borrowing Request
(and, in the case of Term Loans that are funded to the Escrow Agent on the
Escrow Date, shall be an interest period


94


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



of one month, and such Interest Period shall remain in effect following the
funding of the Escrowed Amounts to the Borrower (or to the Person designated by
the Borrower to receive such Escrowed Amounts pursuant to Section 2.18) on the
Aleris Acquisition Closing Date)). Thereafter, subject to Sections 2.11 and
2.12, the Borrower may elect to rollover or continue such Borrowing and the
Interest Periods therefor, all as provided in this Section. Subject to
Sections 2.11 and 2.12, the Borrower may elect different options with respect to
different portions (not less than the Minimum Amount) of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, (i) no Borrower shall be entitled to request any conversion,
rollover or continuation that, if made, would result in more than three (3)
Eurodollar Rate Borrowings by the Borrower outstanding hereunder at any one time
and (ii) if two or more Interest Periods relate to Borrowings made to the
Borrower and end on the same date, those Borrowings will be consolidated into,
and treated as, a single Borrowing on the last day of the Interest Period.
(b) Interest Election Notice. To make an election pursuant to this Section, the
Designated Company or the Borrower shall deliver, by hand delivery, telecopier,
or, to the extent separately agreed by the Administrative Agent, by an
electronic communication in accordance with the second sentence of Section
11.01(b) and the second paragraph of Section 11.01(d), a duly completed and
executed Interest Election Request to the Administrative Agent not later than
10:00 a.m., London time, four (4) Business Days before the effective date of
such election. Each Interest Election Request shall be irrevocable. Each
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clause (iii) below shall be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and
(iii) the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated, as applicable, by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Rate Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of three month’s duration.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.


95


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(a) Failure to Select an Interest Period. If an Interest Election Request with
respect to a Eurodollar Rate Borrowing is not timely delivered prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, subject to the first proviso in the definition of “Interest
Period”, the immediately following Interest Period shall be three months.
Section 2.09 [INTENTIONALLY OMITTED].
Section 2.10 Optional and Mandatory Prepayments of Loans.
(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Loans, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in a principal amount that is not less than (and in integral amounts
consistent with) the Minimum Amount or, if less, the outstanding principal
amount of such Borrowing.
(b) [Intentionally omitted].
(c) Asset Sales; Casualty Events. On and after the Closing Date, not later than
three (3) Business Days following the receipt of any Net Cash Proceeds of any
Asset Sale or any Casualty Event by the Designated Company or any of its
Restricted Subsidiaries, the Borrower shall make prepayments of the Term Loans
in accordance with Section 2.10(g) and (h) in an aggregate amount equal to 100%
of such Net Cash Proceeds; provided, that if at the time that any such
prepayment would be required, the Borrower is required to prepay or offer to
repurchase:
(i) Secured Term Loans, solely to the extent that such Asset Sale constitutes a
Specified Divestiture, then, after giving effect to any reinvestment rights
exercised by any Co-Borrower or the Designated Company under the Secured Term
Loan Credit Agreement, the applicable Co-Borrower shall apply such Net Cash
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Secured Term Loans at such
time; provided, that the portion of such net proceeds allocated to the Secured
Term Loans shall not exceed the amount of such Net Cash Proceeds required to be
allocated to the Short Term Loans pursuant to the terms thereof, and the
remaining amount, if any, of such Net Cash Proceeds shall be allocated to the
Term Loans in accordance with the terms hereof) to the prepayment of the Term
Loans and to the prepayment or repurchase of Secured Term Loans, and the amount
of prepayment of the Term Loans that would have otherwise been required pursuant
to this Section 2.10(c) shall be reduced accordingly, or
(ii) (x) Secured Term Loans (together with any Permitted First Priority
Refinancing Debt or any Additional Senior Secured Indebtedness that is secured
on a pari passu basis with the “Secured Obligations” under and as defined in the
Secured Term Loan Credit Agreement), solely to the extent of an Asset Sale other
than a Specified


96


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Divestiture or a Casualty Event, or (y) Revolving Credit Loans, then in the case
of this clause (ii), the Borrower shall apply such Net Cash Proceeds to the
Indebtedness outstanding under clauses (x) and (y) above in accordance with the
terms of the Secured Term Loan Documents and the Revolving Credit Loan
Documents, respectively (after giving effect to any reinvestment rights
exercised by the Borrower or the Designated Company thereunder), and the
remaining amount, if any, of such Net Cash Proceeds shall be allocated to the
Term Loans in accordance with the terms hereof (but subject to the terms, if
any, of the Senior Note Documents that require such remaining Net Cash Proceeds
to also be applied to repay, redeem or otherwise defease the Senior Notes, in
which case such Net Cash Proceeds shall also be applied to the Senior Notes to
the extent required under the Senior Note Documents (determined on the basis of
the aggregate outstanding principal amount of the Term Loans and Senior Notes at
such time; provided, that the portion of such net proceeds allocated to the
Senior Notes shall not exceed the amount of such Net Cash Proceeds required to
be allocated to the Senior Notes pursuant to the terms of the Senior Note
Documents, and the remaining amount, if any, of such Net Cash Proceeds shall be
allocated to the Term Loans in accordance with the terms hereof)), and the
amount of prepayment of the Term Loans that would have otherwise been required
pursuant to this Section 2.10(c) shall be reduced accordingly; provided further
that no such prepayment shall be required under this Section 2.10(c)(ii) with
respect to any Asset Sale permitted by Section 6.06 other than clauses (b) and
(i) thereof.
(d) Debt Issuance. Not later than one (1) Business Day following the receipt of
any Net Cash Proceeds of any Debt Issuance or issuance of Disqualified Capital
Stock by Holdings, the Borrower, the Designated Company or any of its Restricted
Subsidiaries (or, on and after the Specified AV Minerals Joinder Date, AV
Minerals) (other than in the case of an issuance of Disqualified Capital Stock,
as permitted by Section 6.13), the Borrower shall make prepayments in accordance
with Section 2.10(g) and (h) in an aggregate amount equal to 100% of such Net
Cash Proceeds.
(e) Equity Issuance. Not later than one (1) Business Day following the receipt
of any Net Cash Proceeds of any Equity Issuance, the Borrower shall make
prepayments in accordance with Section 2.10(g) and (h) in an aggregate amount
equal to 100% of such Net Cash Proceeds.
(f) [Intentionally omitted].
(g) Application of Prepayments. (a) Each partial prepayment of Term Loans shall
be in an aggregate principal amount that is not less than (and in integral
amounts consistent with) the Minimum Amount, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of Term Loans
shall, subject to Section 8.03 (to the extent applicable), be applied ratably to
the Term Loans. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.


97


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(h) Notice of Prepayments. The Borrower or the Designated Company shall notify
the Administrative Agent by written notice of any prepayment hereunder not later
than 11:00 a.m., London time, three (3) Business Days before the date of
prepayment. Each such notice shall be irrevocable; provided that if such notice
indicates that it is conditioned upon the effectiveness of other credit
facilities or any other financing, sale or other transaction, such notice of
prepayment may be revoked if such credit facilities, other financing, sale or
other transaction is not consummated. Each such notice shall specify the
prepayment date, the principal amount of Term Loans or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment. Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof.
(i) Foreign Asset Sales. Notwithstanding any other provisions of Section 2.10(c)
(i) to the extent that any of or all the Net Cash Proceeds of any Asset Sale or
Casualty Event subject to such sections are received by a Restricted Subsidiary
that is not organized under the United States or any State or political
subdivision thereof or of Canada or any province or political subdivision
thereof (a “Foreign Asset Sale”) and such Net Cash Proceeds are prohibited,
restricted or otherwise delayed (each, a “Repatriation Limitation”) by
applicable local law from being repatriated to the United States or Canada, the
portion of such Net Cash Proceeds so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 2.10 but may be
retained by the applicable Restricted Subsidiary so long as such Repatriation
Limitation exists (provided, that such Restricted Subsidiary shall use its
commercially reasonable efforts to overcome any Repatriation Limitation) and
once such Repatriation Limitation no longer exists, such Restricted Subsidiary
shall promptly repatriate an amount equal to such Net Cash Proceeds to the
Borrower which shall promptly (and in any event not later than five Business
Days after such repatriation) apply such amount to the repayment of the Term
Loans pursuant to this Section 2.10 and (ii) to the extent that the Borrower has
reasonably determined in good faith that repatriation of any of or all of such
Net Cash Proceeds of any Asset Sale or Casualty Event subject to Section 2.10(c)
would have a material adverse tax cost consequence with respect to such Net Cash
Proceeds for such Restricted Subsidiary or any other Loan Party, the Net Cash
Proceeds so affected may be retained by the applicable Restricted Subsidiary.
Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Rate Borrowing:
(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or
(b) the Administrative Agent is advised in writing by the Required Lenders that
the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to the
Designated Company and the Lenders as promptly as practicable thereafter and,
until the Administrative Agent notifies the


98


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Designated Company and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Rate Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Rate Borrowing, such Borrowing shall be made as a Fallback
Rate Borrowing.
Notwithstanding anything herein to the contrary, neither the Administrative
Agent nor any Lender shall require the payment of an additional fee or an
increase in the Applicable Margin as a condition precedent to the effectiveness
of any amendment to this Agreement the sole purpose of which is to permit the
Borrower to elect an interest rate (the “Successor Rate”) other than the
Eurodollar Rate or the Fallback Rate in anticipation of or as a result of the
Eurodollar Base Rate ceasing to be quoted or published by any source, if the
Successor Rate is substantially the same as the successor rate generally charged
by banks and other financial institutions in the international and U.S. loan
markets in replacement of the London inter-bank offered rate; provided that if,
in connection with the implementation of any such Successor Rate, banks and
other financial institutions in the international and U.S. loan markets require
the payment of an additional fee or fees, or require that the interest rate
margin applicable to such successor rate be increased, in each case to account
for a difference between the previously available Eurodollar Base Rate and such
successor rate, then any such increase in the Applicable Margin or additional
fee under this Agreement attributable to such difference shall not be prohibited
by this sentence.


Section 2.12 Yield Protection; Change in Law Generally.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Eurodollar Rate); or
(ii) impose on any Lender or the interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender, as the case may be, for such additional costs incurred or reduction
suffered.
(b) Capital Requirements. If any Lender determines (in good faith, but in its
sole absolute discretion) that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has


99


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



or would have the effect of reducing the rate of return on such Lender’s capital
or on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.12 and
delivered to the Designated Company shall be conclusive absent manifest error.
The Borrower shall pay such Lender, as the case may be, the amount shown as due
on any such certificate within ten (10) Business Days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender, as the case may be, notifies the Designated Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e) Change in Legality Generally. Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Rate Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Rate Loan, then, upon written
notice by such Lender to the Designated Company and the Administrative Agent:
(i) the Commitments of such Lender (if any) to fund the affected Type of Loan
shall immediately terminate; and
(ii) (x) such Lender may declare that Eurodollar Rate Loans will not thereafter
(for the duration of such unlawfulness) be continued for additional Interest
Periods and Fallback Rate Loans will not thereafter (for such duration) be
converted into Eurodollar Rate Loans, whereupon any request to convert a
Fallback Rate Borrowing to a Eurodollar Rate Borrowing or to continue a
Eurodollar Rate Borrowing for an additional Interest Period shall, as to such
Lender only, be deemed a request to continue a Fallback Rate Loan as such, or to
convert a Eurodollar Rate Loan into a Fallback Rate Loan, as the case may be,
unless such declaration shall be subsequently withdrawn and (y) all such
outstanding Eurodollar Rate Loans made by such Lender shall be automatically


100


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



converted to Fallback Rate Loans on the last day of the then current Interest
Period therefor or, if earlier, on the date specified by such Lender in such
notice (which date shall be no earlier than the last day of any applicable grace
period permitted by applicable law).
(f) Increased Tax Costs. If any Change in Law shall subject any Lender to any
(i) Tax of any kind whatsoever with respect to this Agreement or any Loan made
by it, or change the basis of taxation of payments to such Lender in respect
thereof, or (ii) Tax imposed on it that is specially (but not necessarily
exclusively) applicable to lenders such as such Lender as a result of the
general extent and/or nature of their activities, assets, liabilities, leverage,
other exposures to risk, or other similar factors, including but not limited to
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith, the United Kingdom Tax known as the “bank levy” in such form as it
may be imposed and as amended or reenacted, and similar legislation (except, in
each case of the foregoing clauses (i) and (ii), for (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and (C) Other Connection Taxes that are imposed on or measured by net income,
however denominated, or that are franchise Taxes or branch profits Taxes), and
the result of any of the foregoing shall be to increase the cost to such Lender
of making, converting to, continuing or maintaining any Loan (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount), then, upon request of such Lender, the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered. For the avoidance of doubt, the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.12 for any increased
costs incurred or reductions suffered that are attributable to a FATCA Deduction
required to be made by any Party.
(g) Notwithstanding anything to the contrary contained herein, no Lender shall
be entitled to seek compensation for costs incurred under this Section 2.12
unless it is the general policy or practice of such Lender at such time to seek
compensation from other borrowers whose transactions with such Lender are
similarly affected by the change in circumstances giving rise to such costs and
the applicable Lender is generally seeking such compensation from such borrowers
(but no Lender shall be required to disclose any confidential or proprietary
information to confirm the foregoing).
Section 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Rate Loan
earlier than the last day of an Interest Period applicable thereto (including as
a result of an Event of Default), (b) the conversion of any Eurodollar Rate Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Term Loan on the date
specified in any notice delivered pursuant hereto, (d) the assignment of any
Eurodollar Rate Loan earlier than the last day of the Interest Period applicable
thereto as a result of a request by the Designated Company pursuant to Section
2.16(c), or (e) the return of the Escrowed Amounts to the Lenders at the end of
the Escrow Period in accordance with Section 2.18(g)(i), then, in any


101


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of any Eurodollar Rate Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan) (excluding, however, the Applicable Margin included therein, if any,
and the effect of clause (ii) of each of the sentences contained in the
“Eurodollar Base Rate” definition), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits of a comparable currency, amount and period from other banks in the
applicable interbank market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to the Designated Company or
the Borrower (with a copy to the Administrative Agent) and shall be conclusive
and binding absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within five (5) days after receipt thereof.
Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Payments Generally. Each Loan Party shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.12, Section 2.13,
Section 2.15, Section 2.16, Section 2.18 or Section 11.03, or otherwise) on or
before the time expressly required hereunder or under such other Loan Document
for such payment (or, if no such time is expressly required, prior to 1:00 p.m.,
London time), on the date when due, in immediately available funds, without
condition or deduction for any counterclaim, defense, recoupment or setoff. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All payments by any
Loan Party shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office, except that payments pursuant to Section 2.12, Section 2.13, Section
2.15, Section 2.16, Section 7.10 and Section 11.03 shall be made directly to the
persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof in like funds as
received by the Administrative Agent. If any payment under any Loan Document
shall be due on a day that is not a Business Day, unless specified otherwise,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments under each Loan Document shall be
made in Dollars, except as expressly specified otherwise.
(b) Pro Rata Treatment.


102


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(i) Each payment by the Borrower of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.
(ii) Each payment by the Borrower on account of principal of the Borrowings
shall be made pro rata according to the respective outstanding principal amounts
of the Loans then held by the Lenders.
(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
(d) Sharing of Set-Off. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by any Loan Party pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to any Loan Party or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan


103


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Credit Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Credit
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Credit Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.
(e) Borrower Default. Unless the Administrative Agent shall have received notice
from the Designated Company or the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Interbank Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A notice of the Administrative Agent to any
Lender or the Designated Company setting forth in reasonable detail any amount
owing under this Section 2.14(e) shall be conclusive, absent manifest error.
(f) Lender Default. If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.02(c), Section 2.14(e) or Section 11.03(c),
then the Administrative Agent may, in its discretion following 5 Business Days’
prior written notice to such lender (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Administrative Agent for
the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid and, upon full
payment of such obligations as provided above, the Administrative Agent shall
promptly issue a written notice to such Lender setting forth in reasonable
detail the application of any amounts on account of such Lender.
(g) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.03 are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.03 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 11.03.
(h) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
Section 2.15 Taxes.


104


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable Requirements of Law. If any applicable
Requirements of Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Taxing Authority in accordance with
applicable Requirements of Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after all such required deductions and withholdings (including any such
deductions and withholdings applicable to additional sums payable under this
Section) the Administrative Agent or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made. For the avoidance of doubt, each Party may make any
FATCA Deduction it is required to make by FATCA, and any payment required in
connection with that FATCA Deduction, and no Party shall be required to increase
any payment in respect of which it makes such a FATCA Deduction or otherwise
compensate the recipient of the payment for that FATCA Deduction. Each Party
shall promptly, upon becoming aware that it must make a FATCA Deduction (or that
there is any change in the rate or basis of such FATCA Deduction), and in any
case at least three (3) Business Days prior to making a FATCA Deduction, notify
the Party to whom it is making the payment and, on or prior to the day on which
it notifies that Party, shall also notify the Designated Company, the
Administrative Agent and the other Lenders.
(b) Payment of Other Taxes by Loan Parties. Without limiting the provisions of
paragraph (a) above, each Loan Party shall timely pay to the relevant Taxing
Authority in accordance with applicable Requirements of Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c) Indemnification by Loan Parties. The Loan Parties shall jointly and
severally indemnify the Administrative Agent and each Lender, within ten (10)
Business Days after demand therefor, for the full amount of any Indemnified
Taxes imposed or asserted on or attributable to amounts payable by any of the
Loan Parties hereunder or under any other Loan Document (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15) payable or paid by such Agent or such Lender or required to be
withheld or deducted from a payment to such Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Taxing Authority. A certificate as
to the amount of such payment or liability delivered to the Designated Company
by a Lender (with a copy to the Administrative Agent), or by such Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
No Loan Party shall be obliged to provide indemnity under this Section to the
extent that the Indemnified Tax in question is compensated for by an increased
payment under Sections 2.12(f), 2.15(a) or 7.10.
(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Taxing Authority pursuant to this Agreement, the applicable
Loan Party shall


105


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Taxing Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Designated Company (with a copy to the
Administrative Agent), at the time or times reasonably requested by the
Designated Company or the Administrative Agent (and from time to time
thereafter, as requested by the Designated Company or Administrative Agent),
such properly completed and executed documentation reasonably requested by the
Designated Company or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Designated Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Designated Company or the Administrative
Agent as will enable the applicable Loan Parties or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation pursuant to this Section 2.15(e) (other than such documentation
set forth in Section 2.15(e)(ii)(A) and (ii)(B) below) shall not be required if,
in the relevant Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
        (A) any Lender that is a U.S. Person shall deliver to the Designated
Company and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement or, if later, the date on which a
U.S. Person becomes the Borrower (and from time to time thereafter upon the
reasonable request of the Designated Company or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
        (B) any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Designated Company and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement or, if later,
the date on which a U.S. Person becomes the Borrower (and from time to time
thereafter upon the reasonable request of the Designated Company or the
Administrative Agent), whichever of the following is applicable:
         (1) in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or


106


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
         (2) executed copies of IRS Form W-8ECI;
         (3) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or
         (4) to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner; and
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Designated Company and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement or, if later,
the date on which a U.S. Person becomes the Borrower (and from time to time
thereafter upon the reasonable request of the Designated Company or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Designated
Company or the Administrative Agent to determine the withholding or deduction
required to be made.
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.15(e) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Designated Company and the Administrative Agent in writing of its legal
inability to do so.
(f) FATCA Information. Notwithstanding Section 2.15(e) or any other provision of
this Agreement to the contrary:
(i) Subject to paragraph (iii) below, each Party shall, within ten Business Days
of a reasonable request by another Party:
(A) confirm to that other Party whether it is:


107


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(1) a FATCA Exempt Party; or
(2) not a FATCA Exempt Party;
(B) supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA;
(C) supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.
(ii) If a Party confirms to another Party pursuant to paragraph (i)(A) above
that it is a FATCA Exempt Party and it subsequently becomes aware that it is not
or has ceased to be a FATCA Exempt Party, that Party shall notify that other
Party reasonably promptly.
(iii) Paragraph (i) above shall not oblige any Lender or the Administrative
Agent to do anything, and paragraph (i)(C) above shall not oblige any other
Party to do anything, which would or might in its reasonable opinion constitute
a breach of:
(A) any law or regulation;
(B) any fiduciary duty; or
(C) any duty of confidentiality.
(iv) If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (i)(A) or (B) above (including, for the avoidance of doubt, where
paragraph (iii) above applies), then such Party shall be treated for the
purposes of the Loan Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.
(v) If the Borrower is a U.S. Tax Obligor or the Administrative Agent reasonably
believes that its obligations under FATCA or any other applicable law or
regulation require it, each Lender shall, within ten Business Days of:
(A) where the Borrower is a U.S. Tax Obligor and the relevant Lender is a Lender
on the date of this Agreement, the date of this Agreement;
(B) where the Borrower is a U.S. Tax Obligor on a date on which a Lender becomes
a Lender under this Agreement and the relevant Lender was not a Lender on the
date of this Agreement, the relevant date on which such Lender becomes a Lender
under this Agreement;
(C) the date a new U.S. Tax Obligor accedes as the Borrower; or
(D) where the Borrower is not a U.S. Tax Obligor, the date of a request from the
Administrative Agent,


108


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



supply to the Administrative Agent (to the extent not otherwise supplied
pursuant to Section 2.15(e) above):
(1) a withholding certificate on Form W-8, Form W-9 or any other relevant form;
or
(2) any withholding statement or other document, authorization or waiver as the
Administrative Agent may require to certify or establish the status of such
Lender under FATCA or that other law or regulation.
(vi) The Administrative Agent shall provide any withholding certificate,
withholding statement, document, authorization or waiver it receives from a
Lender pursuant to paragraph (v) above to the Designated Company.
(vii) If any withholding certificate, withholding statement, document,
authorization or waiver provided to the Administrative Agent by a Lender
pursuant to paragraph (v) above is or becomes materially inaccurate or
incomplete, that Lender shall promptly update it and provide such updated
withholding certificate, withholding statement, document, authorization or
waiver to the Agent unless it is unlawful for the Lender to do so (in which case
the Lender shall promptly notify the Administrative Agent). The Administrative
Agent shall provide any such updated withholding certificate, withholding
statement, document, authorization or waiver to the Designated Company.
(viii) The Administrative Agent may rely on any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to paragraph (v) or (vii) above without further verification.
The Administrative Agent shall not be liable for any action taken by it under or
in connection with paragraph (v), (vi) or (vii) above.
(ix)  Without prejudice to any other term of this Agreement, if a Lender fails
to supply any withholding certificate, withholding statement, document,
authorization, waiver or information in accordance with paragraph (v) above, or
any withholding certificate, withholding statement, document, authorization,
waiver or information provided by a Lender to the Administrative Agent is or
becomes materially inaccurate or incomplete, then such Lender shall indemnify
the Administrative Agent, within three Business Days of demand, against any
cost, loss, Tax or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Administrative Agent
(including any related interest and penalties) in acting as Administrative Agent
under the Loan Documents as a result of such failure.
(g) Treatment of Certain Refunds. If any Party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified, or as to which it has received additional
amounts, pursuant to this Section 2.15, Section 7.10, or Section 2.12(f) (such
Party, the “Indemnified Party”), then it shall pay to the Party that made such
indemnity payments or paid such additional amounts pursuant to this Section
2.15, Section 7.10, or Section 2.12(f) (such Party, the “Indemnifying Party”) an
amount equal to such refund (but only to the extent of indemnity payments made
to the Indemnified Party pursuant to this Section 2.15, or additional amounts
paid to the Indemnified Party pursuant to Section 7.10 or Section 2.12(f), with
respect to the Taxes giving rise to such refund), net of all


109


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



out-of-pocket expenses (including Taxes) of the Indemnified Party, and without
interest (other than any interest paid by the relevant Taxing Authority with
respect to such refund). The Indemnifying Party, upon the request of the
Indemnified Party, agrees to repay to the Indemnified Party the amount paid over
to the Indemnified Party pursuant to this Section 2.15(g) (plus any penalties,
interest or other charges imposed by the relevant Taxing Authority) in the event
the Indemnified Party is required to repay such refund to such Taxing Authority.
Nothing in this Section 2.15(g) shall be construed to require any Indemnified
Party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Indemnifying Party or any other
person. Notwithstanding anything to the contrary in this Section 2.15(g), in no
event will the Indemnified Party be required to pay any amount to an
Indemnifying Party pursuant to this Section 2.15(g) the payment of which would
place the Indemnified Party in a less favorable net after-Tax position than the
Indemnified Party would have been in if the Taxes subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such
Taxes had never been paid.
(h) Co-operation. Notwithstanding anything to the contrary in Section 2.15(e) or
paragraph (k) of the definition of Permitted Reorganization, with respect to
non-U.S. withholding taxes, the relevant Agent, the relevant Lender(s) (at the
written request of the relevant Loan Party) and the relevant Loan Party shall,
co-operate in completing any procedural formalities necessary (including
delivering any documentation prescribed by the applicable Requirement of Law and
making any necessary reasonable approaches to the relevant Taxing Authorities)
for the relevant Loan Party to obtain authorization to make a payment to which
such Agent or such Lender(s) is entitled without any, or a reduced rate of,
deduction or withholding for, or on account of, Taxes; provided, however, that
none of the Administrative Agent or any Lender shall be required to provide any
documentation that it is not legally entitled to provide, or take any action
that, in the relevant Agent’s or the relevant Lender’s reasonable judgment,
would subject the Administrative Agent or such Lender to any material
unreimbursed costs or otherwise be disadvantageous to it in any material
respect.
(i) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within three (3) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Taxing Authority. Without limiting the preceding sentence or Section
2.15(f)(ix), each Lender shall indemnify the Administrative Agent (based upon
such Lender’s pro rata share of the sum of the total outstanding Term Loans and
unused Commitments of all Lenders at the time the applicable indemnity payment
is sought (or if the Term Loans have been repaid in full and the Commitments
have been terminated, based upon its share of the Term Loans immediately prior
to such payment)), within three (3) Business Days of


110


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



demand, against any cost, loss or liability in relation to any FATCA-related
liability incurred by the Administrative Agent in acting as Administrative Agent
under the Loan Documents (unless the Administrative Agent has been reimbursed by
a Loan Party pursuant to a Loan Document); provided that indemnity pursuant to
this sentence shall not be available to the extent that such cost, loss or
liability are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent. A certificate as to the amount of
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.15(i).
(j) Tax Returns. If, as a result of executing a Loan Document, entering into the
transactions contemplated thereby or with respect thereto, receiving a payment
or enforcing its rights thereunder, the Administrative Agent or any Lender is
required to file a Tax Return in a jurisdiction in which it would not otherwise
be required file, the Loan Parties shall promptly provide such information
necessary for the completion and filing of such Tax Return as the relevant Agent
or Lender shall reasonably request with respect to the completion and filing of
such Tax Return. For clarification, any expenses incurred in connection with
such filing shall be subject to Section 11.03.
(k) Value Added Tax. All amounts set out, or expressed to be payable under a
Loan Document by any party to a Lender or Agent which (in whole or in part)
constitute the consideration for value added tax purposes shall be deemed to be
exclusive of any applicable value added tax, and accordingly, if value added tax
is chargeable on any supply or service made by any Lender or Agent to any party
under a Loan Document and such value added tax is required to be collected by
such Lender or Agent (or the representative member of any group of which the
relevant Lender or Agent forms a part for purposes of value added tax) pursuant
to applicable Requirements of Law, that party shall pay to the Lender or Agent
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the value added tax (and such Lender or Agent shall
promptly provide an appropriate value added invoice to such party).
Where a Loan Document requires any party to reimburse a Lender or Agent for any
costs or expenses, that party shall also at the same time pay and indemnify the
Lender or Agent against all value added tax incurred by the Lender or Agent in
respect of the costs or expenses to the extent that the Lender or Agent
reasonably determines that neither it nor any other member of any group of which
it is a member for value added tax purposes is entitled to credit or repayment
from the relevant Taxing Authority in respect of the value added tax.
If any Lender or Agent requires any Loan Party to pay any additional amount
pursuant to Section 2.15(k), then such Lender or Agent and Loan Party shall use
reasonable efforts to co-operate to minimize the amount such Loan Party is
required to pay if, in the judgment of such Lender or Agent, such co-operation
would not subject such Lender or Agent to any unreimbursed


111


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



cost or expense and would not otherwise be disadvantageous to such Lender or
Agent. For the avoidance of doubt, all references to value added tax in this
Section 2.15(k) include reference to goods and services tax.
(l) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.16 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. Each Lender may at any time or
from time to time designate, by written notice to the Administrative Agent, one
or more lending offices (which, for this purpose, may include Affiliates of the
respective Lender) for the various Loans made by such Lender; provided that to
the extent such designation shall result, as of the time of such designation, in
increased costs under Section 2.12, Section 2.15 or Section 7.10 in excess of
those which would be charged in the absence of the designation of a different
lending office (including a different Affiliate of the respective Lender), then
the Loan Parties shall not be obligated to pay such excess increased costs
(although the applicable Loan Party, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay the costs which
would apply in the absence of such designation and any subsequent increased
costs of the type described above resulting from changes after the date of the
respective designation). Each lending office and Affiliate of any Lender
designated as provided above shall, for all purposes of this Agreement, be
treated in the same manner as the respective Lender (and shall be entitled to
all indemnities and similar provisions in respect of its acting as such
hereunder). Each lending office and Affiliate of any Lender designated as
provided above shall, for all purposes of this Agreement, be treated in the same
manner as the respective Lender (and shall be entitled to all indemnities and
similar provisions in respect of its acting as such hereunder). The proviso to
the first sentence of this Section 2.16(a) shall not apply to changes in a
lending office pursuant to Section 2.16(b) if such change was made upon the
written request of any Loan Party.
(b) Mitigation Obligations. If any Lender requests compensation under Section
2.12, or requires any Loan Party to pay any additional amount to any Lender or
any Taxing Authority for the account of any Lender pursuant to Section 2.15 or
Section 7.10, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.12, Section 2.15 or Section 7.10, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Loan Party hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment. A certificate setting forth such costs
and expenses submitted by such Lender to the Designated Company or the Borrower
shall be conclusive absent manifest error.


112


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(c) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if any Loan Party is required to pay any additional amount to
any Lender or any Taxing Authority for the account of any Lender pursuant to
Section 2.15 or Section 7.10, or if any Lender is a Defaulting Lender, or if the
Designated Company or the Borrower exercises its replacement rights under
Section 11.02(d), then the Designated Company or the Borrower may, at its sole
expense and effort, upon notice by the Designated Company or the Borrower to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.04), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(i) the Borrower or the assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 11.04(b);
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.13), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15 or
Section 7.10, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv) such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Designated Company or the Borrower to require such
assignment and delegation cease to apply.
Section 2.17 [INTENTIONALLY OMITTED].
Section 2.18 Escrow Arrangement.
(a) Appointment. Each Loan Party and each Lender hereby irrevocably appoints the
Escrow Agent as its escrow agent for the purposes set forth herein, and
authorizes the Escrow Agent to take such actions on its behalf and to exercise
such powers as are delegated to the Escrow Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto. The Escrow
Agent hereby accepts such appointment and agrees to act as escrow agent and to
hold and disburse the Escrowed Amounts all in accordance with the terms and
conditions set forth herein.


113


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(b) Escrowed Amounts.
(i)  On the Escrow Date, subject to the satisfaction of the conditions precedent
set forth in Section 4.02, each Lender shall, severally and not jointly, make a
Term Loan in Dollars to the Borrower by depositing or causing to be deposited
with the Escrow Agent in the Escrow Account an amount, in immediately available
funds, equal to such Lender’s pro rata share (as a percentage of the aggregate
Term Loan Commitments of all Lenders on such date immediately prior to giving
effect to such funding) of the aggregate amount of Term Loans requested by the
Borrower to be borrowed pursuant to the Borrowing Request in respect thereof,
which pro rata share shall not exceed such Lender’s Term Loan Commitment on the
Escrow Date; provided that, at the option of the Designated Company as set forth
in the Borrowing Request, some or all of the fees payable pursuant to the Fee
Letters may be paid by netting the fees payable to the applicable Lender against
the amount of the Term Loans required to be funded by such Lender.


(ii) Prior to 11:59 p.m. London Time on the Escrow Date, the Administrative
Agent shall deliver written notice to the Designated Company and the Lenders,
which notice shall list the amount that the Escrow Agent has advised that it has
received into the Escrow Account from each Lender on the Escrow Date, as well as
the total Escrowed Amount on deposit in the Escrow Account (to the extent that
the Escrow Agent has internally confirmed receipt of such amounts from such
Lenders in the Escrow Account based on the funding schedule attached to the
Borrowing Request). The Escrow Agent shall (x) hold the Escrowed Amounts in the
Escrow Account during the Escrow Period, and (y) distribute the Escrowed Amounts
in accordance with the terms and conditions of this Section 2.18.


(iii) The Escrowed Amounts shall not be invested by the Escrow Agent during any
Escrow Period, and, except for interest accruing on the Escrowed Term Loans for
the benefit of the Lenders and payable by the applicable Loan Parties pursuant
to clause (c) below and the other terms of this Agreement, the Escrowed Amounts
shall not accrue interest. The Escrow Agent shall hold and release the Escrowed
Amounts only as provided in this Section 2.18.


(iv) It is the intention of the Loan Parties and the Lenders that this Agreement
create a true escrow and that the Loan Parties have no ownership of, or rights
in, the Escrow Account or the Escrowed Amounts other than the contractual right
to receive the Escrowed Amounts as provided in this Section 2.18.
(c) Interest on Escrowed Term Loans. Except as otherwise provided in
Section 2.06(c) and the last sentence of this clause (c), for the Escrow Period,
including the first day but excluding the last day of such period, the Escrowed
Term Loans shall bear interest at a rate per annum equal to the Eurodollar Rate
for an Interest Period of one month plus the Applicable Margin. If the Escrowed
Amounts are funded by the Escrow Agent on the Closing Date in accordance with
clause (f) below, then such Interest Period shall continue and shall be


114


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



payable in Dollars by the Borrower to the Administrative Agent in arrears in
accordance with Section 2.06(d) and Section 2.14, and future Interest Periods
shall be subject to Section 2.08. If the Escrowed Amounts are returned to the
Lenders in accordance with clause (g)(i) below, then accrued interest on
Escrowed Term Loans shall be payable in Dollars by the Borrower to the
Administrative Agent in arrears in accordance with Section 2.14 no later than
the date that is 5 Business Days after the end of the Escrow Period. The
Administrative Agent shall distribute payments received under this clause (c) in
accordance with Section 2.14. If the Escrowed Amounts are returned to a Lender
in accordance with clause (g)(ii) below, then, notwithstanding anything in this
clause (c) or any other provision in any Loan Document to the contrary, the
Residual Returned Amounts of such Lender shall not accrue interest, and shall
not obtain the benefit of Section 2.13.
(d) Commitments and Short Term Loan Facility Commitment Fees. To the extent that
the Commitments have not been terminated pursuant to Section 2.07, for each
Lender, such Lender’s Commitment shall terminate upon such Lender funding the
full amount of its Term Loans (as such funded amount may be reduced, at the
option of the Designated Company as provided in the Borrowing Request, to the
extent that some or all of the fees payable pursuant to the Fee Letters are paid
by netting the fees payable to the applicable Lender against the amount of the
Term Loans required to be funded by such Lender) to the Escrow Account pursuant
to the applicable Borrowing Request. The Short Term Loan Facility Commitment
Fees (as defined in the Aleris Fee Letter) shall be payable in accordance with
the terms of the Aleris Fee Letter, and such commitment fees shall not be netted
from the amounts funded by the Lenders into the Escrow Account.
(e) Escrow Drawdown Requests. To request the funding of the Escrowed Amounts,
the Designated Company or the Borrower shall deliver, by hand delivery,
telecopier or, to the extent separately agreed by the Administrative Agent, by
an electronic communication in accordance with the second sentence of Section
11.01(b) and the second paragraph of Section 11.01(d), a duly completed and
executed Escrow Drawdown Request (the “Original Escrow Drawdown Request”) to the
Administrative Agent, with a copy to the Escrow Agent, not later than 3:00 p.m.,
London time, one (1) Business Days before the Closing Date; provided that
subsequent Escrow Drawdown Requests delivered pursuant to the last paragraph of
this clause (e) shall be delivered not later than 10:00 a.m., London time on the
Closing Date. Each Escrow Drawdown Request shall be irrevocable (provided that
such request may be conditioned upon the satisfaction of the requirements set
forth in clause (f) below) and shall specify the following information in
compliance with Section 2.02:
(i) that the Borrower is requesting the drawdown and the aggregate amount of
such drawdown, which shall be the Escrowed Amount; provided that,
notwithstanding anything herein to the contrary, on the Closing Date, prior to
or substantially concurrently with the Escrow Release Time, the Borrower may
deliver to the Administrative Agent, with a copy to the Escrow Agent, an updated
Escrow Drawdown Request to reflect a funding request for the current available
balance in the Escrow Account at the Escrow Release Time, as such amount is
notified in writing


115


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



to the Designated Company by the Administrative Agent prior to the Escrow
Release Time on the Closing Date, and such updated amount shall thereafter
constitute the Escrowed Amount for purposes of the funding under clause (f)
below;
(ii) the date of such drawdown, which shall be a Business Day occurring on or
prior to the Agreement Termination Date and shall be the Aleris Acquisition
Closing Date;
(iii) that the initial Interest Period applicable to the Escrowed Term Loans as
in effect on the date of such Escrow Drawdown Request shall continue after
giving effect to the drawdown;
(iv) the location and account number of the bank account(s) to which funds are
to be disbursed (the “Specified Bank Accounts”); and
(v) the conditions set forth in Section 4.04(b) - (d) have been satisfied as of
the date of the Escrow Drawdown Request, and that the Aleris Acquisition Closing
Date and the Closing Date is expected to occur on the date designated pursuant
to clause (ii) above, and that the conditions referred to in Section 4.03 shall
be satisfied on the Closing Date.
Promptly following receipt of an Escrow Drawdown Request in accordance with this
clause (e), the Administrative Agent shall provide notice thereof to the
Lenders. In the event the Escrow Drawdown Request is delivered to the
Administrative Agent, whether in writing, by telecopier or otherwise, the
Administrative Agent is authorized to seek confirmation of such instruction by
telephone call back to the person or persons designated in Exhibit M (the “Call
Back Authorized Individuals”), and the Administrative Agent and the Escrow Agent
may rely upon the confirmations of anyone purporting to be a Call Back
Authorized Individual. To assure accuracy of the instructions it receives, the
Administrative Agent may record such call backs. If the Administrative Agent is
unable to verify the instructions, or is not satisfied with the verification it
receives, it will not fund the Escrowed Term Loans until all such issues have
been resolved in the Administrative Agent’s reasonable discretion. The persons
and telephone numbers for call backs may be changed only in writing actually
received and acknowledged by the Administrative Agent.
If the Administrative Agent notifies the Designated Company or the Borrower that
the Escrow Agent has internally confirmed receipt of additional amounts in the
Escrow Account in excess of the Escrow Amounts set forth in a previously
delivered Escrow Drawdown Notice, the Designated Company or the Borrower may
deliver an updated Escrow Drawdown Request in accordance with, and within the
time periods required by, the terms of this clause (e). If for any reason the
drawdown requested pursuant to an Escrow Drawdown Request is not funded by the
Escrow Agent to the Administrative Agent as the result of any of the
requirements set forth in clause (f) below failing to be satisfied by the time
or by the date set forth therein, then, during the Escrow Period, the Designated
Company or the Borrower may deliver an updated Escrow


116


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Drawdown Request in accordance with, and within the time periods required by,
the terms of this clause (e). Notwithstanding anything herein or in any other
Loan Document to the contrary, each Escrow Drawdown Request delivered pursuant
to this clause (e) after the delivery of an Original Escrow Drawdown Request
shall supersede all previously delivered Escrow Drawdown Requests.
(f) Funding of the Escrowed Amounts on the Closing Date. Upon the satisfaction
of the Escrow Release Conditions described below, the Administrative Agent shall
notify the Escrow Agent that such conditions have been satisfied, and shall
direct the Escrow Agent to promptly disburse the Escrowed Term Loans to the
Administrative Agent to be funded pursuant to the Escrow Drawdown Request. Upon
receiving such notice and direction, the Escrow Agent shall promptly disburse
the Escrowed Term Loans to the Administrative Agent. Upon receipt of the
Escrowed Term Loans, the Administrative Agent shall promptly disburse the
Escrowed Amounts to the Specified Bank Accounts in accordance with the
applicable Escrow Drawdown Request on the Closing Date (the time of such
disbursement, the “Escrow Release Time”). The “Escrow Release Conditions” shall
mean (i) for each Lender that has deposited funds into the Escrow Account as of
the Escrow Release Time, the Escrow Agent has internally confirmed receipt of
such funds from such Lender, (ii) the Administrative Agent and the Escrow Agent
have received an Escrow Drawdown Request complying with the terms of, and within
the time period required by, clause (e) above (as the same may be supplemented
pursuant to clause (e)(i) and the last paragraph of clause (e) above), and
(iii) the conditions precedent set forth in Section 4.03 are satisfied no later
than 3:00 p.m. London Time on the Closing Date. For the avoidance of doubt, if
on the Closing Date the Escrowed Amounts are less than the amount originally
requested to be funded pursuant to the original Escrow Drawdown Request, then,
to the extent that the foregoing conditions in this clause (f) have been
satisfied, the Designated Company may proceed with the funding of the
then-available Escrowed Amounts by complying with the proviso in clause (e)(i)
above.
(g) Return of Escrowed Amounts to the Lenders.
(i) If (x) the Closing Date has not occurred, and the Administrative Agent is
not required to fund the Escrowed Amounts to the Specified Bank Accounts in
accordance with clause (f) above at or prior to 3:00 p.m. London Time on the
date that is ten (10) Business Days after the Escrow Date (such time, the
“Commitment Release Time”), (y) an Event of Default under Section 8.01(g) or (h)
has occurred, or (z) the Agreement Termination Date has occurred, then
Administrative Agent shall notify the Escrow Agent that the Escrow Release
Conditions have not been satisfied and that the Escrowed Term Loans must be
returned to the Lenders, and shall direct the Escrow Agent to promptly disburse
the Escrowed Term Loans to the Administrative Agent in order to be returned to
the Lenders. Upon receiving such notice and direction, the Escrow Agent shall
promptly disburse the Escrowed Term Loans to the Administrative Agent. Upon
receipt of the Escrowed Term Loans, the Administrative Agent shall promptly
return the Escrowed Amounts to the respective Lenders. For the avoidance of
doubt, notwithstanding anything herein or in any other Loan Document to the
contrary, if a Lender funded its Term Loans into the Escrow Account by netting


117


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



the arranger fees (but not the commitment fees) payable to the applicable Lender
under the Fee Letters against the amount of the Term Loans required to be funded
by such Lender into the Escrow Account, then the return of the actual amounts
funded by each Lender into the Escrow Account to the respective Lenders pursuant
to this clause (g)(i) shall satisfy in full the obligation of the Loan Parties
to repay the Term Loans. If the amount returned to any Lender pursuant to this
clause (g)(i) is less than the amount actually funded by such Lender into the
Escrow Account, then the aggregate amount of such shortfall in respect of all of
the Lenders shall immediately be due and payable to the Administrative Agent by
the Borrower. The Administrative Agent shall distribute payments received under
this clause (g)(i) in accordance with Section 2.14.
(ii) If, after the Escrow Release Time, as a result of a Lender failing to fund
its Term Loans into the Escrow Account within the time period required by this
Agreement, the Escrow Agent internally confirms receipt in the Escrow Account of
any other Escrowed Amounts from any Lender, or otherwise continues to hold
Escrowed Amounts that were not required to be funded pursuant to clause (f)
above (the “Residual Returned Amounts”), then, notwithstanding anything to the
contrary in this Agreement or any other Loan Document, such Residual Returned
Amounts shall not accrue interest or be subject to Section 2.13, any arranger
fees set forth in any Fee Letter shall not be payable to such Lender in respect
of such Residual Returned Amounts, and the Escrow Agent shall promptly disburse
the Residual Returned Amounts to the extent remaining on deposit in the Escrow
Account to the Administrative Agent, and upon receipt thereof, the
Administrative Agent shall promptly return such amounts to the respective
Lenders. For the avoidance of doubt, notwithstanding anything herein or in any
other Loan Document to the contrary, if a Lender funded the Residual Returned
Amounts into the Escrow Account by netting the arranger fees (but not the
commitment fees) payable to the applicable Lender under the Fee Letters against
the amount of the Term Loans required to be funded by such Lender into the
Escrow Account, then the return of the actual Residual Returned Amounts funded
by such Lender into the Escrow Account pursuant to this clause (g)(ii) shall
satisfy in full the obligation of the Loan Parties to repay the Residual
Returned Amounts and any other Obligations arising as a result of the netting of
the arranger fees from the amount funded by such Lender to the Escrow Account.
If the amount returned to any Lender pursuant to this clause (g)(ii) is less
than the amount actually funded by such Lender into the Escrow Account, then the
aggregate amount of such shortfall in respect of all of the Lenders shall
immediately be due and payable to the Administrative Agent by the Borrower. The
Administrative Agent shall distribute payments received under this clause
(g)(ii) in accordance with Section 2.14. Notwithstanding anything to the
contrary in any Fee Letter, any Lender that (x) receives Residual Returned
Amounts as a result of such Lender failing to fund its ratable share of the Term
Loans into the Escrow Account within the time period required by this Agreement,
or (y) fails to fund its ratable share of the Term Loans into the Escrow Account
within the time period required by this Agreement, shall forfeit its right to
any Extension Fee and any commitment fee received by it pursuant


118


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



to, and as defined in, the Aleris Fee Letter, and such Lender shall, no later
than the date that is 10 Business Days after the Closing Date, make a payment to
the Designated Company in an amount equal to the sum of (A) the Extension Fee
received by such Lender under the Aleris Fee Letter and (B) the aggregate amount
of the commitment fees received by such Lender under the Aleris Fee Letter.
(h) Escrow Agent. The Escrow Agent undertakes to perform only such duties as are
expressly set forth in this Section 2.18, which shall be deemed purely
ministerial in nature, and no other duties shall be implied. The Escrow Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing. The Escrow Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers. The Escrow Agent shall neither be responsible for, nor chargeable with,
knowledge of, nor have any requirements to comply, in its capacity as Escrow
Agent, with, the terms and conditions of any other agreement, instrument or
document between or among any Loan Party and any Lender, in connection herewith
or otherwise, including any other Loan Document and including the Aleris Merger
Agreement, nor shall the Escrow Agent be required to determine if any Person has
complied with any such agreements, nor shall any additional obligations of the
Escrow Agent be inferred from the terms of such agreements, except to the extent
such provisions are repeated in this Section 2.18. The Escrow Agent may rely
upon and shall not be liable for acting or refraining from acting upon any
Escrow Drawdown Request furnished to it hereunder and reasonably believed by it
to be genuine and to have been signed and presented by the Designated Company or
the Borrower. On the Effective Date, the Designated Company and/or the Borrower
shall deliver to the Escrow Agent authorized signers’ forms in the form of
Exhibit M. The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document, notice,
instruction or request. The Escrow Agent shall have no duty to solicit any
payments from any Person which may be due to it or in respect of the Escrowed
Term Loans, interest, or any applicable fees (including arranger and commitment
fees). In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions, claims or demands from any
Person which, in its opinion, conflict with any of the provisions of this
Section 2.18, it shall be entitled to refrain from taking any action and its
sole obligation shall be to keep safely the Escrowed Amounts held in escrow
until it shall be given a joint direction from the Loan Parties and the Lenders.
The Escrow Agent may interplead all of the Escrowed Amounts into a court of
competent jurisdiction or may seek a declaratory judgment with respect to
certain circumstances, and thereafter be fully relieved from any and all
liability or obligation with respect to such interpleaded assets or any action
or nonaction based on such declaratory judgment. The Escrow Agent may consult
with legal counsel of its selection in the event of any dispute or question as
to the meaning or construction of any of the provisions hereof or its duties
hereunder. The Escrow Agent shall have no liability or obligation with respect
to the Escrowed Amounts except for the Escrow Agent’s willful misconduct or
gross negligence. To the extent practicable, the Loan Parties and the Lenders
agree to pursue any redress or recourse in connection with any dispute (other
than with respect to a dispute involving the Escrow Agent) without making the
Escrow Agent a party to the same. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable, directly or
indirectly, for any (x) damages, losses or expenses arising out of the services
provided hereunder other than damages, losses or expenses which result from the
Escrow


119


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Agent’s willful misconduct or gross negligence, or (y) special, indirect or
consequential loss or damage of any kind whatsoever (including lost profits),
even if the Escrow Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action. Should the Escrow Agent become
liable for (i) the payment of any Taxes, including withholding taxes related to
any Escrowed Term Loans or any other funds held by it in the Escrow Account, and
including interest and penalties thereon, or (ii) any payment made hereunder,
the Loan Parties agree, jointly and severally, to reimburse the Escrow Agent for
such Taxes, interest, penalties, and other amounts upon demand. Without limiting
the foregoing, the Escrow Agent shall be entitled to deduct such Taxes,
interest, penalties and other amounts from the Escrowed Amounts prior to its
release of the Escrowed Amounts in accordance with this Section 2.18.
(i) Covenant of the Escrow Agent. The Escrow Agent hereby agrees and covenants
with the Designated Company, the Borrower and each Aleris Incremental Term
Lender that it shall perform all of its obligations as Escrow Agent under this
Agreement and shall not deliver custody or possession of any of the Escrowed
Amounts to any Person except pursuant to (i) the express terms of this Section
2.18 or (ii) as otherwise expressly required by Requirements of Law.
(j) Escrow Termination. The obligations of the Escrow Agent under this Agreement
shall terminate automatically on the earlier to occur of (i) the Agreement
Termination Date (after giving effect to the return of any Escrowed Amounts to
the Lenders on such date pursuant to Section 2.18(g)) and (ii) the Closing Date
(after giving effect to the funding of any Escrowed Amounts on such date
pursuant to Section 2.18(f), and the return of any Escrowed Amounts to the
Lenders on such date pursuant to Section 2.18(g)(ii)).
(k) Compliance with Requirements of Law. In the event that any Escrowed Term
Loans or any Escrowed Amounts shall be attached, garnished or levied upon by any
Requirements of Law, or the delivery thereof shall be stayed or enjoined by an
Requirement of Law, or any order, judgment or decree shall be made or entered by
any court order affecting the Escrowed Term Loans or the Escrowed Amounts, the
Escrow Agent is hereby expressly authorized, in its sole discretion, to obey and
comply with all Requirements of Law so entered or issued, which it is advised by
legal counsel of its own choosing is binding upon it, whether with or without
jurisdiction, provided, that the Escrow Agent shall use commercially reasonable
efforts to promptly notify the Designated Company and each Lender of any such
Requirement of Law or any such order, judgment or decree, as well as the course
of action the Escrow Agent intends to take upon the advice of its legal counsel.
In the event that the Escrow Agent obeys or complies with any such Requirement
of Law or order, judgment or decree, it shall not be liable to any Loan Party,
any Lender, or to any other Person by reason of such compliance, notwithstanding
such Requirement of Law, order, judgment or decree be subsequently reversed,
modified, annulled, set aside or vacated.
(l) Force Majeure. The Escrow Agent shall not incur any liability for not
performing any act or fulfilling any obligation hereunder caused directly by
circumstances beyond its control (including any provision of any present or
future law or regulation or any act of any governmental authority, any act of
God earthquakes; fire; flood; wars; acts of terrorism; civil or


120


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



military disturbances; sabotage; epidemic; riots; the unavailability of the
Federal Reserve Bank wire services or any electronic communication facility), it
being understood that the Escrow Agent shall use commercially reasonable efforts
which are consistent with accepted practices in the banking industry to resume
performance as soon as reasonably practicable under the circumstances.
(m) Compliance with U.S. Federal Law. To help the U.S. government fight the
funding of terrorism and money laundering activities and to comply with federal
law requiring financial institutions to obtain, verify and record information on
the source of funds deposited to an account, the Parties hereto agree to provide
the Escrow Agent with the name, address, taxpayer identification number, and
remitting bank for all Parties depositing funds at the Escrow Agent pursuant to
the terms and conditions of this Agreement. For a non-individual person such as
a business entity, a charity, a trust or other legal entity, the Escrow Agent
will ask for documentation to verify its formation and existence as a legal
entity.
(n) Amendments to the Escrow Arrangement. Notwithstanding anything herein or in
any other Loan Document to the contrary, this Section 2.18 may not be amended,
restated, supplemented or otherwise modified without the prior written consent
of the Administrative Agent, the Escrow Agent, the Designated Company, and the
Lenders.
Section 2.19 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest.
(a) Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by any Canadian Loan Party in respect of the
Obligations pursuant to this Agreement and the other Loan Documents shall be
governed by the laws of any province of Canada or the federal laws of Canada, in
no event shall the aggregate interest (as defined in Section 347 of the Criminal
Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or re-enacted
from time to time, “Section 347”) payable by the Canadian Loan Parties to the
Administrative Agent or any Lender under this Agreement or any other Loan
Document exceed the effective annual rate of interest on the Credit advances (as
defined in Section 347) under this Agreement or such other Loan Document
lawfully permitted under Section 347 and, if any payment, collection or demand
pursuant to this Agreement or any other Loan Document in respect of Interest (as
defined in Section 347) is determined to be contrary to the provisions of
Section 347, such payment, collection or demand shall be deemed to have been
made by mutual mistake of the Administrative Agent, the Lenders and the Canadian
Loan Parties and the amount of such payment or collection shall be refunded by
the Administrative Agent and relevant Lenders to the applicable Canadian Loan
Parties. For the purposes of this Agreement and each other Loan Document to
which the Canadian Loan Parties are a party, the effective annual rate of
interest payable by the Canadian Loan Parties shall be determined in accordance
with generally accepted actuarial practices and principles over the term of the
loans on the basis of annual compounding for the lawfully permitted rate of
interest and, in the event of dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Administrative Agent for the account of
the


121


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Canadian Loan Parties will be conclusive for the purpose of such determination
in the absence of evidence to the contrary.
(b) For the purposes of the Interest Act (Canada) and with respect to Canadian
Loan Parties only:
(i) whenever any interest or fee payable by the Canadian Loan Parties is
calculated using a rate based on a year of 360 days or 365 days, as the case may
be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year of 360
days or 365 days, as the case may be, (y) multiplied by the actual number of
days in the calendar year in which such rate is to be ascertained and (z)
divided by 360 or 365, as the case may be; and
(ii) all calculations of interest payable by the Canadian Loan Parties under
this Agreement or any other Loan Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest.
The parties hereto acknowledge that there is a material difference between the
stated nominal interest rates and the effective yearly rates of interest and
that they are capable of making the calculations required to determine such
effective yearly rates of interest.
ARTICLE III


REPRESENTATIONS AND WARRANTIES


Section 3.01 Organization; Powers. Each Company (a) is duly organized or
incorporated (as applicable) and validly existing under the laws of the
jurisdiction of its organization or incorporation (as applicable), (b) has all
requisite organizational or constitutional power and authority to carry on its
business as now conducted and to own and lease its property, (c) is qualified
and in good standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and (d) except as set forth in
Section 2.03(b), is acting as principal for its own account and not as agent or
trustee in any capacity on behalf of any party in relation to the Loan
Documents.
Section 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s organizational or constitutional
powers and have been duly authorized by all necessary organizational or
constitutional action on the part of such Loan Party. This Agreement has been
duly executed and delivered by each Loan Party and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan


122


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
Section 3.03 No Conflicts. The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, and (ii) consents, approvals, registrations, filings,
permits or actions the failure to obtain or perform which could not reasonably
be expected to result in a Material Adverse Effect, (b) will not violate the
Organizational Documents of any Company, (c) will not violate any material
Requirement of Law, (d) will not violate or result in a default or require any
consent or approval under any indenture, agreement or other instrument binding
upon any Company or its property, or give rise to a right thereunder to require
any payment to be made by any Company, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, and (e) will not result in the creation or imposition
of any Lien on any property of any Company, except Permitted Liens. The
execution, delivery and performance of the Loan Documents will not violate, or
result in a default under, or require any consent or approval under, the Senior
Notes, the Senior Note Documents, the Secured Term Loan Documents or the
Revolving Credit Loan Documents.
Section 3.04 Financial Statements; Projections.
(a) Historical Financial Statements. The Designated Company has heretofore
delivered to the Lenders the consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of the Designated Company (i) as
of and for the fiscal years ended March 31, 2017, March 31, 2018 and March 31,
2019, audited by and accompanied by the unqualified opinion of
PricewaterhouseCoopers, independent public accountants, and (ii) as of and for
the fiscal quarters ended June 30, 2019 and September 30, 2019, and for the
comparable period of the preceding fiscal year, in each case certified by the
chief financial officer of the Designated Company. Such financial statements and
all financial statements delivered pursuant to Section 5.01(a) and Section
5.01(b) have been prepared in accordance with US GAAP and present fairly in all
material respects the financial condition and results of operations and cash
flows of the Designated Company as of the dates and for the periods to which
they relate.
(b) No Liabilities; No Material Adverse Effect. Except as set forth in the most
recent financial statements referred to in Section 3.04(a), as of the Effective
Date and the Closing Date there are no liabilities of any Company of any kind,
whether accrued, contingent, absolute, determined, determinable or otherwise,
which could reasonably be expected to result in a Material Adverse Effect, other
than liabilities under the Loan Documents. Since March 31, 2016, there has been
no event, change, circumstance or occurrence that, individually or in the
aggregate, has had or could reasonably be expected to result in a Material
Adverse Effect.
(c) Pro Forma Financial Statements. The Designated Company has heretofore
delivered to the Lenders the Designated Company’s unaudited pro forma
consolidated capitalization table and balance sheet as of September 30, 2019 (in
the case of the Effective Date) and as of the date of the financial statements
most recently delivered to the lenders


123


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



pursuant to Section 5.01(a) or Section 5.01(b) of the Secured Term Loan Credit
Agreement prior to the Closing Date (in the case of the Closing Date), after
giving effect to the Transactions as if they had occurred on such date. Such
capitalization table and balance sheet have been prepared in good faith by the
Loan Parties, based on the assumptions stated therein (which assumptions are
believed by the Loan Parties on the Effective Date and the Closing Date to be
reasonable), are based on the best information available to the Loan Parties as
of the date of delivery thereof, accurately reflect all adjustments required to
be made to give effect to the Transactions and present fairly in all material
respects the pro forma capitalization and balance sheet of the Designated
Company as of such date assuming the Transactions had occurred at such date.
(d) Forecasts. The forecasts of financial performance of the Companies covering
the period commencing with September 30, 2018 and ending on March 31, 2022,
furnished to the Lenders, have been prepared in good faith by the Loan Parties
and based on assumptions believed by the Loan Parties to be reasonable, it being
understood that any such forecasts may vary from actual results and such
variations could be material.
Section 3.05 Properties.
(a) Generally. Each Company has good title to, valid leasehold interests in, or
license of, all its property material to its business, free and clear of all
Liens except for Permitted Liens. The property that is material to the business
of the Companies, taken as a whole, (i) is in good operating order, condition
and repair in all material respects (ordinary wear and tear excepted) and
(ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.
(b) No Casualty Event. No Company has as of the Effective Date, the Escrow Date
or the Closing Date received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Casualty Event affecting all or
any material portion of its property.
Section 3.06 Intellectual Property.
(a) Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, trademarks, copyrights and other intellectual property (including
intellectual property in software, mask works, inventions, designs, trade names,
service marks, technology, trade secrets, proprietary information and data,
domain names, know-how and processes) necessary for the conduct of such Loan
Party’s business as currently conducted (“Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. As of
the Effective Date and the Closing Date, no material claim has been asserted and
is pending by any person, challenging or questioning the validity of any Loan
Party’s Intellectual Property or the validity or enforceability of any such
Intellectual Property, nor does any Loan Party know of any valid basis for any
such claim. The use of any Intellectual Property by each Loan Party, and the
conduct of each Loan Party’s business as currently conducted, does not infringe
or otherwise violate the rights of any third party in respect of Intellectual
Property, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


124


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(b) Registrations. Except pursuant to non-exclusive licenses and other
non-exclusive use agreements entered into by each Loan Party in the ordinary
course of business, on and as of the Effective Date and the Closing Date each
Loan Party owns and possesses the right to use and has not authorized or enabled
any other person to use, any Intellectual Property that is material to its
business, except for such authorizations and enablements as could not reasonably
be expected to result in a Material Adverse Effect.
(c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as of
the Effective Date, (i) there is no material infringement or other violation by
others of any right of such Loan Party with respect to any Intellectual Property
that is material to its business, except as may be set forth on Schedule
3.06(c), and (ii) no claims are pending or threatened to such effect except as
set forth on Schedule 3.06(c).
Section 3.07 Equity Interests and Subsidiaries.
(a) Equity Interests. Schedule 3.07(a) sets forth a list of (i) all the
Subsidiaries of Holdings and their jurisdictions of organization as of the
Effective Date and (ii) the number of each class of its Equity Interests
authorized, and the number outstanding, on the Effective Date and the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the Effective Date. As of the Effective Date, all
Equity Interests of each Company held by Holdings or a Subsidiary thereof are
duly and validly issued and are fully paid and non-assessable, and, other than
the Equity Interests of Holdings, are owned by Holdings, directly or indirectly
through Wholly Owned Subsidiaries except as indicated on Schedule 3.07(a). At
all times prior to a Qualified Parent IPO, 100% of the Equity Interests of the
Parent will be owned directly by Holdings, and 100% of the Equity Interests of
the Borrower shall be owned directly or indirectly by Holdings (or, in the case
of the Parent and the Borrower, on and after the Designated Holdco Effective
Date, will be owned directly or indirectly by Designated Holdco) except (x) to
the extent otherwise permitted under clause (c) of the definition of Permitted
Reorganization Action or under clause (b) of the definition of Permitted Aleris
Foreign Subsidiary Transfer or (y) the Tulip Foundation may indirectly own
Equity Interests in Aleris Rolled Products and Aleris Casthouse if the Tulip
Conditions are satisfied at all times. At all times after a Qualified Parent
IPO, more than 50% of the voting power of the total outstanding Voting Stock of
the Parent and Borrower will be owned directly or indirectly by Hindalco;
provided that the Tulip Foundation may indirectly own Equity Interests in Aleris
Rolled Products and Aleris Casthouse if the Tulip Conditions are satisfied at
all times. As of the Effective Date and the Closing Date, each Loan Party is the
record and beneficial owner of, and has good and marketable title to, the Equity
Interests owned by it, free of any and all Liens, rights or claims of other
persons, except Permitted Liens, and as of the Effective Date and the Closing
Date there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests.
(b) Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings, the Borrower and each Subsidiary on the
Effective Date is set forth on Schedule 3.07(a).


125


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Section 3.08 Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or (ii) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. No Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law (in the case of the U.S. Hold Separate Assets, as such
Requirements of Law may be modified pursuant to the U.S. Hold Separate
Agreements) (including any zoning or building ordinance, code or approval or any
building permits) or any restrictions of record or agreements affecting any
Company’s Real Property or is in default with respect to any Requirement of Law
(in the case of the U.S. Hold Separate Assets, as such Requirements of Law may
be modified pursuant to the U.S. Hold Separate Agreements), where such violation
or default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. The Loan Parties have implemented and
maintain in effect policies and procedures designed to ensure compliance by the
Loan Parties, their Subsidiaries, and their respective directors, officers,
employees and agents with applicable Anti-Corruption Laws, and the Loan Parties
and their Subsidiaries are in compliance with applicable Anti-Corruption Laws in
all material respects.
Section 3.09 Agreements. No Company is a party to any agreement or instrument or
subject to any corporate or other constitutional restriction that has resulted
or could reasonably be expected to result in a Material Adverse Effect. No
Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder that could
reasonably be expected to have a Material Adverse Effect. No event or
circumstance has occurred or exists that constitutes a Default or Event of
Default.
Section 3.10 Federal Reserve Regulations. No Company is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X.
Section 3.11 Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
Section 3.12 Use of Proceeds. The Borrower will use the proceeds of the Loans on
the Closing Date for the Transactions; provided that in no event shall any
proceeds of any Loans be remitted, directly or indirectly, to any Swiss tax
resident Company or Swiss tax resident permanent


126


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



establishment, where this remittance could be viewed as a use of such proceeds
in Switzerland (whether through an intercompany loan or advance by any other
Company or otherwise) as per the practice of the Swiss Federal Tax
Administration, unless the Swiss Federal Tax Administration confirms in a
written advance tax ruling (based on a fair description of the fact pattern in
the tax ruling request made by a Loan Party) that such use of proceeds in
Switzerland does not lead to Swiss Withholding Tax becoming due on or in respect
any Loans or parts thereof.
Section 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required by applicable Requirements of Law to
have been filed by it and (b) duly and timely paid, collected or remitted or
caused to be duly and timely paid, collected or remitted all material Taxes due
and payable, collectible or remittable by it and all assessments received by it,
except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with US GAAP or other applicable accounting rules and
(ii) which could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Each Company has made adequate provision in
accordance with US GAAP or other applicable accounting rules for all material
Taxes not yet due and payable. No Company has received written notice of any
proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect. No Company has ever been a party to any understanding or
arrangement constituting a “tax shelter” within the meaning of Section 6111(c),
Section 6111(d), or Section 6662(d)(2)(C)(iii) of the Code, or has ever
“participated” in a “reportable transaction” within the meaning of Section
6707A(c)(1) of the Code and Treasury Regulation Section 1.6011-4(b), except as
could not be reasonably expected to, individually or in the aggregate, result in
a Material Adverse Effect. The Borrower is a domestic corporation as defined in
Section 7701(a)(30)(C) of the Code (or is a limited liability company that is
disregarded as an entity separate from its owner for United States federal
income tax purposes and is wholly owned by a domestic corporation). No payment
by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document is subject to any withholding Taxes other than U.S. federal
withholding Taxes.
Section 3.14 No Material Misstatements. The written information, reports,
financial statements, certificates, exhibits or schedules furnished by or on
behalf of any Company to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto, taken as a whole, did not and does not contain any material
misstatement of fact and, taken as a whole, did not and does not omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were or are made, not materially misleading in
their presentation of Holdings, the Designated Company and its Subsidiaries
taken as a whole as of the date such information is dated or certified; provided
that to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each Loan Party
represents only that it was prepared in good faith and based on assumptions
believed by the applicable Loan Parties to be reasonable.


127


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Section 3.15 Labor Matters. As of the Effective Date and the Closing Date, there
are no material strikes, lockouts or labor slowdowns against any Company pending
or, to the knowledge of any Company, threatened in writing. The hours worked by
and payments made to employees of any Company have not been in violation of the
Fair Labor Standards Act of 1938, as amended, or any other applicable federal,
state, provincial, local or foreign law dealing with such matters in any manner
which could reasonably be expected to result in a Material Adverse Effect. All
payments due from any Company, or for which any claim may be made against any
Company, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Company
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any Company is bound,
except as could not reasonably be expected to result in a Material Adverse
Effect.
Section 3.16 Solvency. At the time of and immediately after the consummation of
the Transactions to occur on the Effective Date, the Escrow Date, and the
Closing Date, and after giving effect to the application of the proceeds of the
Loans and the operation of the Contribution, Intercompany, Contracting and
Offset Agreement, (a) the fair value of the assets of the Designated Company and
of the Loan Parties (on a consolidated basis with their Subsidiaries) will
exceed their debts and liabilities, subordinated, contingent, prospective or
otherwise; (b) the present fair saleable value of the property of the Designated
Company and the Loan Parties (on a consolidated basis with their Subsidiaries)
will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent,
prospective or otherwise, as such debts and other liabilities become absolute
and matured; (c) the Designated Company and the Loan Parties (on a consolidated
basis with their Subsidiaries) will be able to pay their debts and liabilities,
subordinated, contingent, prospective or otherwise, as such debts and
liabilities become absolute and matured; (d) the Designated Company and the Loan
Parties (on a consolidated basis with their Subsidiaries) will not have
unreasonably small assets with which to conduct their business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date; and (e) the Designated Company and the Loan
Parties (on a consolidated basis with their Subsidiaries) are not “insolvent” as
such term is defined under any bankruptcy, insolvency or similar laws of any
jurisdiction in which any Loan Party is organized or incorporated (as
applicable), or otherwise unable to pay their debts as they fall due.
Section 3.17 Employee Benefit Plans. Each Company and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder except for
such non-compliance that in the aggregate would not have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
any of the property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used in the most
recent actuarial valuations used for the respective Plans) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the property of all such underfunded Plans in an


128


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



amount which could reasonably be expected to have a Material Adverse Effect.
Using actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.
To the extent applicable, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of any and all Requirements of Law and
has been maintained, where required, in good standing with applicable
Governmental Authority and Taxing Authority, except for such non-compliance that
in the aggregate would not have a Material Adverse Effect. No Company has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan, except to the extent of liabilities which could not reasonably
be expected to have a Material Adverse Effect. Each Foreign Plan which is
required to be funded is funded in accordance with Requirements of Law, and for
each Foreign Plan which is not required to be funded, the obligations of such
Foreign Plan are properly accrued in the financial statements of the Designated
Company and its Subsidiaries, in each case in an amount that could not
reasonably be expected to have a Material Adverse Effect.
Except as specified on Schedule 3.17, (i) no Company is or has at any time been
an employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pensions Schemes Act 1993), and (ii) no Company is or has at
any time been “connected” with or an “associate” of (as those terms are used in
Sections 39 and 43 of the Pensions Act 2004) such an employer.
Section 3.18 Environmental Matters.
(a) Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect:
(i) The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;
(ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, and all such Environmental Permits
are valid and in good standing;
(iii) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
reasonably be expected to result in liability of the Companies under any
applicable Environmental Law;


129


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(iv) There is no Environmental Claim pending or, to the knowledge of any
Company, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and, to
the knowledge of any Company, there are no actions, activities, circumstances,
conditions, events or incidents that could reasonably be expected to form the
basis of such an Environmental Claim;
(v) No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or other assets of
the Companies;
(vi) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and
(vii) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.
(b) As of the Effective Date and the Closing Date:
(i) Except as could not reasonably be expected to have a Material Adverse
Effect, no Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location; and
(ii) No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA, or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA and is reasonably likely to result in any
material liability to any Company, or (iii) included on any other publicly
available list of contaminated sites maintained by any Governmental Authority
analogous to CERCLA or the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., including any such list relating to the management or clean up of
petroleum and is reasonably likely to result in any material liability to a
Company.


130


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Section 3.19 Insurance. Schedule 3.19 sets forth a true and correct description
of all insurance policies maintained by each Company as of the Effective Date.
All insurance maintained by the Companies to the extent required by Section 5.04
is in full force and effect, and all premiums thereon have been duly paid. As of
the Effective Date and the Closing Date, no Company has received notice of
violation or cancellation thereof. Each Company has insurance in such amounts
and covering such risks and liabilities as are customary for companies of a
similar size engaged in similar businesses in similar locations.
Section 3.20 [INTENTIONALLY OMITTED].
Section 3.21 Material Indebtedness Documents. Schedule 3.21 lists, as of the
Effective Date, (i) each material Senior Note Document, (ii) each material
Revolving Credit Loan Document, (iii) each material Secured Term Loan Document,
and (iv) each material agreement, certificate, instrument, letter or other
document evidencing any other Material Indebtedness, and the Lenders have been
furnished true and complete copies of each of the foregoing.
Section 3.22 Anti-Terrorism Law; Sanctions and Anti-Corruption Law. No Loan
Party or any of its Subsidiaries, or to the knowledge of the any Loan Party, any
director, officer, agent, employee, or other person acting on behalf of any Loan
Party, is in violation of any Requirement of Law relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”), and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56, Part II.1 of the Criminal
Code, R.S.C. 1985, c. C-46, as amended, the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act, S.C. 2000, c.17, as amended, regulations
promulgated pursuant to the Special Economic Measures Act, S.C. 1992 c. 17 and
the United Nations Act, R.S.C. 1985 c. U-2, in each case, as amended
(collectively, the “Anti-Terrorism Laws”).
No Loan Party or any of its Subsidiaries, and to the knowledge of the Loan
Parties, any director, officer, agent, employee, or other person acting on
behalf of any Loan Party, and no broker or other agent of any Loan Party acting
or benefiting in any capacity in connection with the Loans, is any of the
following:
(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;
(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or


131


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(w) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
clauses (i) through (v) above in a manner violative of the Executive Order, any
applicable Sanctions or Anti-Terrorism Law, (x) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or Anti-Terrorism Laws, (y) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or (z) is in violation of any applicable
Anti-Terrorism Laws.
Neither the advance of the Term Loans nor the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended,
and any executive order or requirement of applicable law promulgated thereunder)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) the Executive
Order and (b) the Patriot Act) or any other applicable Sanctions. Furthermore,
none of the Loan Parties or their Subsidiaries (including Unrestricted
Subsidiaries) and, to the Loan Parties’ knowledge, their and their Subsidiaries’
respective directors, officers, employees, Affiliates or agents (in the case of
agents, that will act in any capacity in connection with or benefit from this
Agreement) (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or with any Sanctioned
Person, in each case, in any manner violative of any applicable Sanctions or
Anti-Terrorism Law or (c) is a Sanctioned Person. Each Loan Party is in
compliance, in all material respects, with the Patriot Act. Each Loan Party, its
Subsidiaries and their respective officers and employees and to the knowledge of
such Loan Party its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects and are not knowingly
engaged in any activity that would reasonably be expected to result in Holdings
(or, on and after the Specified AV Minerals Joinder Date, AV Minerals) or any of
its Subsidiaries being designated as a Sanctioned Person. No part of the
proceeds of the Term Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or any law, rule or
regulation of any jurisdiction applicable to Holdings (or, on and after the
Specified AV Minerals Joinder Date, AV Minerals) or any of its Subsidiaries from
time to time concerning or


132


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



relating to bribery or corruption including the Corruption of Foreign Public
Officials Act (Canada) (collectively, “Anti-Corruption Laws”). “Sanctioned
Country” means, at any time, a country or territory which is itself, or whose
government is, the subject or target of any Sanctions. “Sanctioned Person”
means, at any time, (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State or by the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom, any EU member state or the Commonwealth of Australia, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons. “Sanctions” means
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by OFAC or the U.S. Department of State, or (b) the United Nations
Security Council, the European Union, Her Majesty’s Treasury of the United
Kingdom, the Commonwealth of Australia, or Singapore.
The Designated Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Designated Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
Section 3.23 Location of Material Inventory and Equipment. Schedule 3.24 sets
forth as of May 8, 2019 all locations where the aggregate value of Inventory and
Equipment (other than mobile Equipment or Inventory in transit) owned by the
Loan Parties at each such location exceeds $1,000,000.
Section 3.24 Senior Notes; Material Indebtedness. The Obligations constitute
“Senior Debt” or “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) within the meaning of the Senior Note Documents (and
any Permitted Refinancings thereof permitted under Section 6.01 other than
refinancings with additional Secured Term Loans). The Commitments and the Loans
and other extensions of credit under the Loan Documents constitute “Credit
Facilities” (or any other defined term having a similar purpose) or liabilities
payable under the documentation related to “Credit Facilities” (or any other
defined term having a similar purpose), in each case, within the meaning of the
Senior Note Documents (and any Permitted Refinancings thereof permitted under
Section 6.01 other than refinancings with Secured Term Loans). The consummation
of each of (i) the Transactions, and (ii) each incurrence of Indebtedness
hereunder is permitted under, and, in each case, does not require any consent or
approval under, the terms of (A) the Senior Note Documents (and any Permitted
Refinancings thereof), the Revolving Credit Loan Documents (and any Permitted
Revolving Credit Facility Refinancings thereof), the Secured Term Loan Documents
(and any Permitted Secured Term Loan Facility Refinancings thereof), or any
other Material Indebtedness or (B) any other material agreement or instrument
binding upon any Company or any of its property except, in the case of this
clause (B), as could not reasonably be expected to result in a Material Adverse
Effect.
Section 3.25 Centre of Main Interests and Establishments. For the purposes of
The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”) (or, after June 26, 2017, Regulation (EU)
2015/848 of the European Parliament and of the


133


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Council of May 20, 2015 on insolvency proceedings (recast) (the “New
Regulation”)), (i) the centre of main interest (as that term is used in Article
3(1) of the Regulation) of each U.K. Guarantor is situated in England and Wales,
(ii) the centre of main interest of Irish Guarantor is situated in Ireland or
Germany, and it has no “establishment” (as that term is used in Article 2(h) of
the Regulation or Article 2(10) of the New Regulation, as applicable) in any
jurisdiction other than Ireland or Germany, (iii) the centre of main interest of
each Swiss Guarantor is situated in Switzerland, and in each case each has no
“establishment” (as that term is used in Article 2(h) of the Regulation or
Article 2(10) of the New Regulation, as applicable) in any other jurisdiction,
(iv) the centre of main interest of German Seller is situated in Germany, (v)
the centre of main interest of each Dutch Guarantor is situated in the
Netherlands, and in each case each has no “establishment” (as that term is used
in Article 2(h) of the Regulation) in any other jurisdiction, (vi) the centre of
main interest of each French Guarantor is situated in France, and in each case
each has no “establishment” (as that term is used in Article 2(h) of the
Regulation or Article 2(10) of the New Regulation, as applicable) in any other
jurisdiction, (vii) the centre of main interest of each Belgian Guarantor is
situated in Belgium, and in each case each has no “establishment” (as such term
is used in Article 2(h) of the regulation) in any other jurisdiction, and (viii)
other than as provided in paragraph (ii) above, no Guarantor (to the extent such
Guarantor is subject to the Regulation) shall have a centre of main interest
other than as situated in its jurisdiction of incorporation.
Section 3.26 Holding and Dormant Companies. Except as may arise under the Loan
Documents, the Revolving Credit Loan Documents, the Secured Term Loan Documents,
any Third Lien Credit Agreement, any Permitted Holdings Indebtedness, (in the
case of Novelis Europe Holdings Limited) the Senior Notes, any Permitted First
Priority Refinancing Debt, any Permitted Second Priority Refinancing Debt, any
Permitted Unsecured Refinancing Debt, or Indebtedness incurred pursuant to
Section 6.01(l) or (u), neither Holdings (nor, on and after the Specified AV
Minerals Joinder Date, AV Minerals) nor Novelis Europe Holdings Limited trades
or has any liabilities or commitments (actual or contingent, present or future)
other than liabilities attributable or incidental to acting as a holding company
of shares in the Equity Interests of its Subsidiaries.
Section 3.27 Excluded Guarantor Subsidiaries. The Excluded Guarantor
Subsidiaries as of the Effective Date are listed on Schedule 1.01(c).
Section 3.28 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
Section 3.29 Federal Power Act; Etc. No Loan Party nor any of its Subsidiaries
is subject to regulation under the Federal Power Act, the Interstate Commerce
Act or, to the knowledge of such Loan Party, under any other federal or state
statute or regulation, in each case, to the extent such regulation would
prohibit it from incurring the Obligations or which would otherwise render all
or any of the Obligations unenforceable.
Section 3.30 Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.


134


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Section 3.31 No Fiscal Unity. No Company is a member of a fiscal unity for VAT,
corporate income tax or any other tax purposes, except for a fiscal unity for
VAT or corporate income tax purposes consisting solely of Loan Parties.
ARTICLE IV


CONDITIONS TO CREDIT EXTENSIONS


Section 4.01 Conditions Precedent to the Effective Date. The effectiveness of
this Agreement shall be subject to the prior or concurrent satisfaction of each
of the conditions precedent set forth in this Section 4.01.
(a) Loan Documents. The Administrative Agent shall have received executed
counterparts of each of the following, properly executed by an authorized
signatory of each applicable signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent, and (other than the Agent
Fee Letter) each of the Lenders and the Mandated Lead Arrangers:
(i) this Agreement;
(ii) the Contribution, Intercompany, Contracting and Offset Agreement;
(iii) the Subordination Agreement;
(iv) each Foreign Guarantee;
(v) the Letter of Comfort, which letter shall have been approved by Hindalco’s
board of directors prior to the date that it is delivered to the Administrative
Agent;
(vi) the Agent Fee Letter; and
(vii) the Aleris Fee Letter.
(b) Corporate Documents. The Administrative Agent shall have received each of
the following, each in form and substance reasonably satisfactory to the
Administrative Agent (and, in the case of clause (vi) below, the Escrow Agent):
(i) a certificate of the secretary, assistant secretary, managing director
(where applicable) or other director (in the case of Holdings) of each Loan
Party dated the Effective Date, certifying (1) that attached thereto is a true
and complete copy of each Organizational Document (or its equivalent including
the constitutional documents) of such Loan Party certified (to the extent
customary in the applicable jurisdiction) as of a recent date by the Secretary
of State (or equivalent Governmental Authority) of the jurisdiction of its
organization, (2) that attached thereto is


135


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



a true and complete copy of resolutions duly adopted by the Board of Directors
(or equivalent governing body or Person) and/or shareholders, as applicable, of
such Loan Party authorizing the execution, delivery and performance of, inter
alia, this Agreement and the other Loan Documents to which such Person is a
party that are required to be executed in connection herewith, and that such
resolutions, or any other document attached thereto, have not been modified,
rescinded, amended or superseded and are in full force and effect, (3) as to the
incumbency and specimen signature of each officer or authorized signatory
executing this Agreement and any Loan Document or any other document delivered
in connection herewith on behalf of such Loan Party (together with a certificate
of another officer or authorized signatory as to the incumbency and specimen
signature of the secretary, assistant secretary, managing director or other
director executing the certificate in this clause (i), and other customary
evidence of incumbency) and (4) that the borrowing or guarantee with respect to
the Loans or any of the other Obligations would not cause any borrowing,
guarantee, or similar limit binding on any Loan Party to be exceeded, each in
form and substance reasonably satisfactory to the Mandated Lead Arrangers;
(ii) a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of each Loan Party
(in so-called “long-form” if available) as of a recent date prior to the
Effective Date, from the Secretary of State in the state or jurisdiction of
organization of such Loan Party (or other applicable Governmental Authority),
each in form and substance reasonably satisfactory to the Mandated Lead
Arrangers;
(iii) if relevant, evidence that each Irish Guarantor has done all that is
necessary to follow the procedures set out in section 82 of the Companies Act
2014 of Ireland in order to enable it to enter into this Agreement and the other
Loan Documents to which such Person is a party that are required to be executed
in connection herewith;
(iv) evidence that each of the Loan Parties are members of the same group of
companies consisting of a holding company and its subsidiaries for the purposes
of Section 7 of the Companies Act 2014 of Ireland and Section 8 of the Companies
Act 2014 of Ireland;
(v) up-to date certified copy of the constitutional documents (e.g., for a
German GmbH: Handelsregisterauszug, Gesellschaftsvertrag, Gesellschafterliste)
for each German Loan Party; and
(vi) accurate and complete authorized signers’ forms for the Designated Company
and/or the Borrower in the form of Exhibit M; and


136


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(vii) such other documents as the Lenders or the Administrative Agent may
reasonably request.
(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by an authorized signatory of
the Designated Company and the Borrower, certifying (i) compliance with the
conditions precedent set forth in this Section  4.01 and Section 4.04(b) and
(c), (ii) that no Default has occurred and is continuing, (iii) that each of the
representations and warranties made by any Loan Party set forth in ARTICLE III
hereof or in any other Loan Document are true and correct in all material
respects (or, in the case of any representation or warranty that is qualified as
to materiality, “Material Adverse Effect” or similar language, in all respects)
on and as of the Effective Date, except to the extent such representations and
warranties expressly related to an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects (or, in the case of any representation or warranty that is qualified as
to materiality, “Material Adverse Effect” or similar language, in all respects)
as of such earlier date, and (iv) and certifying that each of the documents
required to be delivered pursuant to clause (f) below have been delivered to the
Administrative Agent on or prior to the Effective Date.
(d) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the Mandated Lead Arrangers and the Lenders, (i) a favorable written
opinion of Torys LLP, special counsel for the Loan Parties, and (ii) a favorable
written opinion of local and foreign counsel of the Loan Parties in
jurisdictions to be specified by the Administrative Agent (or, in the case of
Loan Documents governed by the laws of, or Persons organized under the laws of,
the United Arab Emirates or the Dubai International Financial Centre, foreign
counsel of the Agents), in each case (A) dated the Effective Date, (B) addressed
to the Administrative Agent and the Lenders and (C) covering such matters
relating to the Loan Documents delivered on the Effective Date as the
Administrative Agent shall reasonably request, including, but not limited to,
capacity of each Loan Party to execute, deliver and perform its obligations
under each such Loan Document to which it is a party and enforceability of each
such Loan Document, each in form and substance reasonably satisfactory to the
Mandated Lead Arrangers.
(e) Payment of Fees, Costs and Expenses. The Administrative Agent shall have
received all fees required to be paid, and all expenses (including the
reasonable fees and expenses of Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Administrative Agent, and the reasonable fees and
expenses of any local counsel, foreign counsel, appraisers, consultants and
other advisors) for which invoices have been presented at least one Business Day
prior to the Effective Date, on or before the Effective Date, in connection with
the Transactions.
(f) Secured Term Loan Documents; Revolving Credit Loan Documents. The
Administrative Agent shall have received executed copies of:
(i) that certain Amendment No. 3 to Credit Agreement and Amendment No. 2 to U.S.
Security Agreement, dated as of February 6, 2020 (the “Secured Term Loan
Amendment”), among Parent, Holdings, the other Loan Parties party thereto,
Novelis Italia S.P.A., the Secured Term Loan Administrative Agent and the
Secured Term Loan Collateral Agent, which amends the Secured Term Loan


137


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Credit Agreement, and all documents and certificates executed and delivered in
connection therewith, each of which shall be in full force and effect, and all
conditions precedent to the effectiveness of the amendments set forth therein
shall have been satisfied;
(ii) that certain Increase Joinder Amendment, dated as of the date hereof (the
“Increase Joinder Amendment”), among Parent, Holdings, the other Loan Parties
party thereto, Novelis Italia S.P.A., the Secured Term Loan Administrative
Agent, the Secured Term Loan Collateral Agent and the lenders party thereto,
which amends the Secured Term Loan Credit Agreement and provides for an
incremental term loan facility in an aggregate principal amount of $775,000,000,
and all “Loan Documents” as defined therein that are required to be delivered on
the effective date of the Increase Joinder Amendment pursuant to the terms
thereof, each of which shall be in full force and effect, and all conditions
precedent to the effective date set forth therein shall have been satisfied (or
shall be satisfied substantially concurrently with the effectiveness of this
Agreement on the Effective Date); and
(iii) an amendment to, or amendment and restatement of, the Revolving Credit
Agreement (together with all certificates and other documents and agreements
required to be delivered on the date of such amendment pursuant to the terms
thereof), the terms of which shall, among other things, permit the Aleris
Acquisition, the Loan Documents, and the Commitment and Loans hereunder (to the
extent that such agreement has not been restated, refinanced or otherwise
replaced prior to such time), and such agreement as so amended or amended and
restated, shall each be in full force and effect and all conditions precedent to
the effectiveness of the amendments set forth in each of the foregoing shall
have been satisfied.
(g) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit J (or in such other form as is
satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Effective Date and signed by a senior Financial Officer
of each Loan Party or of the Designated Company.
(h) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in ARTICLE III hereof or in any other Loan
Document are true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) on and as of the Effective
Date, except to the extent such representations and warranties expressly related
to an earlier date, in which case such representation and warranty shall have
been true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) as of such earlier date.
(i) No Default or Event of Default. Before and after giving effect to this
Agreement, no Default or Event of Default shall have occurred and be continuing.


138


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(j) Requirements of Law. The Administrative Agent shall be satisfied that
Holdings, the Borrower and Holdings’ Subsidiaries and the Transactions
consummated on the Effective Date shall be in full compliance with all material
Requirements of Law, including Regulations T, U and X of the Board, and shall
have received satisfactory evidence of such compliance reasonably requested by
them.
(k) Consents. All approvals of Governmental Authorities and third parties
necessary to execute and deliver this Agreement and the other Loan Documents
entered into on the Effective Date, and to perform all obligations thereunder,
in each case shall have been obtained and shall be in full force and effect.
(l) Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions, this Agreement or the other Loan Documents.
(m) USA Patriot Act; Beneficial Ownership Certification.
(i) The Administrative Agent and the Lenders shall have received, at least 5
Business Days prior to the Effective Date, and shall be satisfied with, all
documentation and other information that may be required by the Administrative
Agent and the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the information described in Section 11.13.
(ii) At least five (5) Business Days prior to the Effective Date, the Designated
Company shall have delivered to the Administrative Agent and each Lender that so
requests a Beneficial Ownership Certification in respect of the Loan Parties.
(n) Process Agent. The Administrative Agent shall have received evidence of the
acceptance by the Process Agent of its appointment as such by the Loan Parties.
(o) No Material Adverse Effect. Since March 31, 2019 through the Effective Date,
there has been no event, change, circumstance or occurrence that, individually
or in the aggregate, has had or could reasonably be expected to result in a
Material Adverse Effect on Holdings and its Subsidiaries.
(p) Lender FATCA Compliance Certifications. The Administrative Agent shall have
received a U.S. tax withholding certificate (or, alternatively, other evidence
satisfactory to the Administrative Agent) confirming FATCA compliance from each
Lender pursuant to paragraph (v) of Section 2.15(f) (FATCA Information). For the
avoidance of doubt, and pursuant to paragraph (viii) of Section 2.15(f) (FATCA
Information), the Administrative Agent may rely on such U.S. tax withholding
certificate or other evidence from each Lender without further verification, and
the Administrative Agent shall not be liable for any action taken by it in
respect


139


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



of such U.S. tax withholding certificate or other evidence under or in
connection with paragraph (v), (vi) or (vii) of Section 2.15(f) (FATCA
Information).
Section 4.02 Conditions Precedent to Funding into Escrow on the Escrow Date. The
obligation of each Lender to fund the Credit Extension requested to be made by
it under this Agreement to the Escrow Agent shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Section 4.02 (the first date on or after the date of the proposed Borrowing
specified in the Borrowing Request described in clause (c) below on which such
conditions are satisfied, the “Escrow Date”).
(a) Effective Date. The Effective Date shall have occurred.
(b) Agreement Termination Date. The Agreement Termination Date shall not have
occurred.
(c) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request in respect of the Loans in accordance with Section 2.03 of this
Agreement.
(d) No Legal Bar. With respect to each Lender, no order, judgment or decree of
any Governmental Authority shall purport to restrain such Lender from making any
Loans to be made by it. No injunction or other restraining order shall have been
issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.
(e) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in ARTICLE III hereof or in any other Loan
Document are true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) on and as of the Escrow
Date, except to the extent such representations and warranties expressly related
to an earlier date, in which case such representation and warranty shall have
been true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) as of such earlier date.
(f) No Default or Event of Default. Before and after giving effect to the
funding of the Loans to the Escrow Agent on the Escrow Date, no Default or Event
of Default shall have occurred and be continuing.
The delivery of a Borrowing Request shall constitute a representation and
warranty by the Borrower and each other Loan Party that on the date of such
Credit Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in this Section 4.02 have been satisfied (which representation and warranty
shall be deemed limited to the knowledge of the Loan Parties in the case of the
first sentence of Section 4.02(d)). The Borrower shall provide such information
as the Administrative Agent may reasonably request to confirm that the
conditions in Section 4.02 have been satisfied.


140


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Section 4.03 Conditions Precedent to Funding on the Closing Date. The obligation
of the Escrow Agent to fund the Escrowed Amounts to the Borrower (or to the
Person designated by the Borrower to receive such Escrowed Amounts pursuant to
Section 2.18) on the Closing Date shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.03.
(a) Effective Date; Escrow Date. Each of the Effective Date and the Escrow Date
shall have occurred, and the Escrow Agent shall have received into the Escrow
Account and shall continue to hold in the Escrow Account an aggregate amount not
less than the amount requested to be drawn pursuant to the Escrow Drawdown
Request in accordance with Section 2.18.
(b) Agreement Termination Date. The Agreement Termination Date shall not have
occurred.
(c) Notes. a Note in respect of the Term Loans executed by the Borrower in favor
of each Lender that has requested a Note with respect to its Aleris Incremental
Term Loans prior to the Aleris Acquisition Closing Date; provided that only a
pdf copy of such note shall be required to be delivered to satisfy this
clause (c) on the Aleris Acquisition Closing Date (with originals to be
delivered to such Aleris Incremental Term Lender promptly following the Aleris
Acquisition Closing Date).
(d) Escrow Drawdown Request. The Escrow Agent shall have received an Escrow
Drawdown Request in respect of the Escrowed Amounts in accordance with
Section 2.18, and the Escrow Agent shall be satisfied, in its discretion, that
the Callback Procedures have been complied with.
(e) Corporate Documents. The Administrative Agent shall have received:
(i) a certificate of the secretary or assistant secretary of each of the
Designated Company and the Borrower dated the Closing Date, certifying (1) that
attached thereto is a true and complete copy of each Organizational Document (or
its equivalent including the constitutional documents) of such Person certified
(to the extent customary in the applicable jurisdiction) as of a recent date by
the Secretary of State (or equivalent Governmental Authority) of the
jurisdiction of its organization, (2) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors (or
equivalent governing body or Person) and/or shareholders, as applicable, of such
Person authorizing the execution, delivery and performance of, inter alia, this
Agreement and the other Loan Documents to which such Person is a party that are
required to be executed in connection herewith, and that such resolutions, or
any other document attached thereto, have not been modified, rescinded, amended
or superseded and are in full force and effect, (3) as to the incumbency and
specimen signature of each officer or authorized signatory executing this
Agreement and any Loan Document or any other document delivered on the


141


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Closing Date in connection herewith on behalf of such Person (together with a
certificate of another officer or authorized signatory as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (i), and other customary evidence of incumbency) and
(4) that the borrowing or guarantee with respect to the Loans or any of the
other Obligations would not cause any borrowing, guarantee, or similar limit
binding on such Person to be exceeded, each in form and substance reasonably
satisfactory to the Mandated Lead Arrangers;
(ii) a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of the Designated
Company and the Borrower (in so-called “long-form” if available) as of a recent
date prior to the Closing Date, from the Secretary of State in the state or
jurisdiction of organization of such Person (or other applicable Governmental
Authority), each in form and substance reasonably satisfactory to the Mandated
Lead Arrangers; and
(iii) such other documents as the Lenders or the Administrative Agent may
reasonably request.
(f) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by an authorized signatory of the
Designated Company, certifying (i) compliance with the conditions precedent set
forth in this Section 4.03 and, subject to the last sentence of this Section
4.03, Section 4.04(b) and (c), (ii) subject to the last sentence of this Section
4.03, that no Default has occurred and is continuing, and (iii) subject to the
last sentence of this Section 4.03, that each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document are true and correct in all material respects (or, in the
case of any representation or warranty that is qualified as to materiality,
“Material Adverse Effect” or similar language, in all respects) on and as of the
Closing Date, except to the extent such representations and warranties expressly
related to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) as of such earlier date.
The Administrative Agent shall have also received a certificate from a Financial
Officer of the Designated Company certifying, with respect to the Aleris
Acquisition, as to the matters required pursuant to the definition of Permitted
Acquisition.
(g) Aleris Indebtedness. The Administrative Agent shall have received evidence
reasonably satisfactory to it that all Indebtedness of Aleris and its
Subsidiaries and other accrued and outstanding obligations in respect thereof
(other than Indebtedness permitted under Section 6.01) has been repaid in full,
all commitments thereunder have been terminated, and all security interests in
connection therewith have been released, or, in the case of each of the
foregoing, will be repaid in full, terminated and released, as applicable,
substantially


142


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



concurrently with the funding of the Term Loans on the Closing Date after giving
effect to the application of proceeds thereof.
(h) Consummation of Aleris Acquisition. On the Closing Date, the Aleris
Acquisition shall be consummated substantially concurrently with the funding of
the Escrowed Amounts to the Borrower (or to the Person designated by the
Borrower to receive such Escrowed Amounts pursuant to Section 2.18) in all
material respects in accordance with the terms described in the Aleris Merger
Agreement as in effect on July 26, 2018, without giving effect to any amendments
thereto or any consents or waivers that, in any such case, are materially
adverse to the Lenders in their capacities as such, without the consent of the
Mandated Lead Arrangers (it being understood that (i) any modification,
amendment, consent or waiver to the definition of “Material Adverse Effect” in
the Aleris Merger Agreement, or which has the effect of modifying, amending or
waiving the representation or condition as to the absence of a Material Adverse
Effect (as defined in the Aleris Merger Agreement) shall be deemed to be
materially adverse to the Lenders and the Administrative Agent, (ii) any
decrease in the purchase price payable under the Aleris Merger Agreement shall
not be deemed to be materially adverse to the Lenders, so long as such decrease
does not exceed 10% of the consideration contemplated to be paid under the
Aleris Merger Agreement as of July 26, 2018 and (iii) any increase in the
purchase price contemplated to be paid under the Aleris Merger Agreement shall
not be deemed to be materially adverse to the Lenders, so long as such increase
is funded by additional common equity contributions to Holdings). For the
avoidance of doubt, adjustments to working capital in accordance with the terms
of the Aleris Merger Agreement shall not constitute an increase or decrease in
purchase price for purposes of this clause (h).
(i) Joinder of Aleris and its Subsidiaries to Loan Documents. Immediately after
giving effect to the consummation of the Aleris Acquisition, Aleris and its
Subsidiaries (including each such Person that becomes a loan party under the
Revolving Credit Loan Documents on the Closing Date, but excluding any other
Subsidiaries that would otherwise not be required to become a guarantor on the
Closing Date under the Secured Term Loan Credit Agreement) shall have executed
and delivered Joinder Agreements, and, except as permitted by Section 5.11,
shall have executed and delivered (or caused to be executed and delivered), all
other Loan Documents, certificates, opinions and other closing deliverables
consistent with the Loan Documents, certificates, opinions and other closing
deliverables delivered by the Loan Parties (other than Aleris and its
Subsidiaries) on the Effective Date, each in form and substance reasonably
satisfactory to the Mandated Lead Arrangers.
(j) Secured Term Loan Documents; Revolving Credit Loan Documents. The
Administrative Agent shall have received executed copies of:
(i) all Secured Term Loan Documents shall be in full force and effect, and all
conditions precedent thereunder to the funding of the $775,000,000 incremental
facility thereunder to the applicable borrower shall have been satisfied (or
will be satisfied concurrently with the funding of the Escrowed Amounts to the
Borrower (or to the Person designated by the Borrower to receive such Escrowed
Amounts pursuant to Section 2.18)); and


143


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(ii) all Revolving Credit Loan Documents shall be in full force and effect, and
all conditions precedent thereunder to occurrence of the Aleris Acquisition
Closing Date shall have been satisfied (or will be satisfied concurrently with
the funding of the Escrowed Amounts to the Borrower (or to the Person designated
by the Borrower to receive such Escrowed Amounts pursuant to Section 2.18)).
(k) Financial Statements. the Administrative Agent shall have received the
following financial statements and forecasts:
(i) the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Designated Company and its Restricted
Subsidiaries (x) as of and for the three most recent fiscal years ended at least
90 days prior to the Closing Date, audited by and accompanied by the unqualified
opinion of PricewaterhouseCoopers, and (y) as of and for each fiscal quarter
ended after the end of the most recently ended fiscal year for which financial
statements have been provided pursuant to clause (x) above and at least 45 days
prior to the Closing Date (which requirement may be satisfied by providing links
to such information on the website of the U.S. Securities and Exchange
Commission, so long as such information complies with the requirements of this
clause (i));
(ii) the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Aleris and its Subsidiaries (x) as of and
for the three most recent fiscal years ended at least 90 days prior to the
Closing Date, audited by and accompanied by the unqualified opinion of an
independent certified public accounting firm of nationally recognized standing,
and (y) as of and for each fiscal quarter ended after the end of the most
recently ended fiscal year for which financial statements have been provided
pursuant to clause (x) above and at least 45 days prior to the Closing Date
(which requirement may be satisfied by providing links to such information on
the website of the U.S. Securities and Exchange Commission, so long as such
information complies with the requirements of this clause (ii));
(iii) the forecasts of financial performance of the Designated Company and its
Restricted Subsidiaries and Aleris and its Subsidiaries covering the period
commencing with the most recent fiscal quarter ended at least 45 days prior to
the Closing Date and ending on the date that is five years after such date,
which forecasts shall have been prepared in good faith by the Designated Company
and its Restricted Subsidiaries and based on assumptions believed by the
Designated Company and its Restricted Subsidiaries to be reasonable, it being
understood that any such forecasts may vary from actual results and such
variations could be material; and
(iv) pro forma financial statements of the Designated Company and its
Subsidiaries after giving effect to the Aleris Acquisition as of and for the
most recent fiscal year of the Designated Company ended at least 90 days prior
to the


144


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Closing Date, and as of and for each fiscal quarter of the Designated Company
ended after the end of such fiscal year and at least 45 days prior to the
Closing Date.
(l) Indebtedness and Minority Interests. After giving effect to the Transactions
and the other transactions contemplated hereby, no Company shall have
outstanding any Indebtedness or preferred stock other than Indebtedness
permitted under Section 6.01.
(m) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the Mandated Lead Arrangers and the Lenders, (i) a favorable written
opinion of Torys LLP, special counsel for the Loan Parties, and (ii) a favorable
written opinion of each local and foreign counsel of the Loan Parties in
jurisdictions where Loan Documents are being executed and delivered on the
Aleris Acquisition Closing Date, in each case (A) dated the Closing Date,
(B) addressed to the Administrative Agent and the Lenders and (C) covering such
matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request, including, but not limited to,
capacity of each Loan Party to execute, deliver and perform its obligations
under each Loan Document to which it is a party and enforceability of each Loan
Document, in the case of clauses (i) and (ii), each in form and substance
reasonably satisfactory to the Mandated Lead Arrangers.
(n) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit J (or in such other form as is
satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Closing Date and signed by a senior Financial Officer
of each Loan Party or of the Designated Company.
(o) Representations and Warranties. Subject to the last sentence of this Section
4.03, each of the representations and warranties made by any Loan Party set
forth in ARTICLE III hereof or in any other Loan Document are true and correct
in all material respects (or, in the case of any representation or warranty that
is qualified as to materiality, “Material Adverse Effect” or similar language,
in all respects) on and as of the Closing Date, except to the extent such
representations and warranties expressly related to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) as of such earlier date.
(p) No Default or Event of Default. Subject to the last sentence of this Section
4.03, before and after giving effect to the funding of the Escrowed Amounts to
the Borrower (or to the Person designated by the Borrower to receive such
Escrowed Amounts pursuant to Section 2.18) on the Closing Date, no Default or
Event of Default shall have occurred and be continuing.
(q) Requirements of Law. The Administrative Agent shall be satisfied that
Holdings, the Borrower and Holdings’ Subsidiaries and the Transactions
consummated on the Closing Date shall be in full compliance with all material
Requirements of Law (in the case of the U.S. Hold Separate Assets, as such
Requirements of Law may be modified pursuant to the U.S. Hold Separate
Agreements), including Regulations T, U and X of the Board, and shall have
received satisfactory evidence of such compliance reasonably requested by them.


145


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(r) Consents. All approvals of Governmental Authorities and third parties
necessary to execute and deliver the Loan Documents entered into on the Closing
Date, and to perform all obligations under the Loan Documents and to consummate
the Transactions shall have been obtained and shall be in full force and effect.
(s) Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions.
(t) Payment of Fees Costs and Expenses. The Administrative Agent shall have
received all fees required to be paid, and all expenses (including the
reasonable fees and expenses of Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Administrative Agent, and the reasonable fees and
expenses of any local counsel, foreign counsel, appraisers, consultants and
other advisors) for which invoices have been presented at least one Business Day
prior to the Closing Date, on or before the Closing Date, in connection with the
Transactions.
(u) USA Patriot Act; Beneficial Ownership Certification.
(i) The Administrative Agent and the Lenders shall have received, at least 5
Business Days prior to the Closing Date, and shall be satisfied with, all
documentation and other information that may be required by the Administrative
Agent and the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the information described in Section 11.13.
(ii) At least five (5) Business Days prior to the Closing Date, the Designated
Company shall have delivered to the Administrative Agent and each Lender that so
requests a Beneficial Ownership Certification in respect of the Loan Parties.
(v) Process Agent. The Administrative Agent shall have received evidence of the
acceptance by the Process Agent of its appointment as such by each Person
acquired by a Loan Party in connection with the Aleris Acquisition, to the
extent such Person becomes a Loan Party on the Closing Date.
(w) No Material Adverse Effect. Since March 31, 2019 through the Closing Date,
there has been no event, change, circumstance or occurrence that, individually
or in the aggregate, has had or could reasonably be expected to result in a
Material Adverse Effect on Holdings and its Subsidiaries, after giving effect to
the Aleris Acquisition.
Notwithstanding the foregoing, to the extent that the execution and delivery of
any document or the completion of any task or action is listed on Schedule 5.15,
such item shall not be a condition precedent and shall instead be subject to
Section 5.15.


146


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary herein or in any other Loan Document,
solely with respect to Aleris and its Subsidiaries, the only representations the
accuracy of which shall be a condition precedent to the funding of Term Loans on
the Closing Date shall be (i) such of the representations made by Aleris and its
Subsidiaries in the Aleris Merger Agreement as are material to the interests of
the Mandated Lead Arrangers and the Lenders, but only to the extent that the
Designated Company or its Affiliates have the right (taking into account any
applicable cure periods) to terminate its or its Affiliates’ obligations (or
refuse to consummate the Aleris Acquisition) under the Aleris Merger Agreement
as a result of the failure of such representations to be true and correct or to
otherwise satisfy the standard set forth in the Aleris Merger Agreement, and
(ii) the representations and warranties contained in Sections 3.01, 3.02,
3.03(a), 3.03(b), 3.03(c), 3.10, 3.11, 3.12, 3.16, 3.22, 3.24 and 3.28.
Section 4.04 Conditions to Credit Extensions. The obligation of each Lender to
make the Credit Extension on the Closing Date shall be subject to, and to the
satisfaction of, each of the conditions precedent set forth below.
(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03).
(b) No Default. Subject to the last sentence of Section 4.03, no Default shall
exist, or would result from such proposed Credit Extension or from the
application of the proceeds therefrom.
(c) Representations and Warranties. Subject to the last sentence of Section
4.03, each of the representations and warranties made by any Loan Party set
forth in ARTICLE III hereof or in any other Loan Document shall be true and
correct in all material respects (or, in the case of any representation or
warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) on and as of the date of the Credit Extension
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) as of such earlier date.
(d) No Legal Bar. With respect to each Lender, no order, judgment or decree of
any Governmental Authority shall purport to restrain such Lender from making any
Loans to be made by it. No injunction or other restraining order shall have been
issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.
Each of the delivery of a Borrowing Request and the acceptance by the Borrower
of the proceeds of a Credit Extension shall constitute a representation and
warranty by the Borrower and each other Loan Party that on the date of such
Credit Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the


147


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



conditions contained in Section 4.03(b) through (d) have been satisfied (which
representation and warranty shall be deemed limited to the knowledge of the Loan
Parties in the case of the first sentence of Section 4.03(d)). The Borrower
shall provide such information as the Administrative Agent may reasonably
request to confirm that the conditions in Section 4.03(b) through (d) have been
satisfied.


ARTICLE V


AFFIRMATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that, from and
after the Effective Date, so long as this Agreement shall remain in effect and
until the Commitments have been terminated and the principal of and interest on
each Loan, all Fees and all other expenses or amounts payable under any Loan
Document shall have been paid in full, unless the Required Lenders shall
otherwise consent in writing, each Loan Party will, and will cause each of its
Restricted Subsidiaries to:
Section 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (and the Administrative Agent shall make available to the Lenders, on the
Platform or otherwise, in accordance with its customary procedures):
(a) Annual Reports. As soon as available and in any event within the earlier of
(i) ninety (90) days and (ii) such shorter period as may be required by the
Securities and Exchange Commission (including, if applicable, any extension
permitted under Rule 12b-25 of the Exchange Act), after the end of each fiscal
year (and in any case not less than one time in each calendar year), beginning
with the first fiscal year ending after the Effective Date, (i) the consolidated
balance sheet of the Designated Company as of the end of such fiscal year and
related consolidated statements of income, cash flows and stockholders’ equity
for such fiscal year, in comparative form with such financial statements as of
the end of, and for, the preceding fiscal year, and notes thereto, all prepared
in accordance with Regulation S-X and accompanied by an opinion of independent
certified public accountants of recognized international standing (which opinion
shall not be qualified as to scope or contain any going concern qualification,
paragraph of emphasis or explanatory statement), stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of the Designated Company as of
the dates and for the periods specified in accordance with US GAAP, (ii) a
narrative report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Designated Company for such fiscal year, as compared to
amounts for the previous fiscal year (it being understood that the information
required by clauses (i) and (ii) of this Section 5.01(a) may be furnished in the
form of a Form 10-K (so long as the financial statements, narrative report and
management’s discussion therein comply with the requirements set forth above))
and (iii) consolidating balance sheets, statements of income and cash flows of
the Designated Company and its Restricted Subsidiaries separating out the
results by region;


148


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(b) Quarterly Reports. As soon as available and in any event within the earlier
of (i) forty-five (45) days and (ii) such shorter period as may be required by
the Securities and Exchange Commission (including, if applicable, any extension
permitted under Rule 12b-25 of the Exchange Act), after the end of each of the
first three fiscal quarters of each fiscal year (i) the consolidated balance
sheet of the Designated Company as of the end of such fiscal quarter and related
consolidated statements of income and cash flows for such fiscal quarter and for
the then elapsed portion of the fiscal year, in comparative form with the
consolidated statements of income and cash flows for the comparable periods in
the previous fiscal year, and notes thereto, all prepared in accordance with
Regulation S-X under the Securities Act and accompanied by a certificate of a
Financial Officer stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of the Designated Company as of the date and for the periods
specified in accordance with US GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section, except as otherwise disclosed therein and subject to the absence of
footnote disclosures and to normal year-end audit adjustments, (ii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year (it
being understood that the information required by clauses (i) and (ii) of this
Section 5.01(b) may be furnished in the form of a Form 10-Q (so long as the
financial statements, management report and management’s discussion therein
comply with the requirements set forth above)) and (iii) consolidating balance
sheets, statements of income and cash flows of the Designated Company and its
Restricted Subsidiaries separating out the results by region;
(c) [Intentionally Omitted];
(d) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate of
the Designated Company (which delivery may, unless the Administrative Agent or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes) (A) certifying that no Default has occurred or, if such a Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (B) [intentionally omitted],
(C) showing a reconciliation of Consolidated EBITDA to the net income set forth
on the statement of income, such reconciliation to be on a quarterly basis, (D)
calculating in reasonable detail the Consolidated Interest Coverage Ratio and
the Senior Secured Net Leverage Ratio for the four fiscal quarter period ended
on the last day of the period covered by such financial statements, and
certifying as to the Designated Company’s compliance (or failure to comply) with
the Financial Performance Covenant for the four fiscal quarter period ended on
the last day of the period covered by such financial statements, and, if such
Compliance Certificate demonstrates an Event of Default of the Financial
Performance Covenant, any of the Specified Holders may deliver, together with
such Compliance Certificate, notice of their intent to cure (a “Notice of Intent
to Cure”) such Event of Default pursuant to, and to the extent permitted under,
Section 8.04; provided that the delivery of a Notice of Intent to Cure shall in
no way affect or alter the


149


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



occurrence, existence or continuation of any such Event of Default or the
rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document, and (E)(x) specifying all Investments made
during the prior fiscal quarter in reliance on Section 6.04(r) and specifying
which clause of Section 6.04(r) such Investment was made pursuant to and
calculating in reasonable detail the amount of the Cumulative Credit or Annual
Credit, as applicable, immediately prior to such election and the amount thereof
elected to be so applied, the Total Net Leverage Ratio and, in the case of
Investments made pursuant to Section 6.04(r)(iii), the amount of Liquidity, and
(y) specifying all Dividends made during the prior fiscal quarter in reliance on
Section 6.08(d) and specifying which clause of Section 6.08(d) such Dividend was
made pursuant to and calculating in reasonable detail the amount of the
Cumulative Credit or Annual Credit, as applicable, immediately prior to such
election and the amount thereof elected to be so applied, the Total Net Leverage
Ratio and, in the case of Dividends made pursuant to Section 6.08(d)(ii), the
amount of Liquidity, and (ii) to the extent any Unrestricted Subsidiaries are in
existence during the period covered by such financial statements, consolidating
balance sheets, statements of income and cash flows separating out the results
of the Designated Company and its Restricted Subsidiaries, on the one hand, and
the Unrestricted Subsidiaries, on the other;
(e) Officer’s Certificate Regarding Organizational Chart. Concurrently with any
delivery of financial statements under Section 5.01(a), a certificate of a
Responsible Officer of the Designated Company (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) attaching an accurate
organizational chart (or confirming that there has been no change in
organizational structure);
(f) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Loan Party with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, with any
national U.S. or non-U.S. securities regulatory authority or securities exchange
or with the National Association of Securities Dealers, Inc., or distributed to
holders of its publicly held Indebtedness or securities pursuant to the terms of
the documentation governing such Indebtedness or securities (or any trustee,
agent or other representative therefor), as the case may be; provided that
documents required to be delivered pursuant to this clause (f) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Designated Company posts such documents, or provides a
link thereto on the Designated Company’s website (or other location specified by
the Designated Company) on the Internet; or (ii) on which such documents are
posted on the Designated Company’s behalf on the Platform; provided that: (i)
upon written request by the Administrative Agent, the Designated Company shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Designated Company
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents;


150


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(g) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter”, exception report or other similar letter or
report received by any such person from its certified public accountants and the
management’s responses thereto;
(h) Projections. Within sixty (60) days of the end of each fiscal year
(beginning with the fiscal year ended March 31, 2019), a copy of the annual
projections for the Designated Company (including balance sheets, statements of
income and sources and uses of cash), for each quarter of the then-current
fiscal year prepared in detail on a consolidated basis, with appropriate
presentation and discussion of the principal assumptions upon which such
forecasts are based, accompanied by the statement of a Financial Officer of the
Designated Company to the effect that such assumptions are believed to be
reasonable;
(i) Labor Relations. Promptly after becoming aware of the same, written notice
of (a) any labor dispute to which any Loan Party or any of its Restricted
Subsidiaries is or is expected to become a party, including any strikes,
lockouts or other labor disputes relating to any of such person’s plants and
other facilities, which could reasonably be expected to result in a Material
Adverse Effect, (b) any Worker Adjustment and Retraining Notification Act or
related liability incurred with respect to the closing of any plant or other
facility of any such person and (c) any material liability under Requirements of
Law similar to the Worker Adjustment and Retraining Notification Act or
otherwise arising out of plant closings;
(j) Asset Sales. On or prior to an Asset Sale pursuant to Section 6.06(b) hereof
the Net Cash Proceeds of which (or the Dollar Equivalent thereof) are
anticipated to exceed $100,000,000, written notice (a) describing such Asset
Sale or the nature and material terms and conditions of such transaction and (b)
stating the estimated Net Cash Proceeds anticipated to be received by any Loan
Party or any of its Restricted Subsidiaries; and
(k) Other Information. Promptly, from time to time, such other information
regarding the operations, properties, business affairs and condition (financial
or otherwise) of any Company, or compliance with the terms of any Loan Document
as the Administrative Agent or any Lender (acting through the Administrative
Agent) may reasonably request, including, but not limited to, all documentation
and other information that may be required from time to time by the Lenders or
the Administrative Agent in order to enable compliance with applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and the information described in Section 11.13.
(l) Beneficial Ownership Information. Promptly following any request therefor,
provide information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Patriot Act and the Beneficial Ownership Regulation.
Section 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within ten (10)
Business Days after acquiring knowledge thereof, or, in the case of an Event of
Default under Section 8.01(a), on the Business Day that a Loan Party acquires
knowledge thereof):


151


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;
(b) the filing or commencement of, or any written notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against the
Designated Company or other Company that in the reasonable judgment of the
Designated Company could reasonably be expected to result in a Material Adverse
Effect if adversely determined or (ii) with respect to any Loan Document;
(c) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;
(d) the occurrence of a Casualty Event involving a Dollar Equivalent amount in
excess of $50,000,000; and
(e)  (i) the incurrence of any Lien (other than Permitted Liens) on the assets
of the Loan Parties or (ii) the occurrence of any other event which could
reasonably be expected to be material with regard to the assets of the Loan
Parties taken as a whole.
Section 5.03 Existence; Businesses and Properties.
(a) Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence, rights and franchises
necessary or desirable in the normal conduct of its business, except (i) other
than with respect to the Borrower’s legal existence, to the extent the failure
to do so would not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 6.05 or Section 6.06.
(b) Do or cause to be done all things reasonably necessary to obtain, maintain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, privileges, franchises, approvals, authorizations, and Intellectual
Property used or necessary to the conduct of its business, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; do or cause to be done all things reasonably necessary to
preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with each Loan Party
or any of its Restricted Subsidiaries, except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; comply with
all applicable Requirements of Law (in the case of the U.S. Hold Separate
Assets, as such Requirements of Law may be modified pursuant to the U.S. Hold
Separate Agreements) (including any and all zoning, building, Environmental Law,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Real Property), contractual obligations, and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and at all times maintain, preserve and protect all of its property and
keep such property in good repair, working order and condition (other than wear
and tear occurring in the ordinary course of business) and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto reasonably necessary in order that the
business carried


152


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



on in connection therewith may be properly conducted at all times, except in
each case where the failure to do so could not reasonably be expected to result
in a Material Adverse Effect. Maintain in effect and enforce policies and
procedures designed to ensure compliance by Holdings (and, on and after the
Specified AV Minerals Joinder Date, AV Minerals), the Designated Company, their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.
Section 5.04 Insurance.
(a) Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Real Property and other properties material to the
business of the Companies against such casualties and contingencies and of such
types and in such amounts with such deductibles as is customary in the case of
similar businesses operating in the same or similar locations, including
(i) physical hazard insurance on an “all risk” basis (subject to usual and
customary exclusions), (ii) commercial general liability against claims for
bodily injury, death or property damage covering any and all insurable claims,
(iii) explosion insurance in respect of any boilers, machinery or similar
apparatus constituting collateral granted in favor of the Secured Term Loan
Collateral Agent or the Revolving Credit Collateral Agent, (iv) business
interruption insurance, and (v) worker’s compensation insurance and such other
insurance as may be required by any Requirement of Law.
(b) Requirements of Insurance. Subject to Section 5.15, all such property and
liability insurance maintained by the Loan Parties shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty (30) days after receipt by the
Administrative Agent of written notice thereof, (ii) name the Administrative
Agent as mortgagee, lender’s loss payable or additional insured, as applicable
(in the case of property insurance) or additional insured on behalf of the
Credit Parties (in the case of liability insurance), as applicable, and (iii) if
reasonably requested by the Administrative Agent, include a breach of warranty
clause; provided that the foregoing clauses (i) through (iii) shall not apply to
Aleris and its subsidiaries until the date that is 30 days after the Aleris
Acquisition Closing Date (or such later date agreed by the Administrative
Agent). Notwithstanding the foregoing, the rights of the Administrative Agent
with respect thereto shall be subject in all respects to the rights of the
Secured Term Loan Collateral Agent and the Revolving Credit Collateral Agent
thereunder.
(c) [Intentionally omitted].
(d) Broker’s Report. As soon as practicable and in any event within ninety (90)
days after the end of each fiscal year, deliver to the Administrative Agent
(i) a report of a reputable insurance broker with respect to the insurance
maintained pursuant to clauses (i) through (iv) of Section 5.04(a) in form and
substance consistent with market practice (together with such additional reports
(provided such reports are readily ascertainable) as the Administrative Agent
may reasonably request), and (ii) such broker’s statement that all premiums then
due and payable


153


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



with respect to the coverage maintained pursuant to clauses (i) through (iv) of
Section 5.04(a) have been paid.
Section 5.05 Taxes.
(a) Payment of Taxes. Pay and discharge promptly when due all material Taxes and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
charge, levy or claim so long as (x) the validity or amount thereof shall be
contested in good faith by appropriate proceedings timely instituted and
diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with US GAAP (or other applicable accounting rules), and (y) such
contest operates to suspend collection of the contested obligation, Tax or
charge and enforcement of a Lien other than a Permitted Lien.
(b) Filing of Tax Returns. Timely file all material Tax Returns required by
applicable Requirements of Law to be filed by it.
(c) Borrower Status. The Borrower shall be a domestic corporation as defined in
Section 7701(a)(30)(C) of the Code (or is a limited liability company that is
disregarded as an entity separate from its owner for United States federal
income tax purposes and is wholly owned by a domestic corporation).
(d) Indemnified Taxes. To the extent any payment by or on account of any
obligation of any Loan Party hereunder, or under any other Loan Document, in
respect of the Loans becomes subject to any withholding Taxes other than U.S.
federal withholding Taxes as a result of any action by the Borrower during the
Escrow Period or after the Closing Date that shall cause the Borrower under the
Tax laws of any jurisdiction other than the United States (or any state of the
United States or the District of Columbia or political subdivision thereof) to
be a resident of or to have an establishment, office, fixed base or branch in
such jurisdiction, such non-U.S. federal withholding Taxes shall be Indemnified
Taxes and the Loan Parties shall indemnify each Lender for any such non-U.S.
federal withholding Taxes in accordance with Section 2.15, but only to the
extent that such non-U.S. federal withholding Taxes are not described in any of
clauses (a), (c) and (d) of the definition of Excluded Taxes.
Section 5.06 Employee Benefits.
(a) Comply with the applicable provisions of ERISA and the Code and any
Requirements of Law applicable to any Foreign Plan or Compensation Plan, except
where any non-compliance could not reasonably be expected to result in a
Material Adverse Effect.
(b) Furnish to the Administrative Agent (x) as soon as possible after, and in
any event within five (5) Business Days after any Responsible Officer of any
Company or any ERISA


154


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Affiliates of any Company knows that, any ERISA Event has occurred, a statement
of a Financial Officer of the Designated Company setting forth details as to
such ERISA Event and the action, if any, that the Companies propose to take with
respect thereto, and (y) upon request by the Administrative Agent, copies of
such other documents or governmental reports or filings relating to any Plan (or
Foreign Plan, or other employee benefit plan sponsored or contributed to by any
Company) as the Administrative Agent shall reasonably request.
(c) (i) Ensure that the Novelis U.K. Pension Plan is funded in accordance with
the agreed schedule of contributions dated May 16, 2007 and that no action or
omission is taken by any Company in relation to such a pension scheme which has
or is reasonably likely to have a Material Adverse Effect; (ii) except for any
existing defined benefit pension schemes as specified on Schedule 3.17 ensure
that no Company is or has been at any time an employer (for the purposes of
Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
defined in Sections 39 or 43 of the Pensions Act 2004) such an employer; (iii)
deliver to the Administrative Agent upon request as those reports are prepared
in order to comply with the then current statutory or auditing requirements (as
applicable either to the trustees of any relevant schemes), actuarial reports in
relation to all pension schemes mentioned in clause (i) above; (iv) promptly
notify the Administrative Agent of any material change in the agreed rate of
contributions to any pension schemes mentioned in clause (i) above; (v) promptly
notify the Administrative Agent of any investigation or proposed investigation
by the Pensions Regulator which may lead to the issue of a Financial Support
Direction or a Contribution Notice to any member of the Group; and (vi) promptly
notify the Administrative Agent if it receives a Financial Support Direction or
a Contribution Notice from the Pensions Regulator.
(d) Ensure that all Foreign Plans (except the Novelis U.K. Pension Plan) and
Compensation Plans that are required to be funded are funded and contributed to
in accordance with their terms to the extent of all Requirements of Law, except
where any non-compliance could not reasonably be expected to result in a
Material Adverse Effect.
Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings. Keep proper books of record and account in which full, true and
correct entries in conformity in all material respects with GAAP (or other
applicable accounting standards) and all Requirements of Law of all financial
transactions and the assets and business of each Company and its Restricted
Subsidiaries are made of all dealings and transactions in relation to its
business and activities, including, without limitation, proper records of
intercompany transactions, with full, true and correct entries reflecting all
payments received and paid (including, without limitation, funds received by or
for the account of any Loan Party from deposit accounts of the other Companies).
Each Company will permit any representatives designated by the Administrative
Agent (who may be accompanied by the Administrative Agent or any Lender) to
visit and inspect the financial records and the property of such Company on no
more than on two occasions per fiscal year so long as no Event of Default is
continuing (at reasonable intervals, during normal business hours and within
five Business Days after written notification of the same to the Designated
Company, except that, during the continuance of an Event of Default,


155


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



none of such restrictions shall be applicable) and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent (who may be accompanied by the Administrative Agent or
any Lender) to discuss the affairs, finances, accounts and condition of any
Company with the officers and employees thereof and advisors therefor (including
independent accountants).
Section 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12.
Section 5.09 Compliance with Environmental Laws; Environmental Reports.
(a) Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all Environmental Permits applicable to its
operations and Real Property; and conduct all Responses, including any emergency
Response, required by, and in accordance with, Environmental Laws, in each case,
to the extent that the failure to do so could reasonably be expected to have a
Material Adverse Effect; provided that no Company shall be required to undertake
any Response to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with US GAAP or
other applicable accounting standards.
(b) If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than thirty (30) days without the
Companies commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, provide to the
Lenders as soon as reasonably practicable after such request, at the expense of
the Borrower, an environmental assessment report and/or corrective plan, as
applicable, regarding the matters which are the subject of such Default,
including, where appropriate, soil and/or groundwater sampling, prepared by an
environmental consulting firm and, in form and substance, reasonably acceptable
to the Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or Response to address them
and any other corrective measures necessary to achieve compliance with
Environmental Laws or cure such Default.
Section 5.10 [INTENTIONALLY OMITTED].
Section 5.11 Additional Guarantors.
(a) [Intentionally omitted].
(b) With respect to any Person that becomes a Restricted Subsidiary or a
Specified Aleris Subsidiary after the Effective Date (other than (w) Aleris
Belgium, to the extent that Aleris Belgium is not a Specified Aleris Subsidiary,
(x) Aleris Italy, (y) an Excluded Guarantor Subsidiary and (z) a Securitization
Entity) or any Restricted Subsidiary that was an Excluded Guarantor Subsidiary
but, as of the end of the most recently ended fiscal quarter, has ceased to be


156


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



an Excluded Guarantor Subsidiary or is required to become a Loan Party by
operation of the provisions of Section 5.11(d), the definition of Permitted
Reorganization, the definition of Permitted Reorganization Actions, or the
definition of Permitted Aleris Foreign Subsidiary Transfer, promptly (and in any
event within (x) thirty (30) days after the end of the fiscal quarter in which
such Person becomes a Restricted Subsidiary or ceases to be an Excluded
Guarantor Subsidiary or is required to become a Loan Party by operation of the
provisions of Section 5.11(d); provided that the Administrative Agent may agree
to an extension of such time period or (y) immediately upon such Person becoming
a Specified Aleris Subsidiary or in connection with the applicable step(s) of
the Permitted Reorganization, the definition of Permitted Reorganization
Actions, or the definition of Permitted Aleris Foreign Subsidiary
Transfer) cause any such Restricted Subsidiary (other than a Specified Aleris
Subsidiary) that is a Wholly Owned Subsidiary or that is a German Borrower
Holding Company or an Aleris German Non-Wholly Owned Subsidiary (other than
(x) any Restricted Subsidiary prohibited from being a Guarantor under any
applicable Requirement of Law (except as otherwise agreed by any Governmental
Authority pursuant to a U.S. Hold Separate Agreement), including any Requirement
of Law relating to financial assistance, maintenance of capital or other
corporate benefit restrictions and (y) any Restricted Subsidiaries where
providing such guarantee would result in (1) materially adverse tax
consequences, as determined by the Administrative Agent in its reasonable
discretion (after consultation with its counsel) or (2) costs that are excessive
in relation to the benefits afforded thereby, as determined by the
Administrative Agent in its reasonable discretion) and any such Specified Aleris
Subsidiary, in each case to the extent not prohibited by applicable Requirements
of Law (except as otherwise agreed by any Governmental Authority pursuant to a
U.S. Hold Separate Agreement), to execute a Joinder Agreement or such comparable
documentation to become a Subsidiary Guarantor, including in the case of a
Foreign Subsidiary, if requested by the Administrative Agent, a guarantee (or
joinder thereto) governed by the laws of such Foreign Subsidiary’s jurisdiction
of organization (in such form as may be reasonably satisfactory to the
Administrative Agent). Notwithstanding the foregoing, this clause (b) shall not
apply to any Company listed on Schedule 5.11(b) to the extent any applicable
Requirement of Law (except as otherwise agreed by any Governmental Authority
pursuant to a U.S. Hold Separate Agreement) prohibits it from becoming a Loan
Party. Notwithstanding anything to the contrary in this Section 5.11(b), with
respect to each Foreign Subsidiary that becomes a party to this Agreement after
the Effective Date, the obligations of such Foreign Subsidiary under this
Agreement, any Guarantee, any Foreign Guarantee, any Joinder Agreement, or any
other Loan Document, may be limited (and such agreements may be amended,
restated, supplemented or otherwise modified to give effect to such limitations
without the consent of any Person other than the Administrative Agent and such
Foreign Subsidiary) in accordance with the Agreed Guarantee Principles on terms
reasonably satisfactory to the Administrative Agent and the Borrower. As of the
Effective Date, each Lender party hereto and each Lender that becomes a party to
this Agreement after the Effective Date, expressly consents to the terms set
forth in, and the rights of the Administrative Agent to consent to the terms of
the amendments, restatements, supplements and modifications described in, the
immediately preceding sentence.
(c) [Intentionally omitted].


157


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(d) If, at any time and from time to time after the Effective Date, Restricted
Subsidiaries that are not Loan Parties because they are Excluded Guarantor
Subsidiaries comprise in the aggregate more than 7.5% of the Consolidated Total
Assets of the Designated Company and its Subsidiaries as of the end of the most
recently ended fiscal quarter or more than 7.5% of Consolidated EBITDA of the
Designated Company and its Restricted Subsidiaries as of the end of the most
recently ended fiscal quarter, then the Loan Parties shall, not later than 45
days after the date by which financial statements for such fiscal quarter are
required to be delivered pursuant to this Agreement (or immediately in
connection with the applicable step(s) of the Permitted Reorganization, any
Permitted Reorganization Action, or any Permitted Aleris Foreign Subsidiary
Transfer), cause one or more of such Restricted Subsidiaries to become Loan
Parties (notwithstanding that such Restricted Subsidiaries are, individually,
Excluded Guarantor Subsidiaries) such that the foregoing condition ceases to be
true. The Designated Company may designate a Subsidiary Guarantor that was not a
Restricted Subsidiary of the Designated Company on the Effective Date as an
Excluded Guarantor Subsidiary subject to the terms of the definition thereof, in
which event the Guarantee by such Restricted Subsidiary shall be released in
accordance with Section 7.09.
Section 5.12 Further Assurances. Upon the exercise by the Administrative Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document that requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, executed and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may reasonably require in connection
therewith.
Section 5.13 Information Regarding Loan Parties. Not effect any change (i) in
any Loan Party’s legal name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to its
material property, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until it shall have given the
Administrative Agent not less than ten (10) Business Days’ prior written notice
(in the form of an Officers’ Certificate) of its intention to do so, or such
lesser notice period agreed to by the Administrative Agent, clearly describing
such change and providing such other information in connection therewith as the
Administrative Agent may reasonably request. Each Loan Party agrees to promptly
provide the Administrative Agent, upon request therefor, with certified
Organizational Documents reflecting any of the changes described in the
preceding sentence. For the purposes of the Regulation, (i) no U.K. Guarantor
shall change its centre of main interest (as that term is used in Article 3(1)
of the Regulation) from England and Wales, (ii) nor shall any Irish Guarantor
change its centre of main interest from Ireland or Germany, nor shall Irish
Guarantor have an “establishment” (as that term is used in Article 2(h) of the
Regulation) in any jurisdiction other than Ireland or Germany, (iii) nor shall
any Swiss Guarantor change its centre of main interest from Switzerland, nor
shall any Swiss Guarantor have an “establishment” in any other jurisdiction,
(iv) nor shall German


158


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Seller change its centre of main interest from Germany, (v) nor shall any Dutch
Guarantor change its centre of main interest from the Netherlands, nor shall any
Dutch Guarantor have an “establishment” in any other jurisdiction, (vi) nor
shall any French Guarantor change its centre of main interest from France, nor
shall any French Guarantor have an “establishment” in any other jurisdiction,
(vii) nor shall any Belgian Guarantor change its centre of main interest from
Belgium, nor shall any Belgian Guarantor have an “establishment” in any other
jurisdiction and (viii) other than as provided in paragraph (ii) above, no
Guarantor (to the extent such Guarantor is subject to the Regulation) shall have
a centre of main interest other than as situated in its jurisdiction of
incorporation.
Section 5.14 Affirmative Covenants with Respect to Leases. With respect to each
Lease to which a Loan Party is party as landlord or lessor, the respective Loan
Party shall perform all the obligations imposed upon the landlord under such
Lease and enforce all of the tenant’s obligations thereunder, except where the
failure to so perform or enforce could not reasonably be expected to result in a
Property Material Adverse Effect.
Section 5.15 Post-Closing Covenants; Covenants in Respect of Hedging Agreements
Following the Aleris Acquisition Closing Date.
(a) Execute and deliver the documents and complete the tasks and take the other
actions set forth on Schedule 5.15, in each case within the time limits
specified on such Schedule.
(b) Promptly following the Aleris Acquisition Closing Date, use reasonable
efforts to novate all transactions under the Specified Aleris Hedging
Agreements, such that, after giving effect to such novation, such transactions
shall be subject solely to the terms and conditions of Hedging Agreements (other
than Specified Aleris Hedging Agreements) with one or more Companies, the terms
of which shall not require a Lien on any assets of any Company to secure the
obligations thereunder (other than solely as a result of the designation of any
counterparty thereto as a “Secured Hedge Provider” in accordance with the terms
of, and as defined in, the Secured Term Loan Credit Agreement).
(c) No later than the date that is 30 days after the Aleris Acquisition Closing
Date, cease entering into any transactions under the Specified Aleris Hedging
Agreements.
(d) No later than the date that is 180 days after the Aleris Acquisition Closing
Date, cause all Specified Aleris Hedging Agreements to be terminated, and all
transactions thereunder to be terminated, novated or cancelled.
(e) Promptly upon the termination, novation or cancellation of each transaction
under any Specified Aleris Hedging Agreement, (i) cause all Liens on assets of
Aleris or any of its Subsidiaries securing the obligations thereunder to be
released (other than Liens arising solely as a result of the designation of any
counterparty thereto as a “Secured Hedge Provider” in accordance with the terms
of, and as defined in, the Secured Term Loan Credit Agreement), (ii) deliver to
the Administrative Agent all documents and filings required or reasonably
requested by the Administrative Agent to evidence the release of such Liens, and
(iii) cause any


159


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



collateral held by or on behalf of the counterparty to such transaction to
promptly be returned to the applicable Company and be pledged to the extent
required under the Secured Term Loan Credit Agreement and the Revolving Credit
Agreement (except, in the case of this clause (iii), to the extent that such
collateral is cash that is otherwise applied to settle or net out amounts owing
under such Hedging Agreement at the time of such termination, novation or
cancellation) (the requirements under this clause (e), collectively, the “Aleris
Hedging Collateral Requirements”).
Section 5.16 Designation of Subsidiaries. The Designated Company may at any time
after the Effective Date designate any Restricted Subsidiary of the Designated
Company as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Designated Company shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenant (it
being understood that, as a condition precedent to the effectiveness of any such
designation, the Designated Company shall deliver to the Administrative Agent a
certificate of a Responsible Officer setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) the Consolidated Interest
Coverage Ratio for the most recently ended four fiscal quarter period for which
financial statements have been delivered pursuant to Section 5.01(a) or (b)
shall be greater than 2.00 to 1.00 on a Pro Forma Basis (it being understood
that, as a condition precedent to the effectiveness of any such designation, the
Designated Company shall deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth in reasonable detail the calculations
demonstrating such Consolidated Interest Coverage Ratio), (iv) no Subsidiary may
be designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any of the
Senior Notes, the Revolving Credit Agreement, the Secured Term Loan Credit
Agreement, any Additional Senior Secured Indebtedness, any Junior Secured
Indebtedness or any other Indebtedness, as applicable, constituting Material
Indebtedness, (v) no Restricted Subsidiary may be designated an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary, (vi) if a
Restricted Subsidiary is being designated as an Unrestricted Subsidiary under
this Section 5.16, the sum of (A) the fair market value of assets of such
Subsidiary as of such date of designation (the “Designation Date”), plus (B) the
aggregate fair market value of assets of all Unrestricted Subsidiaries
designated as Unrestricted Subsidiaries pursuant to this Section 5.16 prior to
the Designation Date (in each case measured as of the date of each such
Unrestricted Subsidiary’s designation as an Unrestricted Subsidiary) shall not
exceed $500,000,000 in the aggregate as of such Designation Date pro forma for
such designation, (vii) no Restricted Subsidiary shall be a Subsidiary of an
Unrestricted Subsidiary and (viii) the Borrower (and each Person that directly
or indirectly owns any Equity Interests of the Borrower) may not be designated
as an Unrestricted Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary under this Section 5.16 after the Effective Date shall
constitute an Investment by the Designated Company or its applicable Restricted
Subsidiary therein at the date of designation in an amount equal to the fair
market value of the Designated Company’s or such Restricted Subsidiary’s (as
applicable) Investment therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the


160


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Designated Company or any of its Restricted Subsidiaries in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the lesser
of (x) the fair market value at the date of such designation of the Designated
Company’s or its Restricted Subsidiary’s (as applicable) Investment in such
Subsidiary and (y) the amount of Investments made by the Designated Company or
its Restricted Subsidiaries in such Unrestricted Subsidiary from and after the
date of such Subsidiary was designated as an Unrestricted Subsidiary.
ARTICLE VI


NEGATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that, from and
after the Effective Date, so long as this Agreement shall remain in effect and
until the Commitments have been terminated and the principal of and interest on
each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full, unless the Required Lenders (and such other
Lenders whose consent may be required under Section 11.02) shall otherwise
consent in writing, no Loan Party will, nor will they cause or permit any
Restricted Subsidiaries to:
Section 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except
(a) Indebtedness incurred under this Agreement and the other Loan Documents;
(b) (i) Indebtedness outstanding on the Effective Date and listed on
Schedule 6.01(b) and Permitted Refinancings thereof, (ii) Indebtedness of Loan
Parties under the Revolving Credit Loan Documents and Permitted Revolving Credit
Facility Refinancings thereof in an aggregate principal amount at any time
outstanding not to exceed the Maximum Revolving Credit Facility Amount, (iii)
the Secured Term Loans and all other Indebtedness of Loan Parties under the
Secured Term Loan Documents and Permitted Secured Term Loan Facility
Refinancings thereof and (iv) Secured Term Loan Incremental Equivalent
Indebtedness and Permitted Refinancings thereof;
(c) Indebtedness of any Company under Hedging Agreements (including Contingent
Obligations of any Company with respect to Hedging Agreements of any other
Company); provided that if such Hedging Obligations relate to interest rates,
(i) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (ii) the notional
principal amount of such Hedging Agreements at the time incurred does not exceed
the principal amount of the Indebtedness to which such Hedging Agreements
relate;
(d) Indebtedness permitted by Section 6.04(i) or (s), any other Indebtedness of
a Restricted Subsidiary permitted by Section 6.04, and any Indebtedness of
Holdings and Novelis Europe Holdings Limited (and, on and after the Specified AV
Minerals Joinder Date, AV Minerals) permitted by Section 6.15;


161


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(e) Indebtedness of any Securitization Entity under any Qualified Securitization
Transaction (i) that is without recourse to any Company (other than such
Securitization Entity) or any of their respective assets (other than pursuant to
Standard Securitization Undertakings) and (ii) that are negotiated in good faith
at arm’s length; provided that no Default shall be outstanding after giving
effect thereto, and (A) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Principal Jurisdiction, such
transaction is a Permitted German Alternative Financing, Permitted Customer
Account Financing or a Permitted Novelis Switzerland Financing, (B) with respect
to any such Indebtedness of a Securitization Entity that is organized in a
Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding principal
amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Principal Jurisdiction under all Qualified Securitization Transactions
under this Section 6.01(e), plus (x) the aggregate amount of Indebtedness
incurred by a Subsidiary that is organized in a Non-Principal Jurisdiction then
outstanding under Section 6.01(m), plus (y) the aggregate book value at the time
of determination of the then outstanding Receivables of a Company that is
organized in a Non-Principal Jurisdiction subject to a Permitted Factoring
Facility pursuant to Section 6.06(e) at such time, plus (z) the aggregate
consideration received by a Company that is organized in a Non-Principal
Jurisdiction for Asset Sales permitted under Section 6.06(r) (net of amounts
paid by such Company to repurchase the Inventory subject to such Asset Sales)
(but in each case excluding any Permitted German Alternative Financing, any
Permitted Novelis Switzerland Financing and any Permitted Customer Account
Financing), shall not exceed the greater of (x) 15% of Consolidated Net Tangible
Assets and (y) $750,000,000, and (C) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Non-Loan Party Jurisdiction, the
sum of (w) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under this Section 6.01(e), plus
(x) the aggregate amount of Indebtedness incurred by a Subsidiary that is
organized in a Non-Loan Party Jurisdiction then outstanding under Section
6.01(m), plus (y) the aggregate book value at the time of determination of the
then outstanding Receivables of a Company that is organized in a Non-Loan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland Financing and
any Permitted Customer Account Financing), shall not exceed the greater of
(x) 15% of Consolidated Net Tangible Assets and (y) $750,000,000;
(f) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and Permitted Refinancings thereof (other than refinancings funded
with intercompany advances); provided that at the time such obligations are
incurred, the outstanding amount of Indebtedness incurred under this clause (f)
shall not exceed the greater of (x) 10% of Consolidated Net Tangible Assets and
(y) $500,000,000;
(g) Sale and Leaseback Transactions permitted under Section 6.03;


162


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(h) Indebtedness in respect of bid, performance or surety bonds or obligations,
workers’ compensation claims, self-insurance obligations, financing of insurance
premiums, and bankers acceptances issued for the account of the Designated
Company or any Restricted Subsidiary, in each case, incurred in the ordinary
course of business (including guarantees or obligations of the Designated
Company or any Restricted Subsidiary with respect to letters of credit
supporting such bid, performance or surety bonds or obligations, workers’
compensation claims, self-insurance obligations and bankers acceptances) (in
each case other than Indebtedness for borrowed money);
(i) Contingent Obligations (i) of any Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Loan Party under this Section 6.01,
(ii) of any Loan Party in respect of Indebtedness of Restricted Subsidiaries
that are not Loan Parties or are Restricted Grantors in an aggregate amount not
exceeding the greater of (x) $100,000,000 and (y) 2.0% of Consolidated Total
Assets at any one time outstanding less all amounts paid with regard to
Contingent Obligations permitted pursuant to Section 6.04(a), and (iii) of any
Company that is not a Loan Party in respect of Indebtedness otherwise permitted
to be incurred by such Company under this Section 6.01;
(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
(5) Business Days of incurrence;
(k) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(l) unsecured Indebtedness and Junior Secured Indebtedness not otherwise
permitted under this Section 6.01; provided, that (i) such Indebtedness has a
final maturity date no earlier than 180 days after the Maturity Date, (ii) such
Indebtedness has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Term Loans with the Maturity Date,
(iii) no Default is then continuing or would result therefrom, (iv) such
Indebtedness is incurred by a Loan Party and the persons that are (or are
required to be) guarantors under such Indebtedness do not consist of any persons
other than those persons that are (or are required to be) Loan Parties under and
with respect to the Term Loans, (v) the terms of such Indebtedness do not
require any amortization, mandatory prepayment or redemption or repurchase at
the option of the holder thereof (other than customary offers to purchase upon a
change of control or asset sale) earlier than 180 days after the Maturity Date,
(vi) such Indebtedness has terms and conditions (excluding pricing, premiums and
subordination terms, and, in the case of Junior Secured Indebtedness, terms
related to collateral and perfection), when taken as a whole, are not materially
more restrictive or less favorable to the Companies and are not materially less
favorable to the Lenders, than the terms of the Loan Documents (except with
respect to terms and conditions that are applicable only after the then Maturity
Date), (vii) [intentionally omitted], (viii) [intentionally omitted], (ix)
[intentionally omitted], and (x) after giving effect to the incurrence of such
Indebtedness and to the consummation of any Permitted Acquisition or other
Investment or application of funds made with the proceeds of


163


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



such incurrence on a Pro Forma Basis, (A) the Consolidated Interest Coverage
Ratio at such date shall be greater than 2.0 to 1.0; and (B) with respect to any
such Junior Secured Indebtedness, the Secured Net Leverage Ratio, determined on
a Pro Forma Basis, shall be no greater than 5.00 to 1.00 (which shall be
evidenced by a certificate from the chief financial officer of the Designated
Company demonstrating such compliance calculation in reasonable detail);
provided, further that delivery to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness of an Officers’
Certificate of a Responsible Officer of the Designated Company (together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto) certifying that
the Designated Company has determined in good faith that such terms and
conditions satisfy the foregoing requirements shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent notifies the Designated Company within such five Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);
(m) Indebtedness consisting of working capital facilities, lines of credit or
cash management arrangements for Restricted Subsidiaries and Contingent
Obligations of Restricted Subsidiaries in respect thereof; provided that no
Default shall be outstanding, on a Pro Forma Basis, after giving effect thereto
and (A) with respect to any such Indebtedness of a Restricted Subsidiary that is
organized in a Principal Jurisdiction, such transaction is a Permitted German
Alternative Financing, (B) with respect to any such Indebtedness of a Company
that is organized in a Non-Principal Jurisdiction, the sum of (w) the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
that are organized in a Non-Principal Jurisdiction under all Qualified
Securitization Transactions under Section 6.01(e), plus (x) the aggregate amount
of Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction then outstanding under this Section 6.01(m), plus (y) the aggregate
book value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Principal Jurisdiction subject to a Permitted
Factoring Facility pursuant to Section 6.06(e) at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, any Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000, (C) with respect to any
such Indebtedness of a Company that is organized in a Non-Loan Party
Jurisdiction, the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a Non-Loan
Party Jurisdiction under all Qualified Securitization Transactions under Section
6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a Subsidiary
that is organized in a Non-Loan Party Jurisdiction then outstanding under this
Section 6.01(m), plus (y) the aggregate book value at the time of determination
of the then outstanding Receivables of a Company that is organized in a Non-Loan
Party Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German


164


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Alternative Financing, any Permitted Novelis Switzerland Financing and any
Permitted Customer Account Financing), shall not exceed the greater of (x) 15%
of Consolidated Net Tangible Assets and (y) $750,000,000, and (D) with respect
to such Indebtedness (x) of a Restricted Subsidiary organized under the laws of
Germany, Contingent Obligations with respect thereto shall be limited to other
Restricted Subsidiaries organized under the laws of Germany, Switzerland (if
such Indebtedness is incurred together with a Permitted Novelis Switzerland
Financing) or any Non-Principal Jurisdiction, (y) of a Restricted Subsidiary
organized in a Non-Principal Jurisdiction, Contingent Obligations with respect
thereto shall be limited to other Restricted Subsidiaries organized in a
Non-Principal Jurisdiction and (z) of a Restricted Subsidiary organized in a
Non-Loan Party Jurisdiction, Contingent Obligations with respect thereto shall
be limited to other Restricted Subsidiaries organized in a Non-Loan Party
Jurisdiction;
(n) Indebtedness in respect of indemnification obligations or obligations in
respect of purchase price adjustments or similar obligations incurred or assumed
by the Loan Parties and their Subsidiaries in connection with (i) an Asset Sale
or sale of Equity Interests otherwise permitted under this Agreement and (ii)
Permitted Acquisitions or other Investments permitted under this Section 6.04;
(o) unsecured guaranties in the ordinary course of business of any person of the
obligations of suppliers, customers, lessors or licensees;
(p) Indebtedness of NKL arising under letters of credit issued in the ordinary
course of business;
(q) (i) Indebtedness of any person existing at the time such person is acquired
in connection with a Permitted Acquisition or any other Investment permitted
under Section 6.04; provided that such Indebtedness is not incurred in
connection with or in contemplation of such Permitted Acquisition or other
Investment and is not secured by Accounts or Inventory of any Company organized
in a Principal Jurisdiction or the proceeds thereof, and at the time of such
Permitted Acquisition or other Investment, no Event of Default shall have
occurred and be continuing, and (ii) Permitted Refinancings of such
Indebtedness, in an aggregate amount, for all such Indebtedness permitted under
this clause (q), not to exceed at any time outstanding an amount equal to the
sum of (x) the greater of (1) $200,000,000 and (2) 4% of Consolidated Net
Tangible Assets and (y) an additional unlimited amount so long as, on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness, the
Consolidated Interest Coverage Ratio shall be greater than 2.0 to 1.0;
(r) Indebtedness in respect of treasury, depositary and cash management services
or automated clearinghouse transfer of funds (including the Cash Pooling
Arrangements and other pooled account arrangements and netting arrangements and
commercial credit card and merchant card services and other bank products or
services) in the ordinary course of business, in each case, arising under the
terms of customary agreements with any bank;
(s) Permitted Holdings Indebtedness;


165


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(t) Indebtedness constituting the Senior Notes in an aggregate principal amount
not to exceed $3,100,000,000, and Permitted Refinancings thereof (including
successive Permitted Refinancings of Indebtedness incurred as a Permitted
Refinancing under this clause (t));
(u) Indebtedness of any Loan Party under one or more series of senior secured
notes under one or more indentures, provided that (i) such Indebtedness has a
final maturity date that is no earlier than the Maturity Date, (ii) such
Indebtedness has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Term Loans with the Maturity Date,
(iii) no Default is then continuing or would result therefrom, (iv) such
Indebtedness is incurred by a Loan Party and the persons that are (or are
required to be) guarantors under such Indebtedness do not consist of any persons
other than those persons that are (or are required to be) Loan Parties under or
in respect to the Term Loans, (v) the terms of such Indebtedness do not require
any amortization, mandatory prepayment or redemption or repurchase at the option
of the holders thereof (other than customary asset sale or change of control
provisions, which asset sale provisions may require the application of proceeds
of asset sales and casualty events co-extensive with those applicable to the
Secured Term Loans and Revolving Credit Loans as set forth in Section 2.10(c) to
make mandatory prepayments or prepayment offers out of such proceeds) earlier
than the Maturity Date, (vi) such Indebtedness has terms and conditions
(excluding pricing and premiums and terms related to collateral and perfection),
when taken as a whole, that are not materially more restrictive or less
favorable to the Companies and the Lenders than the terms of the Loan Documents
(except with respect to terms and conditions that are applicable only after the
then Maturity Date), (vii) [intentionally omitted], (viii) [intentionally
omitted], (ix) [intentionally omitted], and (x) after giving effect to the
incurrence of such Indebtedness and to the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such incurrence on a Pro Forma Basis, the Senior Secured Net Leverage Ratio
at such date shall be not greater than 3.0 to 1.0 (provided that in calculating
the Senior Secured Net Leverage Ratio, the proceeds of the incurrence of such
Indebtedness shall be excluded from Unrestricted Cash); provided, further that
delivery to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness of an Officers’ Certificate of a Responsible
Officer of the Designated Company (together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto) certifying that the Designated Company
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Designated Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees);
(v) Permitted Unsecured Refinancing Debt and any Permitted Refinancing thereof
(including successive Permitted Refinancings of Indebtedness incurred as a
Permitted Refinancing under this clause (v));
(w) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancings thereof (including successive
Permitted Refinancings of Indebtedness incurred as a Permitted Refinancing under
this clause (w));


166


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(x) obligations of the Designated Company or any of its Restricted Subsidiaries
to reimburse or refund deposits posted by customers pursuant to forward sale
agreements entered into by the Designated Company or such Restricted Subsidiary
in the ordinary course of business;
(y) unsecured Indebtedness not otherwise permitted under this Section 6.01 in an
aggregate principal amount not to exceed the greater of (x) $500,000,000 and (y)
10% of Consolidated Net Tangible Assets at any time outstanding;
(z) (i) unsecured Indebtedness in respect of obligations of the Designated
Company or any Restricted Subsidiary to pay the deferred purchase price of goods
or services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money or any Hedging
Agreements and (ii) unsecured indebtedness in respect of intercompany
obligations of the Designated Company or any Restricted Subsidiary in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money;
(aa) Indebtedness representing deferred compensation or similar arrangements to
employees, consultants or independent contractors of the Designated Company (or
its direct or indirect parent) and its Restricted Subsidiaries incurred in the
ordinary course of business or otherwise incurred in connection with the
Transactions or any Permitted Acquisition or other Investment permitted under
Section 6.04;
(bb) Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of capital stock of the
Designated Company or any of its direct or indirect parent companies permitted
by Section 6.08(j);
(cc) Indebtedness pursuant to industrial revenue bond, direct government loan or
similar programs in an aggregate principal amount not to exceed the greater of
(x) $150,000,000 and (y) 3% of Consolidated Net Tangible Assets at any time
outstanding;
(dd) Indebtedness of Loan Parties under any Third Lien Credit Agreement and any
Permitted Refinancing thereof (including successive Permitted Refinancings of
Indebtedness incurred as a Permitted Refinancing under this clause (dd));
(ee) [intentionally omitted]; and
(ff) Surviving Aleris Debt and Indebtedness of one or more Companies organized
under the laws or the People’s Republic of China and, in each case, Permitted
Refinancings thereof; provided that (i) the obligations in respect of the
foregoing shall not be secured by any assets of, and shall not be guaranteed by,
any Person, other than the assets of, and guarantees by, one or more Companies
organized under the laws of the People’s Republic of China that is not a


167


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Loan Party, and (ii) the aggregate principal amount of Indebtedness and undrawn
commitments thereunder shall not exceed $300,000,000 at any time outstanding.
Notwithstanding anything to the contrary contained in this Section 6.01, accrual
of interest, accretion or amortization of original issue discount and the
payment of interest in the form of additional Indebtedness will be deemed not to
be an incurrence of Indebtedness for purposes of this covenant (but shall, for
the avoidance of doubt, be deemed to be Indebtedness for the purposes of
calculating any financial ratio, including the Consolidated Interest Coverage
Ratio, the Total Net Leverage Ratio, the Secured Net Leverage Ratio or the
Senior Secured Net Leverage Ratio, whether calculated under this Section 6.01 or
elsewhere in this Agreement).
Section 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
(a) (i) inchoate Liens for Taxes not yet due and payable or delinquent and (ii)
Liens for Taxes which are due and payable and are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided on the books of the appropriate Company in accordance with US
GAAP;
(b) Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
and (ii) which, if they secure obligations that are then due and unpaid for more
than 30 days, are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided on the
books of the appropriate Company in accordance with US GAAP;
(c) any Lien in existence on the Effective Date and set forth on
Schedule 6.02(c) that does not attach to the Accounts and Inventory of the
Borrower and any Lien granted as a replacement, renewal or substitution
therefor; provided that any such replacement, renewal or substitute Lien (i)
does not secure an aggregate amount of Indebtedness, if any, greater than that
secured on the Effective Date (including undrawn commitments thereunder in
effect on the Effective Date, accrued and unpaid interest thereon and fees and
premiums payable in connection with a Permitted Refinancing of the Indebtedness
secured by such Lien) and (ii) does not encumber any property other than the
property subject thereto on the Effective Date (any such Lien, an “Existing
Lien”);
(d) easements, rights-of-way, restrictions (including zoning restrictions),
reservations (including pursuant to any original grant of any Real Property from
the applicable Governmental Authority), covenants, licenses, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies or irregularities on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness for


168


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



borrowed money or (ii) individually or in the aggregate materially interfering
with the ordinary conduct of the business of the Companies at such Real
Property;
(e) Liens arising out of judgments, attachments or awards not resulting in an
Event of Default that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided on the books of the appropriate Company in accordance with US GAAP;
(f) Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been established on the books of the appropriate Company in accordance with
US GAAP, and (ii) to the extent such Liens are not imposed by Requirements of
Law, such Liens shall in no event encumber any property other than cash and Cash
Equivalents and, with respect to clause (y), property relating to the
performance of obligations secured by such bonds or instruments;
(g) (i) Leases, subleases or licenses of the properties of any Company granted
to other persons which do not, individually or in the aggregate, interfere in
any material respect with the ordinary conduct of the business of any Company
and (ii) interests or title of a lessor, sublessor, licensor or sublicensor or
Lien securing a lessor’s, sublessor’s, licensor’s or sublicensor’s interest in
any lease or license not prohibited by this Agreement;
(h) Liens arising out of conditional sale, hire purchase, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business;
(i) Liens securing Indebtedness incurred pursuant to Section 6.01(f) or
Section 6.01(g); provided that any such Liens attach only to the property being
financed pursuant to such Indebtedness and any proceeds of such property and do
not encumber any other property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secure Indebtedness owed to the same financing party or its Affiliates
that is permitted under Section 6.01(f), Section 6.01(g) or Section 6.01(cc));
(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to treasury,


169


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



depositary and cash management services or automated clearinghouse transfer of
funds (including pooled account arrangements and netting arrangements or claims
against any clearing agent or custodian with respect thereto); provided that,
unless such Liens are non-consensual and arise by operation of law, in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
other Indebtedness;
(k) Liens granted (i) pursuant to the Secured Term Loan Documents to secure the
“Secured Obligations” (as defined in the Secured Term Loan Credit Agreement) and
any Permitted Secured Term Loan Facility Refinancings thereof, (ii) pursuant to
the Revolving Credit Security Documents to secure the “Secured Obligations” (as
defined in the Revolving Credit Agreement) and any Permitted Revolving Credit
Facility Refinancings thereof, (iii) pursuant to the Third Lien Security
Documents to secure the “Secured Obligations” (as defined in the Third Lien
Credit Agreement) and any Permitted Refinancing thereof, (iv) Liens securing
Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, (v) Liens securing Additional Senior Secured Indebtedness, and
(vi) Liens securing Junior Secured Indebtedness;
(l) licenses of Intellectual Property granted by any Company in the ordinary
course of business or pursuant to the U.S. Hold Separate Order, a U.S. Hold
Separate Agreement or a Belgian Purchase Document and, in each case, not
interfering in any material respect with the ordinary conduct of business of the
Companies;
(m) the filing of UCC or PPSA financing statements (or the equivalent in other
jurisdictions) solely as a precautionary measure in connection with operating
leases or consignment of goods;
(n) (x) Liens on property of Excluded Subsidiaries securing Indebtedness of
Excluded Subsidiaries permitted by Section 6.01(m), (y) Liens on property of
Restricted Subsidiaries that are organized in a Principal Jurisdiction
consisting of Revolving Credit Priority Collateral and Hedging Agreements
related to the value of such Revolving Credit Priority Collateral securing
Indebtedness of such Restricted Subsidiaries permitted by Section 6.01(m) and
(z) Liens on property of NKL securing Indebtedness permitted by Section 6.01(p);
(o) Liens securing the refinancing of any Indebtedness secured by any Lien
permitted by clauses (c), (i), (k) or (r) of this Section 6.02 or this clause
(o) without any change in the assets subject to such Lien and to the extent such
refinanced Indebtedness is permitted by Section 6.01;
(p) to the extent constituting a Lien, the existence of an “equal and ratable”
clause in the Senior Note Documents (and any Permitted Refinancings thereof) and
other debt securities issued by a Loan Party that are permitted under Section
6.01 (but, in each case, not any security interests granted pursuant thereto);
(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;


170


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(r) Liens on assets acquired in a Permitted Acquisition or other Acquisitions
permitted under Section 6.04 or on property of a person existing at the time
such person is acquired or merged with or into or amalgamated or consolidated
with any Company to the extent permitted hereunder or such assets are acquired
(and not created in anticipation or contemplation thereof); provided that (i)
such Liens do not extend to property not subject to such Liens at the time of
acquisition (other than improvements thereon and proceeds thereof) and are no
more favorable to the lienholders than such existing Lien and (ii) (x) such
Liens secure obligations in respect of Indebtedness permitted under Section
6.01(ff), so long as such Liens do not extend to any assets of any Person other
than the assets of one or more Companies organized under the laws of the
People’s Republic of China that is not a Loan Party, or (y) the aggregate
principal amount of Indebtedness secured by such Liens does not exceed the
greater of (1) $200,000,000 and (2) 4% of Consolidated Net Tangible Assets at
any time outstanding;
(s) any encumbrance or restriction (including put and call agreements) solely in
respect of the Equity Interests of any Joint Venture or Joint Venture Subsidiary
that is not a Loan Party, contained in such Joint Venture’s or Joint Venture
Subsidiary’s Organizational Documents or the joint venture agreement or
stockholders agreement in respect of such Joint Venture or Joint Venture
Subsidiary;
(t)  (A) Liens granted in connection with Indebtedness permitted under
Section 6.01(e) that are limited in each case to the Securitization Assets
transferred or assigned pursuant to the related Qualified Securitization
Transaction and (B) Liens granted in connection with a Permitted Factoring
Facility pursuant to Section 6.06(e) that are limited in each case to
precautionary Liens on the Receivables sold, transferred or disposed of pursuant
to such transaction, and Liens on the other Factoring Assets with respect
thereto;
(u) Liens not otherwise permitted by this Section 6.02 securing liabilities not
in excess of the greater of (x) $100,000,000 and (y) 2% of Consolidated Net
Tangible Assets in the aggregate at any time outstanding;
(v) to the extent constituting Liens, rights under purchase and sale agreements
with respect to Equity Interests or other assets permitted to be sold in Asset
Sales permitted under Section 6.06;
(w) Liens securing obligations owing to the Loan Parties so long as such
obligations and Liens, where owing by or on assets of Loan Parties, are
subordinated to the Obligations in a manner satisfactory to the Administrative
Agent;
(x) Liens created, arising or securing obligations under the Receivables
Purchase Agreements;
(y) Liens on deposits provided by customers or suppliers in favor of such
customers or suppliers securing the obligations of the Designated Company or its
Restricted Subsidiaries to refund deposits posted by customers or suppliers
pursuant to forward sale agreements entered into by the Designated Company or
its Restricted Subsidiaries in the ordinary course of business;


171


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(z) Liens on cash advances in favor of the seller of any property to be acquired
in an Investment permitted pursuant to Section 6.04 to be applied against the
purchase price for such Investment;
(aa) the pledge of Qualified Capital Stock of any Unrestricted Subsidiary;
(bb) Liens in favor of any underwriter, depositary or stock exchange on the
Equity Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856
Canada Inc. and 8018227 Canada Inc. and any securities accounts in which such
Equity Interests are held in connection with any listing or offering of Equity
Interests in NKL, to the extent required by applicable Requirements of Law or
stock exchange requirements (and not securing Indebtedness);
(cc) (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks, (B) relating to pooled deposit
or sweep accounts of any Company to permit satisfaction of overdraft or similar
obligations and other cash management activities incurred in the ordinary course
of business of the Companies or (C) relating to purchase orders and other
similar agreements entered into with customers of the Companies in the ordinary
course of business, (ii) Liens of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection, (iii) Liens
encumbering reasonable customary initial deposits and, to the extent required by
applicable law, margin deposits, in each case attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iv) Liens in favor of banking institutions, securities intermediaries and
clearing agents (including the right of set-off) and which are within the
general parameters customary in the banking industry and not granted in
connection with the incurrence of Indebtedness;
(dd) (i) Cash collateral securing Indebtedness incurred pursuant to Section
6.01(h) and (ii) commencing on the Aleris Acquisition Closing Date and ending on
the date that is 180 days after such date, cash collateral securing obligations
under the Specified Aleris Hedging Agreements;
(ee) Liens securing Indebtedness incurred pursuant to Section 6.01(cc); provided
that any such Liens attach only to the property being financed pursuant to such
Indebtedness and any proceeds of such property and do not encumber any other
property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secure Indebtedness owed to the same financing party or its Affiliates
that is permitted under Section 6.01(f), Section 6.01(g), or Section 6.01(cc));
and
(ff) solely to the extent that the Designated Belgian Escrow Funds are required
to be deposited in the Designated Belgian Escrow Account pursuant to the Belgian
Purchase Documents, Liens on the Designated Belgian Escrow Account and the
Designated Belgian Escrow Funds pursuant to the Designated Belgian Escrow
Agreement.
Section 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such


172


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



property or other property which it intends to use for substantially the same
purpose or purposes as the property being sold or transferred (a “Sale and
Leaseback Transaction”) unless (i) the sale of such property is permitted by
Section 6.06, (ii) any Liens arising in connection with its use of such property
are permitted by Section 6.02 and (iii) after giving effect to such Sale and
Leaseback Transaction, the aggregate fair market value of all properties covered
by Sale and Leaseback Transactions entered into would not exceed (A) in the case
of a Sale and Leaseback Transaction constituting Indebtedness incurred pursuant
to Section 6.01(cc), the greater of (x) $150,000,000 and (y) 3% of Consolidated
Net Tangible Assets at any time and (B) in the case of all other Sale and
Leaseback Transactions, the greater of (x) $250,000,000 and (y) 5% of
Consolidated Net Tangible Assets.
Section 6.04 Investments, Loan and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other obligations or
securities of, or any other ownership interest in, or make any capital
contribution to, any other person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the
property and assets or business of any other person or assets constituting a
business unit, line of business or division of any other person, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”; it being understood
that (x) the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment and when determining the amount of an Investment that remains
outstanding, the last paragraph of this Section 6.04 shall apply, (y) in the
event a Restricted Subsidiary ceases to be a Restricted Subsidiary as a result
of being designated an Unrestricted Subsidiary, the Designated Company will be
deemed to have made an Investment in such Unrestricted Subsidiary as of the date
of such designation, as provided in Section 5.16 and (z) in the event a
Restricted Subsidiary ceases to be a Restricted Subsidiary as a result of an
Asset Sale or similar transaction, and the Designated Company and its Restricted
Subsidiaries continue to own Equity Interests in such Restricted Subsidiary, the
Designated Company will be deemed, at the time of such transaction and after
giving effect thereto, to have made an Investment in such Person equal to the
fair market value of the Designated Company’s and its Restricted Subsidiaries’
Investments in such Person at such time), except that the following shall be
permitted:
(a) Investments consisting of unsecured guaranties by Loan Parties of, or other
unsecured Contingent Obligations with respect to, operating payments not
constituting Indebtedness for borrowed money incurred by Restricted Subsidiaries
that are not Loan Parties or that are Restricted Grantors, in the ordinary
course of business, that, to the extent paid by such Loan Party, shall not
exceed an aggregate amount equal to the greater of (x) $100,000,000 and (y) 2%
of Consolidated Net Tangible Assets less the amount of Contingent Obligations by
Loan Parties in respect of Companies that are not Loan Parties or that are
Restricted Grantors permitted pursuant to Section 6.01(i)(ii);
(b) Investments outstanding on the Effective Date and identified on
Schedule 6.04(b);


173


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(c) the Companies may (i) acquire and hold accounts receivable owing to any of
them if created or acquired in the ordinary course of business or in connection
with a Permitted Acquisition or other Acquisition permitted under Section 6.04,
(ii) invest in, acquire and hold cash and Cash Equivalents, (iii) endorse
negotiable instruments held for collection in the ordinary course of business or
(iv) make lease, utility and other similar deposits in the ordinary course of
business;
(d) Investments of Securitization Assets in Securitization Entities in
connection with Qualified Securitization Transactions permitted by Section
6.01(e);
(e) the Loan Parties and their Restricted Subsidiaries may make loans and
advances (including payroll, travel and entertainment related advances) in the
ordinary course of business to their respective employees (other than any loans
or advances to any director or executive officer (or equivalent thereof) that
would be in violation of Section 402 of the Sarbanes-Oxley Act) so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed (when aggregated with loans and advances outstanding pursuant to clause
(h) below) $15,000,000;
(f) any Company may enter into Hedging Agreements (including Contingent
Obligations of any Company with respect to Hedging Obligations of any other
Company) to the extent permitted by Section 6.01(c);
(g) Investments made by any Company as a result of consideration received in
connection with an Asset Sale made in compliance with Section 6.06; provided,
that if such Investment or Asset Sale involves a Transferred Aleris Foreign
Subsidiary, such transaction shall comply with the requirements set forth in the
definition of Permitted Aleris Foreign Subsidiary Transfer;
(h) loans and advances to directors, employees and officers of the Loan Parties
and their Restricted Subsidiaries for bona fide business purposes, in aggregate
amount not to exceed (when aggregated with loans and advances outstanding
pursuant to clause (e) above) $15,000,000 at any time outstanding; provided that
no loans in violation of Section 402 of the Sarbanes-Oxley Act shall be
permitted hereunder;
(i) Investments (i) by any Company in any other Company outstanding on the
Effective Date, (ii) by any Company in any Unrestricted Grantor, (iii) by any
Restricted Grantor in any other Restricted Grantor, (iv) by an Unrestricted
Grantor in any Restricted Grantor so long as, on a Pro Forma Basis after giving
effect to and at the time of such Investment, the Consolidated Interest Coverage
Ratio shall be greater than 2.0 to 1.0, (v) by any Loan Party in any Company
that is not a Loan Party in an aggregate amount not to exceed the greater of
(x) 15% of Consolidated Net Tangible Assets and (y) $750,000,000, and (vi) by
any Company that is not a Loan Party in any other Company; provided that any
such Investment in the form of a loan or advance to any Loan Party shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;


174


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(j) Investments in securities or other obligations received upon foreclosure or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of trade creditors or customers or in
connection with the settlement of delinquent accounts in the ordinary course of
business, and Investments received in good faith in settlement of disputes or
litigation;
(k) Investments in Joint Ventures in which the Loan Parties hold at least 50% of
the outstanding Equity Interests or Joint Venture Subsidiaries made with the Net
Cash Proceeds of (x) arm’s length sales or dispositions for cash of Equity
Interests in a Joint Venture Subsidiary for fair market value or (y) the
issuance of Equity Interests in a Joint Venture Subsidiary, in each case as
permitted by Section 6.06 hereof;
(l) Investments in Norf GmbH in an aggregate amount not to exceed €100,000,000
at any time outstanding;
(m) Permitted Acquisitions;
(n) Investments consisting of Standard Factoring Undertakings in respect of
Permitted Factoring Facilities pursuant to Section 6.06(e);
(o) Mergers, amalgamations and consolidations in compliance with Section 6.05;
(p) Investments in respect of Cash Pooling Arrangements, subject to the
limitations set forth in Section 6.07;
(q) Investments consisting of guarantees of Indebtedness referred to in clauses
(i) (to the extent such guarantee is in effect on the Effective Date or
permitted as part of a Permitted Refinancing) and (ii) of Section 6.01(b) and
Contingent Obligations permitted by Section 6.01(c) or (i);
(r) other Investments in an aggregate amount not to exceed:
(i) so long as the Senior Secured Net Leverage Ratio as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investments and any related Indebtedness, would not exceed
3.50 to 1.00, (x) prior to the consummation of the Aleris Acquisition,
$75,000,000 during any fiscal year of the Designated Company or (y) upon and
after the consummation of the Aleris Acquisition, $125,000,000 during any fiscal
year of the Designated Company;
(ii) so long as (A) the Consolidated Interest Coverage Ratio as of the last day
of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Investment and any related Indebtedness, would
exceed 2.0 to 1.0 and (B) the


175


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Senior Secured Net Leverage Ratio as of the last day of the four consecutive
fiscal quarter period of the Designated Company then last ended for which
financial statements have been (and are required to have been) delivered under
Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to
such Investment and any related Indebtedness, would not exceed 3.50 to 1.00, the
then available Cumulative Credit;
(iii)  so long as (A) the Total Net Leverage Ratio as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would not exceed
4.0 to 1.0, (B) Liquidity after giving effect to such Investment shall be
greater than or equal to $750,000,000 and (C) the Senior Secured Net Leverage
Ratio as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Investment and any related
Indebtedness, would not exceed 3.50 to 1.00, the then available Annual Credit;
(iv) so long as (A) the Total Net Leverage Ratio as of the last day of the four
consecutive fiscal quarter period of the Designated Company then last ended for
which financial statements have been (and are required to have been) delivered
under Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving
effect to such Investment and any related Indebtedness, would not exceed 3.5 to
1.0 and (B) the Senior Secured Net Leverage Ratio as of the last day of the four
consecutive fiscal quarter period of the Designated Company then last ended for
which financial statements have been (and are required to have been) delivered
under Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving
effect to such Investment and any related Indebtedness, would not exceed 3.50 to
1.00, such additional amounts as the Designated Company may determine (the
cumulative amount of Investments made after the Effective Date under this clause
(iv) at any time that the Total Net Leverage Ratio as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would exceed 2.0
to 1.0, referred to as the “Investment Recapture Amount”); and
(v) so long as the Senior Secured Net Leverage Ratio as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would not exceed
3.50 to 1.00, (i) (A) prior to the consummation of the Aleris Acquisition,
$75,000,000 over the term of this Agreement or (B) upon and after the
consummation of the Aleris Acquisition, $125,000,000 over the term of this
Agreement minus (ii) the aggregate amount of Dividends made pursuant to Section
6.08(g);


176


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(s) Investments consisting of unsecured guaranties permitted pursuant to
Section 6.01(o);
(t) Investments by any Company in any other Company; provided that such
Investment is part of a Series of Cash Neutral Transactions and no Default has
occurred and is continuing;
(u) Investments consisting of (i) unsecured guaranties by Novelis Inc. of NKL’s
indemnification obligations owing to (x) the Ulsan JV Subsidiary attributable to
employment-related claims or claims of former employees of NKL, and (y) the
Ulsan Joint Venture Partner for losses of the Ulsan Joint Venture Partner
arising from NKL’s breach of representations, warranties and covenants
applicable to NKL under the Ulsan Sale Agreement; provided that Novelis Inc.’s
maximum aggregate liability under the guaranties described in this clause (i)
shall not exceed $157,500,000, and (ii) an unsecured guaranty by Novelis Inc. of
NKL’s indemnification obligations owing to the Ulsan JV Subsidiary for losses of
the Ulsan JV Subsidiary arising from environmental liabilities that relate to
actions occurring prior to the closing of the Ulsan Share Sale; provided that
Novelis Inc.’s maximum aggregate liability under the guaranty described in this
clause (ii) shall not exceed $157,500,000;
(v) Investments in Ulsan JV Subsidiary in an aggregate amount not to exceed
₩125,000,000,000 at any time outstanding;
(w) Investments by any Loan Party in any Company organized under the laws of the
People’s Republic of China that is not a Loan Party in an aggregate amount not
to exceed $290,000,000;
(x) to the extent constituting an Investment, (i) the Permitted Reorganization;
provided that the terms and conditions set forth in the definition of Permitted
Reorganization and, to the extent applicable, the definition of Permitted
Reorganization Actions shall have been satisfied; provided, further, that all
such Investments involving a loan or advance, or otherwise in the form of an
Intercompany Note, shall be documented as an Intercompany Note and shall be
subordinated to the Obligations (to the extent evidencing a payment obligation
of a Loan Party) on terms reasonably satisfactory to the Administrative Agent,
and (ii) the Permitted Aleris Foreign Subsidiary Transfers;
(y) Permitted Fiscal Unity Liability;
(z) solely to the extent that the Designated Belgian Escrow Funds are required
to be deposited in the Designated Belgian Escrow Account pursuant to the Belgian
Purchase Documents, Investments of the Designated Belgian Escrow Funds pursuant
to the Designated Belgian Escrow Agreement;
(aa) Investments in the form of licenses of Intellectual Property by Aleris
Belgium and/or Aleris Italy, as licensee, from one or more Companies, as
licensors; provided that any such license shall cover only Intellectual Property
that is required to be licensed by Aleris Belgium and/or Aleris Italy, as
licensee, under the Belgian Purchase Documents or as is


177


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



otherwise required for Aleris Belgium and/or Aleris Italy to operate the Belgian
Hold Separate Business in accordance with the Belgian Purchase Documents
(including to the extent that the European Commission or any trustee appointed
on its behalf determines that such license is necessary to operate such
business); and
(bb) Investments in the form of licenses of Intellectual Property in favor of
the Persons operating the U.S. Hold Separate Assets, from one or more Companies,
as licensors; provided that any such license shall cover only Intellectual
Property that is required to be licensed by such Persons under the U.S. Hold
Separate Order or a U.S. Hold Separate Agreement, or as is otherwise required
for such Persons to operate the U.S. Hold Separate Business in accordance with
the U.S. Hold Separate Order or the U.S. Hold Separate Agreements;
provided that (x) any such Investment in the form of a loan or advance to any
Loan Party shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent and, in the case of a loan or advance
by a Loan Party, evidenced by an Intercompany Note and (y) with respect to any
Investment in an aggregate amount in excess of $50,000,000, on or prior to the
date of any Investment pursuant to Section 6.04(r)(ii), (iii) or (iv), the
Designated Company shall deliver to the Administrative Agent an Officer’s
Certificate specifying which clause of Section 6.04(r) such Investment is being
made pursuant to and calculating in reasonable detail the amount of the
Cumulative Credit or Annual Credit, as applicable, immediately prior to such
election and the amount thereof elected to be so applied, the Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio and Consolidated Interest Coverage
Ratio referred to above and, in the case of Investments pursuant to clause (iii)
above, the amount of Liquidity referred to therein.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to any Company. The outstanding amount
of an Investment shall, in the case of a Contingent Obligation that has been
terminated, be reduced to the extent no payment is or was made with respect to
such Contingent Obligation upon or prior to the termination of such Contingent
Obligation; and the outstanding amount of other Investments shall be reduced by
the amount of cash or Cash Equivalents received with respect to such Investment
upon the sale or disposition thereof, or constituting a return of capital with
respect thereto or, repayment of the principal amount thereof, in the case of a
loan or advance.
Section 6.05 Mergers, Amalgamations and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, amalgamation or
consolidation (or agree to do any of the foregoing at any future time), except
that the following shall be permitted:
(a) Asset Sales in compliance with Section 6.06;
(b) Permitted Acquisitions in compliance with Section 6.04;
(c) (i) any Company may merge, amalgamate or consolidate with or into any
Unrestricted Grantor (provided that in the case of any merger, amalgamation or
consolidation involving (w) Designated Holdco, Designated Holdco is the
surviving or resulting person, (x) except as provided in the definition of
Permitted Holdings Amalgamation, the Parent, the Parent is the surviving or
resulting person, (y) the Borrower, the Borrower is the surviving or


178


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



resulting person (or, upon the consummation of the Aleris Acquisition on the
Closing Date in accordance with the terms of the Aleris Merger Agreement, and
upon the satisfaction or waiver of the terms and conditions set forth in Section
4.03 on the Closing Date, Aleris is the surviving or resulting person), and
(z) in any other case, an Unrestricted Grantor is the surviving or resulting
person), (ii) any Restricted Grantor may merge, amalgamate or consolidate with
or into any other Restricted Grantor (provided that (x) a Subsidiary Guarantor
is the surviving or resulting person), (iii) Novelis Aluminum Holding Company
and Novelis Deutschland GmbH may merge provided Novelis Deutschland GmbH is the
surviving or resulting person, and (iv) any Company that is not a Loan Party may
merge, amalgamate or consolidate with or into any Restricted Grantor (provided
that a Subsidiary Guarantor is the surviving or resulting person); provided
that, in the case of each of the foregoing clauses (i) through (iv), (1) the
surviving or resulting person is a Wholly Owned Subsidiary of Holdings (or, on
and after the Specified AV Minerals Joinder Date, subject to Section 6.15(a)(i),
AV Minerals); provided that following a Qualified Parent IPO, the surviving or
resulting person is the Parent or a Wholly Owned Subsidiary of the Parent, and
(2) no Default is then continuing or would result therefrom; provided that in
the case of any amalgamation or consolidation involving a Loan Party, at the
request of the Administrative Agent, such Loan Party and each other Loan Party
shall confirm its respective Obligations and Liens under the Loan Documents in a
manner reasonably satisfactory to the Administrative Agent;
(d) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party;
(e) AV Metals and the Parent may consummate the Permitted Holdings Amalgamation;
(f) any Restricted Subsidiary of the Designated Company (other than Parent, or
the Borrower) may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect; and
(g) any Unrestricted Grantor (other than Holdings, Designated Holdco, Parent, or
the Borrower (or, on and after the Specified AV Minerals Joinder Date, AV
Minerals)) may dissolve, liquidate or wind-up its affairs (collectively,
“Wind-Up”), so long as all of its assets are distributed or otherwise
transferred to any other Unrestricted Grantor and any Restricted Grantor may
Wind-Up so long as all of its assets are distributed or otherwise transferred to
a Restricted Grantor or an Unrestricted Grantor; provided that no Default is
then continuing or would result therefrom.
Section 6.06 Asset Sales. Effect any Asset Sale except that the following shall
be permitted:
(a) disposition of used, worn out, obsolete or surplus property by any Company
in the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of the Designated
Company, no longer economically practicable to maintain or useful in the conduct
of the business of the Companies taken as a whole;


179


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(b) so long as no Default is then continuing or would result therefrom, any
other Asset Sale (other than the Equity Interests of any German Borrower Holding
Company, Aleris German Non-Wholly Owned Subsidiary, or Wholly Owned Subsidiary,
in each case that is a Restricted Subsidiary, unless, after giving effect to any
such Asset Sale, such person either ceases to be a Restricted Subsidiary or, in
the case of an Excluded Guarantor Subsidiary, becomes a Joint Venture
Subsidiary) for fair market value, with at least 75% of the consideration
received for all such Asset Sales or related Asset Sales in which the
consideration received exceeds $50,000,000 payable in cash upon such sale
(provided, however, that for the purposes of this clause (b), the following
shall be deemed to be cash: (i) any liabilities (as shown on the Designated
Company’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Designated Company or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Asset Sale and for which Holdings, the Designated Company and all of its
Restricted Subsidiaries (and, on and after the Specified AV Minerals Joinder
Date, AV Minerals) shall have been validly released by all applicable creditors
in writing, (ii) any securities received by the Designated Company or the
applicable Restricted Subsidiary from such transferee that are converted by the
Designated Company or such Restricted Subsidiary into cash (to the extent of the
cash received) within 180 days following the closing of the applicable Asset
Sale, and (iii) aggregate non-cash consideration received by the Designated
Company or the applicable Restricted Subsidiary having an aggregate fair market
value (determined as of the closing of the applicable Asset Sale for which such
non-cash consideration is received) not to exceed $75,000,000 at any time (net
of any non-cash consideration converted into cash));
(c) leases, subleases or licenses of the properties of any Company in the
ordinary course of business and which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company;
(d) mergers and consolidations, and liquidations and dissolutions in compliance
with Section 6.05;
(e) sales, transfers and other dispositions of Receivables for the fair market
value thereof in connection with a Permitted Factoring Facility; provided that
no Default shall be outstanding after giving effect thereto and (A) with respect
to any such sale, transfer or disposition of Receivables incurred by a Company
that is organized in a Principal Jurisdiction, such transaction is a Permitted
German Alternative Financing, Permitted Customer Account Financing or Permitted
Novelis Switzerland Financing, (B) with respect to any such sale, transfer of
disposition of Receivables incurred by a Company that is organized in a
Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding principal
amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Principal Jurisdiction under all Qualified Securitization Transactions
under Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by
a Subsidiary that is organized in a Non-Principal Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Principal Jurisdiction subject to a Permitted Factoring Facility
pursuant to this Section 6.06(e) at such time, plus (z) the aggregate
consideration received by a Company that is organized in a Non-Principal
Jurisdiction


180


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



for Asset Sales permitted under Section 6.06(r) (net of amounts paid by such
Company to repurchase the Inventory subject to such Asset Sales) (but in each
case excluding any Permitted German Alternative Financing, Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000, and (C) with respect to any such sale, transfer or disposition of
Receivables incurred by a Company that is organized in a Non-Loan Party
Jurisdiction, the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a Non-Loan
Party Jurisdiction under all Qualified Securitization Transactions under Section
6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a Subsidiary
that is organized in a Non-Loan Party Jurisdiction then outstanding under
Section 6.01(m), plus (y) the aggregate book value at the time of determination
of the then outstanding Receivables of a Company that is organized in a Non-Loan
Party Jurisdiction subject to a Permitted Factoring Facility pursuant to this
Section 6.06(e) at such time, plus (z) the aggregate consideration received by a
Company that is organized in a Non-Loan Party Jurisdiction for Asset Sales
permitted under Section 6.06(r) (net of amounts paid by such Company to
repurchase the Inventory subject to such Asset Sales) (but in each case
excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000;
(f) the sale or disposition of cash and Cash Equivalents in connection with a
transaction otherwise permitted under the terms of this Agreement;
(g) assignments and licenses of Intellectual Property of any Loan Party and its
Subsidiaries in the ordinary course of business and which do not, individually
or in the aggregate, interfere in any material respect with the ordinary conduct
of the business of any Company;
(h) Asset Sales (i) by and among Unrestricted Grantors (other than Holdings and,
on and after the Specified AV Minerals Joinder Date, AV Minerals), (ii) by any
Restricted Grantor to any other Restricted Grantor, (iii) by any Restricted
Grantor to any Unrestricted Grantor so long as the consideration paid by the
Unrestricted Grantor in such Asset Sale does not exceed the fair market value of
the property transferred, (iv) by (x) any Unrestricted Grantor to any Restricted
Grantor for fair market value and (y) by any Loan Party to any Restricted
Subsidiary that is not a Loan Party for fair market value provided that the fair
market value of such Asset Sales under this clause (iv) does not exceed the
greater of (1) $200,000,000 and (2) 4% of Consolidated Net Tangible Assets in
the aggregate for all such Asset Sales since the Effective Date, (v) by any
Company that is not a Loan Party to any Loan Party so long as the consideration
paid by the Loan Party in such Asset Sale does not exceed the fair market value
of the property transferred, and (vi) by and among Companies that are not Loan
Parties; provided that no Default is then continuing or would result therefrom;
(i) the Companies may consummate Asset Swaps so long as (x) each such sale is in
an arm’s-length transaction and the applicable Company receives at least fair
market value consideration (as determined in good faith by such Company), and
(y) the aggregate fair market


181


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



value of all assets sold pursuant to this clause (i) shall not exceed the
greater of (1) 2% of Consolidated Net Tangible Assets and (2) $100,000,000 in
the aggregate since the Effective Date; provided that so long as the assets
acquired by any Company pursuant to the respective Asset Swap are located in the
same country as the assets sold by such Company, such aggregate cap will not
apply to such Asset Swap;
(j) sales, transfers and other dispositions of Receivables (whether now existing
or arising or acquired in the future) and Related Security to a Securitization
Entity in connection with a Qualified Securitization Transaction permitted under
Section 6.01(e) and all sales, transfers or other dispositions of Securitization
Assets by a Securitization Entity under, and pursuant to, a Qualified
Securitization Transaction permitted under Section 6.01(e);
(k) to the extent constituting an Asset Sale, the Permitted Holdings
Amalgamation;
(l) issuances of Equity Interests by Joint Venture Subsidiaries and Excluded
Guarantor Subsidiaries;
(m) Asset Sales among Companies of promissory notes or Equity Interests or
similar instruments issued by a Company; provided that such Asset Sales are part
of a Series of Cash Neutral Transactions and no Default has occurred and is
continuing;
(n) the sale of Receivables made pursuant to the Receivables Purchase Agreement;
(o) to the extent constituting an Asset Sale, Investments permitted by Section
6.04(i);
(p) issuances of Qualified Capital Stock (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
any Qualified Capital Stock (A) for stock splits, stock dividends and additional
issuances of Qualified Capital Stock which do not decrease the percentage
ownership of the Loan Parties in any class of the Equity Interests of such
issuing Company and (B) by Subsidiaries of the Designated Company formed after
the Effective Date to the Designated Company or the Subsidiary of the Designated
Company which is to own such Qualified Capital Stock;
(q) transfers of 100% of the Equity Interests of any Chinese Subsidiary or
Korean Subsidiary of the Designated Company to a wholly-owned U.S. Loan Party;
provided that no Default is then continuing or would result therefrom;
(r) sales, transfers and other dispositions of Inventory in order to finance
working capital; provided that no Default shall be outstanding after giving
effect thereto and (A) with respect to any such sale, transfer of disposition by
a Company that is organized in a Principal Jurisdiction, such transaction is a
Permitted German Alternative Financing, (B) with respect to any such sale,
transfer or disposition of Receivables incurred by a Company that is organized
in a Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding
principal amount of the Indebtedness of all Securitization Entities that are
organized in a Non-Principal Jurisdiction under all Qualified Securitization
Transactions under this Section 6.01(e), plus (x) the aggregate amount of
Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction


182


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



then outstanding under Section 6.01(m), plus (y) the aggregate book value at the
time of determination of the then outstanding Receivables of a Company that is
organized in a Non-Principal Jurisdiction subject to a Permitted Factoring
Facility pursuant to Section 6.06(e) at such time, plus (z) the aggregate
consideration received by a Company that is organized in a Non-Principal
Jurisdiction for Asset Sales permitted under this Section 6.06(r) (net of
amounts paid by such Company to repurchase the Inventory subject to such Asset
Sales) (but in each case excluding any Permitted German Alternative Financing,
any Permitted Novelis Switzerland Financing and any Permitted Customer Account
Financing), shall not exceed the greater of (x) 15% of Consolidated Net Tangible
Assets and (y) $750,000,000, and (C) with respect to any such sale, transfer or
disposition of Receivables incurred by a Company that is organized in a Non-Loan
Party Jurisdiction, the sum of (w) the aggregate outstanding principal amount of
the Indebtedness of all Securitization Entities that are organized in a Non-Loan
Party Jurisdiction under all Qualified Securitization Transactions under this
Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a
Subsidiary that is organized in a Non-Loan Party Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Loan Party Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non-Loan Party Jurisdiction for
Asset Sales permitted under this Section 6.06(r) (net of amounts paid by such
Company to repurchase the Inventory subject to such Asset Sales) (but in each
case excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000;
(s) Asset Sales of 100% of the Equity Interests of any Chinese Subsidiary of the
Designated Company to a Chinese holding company that is a direct Wholly Owned
Subsidiary of the Designated Company; provided that (i) such transaction is
permitted pursuant to the Secured Term Loan Documents (and any Permitted Secured
Term Loan Facility Refinancings) and (ii) no Default is then continuing or would
result therefrom;
(t) any sale, lease transfer or other disposition in connection with any
industrial revenue bond or similar program that does not result in the
recognition of the sale or the asset transfer in accordance with GAAP, or any
similar transaction;
(u) the Ulsan Share Sale;
(v) the NKL Share Repurchase;
(w) any Permitted Aleris Foreign Subsidiary Transfer; and
(x) to the extent constituting an Asset Sale, the Permitted Reorganization;
provided that the terms and conditions set forth in the definition of Permitted
Reorganization and, to the extent applicable, the definition of Permitted
Reorganization Actions shall have been satisfied; provided, further, that all
such Asset Sales involving (whether as consideration or otherwise) a loan or
advance, or that otherwise involves an Intercompany Note, shall be permitted
solely to the extent that such loan or advance is documented as an Intercompany
Note, and all


183


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Intercompany Notes in connection therewith shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent.
Section 6.07 Cash Pooling Arrangements. Amend, vary or waive any term of the
Cash Pooling Arrangements or enter into any new pooled account or netting
agreement with any Affiliate in a manner materially adverse to the Lenders.
Without the consent of the Administrative Agent under the Revolving Credit
Agreement, permit the aggregate amount owed pursuant to the Cash Pooling
Arrangements by all Companies who are not Loan Parties (other than any Company
(x) that has pledged assets to secure obligations in respect of any of the
Revolving Credit Loan Documents, the Secured Term Loan Documents or the loan
documents in respect of the Third Lien Credit Agreement, and (y) the accounts of
which included in such Cash Pooling Arrangements are limited to zero balance
disbursement accounts that forward daily all amounts to an account of a Loan
Party (subject to customary payments with respect to overdrafts)) minus the
aggregate amount on deposit pursuant to the Cash Pooling Arrangements from such
Persons to exceed the greater of (i) €75,000,000 and (ii) 2.0% of Consolidated
Net Tangible Assets.
Section 6.08 Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted:
(a) (i) Dividends by any Company to any Loan Party that is a Wholly Owned
Subsidiary of Holdings (or the Parent or a Wholly Owned Subsidiary of the Parent
following a Qualified Parent IPO), (ii) on and after the Specified AV Minerals
Joinder Date, so long as AV Minerals is a Loan Party and a Qualified IPO has not
occurred (other than a Qualified IPO consummated solely with the issuance of
Equity Interests by a direct or indirect parent of AV Minerals), Dividends by
Holdings to AV Minerals, (iii) Dividends by Holdings (or the Parent following a
Qualified Parent IPO) and, on and after the Specified AV Minerals Joinder Date,
AV Minerals, so long as, after the Specified AV Minerals Joinder Date, AV
Minerals is a Loan Party and a Qualified IPO has not occurred (other than a
Qualified IPO consummated solely with the issuance of Equity Interests by a
direct or indirect parent of AV Minerals), payable solely in Qualified Capital
Stock, (iv) Dividends by Holdings and, on and after the Specified AV Minerals
Joinder Date, AV Minerals, so long as, after the Specified AV Minerals Joinder
Date, AV Minerals is a Loan Party and a Qualified IPO has not occurred (other
than a Qualified IPO consummated solely with the issuance of Equity Interests by
a direct or indirect parent of AV Minerals), payable with the proceeds of
Permitted Holdings Indebtedness, and (v) Dividends by (x) Aleris Casthouse to
Aleris Rolled Products or any German Borrower Holding Company, and (y) Aleris
Rolled Products to any German Borrower Holding Company, in the case of clauses
(x) and (y), to the extent the Person receiving such Dividend continues to be a
Loan Party after giving effect to such Dividend;
(b) (i) Dividends by any Company that is not a Loan Party to any other Company
that is not a Loan Party but is a Wholly Owned Subsidiary of Holdings (or the
Parent or a Wholly Owned Subsidiary of the Parent following a Qualified Parent
IPO) and (ii) cash Dividends by any Company that is not a Loan Party to the
holders of its Equity Interests on a pro rata basis;


184


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(c) (A) to the extent actually used by Holdings (and, on and after the Specified
AV Minerals Joinder Date, AV Minerals) to pay such franchise taxes, costs and
expenses, fees, payments by the Designated Company to or on behalf of Holdings
(or, on and after the Specified AV Minerals Joinder Date, AV Minerals or to
Holdings for substantially concurrent payment to AV Minerals) in an amount
sufficient to pay franchise taxes and other fees solely required to maintain the
legal existence of Holdings (and, on and after the Specified AV Minerals Joinder
Date, AV Minerals), (B) payments by the Designated Company to or on behalf of
Holdings (and, on and after the Specified AV Minerals Joinder Date, AV Minerals)
in an amount sufficient to pay out-of-pocket legal, accounting and filing costs
and other expenses in the nature of overhead in the ordinary course of business
of Holdings (and, on and after the Specified AV Minerals Joinder Date, AV
Minerals), and (C) management, consulting, monitoring and advisory fees and
related expenses and termination fees pursuant to a management agreement with
one or more Specified Holders relating to the Designated Company (collectively,
the “Management Fees”), in the case of clauses (A), (B) and (C) in an aggregate
amount not to exceed in any calendar year the greater of (i) $20,000,000 and
(ii) 1.5% of the Designated Company’s Consolidated EBITDA in the prior calendar
year;
(d) the Designated Company may pay cash Dividends to the holders of its Equity
Interests and, if Holdings is a holder of such Equity Interests, the proceeds
thereof may be utilized by Holdings to pay cash Dividends to the holders of its
Equity Interests in an amount not to exceed:
(i) so long as (A) the Consolidated Interest Coverage Ratio, as of the last day
of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Dividends and any related Indebtedness, would exceed
2.0 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends and any related Indebtedness, would not exceed
3.50 to 1.00, the then available Cumulative Credit;
(ii) so long as (A) the Total Net Leverage Ratio, as of the last day of the four
consecutive fiscal quarter period of the Designated Company then last ended for
which financial statements have been (and are required to have been) delivered
under Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving
effect to such Dividends, would not exceed 4.0 to 1.0, (B) Liquidity after
giving effect to such Dividend shall be greater than or equal to $750,000,000,
and (C) the Senior Secured Net Leverage Ratio as of the last day of the four
consecutive fiscal quarter period of the Designated Company then last ended for
which financial statements have been (and are required to have been) delivered
under Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving
effect to such Dividends and any related Indebtedness, would not exceed 3.50 to
1.00, the then available Annual Credit; and


185


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(iii) so long as (A) the Total Net Leverage Ratio, as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends and any related Indebtedness, would not exceed
3.5 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends and any related Indebtedness, would not exceed
3.50 to 1.00, such additional amounts as the Designated Company may determine
(the cumulative amount of Dividends made after the Effective Date under this
clause (iii) at any time that the Total Net Leverage Ratio, as of the last day
of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Dividends, would exceed 2.0 to 1.0, referred to as
the “Dividend Recapture Amount”);
provided that (x) the Dividends described in this clause (d) shall not be
permitted if a Default is continuing at the date of declaration or payment
thereof or would result therefrom and (y) with respect to any Dividend in an
aggregate amount in excess of $50,000,000, on or prior to the date of any such
Dividend pursuant to this Section 6.08(d), the Designated Company shall deliver
to the Administrative Agent an Officer’s Certificate specifying which clause of
this Section 6.08(d) such Dividend is being made pursuant to and calculating in
reasonable detail the amount of the Cumulative Credit or Annual Credit, as
applicable, immediately prior to such election and the amount thereof elected to
be so applied (in the case of Dividends pursuant to clause (i) and (ii) above)
and the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the
Consolidated Interest Coverage Ratio referred to above and, in the case of
Dividends pursuant to clause (ii) above, the amount of Liquidity referred to
therein;
(e) to the extent constituting a Dividend, payments permitted by Section 6.09(d)
that do not relate to Equity Interests;
(f) [intentionally omitted];
(g) so long as the Senior Secured Net Leverage Ratio as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends and any related Indebtedness, would not exceed
3.50 to 1.00, the Designated Company may pay additional cash Dividends to
Holdings (or, on and after the Specified AV Minerals Joinder Date, AV Minerals)
the proceeds of which may be utilized by Holdings (or, on and after the
Specified AV Minerals Joinder Date, AV Minerals) to pay cash Dividends to the
holders of its Equity Interests in an aggregate amount not to exceed (i) (A)
prior to the consummation of the Aleris Acquisition, $75,000,000 after the
Effective Date or (B) upon and after the consummation of the Aleris Acquisition,
$125,000,000 after the Effective Date minus (ii) the amount of Investments made
in


186


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



reliance on Section 6.04(r)(v); provided that the Dividends described in this
clause (g) shall not be permitted if a Default is continuing at the date of
declaration or payment thereof or would result therefrom;
(h) Dividends by any Company to any other Company that are part of a Series of
Cash Neutral Transactions; provided no Default has occurred and is continuing;
(i) following a Qualified IPO, Dividends paid to Holdings (or, on and after the
Specified AV Minerals Joinder Date, AV Minerals) (which may pay the proceeds
thereof to the holders of its Equity Interests) or, in the case of a Qualified
Parent IPO, its other equity holders, of up to 10% of the net cash proceeds
received by (or contributed to the capital of) the Designated Company in or from
such Qualified IPO or Qualified Parent IPO in any fiscal year; and
(j) Dividends to repurchase Equity Interests of Holdings (or, (x) on and after
the Designated Holdco Effective Date, Designated Holdco and (y) on and after the
Specified AV Minerals Joinder Date, AV Minerals) or any direct or indirect
parent entity (or following a Qualified Parent IPO, Equity Interests of the
Parent) from current or former officers, directors or employees of the
Designated Company or any of its Restricted Subsidiaries or any direct or
indirect parent entity (or permitted transferees of such current or former
officers, directors or employees); provided, however, that the aggregate amount
of such repurchases shall not exceed (i) $20,000,000 in any calendar year prior
to completion of a Qualified IPO or Qualified Parent IPO, or (ii) $30,000,000 in
any calendar year in which a Qualified IPO or Qualified Parent IPO occurs or any
calendar year commencing following completion of a Qualified IPO or Qualified
Parent IPO (with unused amounts in any calendar year being permitted to be
carried over for the next two succeeding calendar years); provided, further,
that such amount in any calendar year may be increased by an amount not to
exceed (x) the cash proceeds received by the Designated Company or any of its
Restricted Subsidiaries from the sale of Equity Interests of the Parent,
Holdings (or, (x) on and after the Designated Holdco Effective Date, Designated
Holdco and (y) on and after the Specified AV Minerals Joinder Date, AV Minerals)
or any parent entity to officers, directors or employees (to the extent
contributed to the Designated Company (excluding any portion thereof included in
the Cumulative Credit)), plus (y) the cash proceeds of key man life insurance
policies in such calendar year.
Section 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with or for the benefit of any Affiliate of any
Company (other than between or among Loan Parties), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:
(a) Dividends permitted by Section 6.08;
(b) Investments permitted by Section 6.04(d), (e), (h), (i), (l), (p), (s), (z),
(aa), or (bb) and other Investments permitted under Section 6.04 in Restricted
Subsidiaries and joint ventures;


187


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



provided that any such joint venture is not owned by any Affiliate of Holdings
except through the ownership of the Companies;
(c) mergers, amalgamations and consolidations permitted by Section 6.05(c), (d),
(e), (f) or (g), and Asset Sales permitted by Section 6.06(h)(iv) and (v), or
(m);
(d) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of the Designated Company;
(e) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business on terms not materially less favorable as might reasonably have been
obtained at such time from a Person that is not an Affiliate of the Designated
Company, as determined in good faith by the Designated Company, and otherwise
not prohibited by the Loan Documents;
(f) the existence of, and the performance by any Company of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Effective Date and which has been disclosed in writing to the
Administrative Agent as in effect on the Effective Date, and similar agreements
that it may enter into thereafter, to the extent not more adverse to the
interests of the Lenders in any material respect, when taken as a whole, than
any of such documents and agreements as in effect on the Effective Date;
(g) the Transactions as contemplated by the Loan Documents;
(h) Qualified Securitization Transactions permitted under Section 6.01(e) and
transactions in connection therewith on a basis no less favorable to the
applicable Company as would be obtained in a comparable arm’s length transaction
with a person not an Affiliate thereof;
(i) cash management netting and pooled account arrangements permitted under
Section 6.01(r);
(j) transactions between or among any Companies that are not Loan Parties;
(k) transactions pursuant to a management agreement with the Specified Holders
so long as the aggregate payment of Management Fees thereunder are permitted
under Section 6.08(c);
(l) transactions between Loan Parties and Companies that are not Loan Parties
that are at least as favorable to each such Loan Party as would reasonably be
obtained by such Loan Party in a comparable arm’s-length transaction with a
person other than an Affiliate;
(m) transactions contemplated by the Receivables Purchase Agreements; and


188


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(n) transactions required by any Requirement of Law;
provided that notwithstanding any of the foregoing or any other provision of
this Agreement, all intercompany loans, advances or other extensions of credit
made to or by Companies organized in Switzerland or Germany shall be on fair
market terms; provided, further, that for purposes of determining compliance
with this Section 6.09, the transactions contemplated under the Belgian Purchase
Documents shall be viewed collectively as a series of related transactions and
shall not also be tested individually as separate transactions, and the
transactions contemplated under the U.S. Hold Separate Agreements shall be
viewed collectively as a series of related transactions and shall not also be
tested individually as separate transactions.
Section 6.10 Most Favored Nation. If at any time, any Loan Party is a party to
or shall enter into any Third Lien Credit Agreement which includes covenants
(whether affirmative or negative, and whether maintenance or incurrence) or
events of default that are more restrictive than those contained in this
Agreement or are not provided for in this Agreement (each such covenant,
condition, requirement and default or event of default herein referred to as a
“More Favorable Provision”), then the Designated Company shall promptly so
advise and notify the Administrative Agent in writing. Such writing shall
include a verbatim statement of such More Favorable Provision. Such More
Favorable Provision shall be automatically incorporated by reference into this
Agreement as if set forth fully herein, mutatis mutandis, effective as of the
date when such More Favorable Provision became effective under such Third Lien
Credit Agreement (each such More Favorable Provision as incorporated herein is
herein referred to as an “Incorporated Provision”). Thereafter, upon the request
of the Administrative Agent, the Designated Company and the Administrative Agent
shall enter into an additional agreement or an amendment to this Agreement (as
the Administrative Agent may request), evidencing the incorporation of such
Incorporated Provision.
Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly:
(a) [intentionally omitted];
(b) amend or modify, or permit the amendment or modification of, any provision
of any Secured Term Loan Document (or any Permitted Secured Term Loan Facility
Refinancings thereof) if such amendment or modification would (i) cause such
Indebtedness to mature or have scheduled amortization or payments of principal
or require mandatory redemption or prepayment (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), in each case prior to the date that is 181 days
after the Maturity Date, or (ii) result in the persons that are (or are required
to be) obligors under such Indebtedness to be different from the persons that
are (or are required to be) obligors under such Indebtedness being so amended or
modified (unless such persons required to be obligors under such Indebtedness
are or are required to be or become obligors under the Loan Documents); and
provided that prior to the effectiveness of such amendment or modification, a
Responsible Officer of the Designated Company shall have delivered an Officer’s
Certificate to the Administrative Agent (together with a reasonably detailed
description of the material terms and conditions of such amendment or
modification or drafts of the documentation relating thereto)


189


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



certifying that the Designated Company has determined in good faith that such
terms and conditions satisfy the foregoing requirements;
(c) amend or modify, or permit the amendment or modification of, any provision
of any document governing any Material Indebtedness (other than Indebtedness
under the Loan Documents, Revolving Credit Loan Documents (or any Permitted
Revolving Credit Facility Refinancings thereof), or Secured Term Loan Documents
(or any Permitted Secured Term Loan Facility Refinancings thereof)) in any
manner that, taken as a whole, is adverse in any material respect to the
interests of the Lenders;
(d) amend or modify, or permit the amendment or modification of, any provision
of any document governing any Indebtedness under the Revolving Credit Loan
Documents (or any Permitted Revolving Credit Facility Refinancings thereof) if
such amendment or modification would (i) cause the aggregate principal amount
(or accreted value, if applicable) of all such Indebtedness, after giving effect
to such amendment or modification, to at any time exceed the Maximum Revolving
Credit Facility Amount, (ii) cause such Indebtedness to have a final maturity
date earlier than the final maturity date of such Indebtedness immediately prior
to such amendment or modification or (iii) result in the persons that are (or
are required to be) obligors under such Indebtedness to be different from the
persons that are (or are required to be) obligors under such Indebtedness being
so amended or modified (unless such persons required to be obligors under such
Indebtedness are or are required to be or become obligors under the Loan
Documents); or
(e) terminate, amend or modify any of its Organizational Documents (including by
the filing or modification of any certificate of designation) or any agreement
to which it is a party with respect to its Equity Interests (including any
stockholders’ agreement), or enter into any new agreement with respect to its
Equity Interests, other than any such amendments or modifications or such new
agreements which are not adverse in any material respect to the interests of the
Lenders.
Section 6.12 Limitation on Certain Restrictions on Restricted Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary of the Designated Company to (a) pay dividends or make any other
distributions on its Equity Interests or any other interest or participation in
its profits owned by the Designated Company or any Restricted Subsidiary of the
Designated Company, or pay any Indebtedness owed to the Designated Company or a
Restricted Subsidiary of the Designated Company, (b) make loans or advances to
the Designated Company or any Restricted Subsidiary of the Designated Company or
(c) transfer any of its properties to the Designated Company or any Restricted
Subsidiary of the Designated Company, except for such encumbrances or
restrictions existing under or by reason of (i) applicable Requirements of Law;
(ii) this Agreement and the other Loan Documents; (iii) the Senior Note
Documents and the Revolving Credit Loan Documents, the Secured Term Loan
Documents, or other Material Indebtedness; provided that in the case of such
other Material Indebtedness, such encumbrances and restrictions are, taken as a
whole, no more restrictive than such encumbrances and restrictions in the Loan
Documents in existence on the Effective Date (excluding, in the case of


190


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



secured Indebtedness, terms related to collateral and perfection); (iv) any
agreement or instrument evidencing or governing any Indebtedness permitted
pursuant to Sections 6.01(e), (m) (to the extent used to finance working
capital), (y) or (ff), in each case to the extent, in the good faith judgment of
the Designated Company, such restrictions and conditions are on customary market
terms for Indebtedness of such type and so long as the Designated Company has
determined in good faith that such restrictions would not reasonably be expected
to impair in any material respect the ability of the Loan Parties to meet their
obligations under the Loan Documents; (v) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of a
Company; (vi) customary provisions restricting assignment of any agreement
entered into by a Restricted Subsidiary of the Designated Company; (vii) any
holder of a Lien permitted by Section 6.02 restricting the transfer of the
property subject thereto; (viii) customary restrictions and conditions contained
in any agreement relating to the sale of any property permitted under Section
6.06 pending the consummation of such sale; (ix) any agreement in effect at the
time such Restricted Subsidiary of the Designated Company becomes a Restricted
Subsidiary of the Designated Company, so long as such agreement was not entered
into in connection with or in contemplation of such person becoming a Restricted
Subsidiary of the Designated Company; (x) without affecting the Loan Parties’
obligations under Section 5.11, customary provisions in partnership agreements,
shareholders’ agreements, joint venture agreements, limited liability company
organizational governance documents and other Organizational Documents, entered
into in the ordinary course of business (or in connection with the formation of
such partnership, joint venture, limited liability company or similar person)
that (A) restrict the transfer of Equity Interests in such partnership, joint
venture, limited liability company or similar person or (B) the case of any
Joint Venture or Joint Venture Subsidiary that is not a Loan Party, provide for
other restrictions of the type described in clauses (a), (b) and (c) above,
solely with respect to the Equity Interests in, or property held in, such joint
venture, and customary provisions in asset sale and stock sale agreements and
other similar agreements permitted hereunder that provide for restrictions of
the type described in clauses (a), (b) and (c) above, solely with respect to the
assets or persons subject to such sale agreements; (xi) restrictions on cash or
other deposits or net worth imposed by suppliers or landlords under contracts
entered into in the ordinary course of business; (xii) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition or other
Acquisition permitted pursuant to Section 6.04 hereof, which encumbrance or
restriction is not applicable to any person, or the properties or assets of any
person, other than the person or the properties or assets of the person so
acquired; (xiii) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise not prohibited by the Loan Documents of the
contracts, instruments or obligations referred to in clauses (iii), (ix) or (x)
above; provided that such amendments or refinancings are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing; (xiv) any restrictions on transfer of the
Equity Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856
Canada Inc. and 8018227 Canada Inc., imposed by any lock-up or listing
agreement, rule or regulation in connection with any listing or offering of
Equity Interests in NKL to the extent required by applicable Requirements of Law
or listing or stock exchange requirements; (xv) customary credit event upon
merger provisions in Hedging Agreements; or (xvi) the Designated Belgian Escrow
Agreement to the extent such encumbrances and restrictions apply solely to the
Designated Belgian Escrow Account and the Designated Belgian Escrow Funds.


191


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Section 6.13 Issuance of Disqualified Capital Stock. Issue any Disqualified
Capital Stock except (i) Joint Venture Subsidiaries and Excluded Guarantor
Subsidiaries may issue Disqualified Capital Stock pursuant to Section 6.06(l)
and (ii) issuances of Disqualified Capital Stock under Section 6.04(i) shall be
permitted.
Section 6.14 Senior Secured Net Leverage Ratio. Permit the Senior Secured Net
Leverage Ratio as of the last day of the four consecutive fiscal quarter period
of the Designated Company then last ended (in each case taken as one accounting
period), beginning with the four fiscal quarter period ending December 31, 2018,
to be greater than 3.50 to 1.00.
Section 6.15 Business.
(a) Each of Holdings, Aleris German GP Holdco, and Novelis Europe Holdings
Limited (and, on and after the Specified AV Minerals Joinder Date, AV Minerals)
shall not engage in any business or activity other than (i) holding the Equity
Interests of its Subsidiaries (which, in the case of Aleris German GP Holdco,
shall be limited to the general partnership interests of Aleris Deutschland Vier
GmbH & Co. KG, and, in the case of AV Minerals and Holdings, shall be limited to
(x) in the case of AV Minerals, Holdings (to the extent that AV Minerals is not
Holdings), (y) the Designated Company, and (z) solely to the extent that the
transaction described in clause (c) of the definition of Permitted
Reorganization Actions or any of the transactions contemplated in clause (b)(i)
(or, after giving effect to either of the foregoing, clause (b)(ii)) of the
definition of Permitted Aleris Foreign Subsidiary Transfers is consummated in
accordance with the terms of this Agreement, no more than 12.5% of the aggregate
amount of Equity Interests issued by Novelis Aluminium Holdings Unlimited and/or
Aleris Germany, plus one additional share of each such Equity Interests (or, if
such entity has merged, amalgamated or consolidated with and into Novelis
Deutschland GmbH with Novelis Deutschland GmbH as the surviving entity pursuant
to a transaction permitted under Section 6.05 after the date of such Permitted
Reorganization Action or such Permitted Aleris Foreign Subsidiary Transfer,
issued by Novelis Deutschland GmbH plus one additional share of such Equity
Interests)), (ii) making intercompany loans to (w) in the case of Novelis Europe
Holdings Limited, pursuant to a transaction permitted under Section 6.04(i),
(x) the Parent, (y) on and after the Designated Holdco Effective Date,
Designated Holdco or (z) any of its Subsidiaries to the extent made pursuant to
any transaction consummated in accordance with the definition of Permitted
Aleris Foreign Subsidiary Transfer, (iii) borrowing intercompany loans from a
Company (x) in the case of AV Minerals, pursuant to a transaction permitted
under clause (c) of the definition of Permitted Reorganization Actions and (y)
in the case of Novelis Europe Holdings Limited, pursuant to a transaction
permitted under Section 6.01(d) or clause (h) of the definition of Permitted
Reorganization Actions, (iv) other activities attributable to or ancillary to
its role as a holding company for its Subsidiaries, (v) compliance with its
obligations under the Loan Documents, the Revolving Loan Documents (and any
Permitted Revolving Credit Refinancings thereof), the Term Loan Documents (and
any Permitted Secured Term Loan Facility Refinancings thereof), the Senior Note
Documents (and any Permitted Refinancings thereof), the Additional Senior
Secured Indebtedness Documents, and documents relating to Permitted First
Priority Refinancing Indebtedness, Permitted Second Priority Refinancing
Indebtedness, Permitted Unsecured Refinancing Indebtedness, and Indebtedness
under Section 6.01(l), and (vi)


192


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



issuing its Equity Interests pursuant to transactions that (x) do not violate
any Requirement of Law or its Organizational Documents, (y) do not result in a
Change of Control, and (z) are not otherwise prohibited by this Agreement.
(b) The Designated Company and its Restricted Subsidiaries will not engage
(directly or indirectly) in any business other than a Similar Business.
(c) The Designated Company will not permit any Securitization Entity that it
controls to engage in any business or activity other than performing its
obligations under the related Qualified Securitization Transaction and will not
permit any Securitization Entity that it controls to hold any assets other than
the Securitization Assets.
Section 6.16 Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices or tax reporting treatment, except
changes that are permitted by GAAP or any Requirement of Law and disclosed to
the Administrative Agent and changes described in Section 1.04.
Section 6.17 Fiscal Year. Change its fiscal year-end to a date other than March
31; provided that, upon at least 15 Business Days’ prior written notice to the
Administrative Agent (or such shorter period as may be determined by the
Administrative Agent), each of Holdings and its Subsidiaries (and, on and after
the Specified AV Minerals Joinder Date, AV Minerals) shall be permitted to
change its fiscal year-end to December 31 at any time on or after the date that
Hindalco changes its fiscal year-end to December 31.
Section 6.18 Margin Rules. Use the proceeds of any Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
Section 6.19 No Further Negative Pledge. Enter into or suffer to exist any
consensual agreement, instrument, deed or lease which prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired, or which requires the grant of any security for an
obligation, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) the
Revolving Credit Loan Documents, (4) the Secured Term Loan Documents, and the
loan documents, indentures, notes and other agreements in respect of
Indebtedness permitted under Section 6.01; and (5) Standard Factoring
Undertakings and Standard Securitization Undertakings in connection with
transactions otherwise permitted hereunder and (6) any prohibition or limitation
that (a) exists pursuant to applicable Requirements of Law, (b) consists of
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 6.06 pending the consummation of
such sale, (c) restricts subletting or assignment of any lease governing a
leasehold interest of a Loan Party or a Subsidiary or restricts assignment,
pursuant to customary provisions, of any other agreement entered into in the
ordinary course of business, (d) is permitted under Section 6.02(s), (e) exists
in any agreement or other instrument of a person


193


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



acquired in an Investment permitted hereunder in existence at the time of such
Investment (but not created in connection therewith or in contemplation
thereof), which prohibition or limitation is not applicable to any person, or
the properties or assets of any person, other than the person, or the property
or assets of the person so acquired, (f) is contained in any joint venture,
shareholders agreement, limited liability operating agreement or other
Organizational Document governing a Joint Venture or Joint Venture Subsidiary
which limits the ability of an owner of an interest in a Joint Venture or Joint
Venture Subsidiary from encumbering its ownership interest therein or (g) is
imposed by any amendments or refinancings that are otherwise permitted by the
Loan Documents of the contracts, instruments or obligations referred to in
clause (3), (5) or (6)(e); provided that such amendments and refinancings are no
more materially restrictive with respect to such prohibitions and limitations
than those prior to such amendment or refinancing. Notwithstanding anything in
this Agreement or any other Loan Document to the contrary, enter into or suffer
to exist any agreement, instrument, deed or lease that creates or purports to
create a Lien upon (i) the Equity Interests owned by Aleris Germany in Aleris
German GP Holdco, or (ii) the Equity Interests owned by Aleris German GP Holdco
in Aleris Deutschland Vier GmbH & Co. KG, except, in the case of clauses (i) and
(ii), to the extent not prohibited under the Revolving Credit Loan Documents and
the Secured Term Loan Documents.
Section 6.20 Anti-Terrorism Law; Anti-Money Laundering.
(a) Directly or indirectly, (i) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in any of clauses (i), (ii), (iii), (iv) or (v) of the
second paragraph of Section 3.22 in a manner violative of any applicable
Sanctions or Anti-Terrorism Law, (ii) knowingly deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, or (iii)
knowingly engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and the Loan Parties
shall deliver to the Lenders any certification or other evidence requested from
time to time by any Lender in its reasonable discretion, confirming the Loan
Parties’ compliance with this Section 6.20).
(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.
Section 6.21 Embargoed Persons. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly


194


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



or indirectly) is prohibited by a Requirement of Law, or the Loans made by the
Lenders would be in violation of a Requirement of Law, or (2) the Executive
Order, any related enabling legislation or any other similar Executive Orders or
(b) any Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by a Requirement of Law
or the Loans are in violation of a Requirement of Law.




ARTICLE VII


GUARANTEE


Section 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Credit Party and
their respective successors and permitted assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue after the
commencement of a case under Title 11 of the United States Code or any other
Debtor Relief Law or after any bankruptcy or insolvency petition is filed under
Title 11 of the United States Code (or any other Debtor Relief Law) but for the
provisions of the Title 11 of the United States Code (or other Debtor Relief
Law) or that accrues after the commencement of a case under Title 11 of the
United States Code or any other Debtor Relief Law or after any bankruptcy or
insolvency petition is filed under Title 11 of the United States Code (or any
other Debtor Relief Law), whether or not allowed) on the Loans made by the
Lenders to, and the Notes held by each Lender of, the Borrower, and all other
Obligations from time to time owing to the Credit Parties by any Loan Party
under any Loan Document, and the performance of all obligations under any of the
foregoing, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). In
addition to the guarantee contained herein, each Guarantor that is a Foreign
Subsidiary, as well as Holdings (and, on and after the Specified AV Minerals
Joinder Date, AV Minerals), shall execute a Guarantee governed by the applicable
law of such Person’s jurisdiction of organization (each such Guarantee, a
“Foreign Guarantee”) and to the extent that the provisions of this Article VII
shall duplicate or conflict with the provisions thereof, the terms of the
Foreign Guarantees shall govern the obligations of such Guarantors. The
Guarantors hereby jointly and severally agree that if the Borrower or other
Guarantor shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever as
if it was the principal obligor, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. Without
prejudice to the generality of Section 7.01 and Section 7.02, each Guarantor
expressly confirms that it intends that this guarantee shall extend from time to
time to any (however fundamental and of whatsoever nature and whether or not
more onerous) variation, increase, extension or addition of or to any of the
Loan Documents and/or any facility or amount made available under any of the


195


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Loan Documents for the purposes of or in connection with any of the following:
acquisitions of any nature; increasing working capital; enabling investor
distributions or Dividends to be made; carrying out restructurings; refinancing
existing facilities; refinancing any other indebtedness; making facilities
available to new borrowers; any other variation or extension of the purposes for
which any such facility or amount might be made available from time to time; and
any fees, costs and/or expenses associated with any of the foregoing.
Section 7.02 Obligations Unconditional. The obligations of the Guarantors and
the Borrower under Section 7.01 shall constitute a guaranty of payment and not
of collection and to the fullest extent permitted by applicable Requirements of
Law (in the case of the U.S. Hold Separate Order, as such Requirements of Law
are modified as it relates to Aleris Rolled Products, Inc. and/or the other U.S.
Subsidiaries of Aleris pursuant to a U.S. Hold Separate Agreement), are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower or any other Loan Party under this Agreement, the
Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Guarantor or Borrower (except for payment in
full). Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:
(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived or the
Maturity Date shall be extended with respect to all or a portion of the
Guaranteed Obligations;
(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
(iv) any Lien or security interest granted to, or in favor of, any Lender or the
Administrative Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or


196


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(v) the release of any other Guarantor pursuant to Section 7.09.
The Guarantors and the Borrower hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
any Credit Party exhaust any right, power or remedy or proceed against the
Borrower or any other Loan Party under this Agreement or the Notes, if any, or
any other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the
Guaranteed Obligations. The Guarantors and the Borrower waive any and all notice
of the creation, renewal, extension, waiver, termination or accrual of any of
the Guaranteed Obligations and notice of or proof of reliance by any Credit
Party upon this Guarantee or acceptance of this Guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between
the Borrower and the Credit Parties shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guarantee. This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment without regard to any right of offset with respect to the
Guaranteed Obligations at any time or from time to time held by Credit Parties,
and the obligations and liabilities of the Guarantors and the Borrower hereunder
shall not be conditioned or contingent upon the pursuit by the Credit Parties or
any other person at any time of any right or remedy against the Borrower or any
other Loan Party, or against any other person which may be or become liable in
respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
Borrower and the respective successors and assigns thereof, and shall inure to
the benefit of the Lenders and the other Credit Parties, and their respective
successors and assigns, notwithstanding that from time to time during the term
of this Agreement there may be no Guaranteed Obligations outstanding.
Section 7.03 Reinstatement. The obligations of the Guarantors under this ARTICLE
VII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of the Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization pursuant to any Debtor Relief Law or
otherwise. The Guarantors and the Borrower jointly and severally agree that they
will indemnify each Credit Party on demand for all reasonable costs and expenses
(including reasonable fees of counsel) incurred by such Credit Party in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law, other than any costs or expenses determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith or willful misconduct of such Credit Party.
Section 7.04 Subrogation; Subordination. Each Guarantor and the Borrower hereby
agrees that until the indefeasible and irrevocable payment and satisfaction in
full in cash of all Guaranteed Obligations and the expiration and termination of
the Commitments of the Lenders


197


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against Borrower
or any other Guarantor of any of the Guaranteed Obligations or any security for
any of the Guaranteed Obligations. Any Indebtedness of any Loan Party permitted
pursuant to Section 6.01(d) shall be subordinated to such Loan Party’s
Obligations in a manner reasonably satisfactory to the Administrative Agent.
Section 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 7.01.
Section 7.06 Instrument for the Payment of Money. Each Guarantor and the
Borrower hereby acknowledges that the guarantee in this ARTICLE VII constitutes
an instrument for the payment of money, and consents and agrees that any Lender
or the Administrative Agent, at its sole option, in the event of a dispute by
such Guarantor in the payment of any moneys due hereunder, shall have the right
to bring a motion-action under New York CPLR Section 3213.
Section 7.07 Continuing Guarantee. The guarantee in this ARTICLE VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
Section 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any Debtor Relief Law, if the obligations of any
Guarantor or the Borrower under Section 7.01 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 7.01, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Loan Party or any other person, be automatically limited and
reduced to the highest amount (after giving effect to the rights of contribution
established in the Contribution, Intercompany, Contracting and Offset Agreement)
that are valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.
Section 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (a) Equity Interests of any Subsidiary
Guarantor are issued, sold or transferred (including pursuant to a merger,
consolidation or amalgamation) such that it ceases to be a Restricted Subsidiary
(a “Transferred Guarantor”) to a person or persons, none of which is a Loan
Party or a Subsidiary, (b) a Guarantor is designated as an Unrestricted
Subsidiary in accordance with the Loan Documents, (c) a Restricted Subsidiary
that becomes a Loan Party after the Effective Date is subsequently designated as
an Excluded Guarantor Subsidiary in


198


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



accordance with the definition thereof, (d) a Qualified Parent IPO, or (e) a
Qualified IPO by Designated Holdco shall occur, then, such Transferred Guarantor
(in the case of clause (a)), such Unrestricted Subsidiary (in the case of clause
(b)), such Restricted Subsidiary (in the case of clause (c)), Holdings and, on
and after the Specified AV Minerals Joinder Date, AV Minerals (in the case of
clause (d)), or, on and after the Designated Holdco Effective Date, Holdings
and, on and after the Specified AV Minerals Joinder Date, AV Minerals(in the
case of clause (e)), shall, upon the consummation of such issuance, sale or
transfer or upon such designation as an Unrestricted Subsidiary or Excluded
Guarantor Subsidiary or upon the consummation of the Qualified Parent IPO or a
Qualified IPO by Designated Holdco, be released from its obligations under this
Agreement (including under Section 11.03 hereof) and any other Loan Documents to
which it is a party, and the Administrative Agent shall take such actions as are
within its powers to effect each release described in this Section 7.09 in
accordance with the relevant provisions of the Loan Documents; provided that
such Guarantor is also released from its obligations, if any, under the Secured
Term Loan Documents, the Revolving Credit Loan Documents, the Senior Note
Documents, the Additional Senior Secured Indebtedness Documents and other
Material Indebtedness guaranteed by such Person on the same terms.
Section 7.10 Certain Tax Matters. Notwithstanding the provisions of Section 2.15
if a Loan Party (other than the Borrower) makes a payment hereunder that is
subject to withholding tax in excess of the highest withholding tax that would
have been imposed on payments made by any of the Borrower with respect to whose
obligation it is making a payment, the relevant Loan Party shall increase the
amount of such payment such that, after deduction and payment of all such
withholding taxes (including withholding taxes applicable to additional sums
payable under this Section), the payee receives an amount equal to the amount it
would have received if no such excess withholding tax had been imposed; provided
that the Administrative Agent or Lender provides, as reasonably requested by the
relevant Loan Party and as required under Sections 2.15(e) or 2.15(h), as the
case may be, such forms, certificates and documentation that would be required
to reduce or eliminate withholding and, with respect to non-U.S. withholding
taxes, would not, in the Administrative Agent’s or the relevant Lender’s
reasonable judgment, subject it to any material unreimbursed costs or materially
prejudice its legal or commercial position; provided, however, that no payment
shall be made under this Section 7.10 with respect to any withholding tax that
is not an Indemnified Tax.
Section 7.11 German Guarantor.
(a) Subject to Section 7.11(b) through Section 7.11(e) below, the Credit Parties
shall not enforce the guarantee obligations of a German Guarantor existing in
the form of a German limited liability company (Gesellschaft mit beschränkter
Haftung; GmbH) or limited partnership with a limited liability company as
partner (GmbH or GmbH & Co. KG) under this Article VII to the extent (i) such
German Guarantor guarantees obligations of one of its shareholders or of an
affiliated company (verbundenes Unternehmen) of a shareholder within the meaning
of Section 15 of the German Stock Corporation Act (Aktiengesetz) (other than a
Subsidiary of that German Guarantor or the German Guarantor itself), and (ii)
the enforcement of such guarantee for shareholder obligations would reduce, in
violation of Section 30 of the German Limited Liability Companies Act (Gesetz
betreffend die Gesellschaften mit beschränkter Haftung – “GmbHG”),


199


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



the net assets (assets minus liabilities minus provisions and liability reserves
(Reinvermögen)), in each case as calculated in accordance with generally
accepted accounting principles in Germany (Grundsätze ordnungsmäßiger
Buchführung) as consistently applied by such German Guarantor in preparing its
unconsolidated balance sheets (Jahresabschluss gem. section 42 GmbHG, sections
242, 264 German Commercial Code (Handelsgesetzbuch – HGB)) of the German
Guarantor (or in the case of a GmbH & Co. KG, its general partner) to an amount
that is insufficient to maintain its (or in the case of a GmbH & Co. KG, its
general partner’s) registered share capital (Stammkapital) (or would increase an
existing shortage in its net assets below its registered share capital);
provided that for the purpose of determining the relevant registered share
capital and the net assets, as the case may be:
(i) The amount of any increase of registered share capital (Stammkapital) of
such German Guarantor (or its general partner in the form of a GmbH) implemented
after the Effective Date that is effected without the prior written consent of
the Administrative Agent shall be deducted from the registered share capital of
the German Guarantor (or its general partner in the form of a GmbH);
(ii) any loans provided to the German Guarantor by a direct or indirect
shareholder or an affiliate thereof (other than a Subsidiary of such German
Guarantor) shall be disregarded and not accounted for as a liability to the
extent that such loans are subordinated pursuant to Section 39(1) no. 1 through
no. 5 of the German Insolvency Code (Insolvenzordnung) or subordinated in any
other way by law or contract;
(iii) any shareholder loans, other loans and contractual obligations and
liabilities incurred by the German Guarantor in violation of the provisions of
any of the Loan Documents shall be disregarded and not accounted for as
liabilities;
(iv) any assets that are shown in the balance sheet with a book value that, in
the opinion of the Administrative Agent, is significantly lower than their
market value and that are not necessary for the business of the German Guarantor
(nicht betriebsnotwendig) shall be accounted for with their market value; and
(v) the assets of the German Guarantor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with paragraph (b) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.
(b) The limitations set out in Section 7.11(a) only apply:
(i) if and to the extent that the managing directors of the German Guarantor (or
in the case of a GmbH Co. KG, its general


200


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



partner) have confirmed in writing to the Administrative Agent within ten (10)
Business Days of a demand for payment under this Article VII the amount of the
obligations under this Article VII which cannot be paid without causing the net
assets of such German Guarantor (or in the case of a GmbH Co. KG, its general
partner) to fall below its registered share capital, or increase an existing
shortage in net assets below its registered share capital (taking into account
the adjustments set out above) and such confirmation is supported by a current
balance sheet and other evidence satisfactory to the Administrative Agent and
neither the Administrative Agent nor any Lender raises any objections against
that confirmation within five Business Days after its receipt; or
(ii) if, within twenty Business Days after an objection under clause (i) has
been raised by the Administrative Agent or a Lender, the Administrative Agent
receives a written audit report (“Auditor’s Determination”) prepared at the
expense of the relevant German Guarantor by a firm of auditors of international
standing and reputation that is appointed by the German Guarantor and reasonably
acceptable to the Administrative Agent, to the extent such report identifies the
amount by which the net assets of that German Guarantor (or in the case of a
GmbH & Co. KG, its general partner in the form of a GmbH) are necessary to
maintain its registered share capital as at the date of the demand under this
Article VII (taking into account the adjustments set out above). The Auditor’s
Determination shall be prepared in accordance with generally accepted accounting
principles applicable in Germany (Grundsätze ordnungsgemäßer Buchführung) as
consistently applied by the German Guarantor in the preparation of its most
recent annual balance sheet. The Auditor’s Determination shall be binding for
all Parties except for manifest error.
(c) In any event, the Credit Parties shall be entitled to enforce the guarantee
up to those amounts that are undisputed between them and the relevant German
Guarantor or determined in accordance with Section 7.11(a) and Section 7.11(b).
In respect of the exceeding amounts, the Credit Parties shall be entitled to
further pursue their claims (if any) and the German Guarantor shall be entitled
to provide evidence that the excess amounts are necessary to maintain its
registered share capital (calculated as at the date of demand under this Article
VII and taking into account the adjustments set out above). The Credit Parties
are entitled to pursue those parts of the guarantee obligations of the German
Guarantor that are not enforced by operation of Section 7.11(a) above at any
subsequent point in time. This Section 7.11 shall apply again as of the time
such additional demands are made.
(d) Section 7.11(a) shall not apply as to the amount of Loans borrowed under
this Agreement and passed on (whether by way of shareholder loan or equity
contribution) to the respective German Guarantor or any of its Subsidiaries as
long as the respective shareholder loan is outstanding or the respective equity
contribution has not been dissolved or otherwise repaid.


201


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(e) Should it become legally permissible for managing directors of a German
Guarantor to enter into guarantees in support of obligations of their
shareholders without limitations, the limitations set forth in Section 7.11(a)
shall no longer apply. Should any such guarantees become subject to legal
restrictions that are less stringent than the limitations set forth in Section
7.11(a) above, such less stringent limitations shall apply. Otherwise, Section
7.11(a) shall remain unaffected by changes in applicable law.
(f) The limitations provided for in paragraph (a) above shall not apply where
(i) the relevant German Guarantor has a fully valuable (vollwertig) recourse
claim (Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant
shareholder or (ii) a domination agreement (Beherrschungsvertrag) or a profit
and loss pooling agreement (Ergebnisabführungsvertrag) is or will be in
existence with the relevant German Guarantor (or the relevant general partner),
unless section 30 GmbHG is violated despite of the existence of such agreement.
Section 7.12 Swiss Guarantors. If and to the extent that (i) the obligations
under this ARTICLE VII of any Swiss Guarantor are for the exclusive benefit of
any of such Swiss Guarantor’s Affiliates (other than such Swiss Guarantor’s
direct or indirect Subsidiaries) and (ii) complying with the obligations under
this ARTICLE VII would constitute a repayment of capital (restitution des
apports) or the payment of a (constructive) dividend (distribution de
dividende), the following shall apply:
(a) The aggregate obligations under this ARTICLE VII of any Swiss Guarantor
shall be limited to the maximum amount of such Swiss Guarantor’s profits and
reserves available for distribution, in each case in accordance with, without
limitation, articles 671 para.1 to 3 and 675 para.2 of the Swiss Code of
Obligations (the “Available Amount”) at the time any Swiss Guarantor makes a
payment under this ARTICLE VII (provided such limitation is still a legal
requirement under Swiss law at that time).
(b) Immediately after having been requested to make a payment under this
ARTICLE VII (the “Guarantee Payment”), each Swiss Guarantor shall (i) provide
the Administrative Agent, within thirty (30) Business Days from being requested
to make the Guarantee Payment, with (1) an interim audited balance sheet
prepared by the statutory auditors of the applicable Swiss Guarantor, (2) the
determination of the Available Amount based on such interim audited balance
sheet as computed by the statutory auditors, and (3) a confirmation from the
statutory auditors that the Available Amount is the maximum amount which can be
paid by the Swiss Guarantor under this ARTICLE VII without breaching the
provisions of Swiss corporate law, which are aimed at protecting the share
capital and legal reserves, and (ii) upon receipt of the confirmation referred
to in the preceding sentence under (3) and after having taken all actions
required pursuant to paragraph (d) below, make such Guarantee Payment in full
(less, if required, any Swiss Withholding Tax).
(c) If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
ARTICLE VII, the applicable Swiss Guarantor (1) may deduct the Swiss Withholding
Tax at the rate of 35% (or such other rate as may be in force at such time) from
any payment under this ARTICLE VII, (2) may pay the Swiss Withholding Tax to the
Swiss Federal Tax Administration, and (3) shall notify and provide


202


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



evidence to the Administrative Agent that the Swiss Withholding Tax has been
paid to the Swiss Federal Tax Administration. To the extent the Guarantee
Payment due is less than the Available Amount, the applicable Swiss Guarantor
shall be required to make a gross-up, indemnify or otherwise hold harmless the
Credit Parties for the deduction of the Swiss Withholding Tax, it being
understood that at no time shall the Guarantee Payment (including any gross-up
or indemnification payment pursuant to this paragraph (c) and including any
Swiss Withholding Tax levied thereon) exceed the Available Amount. The
applicable Swiss Guarantor shall use its best efforts to ensure that any person
which is, as a result of a payment under this ARTICLE VII, entitled to a full or
partial refund of the Swiss Withholding Tax, shall as soon as possible after the
deduction of the Swiss Withholding Tax (i) request a refund of the Swiss
Withholding Tax under any applicable law (including double tax treaties) and
(ii) pay to the Administrative Agent for distribution to the applicable Credit
Parties upon receipt any amount so refunded. The Obligations will only be
considered as discharged to the extent of the effective payment received by the
Credit Parties under this ARTICLE VII. This subsection (c) is without prejudice
to the gross-up or indemnification obligations of any Guarantor other that the
Swiss Guarantors.
(d) The Swiss Guarantors shall use reasonable efforts to take and cause to be
taken all and any other action, including the passing of any shareholders’
resolutions to approve any Guarantee Payment under this ARTICLE VII, which may
be required as a matter of Swiss mandatory law or standard business practice as
existing at the time it is required to make a Guarantee Payment under this
ARTICLE VII in order to allow for a prompt payment of the Guarantee Payment or
Available Amount, as applicable.
Section 7.13 Irish Guarantor. This Guarantee does not apply to any liability to
the extent that it would result in this Guarantee constituting unlawful
financial assistance within the meaning of, in respect of any Irish Guarantor,
Section 82 of the Irish Companies Act 2014 of Ireland.
Section 7.14 Brazilian Guarantor. The Brazilian Guarantor waives and shall not
exercise any and all rights and privileges granted to guarantors which might
otherwise be deemed applicable, including but not limited to the rights and
privileges referred to in Articles 827, 834, 835, 836, 837, 838 and 839 of the
Brazilian Civil Code and the provisions of Article 794 of the Brazilian Civil
Procedure Code.
Section 7.15 French Guarantor.
(a) The obligations and liabilities of a French Guarantor under the Loan
Documents and in particular under Article VII (Guarantee) of this Agreement
shall not include any obligation or liability which if incurred would constitute
the provision of financial assistance within the meaning of article L. 225-216
of the French Code de commerce and/or would constitute a misuse of corporate
assets within the meaning of article L. 241-3 or L. 242-6 of the French Code de
commerce or any other laws or regulations having the same effect, as interpreted
by French courts.
(b) The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any other Guarantor which is not a French Subsidiary of such French Guarantor,
shall be limited at any


203


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



time to an amount equal to the aggregate of all amounts borrowed under this
Agreement by such other Guarantor as the Borrower to the extent directly or
indirectly on-lent to the French Guarantor under inter-company loan agreements
and outstanding at the date a payment is to be made by such French Guarantor
under Article VII (Guarantee) of this Agreement, it being specified that any
payment made by a French Guarantor under Article VII (Guarantee) of this
Agreement in respect of the obligations of such Guarantor as the Borrower shall
reduce pro tanto the outstanding amount of the inter-company loans due by the
French Guarantor under the inter-company loan arrangements referred to above.
(c) The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any Guarantor which is its Subsidiary shall not be limited and shall therefore
cover all amounts due by such Guarantor as the Borrower and/or as Guarantor, as
applicable. However, where such Subsidiary is not incorporated in France, the
amounts payable by the French Guarantor under this paragraph (c) in respect of
obligations of this Subsidiary as the Borrower and/or Guarantor, shall be
limited as set out in paragraph (b) above.
Section 7.16 Belgian Guarantor. No Belgian Guarantor shall be liable for the
obligations owed to the Credit Parties by any other Loan Party under any Loan
Document, to the extent that such liability would result in such guarantee
constituting unlawful financial assistance within the meaning of Article 329 or
629 of the Belgian Companies Code (or any equivalent and applicable provisions
in any relevant jurisdiction).
ARTICLE VIII


EVENTS OF DEFAULT


Section 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):
(a) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;
(b) default shall be made in the payment, when and as the same shall become due
and payable, of (i) any interest on any Loan and, if such default is caused by a
technical or administrative delay, such default shall continue unremedied for a
period of five (5) Business Days, or (ii) any Fee or any other amount (other
than an amount referred to in paragraph (a) or (b)(i) above) due under any Loan
Document and such default shall continue unremedied for a period of five (5)
Business Days;
(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or which is contained in any
certificate furnished by or on behalf of a Loan Party pursuant to this Agreement
or any other Loan Document, shall prove to have been false or misleading (in
full or in part) in any material respect when so made or deemed made;


204


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in (x) Section 5.02(a), Section
5.03(a), Section 5.08, Section 5.15, Section 5.16, or ARTICLE VI or (y) Section
5.04(a) or Section 5.04(b) (provided that in the case of defaults under Sections
5.04(a) or (b) which do not impair in any material respect the insurance
coverage maintained on the Companies’ assets taken as a whole, then such default
will not constitute an Event of Default unless such default has continued
unremedied for a period of three (3) Business Days);
(e) (i) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02 (other
than Section 5.02(a)), and such default shall continue unremedied or shall not
be waived for a period of five (5) Business Days after written notice thereof
from the Administrative Agent or any Lender to the Designated Company, or (ii)
default shall be made in the due observance or performance by any Company of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b), (d) or (e)(i) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
thirty (30) days after written notice thereof from the Administrative Agent or
any Lender to the Designated Company;
(f) Hindalco or any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any Indebtedness if the effect of any failure referred
to in this clause (ii) is to cause, or to permit the holder or holders of such
Indebtedness or a trustee or other representative on its or their behalf to
cause, such Indebtedness to become due prior to its stated maturity or become
subject to a mandatory offer purchase by the obligor; provided that, other than
in the case of the Revolving Credit Agreement and the Secured Term Loans, it
shall not constitute an Event of Default pursuant to this paragraph (f) unless
the aggregate Dollar Equivalent amount of all such Indebtedness referred to in
clauses (i) and (ii) exceeds $100,000,000 at any one time (provided that, in the
case of Hedging Obligations, the amount counted for this purpose shall be the
net amount payable by Hindalco and all Companies if such Hedging Obligations
were terminated at such time); provided, further that this clause (f)(ii) shall
not apply to (x) a failure to comply with a financial maintenance covenant under
the Revolving Credit Agreement in the form of an asset based loan facility, (y)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness and such Indebtedness is repaid or discharged to the extent
required under the terms governing such Indebtedness or (z) Indebtedness that
becomes due as a result of a notice of voluntary refinancing, exchange, or
conversion thereof that is permitted thereunder, so long as such refinancing,
exchange or conversion is consummated, or such notice duly withdrawn, in
accordance with the terms of such Indebtedness, or (iii) fail to observe or
perform any financial maintenance covenant under a Revolving Credit Agreement
which is an asset based loan facility and such failure results in the
Indebtedness under such Revolving Credit Agreement becoming due prior to its
stated maturity;


205


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party or Material Subsidiary, or of a substantial part of
the property of any Loan Party or Material Subsidiary, under Title 11 of the
U.S. Code, as now constituted or hereafter amended, or any other federal, state,
provincial or foreign bankruptcy, insolvency, receivership, reorganization or
other Debtor Relief Law, including any proceeding under applicable corporate
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, examiner or similar official for any Loan Party or Material
Subsidiary or for a substantial part of the property of any Loan Party or
Material Subsidiary; or (iii) the winding-up, liquidation or examination of any
Loan Party or Material Subsidiary; and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;
(h) any Loan Party or Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or other Debtor Relief
Law; (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner or similar official for
any Loan Party or Material Subsidiary or for a substantial part of the property
of any Loan Party or Material Subsidiary; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its insolvency or inability or fail generally to pay its debts
as they become due; (vii) take any action for the purpose of effecting any of
the foregoing; (viii) wind up or liquidate (except in accordance with Section
6.05) or put into examination, or (ix) take any step with a view to a moratorium
or a composition or similar arrangement with any creditors of any Loan Party or
Material Subsidiary, or a moratorium is declared or instituted in respect of the
indebtedness of any Loan Party or Material Subsidiary;
(i) one or more judgments, orders or decrees for the payment of money in an
aggregate Dollar Equivalent amount in excess of $100,000,000, to the extent not
covered by insurance or supported by a letter of credit or appeal bonds posted
in cash, shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon properties
of any Company to enforce any such judgment;
(j) one or more ERISA Events or noncompliance with respect to Foreign Plans or
Compensation Plans shall have occurred that, when taken together with all other
such ERISA Events and noncompliance with respect to Foreign Plans or
Compensation Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates that could reasonably be
expected to result in a Material Adverse Effect;
(k) [intentionally omitted];


206


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(l) any Loan Document or any material provision thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
any Loan Party shall repudiate or deny any portion of its liability or
obligation for the Obligations;
(m) there shall have occurred a Change in Control;
(n) [intentionally omitted]; or
(o) any Company shall be prohibited or otherwise restrained from conducting the
business theretofore conducted by it in any manner that has or could reasonably
be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;
then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Designated Company, take
either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other Obligations of the
Loan Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each of the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to any Loan Party described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees, costs, charges and all other Obligations of
the Loan Parties accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
of the Loan Parties, anything contained herein or in any other Loan Document to
the contrary notwithstanding.
Section 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans owing
by them that shall have become due otherwise than by acceleration (with interest
on principal and, to the extent permitted by law, on overdue interest, at the
rates specified herein) and all Defaults (other than non-payment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant Section 11.02, then upon the
written consent of the Required Lenders and written notice to the Designated
Company, the termination of the Commitments or the acceleration and their
consequences may be rescinded and annulled; but such action shall not affect any
subsequent Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders to
a decision that may be made


207


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



at the election of the Required Lenders, and such provisions are not intended to
benefit any Loan Party and do not give any Loan Party the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are met.
Section 8.03 Application of Payments. The payments received by the
Administrative Agent after an Event of Default has occurred and is continuing or
after the acceleration of the Obligations, shall be applied, in full or in part,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement, promptly by the Administrative Agent as follows:
(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of collection or other realization including compensation
to the Administrative Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by the Administrative Agent in
connection therewith, and all amounts for which the Administrative Agent is
entitled to indemnification or reimbursement pursuant to the provisions of any
Loan Document, together with interest on each such amount at the highest rate
then in effect under this Agreement from and after the date such amount is due,
owing or unpaid until paid in full;
(b) Second, to the payment of all other reasonable costs and expenses of such
collection or other realization including any compensation payable to the other
Credit Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Credit Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations which are then due and owing (other
than principal), in each case equally and ratably in accordance with the
respective amounts thereof then due and owing with respect to such Obligations;
(d) Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations and any premium thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing; and
(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
In the event that any such payments are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
Section 8.04 Designated Company’s Right to Cure.


208


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(a) Notwithstanding anything to the contrary contained in Section 8.01, in the
event the Designated Company fails to comply with the Financial Performance
Covenant with respect to a period of four consecutive fiscal quarters, then at
any time after the end of the last fiscal quarter of such period of four
consecutive fiscal quarters until the expiration of the tenth (10th) day after
the date on which financial statements are required to be delivered with respect
to such fiscal quarter hereunder, any Specified Holder may make a Specified
Equity Contribution to Holdings, and Holdings shall immediately make a cash
contribution to the common equity of the Designated Company and/or purchase
Equity Interests of the Designated Company (other than Disqualified Capital
Stock), in the amount of such Specified Equity Contribution. The Designated
Company may apply the amount of the Net Cash Proceeds thereof received by it to
increase Consolidated EBITDA with respect to such applicable quarter; provided
that such Net Cash Proceeds (i) are actually received by the Designated Company
(including through capital contribution of such Net Cash Proceeds by Holdings to
the Designated Company) no later than ten (10) days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder and (ii) do not exceed the aggregate amount necessary for
purposes of complying (by addition to Consolidated EBITDA) with the Financial
Performance Covenant for such period. The parties hereby acknowledge and agree
that notwithstanding anything to the contrary contained elsewhere in this
Agreement, this Section 8.04(a) (and any Specified Equity Contribution or the
proceeds thereof) may not be relied on for purposes of calculating any financial
ratios (other than as applicable to the Financial Performance Covenant for
purposes of increasing Consolidated EBITDA as provided herein) or any available
basket or thresholds under this Agreement and shall not result in any adjustment
to any amounts or calculations other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.
(b) The parties hereto agree that (i) in each period of four consecutive fiscal
quarters, there shall be at least two (2) fiscal quarters in which no Specified
Equity Contribution is made, (ii) during the term of this Agreement, no more
than four Specified Equity Contributions will be made, and (iii) the cash
contributed or received pursuant to such Specified Equity Contribution (A) shall
be disregarded for any purpose other than increasing Consolidated EBITDA solely
for the purposes of measuring the Financial Performance Covenant (and, for the
avoidance of doubt, such cash shall not constitute “cash and Cash Equivalents”
or Unrestricted Cash for purposes of the definition of “Consolidated Total Net
Debt” and shall not increase Consolidated EBITDA for the purpose of determining
compliance with the Financial Performance Covenant on a Pro Forma Basis in
determining whether another transaction will be permitted) and (B) for purposes
of calculating the Total Net Leverage Ratio, the Consolidated Interest Coverage
Ratio, the Senior Secured Net Leverage Ratio, the Secured Net Leverage Ratio and
the Financial Performance Covenant, shall not be deemed to reduce any
Indebtedness or other obligations of the Loan Parties that would otherwise be
included in the definition of “Consolidated Total Net Debt” (except, with
respect to periods after the fiscal quarter with respect to which such Equity
Issuance is made, to the extent such Specified Equity Contribution is applied to
repay Indebtedness).


209


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



ARTICLE IX


[INTENTIONALLY OMITTED]


ARTICLE X


THE ADMINISTRATIVE AGENT
Section 10.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints SCB to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
Section 10.02 Rights as a Lender. The person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Designated Company or other Loan Party, or any
Subsidiary or other Affiliate thereof, as if such person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 10.03 Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent shall not:
(i) be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing;
(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that in each case the
Administrative Agent is expressly required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
judgment or the judgment of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Requirements of
Law; and


210


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(iii) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Designated Company or other Loan Party or any of its
Affiliates that is communicated to or obtained by the person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b) Notwithstanding anything to the contrary in any Loan Document, the
Administrative Agent shall not be liable for any action taken or not taken by it
(x) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 11.02) or (y) in the absence of
its own gross negligence or willful misconduct. The AdministrativeAgent shall
not be deemed to have knowledge of, or be required to take any action in
connection with, any Default unless and until notice describing such Default is
given to the Administrative Agent by the Designated Company or a Lender.
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. Without limiting the generality of the foregoing, the use
of the term “agent” in this Agreement with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term us used merely as a matter of market custom and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
(d) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.
(e) Notwithstanding anything to the contrary in any Loan Document, without
limiting the Administrative Agent’s rights hereunder to exercise discretion in
taking any action in connection with the Loan Documents or any transaction
permitted hereunder or thereunder (it being understood and agreed by the Lenders
that the Administrative Agent may elect to act


211


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



promptly and without seeking express approval from any Lender prior to taking
such action), the Administrative Agent may:
(i) require the express written approval of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) prior to taking any action in connection with the
Loan Documents or any transaction permitted hereunder or thereunder, including,
without limitation, the Permitted Reorganization; or
(ii) upon at least two (2) Business Days’ prior written notice to the Lenders
(such period, the “Specified Notice Period”), require the express written
approval of the Representative Lenders prior to taking any action in connection
with the Loan Documents or any transaction permitted hereunder or thereunder;
provided that this clause (ii) shall not apply with respect to any action in
connection with the Permitted Reorganization or that would otherwise require the
consent of such other number or percentage of the Lenders as expressly provided
for in Section 11.02.
On and after the date that the requisite written approval, if any, is provided
to the Administrative Agent by such Lenders in accordance with the immediately
preceding sentence, the Administrative Agent shall be authorized to take such
action for all purposes under the Loan Documents without the consent of any
other Lender. For purposes of this clause (e), “Representative Lenders” shall
mean, with respect to any action under clause (ii) above, Lenders holding more
than 50% of the sum of all Loans outstanding and unused Commitments (if any) of
all Lenders that have provided written notice of their approval or disapproval
of such action or omission to take an action within the Specified Notice Period.
Section 10.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon or acting or failing to act upon (including in connection with the
Administrative Agent’s execution, delivery or filing of any Loan Document or
other agreement, document, certificate or filing in connection therewith), any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. In determining whether the
conditions to taking any action under or in connection with any Loan Document
are satisfied, the Administrative Agent shall be entitled to rely upon any
certificates delivered to the Administrative Agent by any Loan Party. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. The Administrative Agent is further
authorized to rely upon and to comply with any written, oral or telephonic
statements made or purported to be made by any Loan Party. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such


212


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Designated Company or other Loan Party), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
Section 10.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by the Administrative Agent,
including a sub-agent which is a non-U.S. affiliate of the Administrative Agent.
The Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
the Administrative Agent.
Section 10.06 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Designated Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Designated Company, to appoint a successor, which (i) shall be a bank with an
office in the United States or England and Wales, or an Affiliate of any such
bank with an office in the United States or England and Wales and (ii) shall be
a commercial bank or other financial institution having assets in excess of
$1,000,000,000. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above,
provided that if the Administrative Agent shall notify the Designated Company
and the Lenders that no qualifying person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other


213


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Loan Documents, the provisions of this ARTICLE X and Section 11.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as the Administrative Agent. The Escrow Agent shall be deemed to have
automatically resigned upon the resignation of the Administrative Agent.
(b) The Administrative Agent shall resign in accordance with paragraph (a) above
if on or after the date which is three months before the earliest FATCA
Application Date relating to any payment to the Administrative Agent under the
Loan Documents, either:
(i) the Administrative Agent fails to respond to a request under Section 2.15(f)
(FATCA Information) and a Lender reasonably believes that the Administrative
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date;
(ii) the information supplied by the Administrative Agent pursuant to
Section 2.15(f) (FATCA Information) indicates that the Administrative Agent will
not be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; or
(iii) the Administrative Agent notifies the Designated Company and the Lenders
that the Administrative Agent will not be (or will have ceased to be) a FATCA
Exempt Party on or after that FATCA Application Date;
and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Administrative Agent
were a FATCA Exempt Party, and that Lender, by notice to the Administrative
Agent, requires it to resign.
Section 10.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon any of
the Administrative Agent, the Escrow Agent, any syndication agent, documentation
agent, arranger or bookrunner listed on the cover page hereto or acting in such
capacity in connection with any amendment, or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any of the
Administrative Agent, the Escrow Agent, any syndication agent, documentation
agent, arranger or bookrunner listed on the cover page hereto or acting in such
capacity in connection with any amendment, or any other Lender, and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Section 10.08 No Other Duties, etc. Notwithstanding anything to the contrary
contained herein, the Mandated Lead Arrangers listed on the cover page hereof
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, Escrow Agent or as a Lender hereunder.


214


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Section 10.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower or any
Guarantor) shall be entitled and empowered, by intervention in such proceeding
or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Administrative Agent and the other
Credit Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Credit Parties and
the Administrative Agent hereunder) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Credit Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Credit Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Credit Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Credit
Party to authorize the Administrative Agent to vote in respect of the claim of
any Credit Party in any such proceeding.


Section 10.10 Concerning the Loan Documents. Each Lender authorizes and directs
the Administrative Agent to enter into this Agreement and the other Loan
Documents and to perform its obligations thereunder. Each Lender agrees that any
action taken by the Administrative Agent or Required Lenders in accordance with
the terms of this Agreement or the other Loan Documents and the exercise by the
Administrative Agent or Required Lenders of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.
Section 10.11 Release. Each Lender and each Loan Party hereby releases the
Administrative Agent acting on its behalf pursuant to the terms of this
Agreement or any other Loan Document from the restrictions of Section 181 of the
German Civil Code (Bürgerliches Gesetzbuch) (restriction on self-dealing).
Section 10.12 Acknowledgment of English-law Guarantee. Each Credit Party
acknowledges the terms of the English-law Guarantee and specifically agrees and
accepts (i) that the Administrative Agent shall, as trustee, have only those
duties, obligations and responsibilities


215


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



expressly specified in the English-law Guarantee; (ii) the limitation and
exclusion of the Administrative Agent’s liability as set out therein; and (iii)
all other provisions of the English-law Guarantee as if it were a party thereto.
ARTICLE XI


MISCELLANEOUS
Section 11.01 Notices.
(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:
(i) if to any Loan Party, to the Parent at:
Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Randal P. Miller
Telecopier No.: 404-760-0124
Email: randy.miller@novelis.adityabirla.com
with a copy to:


Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Leslie J. Parrette, Jr.
Telecopier No.: 404-760-0137
Email: les.parrette@novelis.adityabirla.com
        and


Torys LLP
1114 Avenue of the Americas, 23rd Floor
New York, New York 10036
Attention: Jonathan B. Wiener
Telecopier No.: 212-682-0200
Email: jwiener@torys.com




216


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(ii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire (including, as appropriate, notices delivered
solely to the person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Designated Company); and
(iii) if to the Administrative Agent or the Escrow Agent, to it at:
Standard Chartered Bank
5th Floor 1 Basinghall Avenue
London, England, EC2V 5DD
Attention: Asset Servicing Manager
Fax: +44207 885 9728
Email: loansagencyuk@sc.com
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 N. Wacker Drive
Chicago IL, 60606
Attention: David M. Wagener
Telecopier No.: (312) 827-9462
Phone No.: (312) 407-0870
Email: david.wagener@skadden.com
Notices and other communication sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may (subject to Section 11.01(d)) be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
ARTICLE II if such Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Designated Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 11.01(d)); provided that approval of such procedures may be
limited to particular notices or communications.


217


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) Change of Address, Etc. Any party hereto (other than a Lender) may change
its address or telecopier number for notices and other communications hereunder
by notice to the other parties hereto. Each Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Designated Company and the Administrative Agent. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.
(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
loansagencyuk@sc.com or at such other e-mail address(es) provided to the
Designated Company from time to time or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall reasonably require. Nothing
in this Section 11.01(d) shall prejudice the right of the Administrative Agent,
any Lender or any Loan Party to give any notice or other communication pursuant
to this Agreement or any other Loan Document in any other manner specified in
this Agreement or any other Loan Document.
To the extent consented to by the Administrative Agent from time to time,
Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that the Designated Company shall also
deliver to the Administrative Agent an executed original of each Compliance


218


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Certificate and an executed copy (which may be by pdf or similar electronic
transmission) of each notice or request of the type described in clauses (i)
through (iv) of paragraph (d) above required to be delivered hereunder.
Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS (AS DEFINED BELOW) OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Designated
Company, any other Loan Party, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Designated Company’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Designated Company, any other Loan Party, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
Each Loan Party further agrees and acknowledges that certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Designated Company or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such persons’
securities. The Designated Company and each other Loan Party hereby agree that
it will use commercially reasonable efforts to identify that portion of the
materials and/or information provided by or on behalf of the Designated Company
hereunder (the “Borrower Materials”) that may be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials hereunder “PUBLIC,” the Loan Parties shall be deemed to have
authorized the Mandated Lead Arrangers, the Administrative Agent and the Lenders
to treat such materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Designated
Company, the other Loan Parties or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such materials constitute Information, they shall be treated as set forth
in Section


219


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



11.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Mandated Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Designated Company, the other Loan Parties or
their respective securities for purposes of United States Federal or state
securities laws.
(e) Reliance by the Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of any Loan Party even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such person on each notice purportedly given by or on behalf of any
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
Section 11.02 Waivers; Cumulative Remedies; Amendment.
(a) Waivers; Cumulative Remedies. No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by this Section 11.02, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time. No notice or demand on any
Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.
(b) Required Consents. Subject to Section 11.02(c) and (d), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended,


220


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



supplemented or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders (or by the Administrative Agent with the written consent of the Required
Lenders) or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are party thereto, in each case with the written
consent of the Required Lenders; provided that no such agreement shall be
effective if the effect thereof would:
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon (other than interest pursuant to Section 2.06(c)), or reduce any Fees
payable hereunder, or change the form or currency of payment of any Obligation,
without the written consent of each Lender directly affected thereby;
(iii) (A) postpone the scheduled final maturity of any Loan, (B) postpone the
date for payment of any interest or fees payable hereunder, (C) change the
amount of, waive or excuse any such payment (other than waiver of any increase
in the interest rate pursuant to Section 2.06(c)), or (D) postpone the scheduled
date of expiration of any Commitment without the written consent of each Lender
directly affected thereby;
(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;
(v) permit the assignment or delegation by the Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender
(provided that the Aleris Acquisition shall not constitute an assignment or
delegation by the Borrower of its rights or obligations under the Loan Documents
for purposes of this clause (v));
(vi) release Holdings (or, on and after the Specified AV Minerals Joinder Date,
AV Minerals) or all or substantially all of the Subsidiary Guarantors from their
Guarantees (except as expressly provided in this Agreement or as otherwise
expressly provided by any such Guarantee), or limit their liability in respect
of such Guarantees, without the written consent of each Lender;


221


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(vii) change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Section 2.02(a), without the
written consent of each Lender directly affected thereby;
(viii) change any provision of this Section 11.02(b) or (d), without the written
consent of each Lender directly affected thereby;
(ix) change the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document (including this Section) specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, other than to increase such percentage or
number or to give any additional Lender or group of Lenders such right to waive,
amend or modify or make any such determination or grant any such consent; and
(x) change or waive any provision of ARTICLE X as the same applies to the
Administrative Agent, or any other provision hereof as the same applies to the
rights or obligations of the Administrative Agent, in each case without the
written consent of the Administrative Agent;
(xi) change or waive any provision of the Letter of Comfort without the written
consent of each Lender;
provided, further, that any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders, except that
(x) the Commitment of any Defaulting Lender may not be increased or extended,
the principal owed to such Lender reduced or this proviso amended, without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
(c) [intentionally omitted].
(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
consent, discharge or termination of the provisions of this Agreement as
contemplated by Section 11.02(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Designated Company and the Borrower shall
have the right, upon notice by the Designated Company or the Borrower to such
Lender and the Administrative Agent, to replace all, but not less than all, of
such non-consenting Lender or Lenders (so long as all non-consenting Lenders are
so replaced) with one or more persons pursuant to Section 2.16 so long as at the
time of such replacement each such


222


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



new Lender consents to the proposed change, waiver, consent, discharge or
termination. Each Lender agrees that, if the Designated Company or the Borrower
elects to replace such Lender in accordance with this Section, it shall promptly
execute and deliver to the Administrative Agent an Assignment and Assumption to
evidence such sale and purchase and shall deliver to the Administrative Agent
any Note (if Notes have been issued in respect of such Lender’s Loans) subject
to such Assignment and Assumption; provided that the failure of any such
non-consenting Lender to execute an Assignment and Assumption shall not render
such sale and purchase (and the corresponding assignment) invalid and such
assignment shall be recorded in the Register.
(e) Holdings Amalgamation and Permitted Reorganization. Notwithstanding the
foregoing, the Administrative Agent and the Borrower (without the consent of any
Lenders) may amend, amend and restate, supplement or otherwise modify this
Agreement and the other Loan Documents if necessary or advisable in connection
with or to effectuate (i) the Permitted Holdings Amalgamation, and (ii) the
Permitted Reorganization (to the extent set forth in the definition of
“Permitted Reorganization”).
(f) [intentionally omitted].
(g) Most Favored Nation Provision. The Administrative Agent is authorized to
enter into any amendment to this Agreement contemplated under Section 6.10 with
the Borrower, and without the approval of any other Person, notwithstanding
anything in this Agreement to the contrary.
Section 11.03 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrower shall pay or cause the applicable Loan
Party to pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Escrow Agent, the Mandated Lead Arrangers, and their
respective Affiliates (including the reasonable fees, charges and disbursements
of one primary transaction counsel (plus local counsel in each applicable
jurisdiction) for the Administrative Agent and/or the Escrow Agent, all fees and
time charges for attorneys who may be employees of the Administrative Agent
and/or the Escrow Agent, expenses incurred in connection with due diligence,
inventory appraisal and collateral audit and reporting fees, travel, courier,
reproduction, printing and delivery expenses, and the obtaining and maintaining
of CUSIP numbers for the Loans) in connection with the syndication of the credit
facility provided for herein, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents, in connection
with each step of the Permitted Reorganization, the Aleris Acquisition and the
Permitted Holdings Amalgamation, and in connection with any amendment, amendment
and restatement, modification or waiver of the provisions hereof or of any of
the foregoing (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all out-of-pocket expenses incurred by the
Administrative Agent, the Escrow Agent or any Lender (including the fees,
charges and disbursements of one primary counsel (plus local or special counsel
in each applicable jurisdiction) for the Administrative Agent and/or the Escrow
Agent (and all fees and time charges for attorneys who may be employees of the
Administrative Agent and/or the Escrow Agent) and one primary counsel (plus
local or special counsel in each applicable jurisdiction) for


223


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



the Lenders), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 11.03, or (B) in connection with the Escrow
Account, the Escrowed Amounts, and the Loans issued hereunder (including the
Escrowed Term Loans), including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Escrow Account,
the Escrowed Amounts, the Loans and/or the Escrowed Term Loans and (iv) all
documentary and similar taxes and charges in respect of the Loan Documents.
(b) Indemnification. Each Loan Party shall indemnify the Administrative Agent
(and any sub-agent thereof), the Escrow Agent, each Mandated Lead Arranger, each
Lender, and each Related Party of any of the foregoing persons (each such person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all reasonable out-of-pocket losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee) incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Designated Company or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any amendment, amendment
and restatement, modification or waiver of the provisions hereof or thereof, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby (including
in connection with the Escrow Account and the escrow arrangement set forth in
Section 2.18, each step of the Permitted Reorganization, the Aleris Acquisition
and any Permitted Holdings Amalgamation), (ii) the Escrowed Amounts or any Loan
(including the Escrowed Term Loans) or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release or threatened Release
of Hazardous Materials on, at, under or from any property owned, leased or
operated by any Company at any time, or any Environmental Claim related in any
way to any Company, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Designated Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Designated Company or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Designated Company or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. WITHOUT LIMITATION OF THE FOREGOING, IT IS THE
INTENTION OF THE LOAN PARTIES, AND THE LOAN PARTIES AGREE, THAT THE FOREGOING
INDEMNITIES SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE.


224


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(c) Reimbursement by Lenders. To the extent that any Loan Party for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 11.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Escrow Agent or any Related Party thereof, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the Escrow
Agent or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Escrow Agent in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or the Escrow Agent in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.14(g). For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total outstanding
Term Loans and unused Commitments of all Lenders at the time (or if the Term
Loans have been repaid in full and the Commitments have been terminated, based
upon its share of the Term Loans immediately prior to such repayment, or, if the
Term Loans were never funded to the Borrower, based on its share of the Term
Loan Commitments immediately prior to such termination).
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Escrowed Amounts,
any Loan (including the Escrowed Term Loans) or the use of the proceeds thereof.
No Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
(e) Payments. All amounts due under this Section shall be payable not later than
three (3) Business Days after demand therefore accompanied by reasonable
particulars of amounts due.
(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, and the Escrow Agent, the replacement of any Lender,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the Obligations.
Section 11.04 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may (except as a result of a transaction expressly
permitted by Section 6.05(c) or 6.05(e)) assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the


225


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this Section
11.04, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 11.04 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by the Borrower, any other Loan
Party or any Lender shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall be an integral multiple of
$1,000,000, unless, so long as no Event of Default has occurred and is
continuing, the Designated Company otherwise consents (each such consent not to
be unreasonably withheld or delayed) and, with respect to the Borrower, such
consent shall be deemed given if no objection is made by the Borrower within
five Business Days after notice of the proposed assignment; provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned;
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption,


226


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



together with a processing and recordation fee of $3,500 (provided that only one
such fee shall be imposed in the case of simultaneous assignments by related
Approved Funds or Affiliates of the assigning Lender), and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire
(iv) the Administrative Agent shall have received a U.S. tax withholding
certificate (or, alternatively, other evidence satisfactory to the
Administrative Agent) confirming FATCA compliance of the Eligible Assignee
pursuant to paragraph (v) of Section 2.15(f) (FATCA Information). For the
avoidance of doubt, and pursuant to paragraph (viii) of Section 2.15(f) (FATCA
Information), the Administrative Agent may rely on such U.S. tax withholding
certificate or other evidence from each Lender without further verification, and
the Administrative Agent shall not be liable for any action taken by it in
respect of such U.S. tax withholding certificate or other evidence under or in
connection with paragraph (v), (vi) or (vii) of Section 2.15(f) (FATCA
Information); and
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.12, Section 2.13, Section 2.15,
Section 2.16, Section 7.10 and Section 11.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section 11.04.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall, at
all times at the Administrative Agent’s Office, while any Loans are outstanding,
maintain a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain in the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register


227


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



shall be available for inspection by the Borrower and any Lender (with respect
to its own interest only), at any reasonable time and from time to time upon
reasonable prior notice. The requirements of this Section 11.04(c) are intended
to result in any and all Loans being in “registered form” for purposes of
Section 871, Section 881 and any other applicable provision of the Code, and
shall be interpreted and applied in a manner consistent therewith. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments and Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent sell participations to any
person (other than a natural person, a Defaulting Lender or the Borrower, or any
other Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) each Loan Party, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 2.12, Section
2.13, Section 2.15, Section 2.16 and Section 7.10 (subject to the requirements
of those Sections) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided,
that such Participant shall not be entitled to receive any greater payment under
Section 2.12, Section 2.15, or Section 7.10 with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the


228


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender, provided such Participant agrees to
be subject to such Section 2.14 as though it were a Lender.
(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12, Section 2.13, Section 2.15,
Section 2.16 and Section 7.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Designated Company’s prior written consent.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or to any other central bank with
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(g) Disqualified Institutions.
(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or participation in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.
(ii) If any assignment (but not participation) is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or any Person (other than a Participant) becomes a Disqualified
Institution after the applicable Trade Date, the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Administrative Agent, (A) purchase or prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all


229


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



other amounts (other than principal amounts) payable to it hereunder (and, in
the case of a purchase, effect an immediate cancellation) and/or (B) require
such Disqualified Institution to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 11.04), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.
(iii) Notwithstanding anything to the contrary contained in this Agreement, if
any assignment (but not participation) is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
then such Disqualified Institution (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Loan Parties,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, such Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Reorganization Plan”), such Disqualified Institution party
hereto hereby agrees (1) not to vote on such Reorganization Plan, (2) if such
Disqualified Institution does vote on such Reorganization Plan notwithstanding
the restriction in the foregoing clause (1), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code of the United States (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Reorganization Plan in
accordance with Section 1126(c) of the Bankruptcy Code of the United States (or
any similar provision in any other Debtor Relief Laws) and (3) not to contest
any request by any party for a determination by the bankruptcy court (or other
applicable court of competent jurisdiction) effectuating the foregoing
clause (2).
(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to


230


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(A) post the list of Disqualified Institutions provided by the Designated
Company and any updates thereto from time to time (collectively, the “DQ List”)
on the Platform, including that portion of the Platform that is designated for
“public side” Lenders and/or (B) provide the DQ List to each Lender requesting
the same.
Section 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Commitments have
not expired or terminated. The provisions of Section 2.12, Section 2.13, Section
2.14, Section 2.15, Section 2.16, Section 7.10, ARTICLE X and Section 11.03
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.
Section 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Escrow Agent or the Mandated Lead Arrangers
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
Section 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Section 11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from


231


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



time to time, to the fullest extent permitted by applicable Requirements of Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Designated Company or any
other Loan Party against any and all of the obligations of the Designated
Company or such Loan Party now or hereafter existing under this Agreement or any
other Loan Document to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Designated Company or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its respective Affiliates may have. Each
Lender agrees to notify the Designated Company and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 11.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


232


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(c) WAIVER OF VENUE. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.09(B). EACH FRENCH
GUARANTOR AND EACH OTHER FRENCH SUBSIDIARY HEREBY WAIVES THE BENEFIT OF THE
PROVISIONS OF ARTICLE 14 OF THE FRENCH CODE CIVIL. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER, E-MAIL OR
OTHER ELECTRONIC TRANSMISSION) IN SECTION 11.01. EACH LOAN PARTY HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CORPORATION SERVICE COMPANY, 1180
AVE OF THE AMERICAS, SUITE 210, NEW YORK, NEW YORK, 10036 (TELEPHONE NO:
800-927-9801, X52067) (TELECOPY NO: 212-299-5656) (ELECTRONIC MAIL ADDRESS:
MWIENER@CSCINFO.COM) (THE “PROCESS AGENT”), IN THE CASE OF ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN THE UNITED STATES AS ITS DESIGNEE, APPOINTEE AND AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
THAT MAY BE SERVED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY LOAN DOCUMENT. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW.
Section 11.10 WAIVER OF JURY TRIAL. EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS


233


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 11.12 Treatment of Certain Information; Confidentiality. The
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates (including its head office, branch or representative
offices) and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors, service providers and other
representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Requirements of Law,
stock exchange requirement, or by any subpoena or similar legal process, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 11.12, to (i) any assignee of or
Participant or sub-Participant in, or any prospective Lender, or prospective
assignee of or Participant or sub-Participant in, any of its rights or
obligations under this Agreement, (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to any Loan
Party and its obligations or (iii) any rating agency for the purpose of
obtaining a credit rating applicable to any Lender, (g) with the consent of the
Designated Company or the applicable Loan Party, (h) to insurers, insurance
brokers and other credit protection and service providers of any Agent, Lender,
or any of their respective Affiliates who are under a duty of confidentiality to
such Agent, Lender or Affiliate, (i) to any Federal Reserve Bank or any other
central bank with jurisdiction over such Person in connection with a pledge or
assignment in accordance with Section 11.04(f) or (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Loan Parties. For purposes of this Section, “Information” shall
mean all written information received from a Loan Party or any of its
Subsidiaries relating to the Loan Parties or any of their Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party or any of their Subsidiaries, provided that, in the
case of information received from any Loan Party or any of their Subsidiaries
after the Effective Date, such information is clearly identified at the time of
delivery as confidential. Any person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such person has exercised the same degree of
care to maintain the confidentiality of such Information as such person would
accord to its own confidential information.


234


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Section 11.13 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Designated Company and the other Loan
Parties that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Designated
Company and the other Loan Parties, which information includes the name, address
and tax identification number of the Designated Company and the other Loan
Parties and other information regarding the Designated Company and the other
Loan Parties that will allow such Lender or the Administrative Agent, as
applicable, to identify the Designated Company and the other Loan Parties in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to the Lenders and the
Administrative Agent. Where a Lender has received soft copies of the documents
provided pursuant to Section 4.01, Section 4.03, the definition of Permitted
Reorganization or this Section 11.13, within a reasonable period of time
following the written request therefor by such Lender, the Designated Company
shall deliver paper copies to such Lender, it being understood that the Lenders
have a right to seek paper copies of all such documentation as may be required
in order to enable compliance with applicable “know your customer” and
anti-money laundering rules and regulations.
Section 11.14 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
Section 11.15 Singapore Personal Data Protection Act. If a Loan Party provides a
Credit Party with personal data of any individuals (including, where applicable,
a Loan Party’s directors, officers, employees, shareholders, beneficial owners,
representatives, agents and principals (if acting on behalf of another)), that
Loan Party represents and warrants that it:
(a) has obtained (and shall maintain) the consent from such individual; and
(b) is authorized to deliver such personal data to that Credit Party for
collection, use, disclosure, transfer and retention of personal data for such
purposes as set out in that Credit Party’s personal data protection policy or as
permitted by applicable laws or regulations.
Section 11.16 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law (in the case of the U.S. Hold Separate Order, as
such Requirements of Law are modified as it relates to Aleris Rolled Products,
Inc. and/or the other U.S. Subsidiaries of Aleris pursuant


235


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



to a U.S. Hold Separate Agreement), all obligations of the Loan Parties
hereunder shall be absolute and unconditional irrespective of:
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
(d) any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or
(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.
Section 11.17 [INTENTIONALLY OMITTED].
Section 11.18 Judgment Currency.
(a) Each Loan Party’s obligations hereunder and under the other Loan Documents
to make payments in Dollars (the “Obligation Currency”) shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made at the spot selling rate at which the Administrative
Agent (or if the Administrative Agent does not quote a rate of exchange on such
currency, by a known dealer in such currency designated by the Administrative
Agent) offers to sell such Judgment Currency for the Obligation Currency in the
London foreign exchange market at approximately 11:00 a.m. London time on such
date for delivery two (2) Business Days later (such date of determination of
such spot selling rate, being hereinafter referred to as the “Judgment Currency
Conversion Date”).
(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower


236


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



covenant and agrees to pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount) as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the Obligation
Currency which could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.
(c) For purposes of determining any rate of exchange for this Section 11.18,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.
Section 11.19 Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with the terms of the
Loan Documents; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with the terms hereof (subject to Section 2.14), or
(c) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any bankruptcy, insolvency or Debtor Relief Law; and provided, further,
that if at any time there is no person acting as Administrative Agent hereunder
and under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent regarding the enforcement
of rights and remedies under to the Loan Documents and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.14, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
Section 11.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Designated Company and each other Loan Party acknowledges and
agrees that: (i) (A) the arranging and other services regarding this Agreement
provided by the Administrative Agent and the Mandated Lead Arrangers are
arm’s-length commercial transactions between the Designated Company and each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Mandated Lead Arrangers, on the other hand, (B)
each of the Designated Company and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Designated Company and each other Loan Party is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii) (A)
the Administrative Agent and the Mandated Lead Arrangers each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Designated Company, any other Loan Party or any of
their


237


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor the Mandated Lead Arrangers has any obligation to the Designated
Company, any other Loan Party or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Mandated Lead Arrangers and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Designated Company, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any of the Mandated Lead
Arrangers has any obligation to disclose any of such interests to the Designated
Company, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Designated Company and the other
Loan Parties hereby waives and releases any claims that it may have against the
Administrative Agent and the Mandated Lead Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
Section 11.21 Abstract Acknowledgment of Indebtedness and Joint Creditorship.
(a) Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally agrees and covenants with the
Administrative Agent by way of an abstract acknowledgment of indebtedness
(abstraktes Schuldversprechen) that it owes to the Administrative Agent as
creditor in its own right and not as a representative of the other Credit
Parties, sums equal to, and in the currency of, each amount payable by such Loan
Party to each of the Credit Parties under each of the Loan Documents relating to
any Obligations, as and when that amount falls due for payment under the
relevant Loan Document or would have fallen due but for any discharge resulting
from failure of another Credit Party to take appropriate steps, in insolvency
proceedings affecting such Loan Party, to preserve its entitlement to be paid
that amount.
(b) Each Loan Party undertakes to pay to the Administrative Agent upon first
written demand the amount payable by such Loan Party to each of the Credit
Parties under each of the Loan Documents as such amount has become due and
payable.
(c) The Administrative Agent has the independent right to demand and receive
full or partial payment of the amounts payable by each Loan Party under this
Section 11.21, irrespective of any discharge of such Loan Party’s obligation to
pay those amounts to the other Credit Parties resulting from failure by them to
take appropriate steps, in insolvency proceedings affecting such Loan Party, to
preserve their entitlement to be paid those amounts.
(d) Any amount due and payable by a Loan Party to the Administrative Agent under
this Section 11.21 shall be decreased to the extent that the other Credit
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Credit Parties under those
provisions shall be decreased to the extent that the Administrative Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.21; provided that no Loan Party may consider its
obligations towards a Credit Party to be so discharged by virtue of any set-off,
counterclaim or similar defense that it may invoke vis-à-vis the Administrative
Agent.


238


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(e) The rights of the Credit Parties (other than the Administrative Agent) to
receive payment of amounts payable by each Loan Party under the Loan Documents
are several and are separate and independent from, and without prejudice to, the
rights of the Administrative Agent to receive payment under this Section 11.21.
(f) In addition, but without prejudice to the foregoing, the Administrative
Agent shall be the joint creditor (together with the relevant Credit Parties) of
all obligations of each Loan Party towards each of the Credit Parties under the
Loan Documents.
Section 11.22 Special German Matters. The representations and warranties in
Section 3.22 and the covenants in Section 6.21, in each case, given by any Loan
Party resident in Germany (Inländer) within the meaning of Section 2 para. 15 of
the German Foreign Trade Act (Auβenwirtschaftsgesetz) (or any Loan Party in
relation to a Loan Party so resident in Germany) are made only to the extent
that they do not result in a violation of or conflict with Section 7 of the
German Foreign Trade and Payments Regulation (Auβenwirtschaftsverordnung).
Section 11.23 [INTENTIONALLY OMITTED].
Section 11.24 [INTENTIONALLY OMITTED].
Section 11.25 [INTENTIONALLY OMITTED].
Section 11.26 [INTENTIONALLY OMITTED].
Section 11.27 Maximum Liability. Subject to Section 7.08 and Sections 7.11
through 7.16, it is the desire and intent of (i) each Loan Party and the
Lenders, that, in each case, the liability of such Loan Party shall be enforced
against such Loan Party to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought
after giving effect to the rights of contribution established in the
Contribution, Intercompany, Contracting and Offset Agreement that are valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. If, however, and to the extent that, the
obligations of any Loan Party under any Loan Document shall be adjudicated to be
invalid or unenforceable for any reason (including, without limitation, because
of any applicable state, provincial or federal law relating to fraudulent
conveyances or transfers), then the amount of such Loan Party’s obligations (in
the case of any invalidity or unenforceability with respect such Loan Party’s
obligations) under the Loan Documents shall be deemed to be reduced and such
Loan Party shall pay the maximum amount of the Obligations which would be
permissible under applicable law; provided that any guarantees of any such
obligations that are subject to deemed reduction pursuant to this Section 11.27
shall, to the fullest extent permitted by applicable Requirements of Law (in the
case of the U.S. Hold Separate Order, as such Requirements of Law are modified
as it relates to Aleris Rolled Products, Inc. and/or the other U.S. Subsidiaries
of Aleris pursuant to a U.S. Hold Separate Agreement), be absolute and
unconditional in respect of the full amount of such obligations without giving
effect to any such deemed reduction.


239


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Section 11.28 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
Section 11.29 [INTENTIONALLY OMITTED].
Section 11.30 Electronic Execution of Assignments and Certain other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Requirements of Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.
Section 11.31 Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
Section 11.32 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.
Solely to the extent any Lender or the Administrative Agent that is an Affected
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or the Administrative Agent that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability


240


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



is unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or the Administrative Agent that is an Affected
Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
Section 11.33 Lender Consents and Acknowledgements.
(a) On the Effective Date, the Designated Company has determined in its
reasonable discretion that (i) the restrictions under Korean law applicable to
providing upstream guarantees, including those laws that would potentially
subject the directors of NKL to civil and criminal liability for acting to
benefit a third party, constitute the equivalent of a prohibition under
Requirements of Law of NKL becoming a Subsidiary Guarantor pursuant to Section
5.11(b) and (ii) the costs associated with causing Novelis Vietnam Company
Limited to become a Subsidiary Guarantor pursuant to Section 5.11(b), are, in
each case, in light of the restrictions on, and cost of, creating and enforcing
such guarantees under the applicable Requirements of Law, excessive in relation
to the benefits that the Credit Parties would obtain. In reliance upon the
foregoing, each Credit Party, by becoming a Party or by receiving the benefit of
the terms hereof or of the other Loan Documents, hereby acknowledges that, as of
the Effective Date and the Closing Date, NKL and Novelis Vietnam Company Limited
shall not be required to become a Subsidiary Guarantor; provided that, if at any
time after the Effective Date the Administrative Agent, in its reasonable
discretion, determines that (x) in the case of NKL, the applicable legal
restrictions no longer prohibit NKL from providing such guarantee and (y) in the
case of Novelis Vietnam Company Limited, the costs of Novelis Vietnam Company
Limited providing such guarantee are no longer excessive in relation to the
benefits afforded thereby, then following written notice from the Administrative
Agent, the Designated Company shall have 30 days (or such longer period as
agreed to by the Administrative Agent) to satisfy the terms of Section 5.11(b)
relating to NKL or Novelis Vietnam Company Limited, as applicable; provided,
further that the Administrative Agent shall not make such determination (solely
with respect to NKL) prior to NKL becoming a Wholly Owned Subsidiary of the
Designated Company.


241


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(b) Novelis do Brasil Ltda. (“NDB”) is a Loan Party and the owner of certain
hydropower assets in Guaraciaba, State of Minas Gerais, Brazil (the “Hydropower
Assets”). NDB intends to dispose of the Hydropower Assets and, for that purpose,
has formed Brecha Energetica Ltda., a special purpose limited liability company
in the City of Guaraciaba, State of Minas Gerais, Brazil (each, a “Brecha
Energetica”), and upon receipt of regulatory approvals from Administrative
Council for Economic Defense (“CADE”) and National Agency for Energy (“Aneel”)
and conclusion of other measures agreed upon contractually, (i) shall transfer
the Hydropower Assets to Brecha Energetica (the “Corporate Reorganization”) and
(ii) shall sell the quotas in Brecha Energetica (the “Quota Sale”) to a
third-party purchaser (the “Purchaser”) pursuant to a Quota Purchase and Sale
Agreement, dated April 3, 2014 (as amended, restated, supplemented, or otherwise
modified, the “Purchase Agreement”). The Designated Company hereby represents
and warrants to the Credit Parties that the Corporate Reorganization and the
Quota Sale are permitted under this Agreement.
(c) The Designated Company has determined in its reasonable discretion that the
costs associated with causing Brecha Energetica to become a Subsidiary Guarantor
pursuant to Section 5.11(b) are, in light of the binding commitment to effect
the Quota Sale pursuant to the terms of the Purchase Agreement, excessive in
relation to the benefits that the Credit Parties would obtain. In reliance upon
the foregoing, each Credit Party, by becoming a Party or by receiving the
benefit of the terms hereof or of the other Loan Documents, hereby acknowledges
that, as of the Effective Date and the Closing Date, Brecha Energetica shall not
be required to become a Subsidiary Guarantor; provided that, if at any time
after the Effective Date, the Administrative Agent, in its reasonable
discretion, determines that the costs of such guarantee is no longer excessive
in relation to the benefits afforded thereby, then following written notice from
the Administrative Agent, the Designated Company shall have 30 days (or such
longer period as agreed to by the Administrative Agent) to satisfy the terms of
Section 5.11(b). The Designated Company shall provide the Administrative Agent
with prompt written notice of (i) termination of the Purchase Agreement, (ii)
the occurrence of any event which, in the Administrative Agent’s reasonable
judgment, would make the Purchaser or NDB, as applicable, unable to satisfy any
of the conditions precedent to closing set forth in the Purchase Agreement and
(iii) a final and non-appealable refusal of the CADE and Aneel to grant any
regulatory consent relating to the Corporate Reorganization or the Quota Sale,
in order to assist the Administrative Agent in making the determination
described above.
Section 11.34 Termination. All agreements, covenants, representations,
warranties, rights, duties and obligations of each Party set forth in this
Agreement and each other Loan Document shall terminate in all respects on the
Agreement Termination Date if the Closing Date has not occurred on or prior to
such time. Notwithstanding anything to the contrary contained in this Agreement
or in any other Loan Document, the provisions of Section 2.12, Section 2.14,
Section 2.15, Section 2.16, Section 2.18, Section 7.10, ARTICLE X,
Section 11.03, Section 11.09, Section 11.10, Section 11.18, and Section 11.19
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the funding or repayment of the Loans,
the expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.


242


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



Section 11.35 Lender Exculpation. Nothing in this Agreement shall oblige any
Lender to do or omit to do anything if it would, or might in its reasonable
opinion, constitute a breach of any Requirement of Law or a breach of a
fiduciary duty or duty of confidentiality.
Section 11.36 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b) As used in this Section 11.36, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


243


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).









244


1066931.03C-CHISR01A - MSW



--------------------------------------------------------------------------------



NOVELIS INC., as the Parent as the
Designated Company
By: /s/ Randal P. Miller  
Title: Vice President and Treasurer 
NOVELIS ACQUSITIONS LLC, as U.S.
Guarantor
By: /s/ Randal P. Miller  
Name: Randal P. Miller 
Title: Treasurer  
AV METALS INC., as Holdings
By: /s/ Randal P. Miller 
Name: Randal P. Miller 
Title: Authorized Signatory________
NOVELIS CORPORATION, as a U.S. Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Assistant Treasurer 
NOVELIS GLOBAL EMPLOYMENT  ORGANIZAION, INC., as a U.S. Guarantor
By: /s/ Randal P. Miller  
Name: Randal P. Miller 
Title: Treasurer  




[Signature Page to Short Term Credit Agreement 2020]








--------------------------------------------------------------------------------



NOVELIS SOUTH AMERICA HOLDINGS LLC,
as a U.S. Guarantor
By: /s/ Randal P. Miller  
Name: Randal P. Miller 
Title: Treasurer  
NOVELIS HOLDINGS INC., as Borrower
By: /s/ Randal P. Miller  
Name: Randal P. Miller 
Title: Treasurer  




[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



NOVELIS DO BRASIL LTDA.,
as Brazilian Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Attorney-in-fact 
witness:
By: /s/ Shannon Curran 
Name: Shannon Curran 
Title: Sr. Legal Manager 
witness:
By: /s/ Michael Shelby 
Name: Michael Shelby 
Title: Sr. Project Manager 


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



NOVELIS UK LTD, as a U.K. Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Attorney 
NOVELIS EUROPE HOLDINGS LIMITED,
as a U.K. Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Attorney 
NOVELIS SERVICE LIMITED,
as a U.K. Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Attorney 




[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



NOVELIS AG, as a Swiss Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Authorized Signatory 
NOVELIS SWITERZERLAND S.A.,
as a Swiss Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Authorized Signatory 


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



4260848 CANADA INC., as a Canadian Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Authorized Signatory 
4260856 CANADA INC., as a Canadian Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Authorized Signatory 
8018227 CANADA INC., as a Canadian Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Authorized Signatory 




[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



SIGNED AND DELIVERED AS A DEED
for and on behalf of NOVELIS ALUMINIUM
HOLDING UNLIMITED COMPANY
by its lawfully appointed attorney,
as Irish Guarantor
in the presence of:
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Attorney 
witness:
By: /s/ Shannon Curran 
Name: Shannon Curran 
Title: Sr. Legal Manager 
 
Address 3560 Lenox Road, Ste. 2000
Atlanta, GA 303026


Occupation: Paralegal


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



NOVELIS DEUTSCHLAND GMBH,
as a German Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Person Authorized 
NOVELIS SHEET INGOT GMBH,
as a German Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Person Authorized  


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



NOVELIS PAE S.A.S., as French Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Attorney-in-fact 


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



NOVELIS MEA LTD, a Company Limited by
Shares under the Companies Law of the Dubai
International Financial Centre,
as Dubai Guarantor
By: /s/ Randal P. Miller 
Name: Randal P. Miller  
Title: Authorized Signatory  




[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



STANDARD CHARTERED BANK, as  Administrative Agent
By: /s/ Timothy Watts
Name: Timothy Watts
Title: Transaction Manager   Standard Chartered Bank





[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



STANDARD CHARTERED BANK, as
an Escrow Agent
By: /s/ Karin Flinspach 
Name: Karin Flinspach 
Title: Managing Director 




[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



ABN AMRO CAPITAL USA LLC, as a
Lender and as a Mandated Lead Arranger
By: /s/ Jamie Matos 
Name: Jamie Matos 
Title: _Director 
By: /s/ Amit Wynalda 
Name: Amit Wynalda 
Title: Executive Director 




[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------





AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED,
as a Mandated Lead Arranger
By: /s/ Carl Roberts 
Name: Carl Roberts 
Title: Head of Loan Syndications, 
South East Asia, India and
Middle East




[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED,
SINGAPORE BRANCH, as a Lender
By: /s/ Carl Roberts 
Name: Carl Roberts 
Title: Head of Loan Syndications, 
South East Asia, India and
Middle East






[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------





AXIS BANK LTD., as a Lender and as a Mandated Lead Arranger
By: /s/ Niladhri Nandi 
Name: Niladhri Nandi 
Title: Head - Corporate 
By: /s/ Vivek Srivastava 
Name: Vivek Srivastava 
Title: Head – Treasury


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender and as a Mandated Lead Arranger
By: /s/ Albert Wheeler 
Name: Albert Wheeler 
Title: Vice President






[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Lender  and as a Mandated Lead Arranger
By: /s/ Mark Pope 
Name: Mark Pope  
Title: Assistant Vice President 


[Signature Page to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



CITIBANK, N.A., as a Lender
By: /s/ Masaya Adachi 
Name:  Masaya Adachi  
Title: Vice President 


[Signature Page to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



CITICORP GLOBAL MARKETS
ASIA LIMITED, as a Mandated Lead
Arranger
By: /s/ Chiranjeev Kumar 
Name:  Chiranjeev Kumar  
Title: Director 


[Signature Page to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



CRÉDIT AGRICOLE CORPORATE
AND INVESTMENT BANK,
INCORPORATED IN FRANCE WITH
LIMITED LIABILITY, as a Lender and as
a Mandated Lead Arranger
By: /s/ Jean-Yves Korenian 
Name: Jean-Yves Korenian 
Title: Manager Director 
By: /s/ Sébastien Pietryk 
Name: Sébastien Pietryk 
Title: Manager Director 




[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



DBS BANK LTD., as a Lender and as a
Mandated Lead Arranger
By: /s/ Aashish Opal 
Name:  Aashish Opal  
Title: Senior Vice President 


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH, as a Lender
By: /s/ Michael Strobel 
Name:  Michael Strobel 
Title:  Vice President 
By: /s/ Suzan Onal 
Name:  Suzan Onal 
Title:  Associate 




[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



DEUTSCHE BANK SECURITIES INC., as
a Mandated Lead Arranger
By: /s/ Stephen R. Lapidus 
Name:  Stephen R. Lapidus 
Title:  Director 
By: /s/ Alvin Varughese 
Name:  Alvin Varughese 
Title:  Director 


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



FIRST ABU DHABI BANK USA N.V.,
as a Lender and as a Mandated Lead
Arranger
By: /s/ Pamela Sigda 
Name:  Pamela Sigda 
Title:  CFO 
By: /s/ Ora Helmholz 
Name: Ora Helmholz 
Title:  COO 


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



HSBC BANK USA, N.A., as a Lender
By: /s/ Christopher Samms 
Name:  Christopher Samms  
Title: Senior Vice President, #9426


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



HSBC SECURITIES (USA) INC., as a
Mandated Lead Arranger
By: /s/ Christopher Samms 
Name:  Christopher Samms  
Title: Director 




[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------





ICICI BANK LIMITED, NEW YORK
BRANCH, as a Lender and as a Mandated
Lead Arranger
By: /s/ Leslie Mathew 
Name:  Leslie Mathew  
Title: Head-Corporate & Commercial Banking
ICICI Bank Ltd New York Branch 646-827-8472 & 929-318-3325


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



ING BANK N.V., SINGAPORE
BRANCH, as a Lender and as a Mandated
Lead Arranger
By: /s/ Lisa Kwok 
Name:  Lisa Kwok  
Title: Managing Director 
By: /s/ Milly Tan 
Name:  Milly Tan 
Title: Director 




[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A. as a Lender
and as a Mandated Lead Arranger
By: /s/ Tasvir Hasan 
Name:  Tasvir Hasan  
Title: Executive Director 


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



MIZUHO BANK, LTD., as a Lender and
as a Mandated Lead Arranger
By: /s/ Donna DeMagistris 
Name:  Donna DeMagistris  
Title: Authorized Signatory 


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



MUFG BANK, LTD., as a Lender and as
a Mandated Lead Arranger
By: /s/ Sebastien Rozes 
Name:  Sebastien Rozes  
Title: Managing Director Head of Corporate Banking for EMEA




[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



SOCIETE GENERALE, HONG KONG
BRANCH, as a Lender and as a Mandated
Lead Arranger
By: /s/ Tapan Vaishnav 
Name:  Tapan Vaishnav  
Title: Head of Advisory and
Financing Group, Asia Pacific


By: /s/ Pei Zhi Ling 
Name:  Pei Zhi Ling  
Title: Vice President, Advisory and Financing Group


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



STANDARD CHARTERED BANK, as a
Lender and as a Mandated Lead Arranger and
Administrative Agent
By: /s/ James Perkins 
Name:  James Perkins  
Title: Manager CRC


By: /s/ Richard Coulon   
Name:  Richard Coulon    
Title: Country Head, CRC UK  


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



STATE BANK OF INDIA., as a Lender
and as a Mandated Lead Arranger
By: /s/ /Ramchandra Rao G.
Name:  Ramchandra Rao G.  
Title: Vice President & Head Credit 


[Signature Page to Short Term Credit Agreement 2020]




--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING
CORPORATION SINGAPORE BRANCH,
Incorporated in Japan with limited liability,
Company Registration No. T03FC6366F, as a
Mandated Lead Arranger
By: /s/ /Kaoru Furya
Name:  Kaoru Furya
Title: General Manager, Corporate Banking Asia Pacific 
By: /s/ /Taisuke Sawamura
Name:  Taisuke Sawamura
Title: General Manager,
Investment Banking Asia 
(Loan Capital Markets) 


[Signature Page to Short Term Credit Agreement 2020]

